 

Exhibit 10.49

 

EXECUTION VERSION

 

 

 

 

SECOND AMENDED AND RESTATED

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

Dated as of December 17, 2004

 

among

 

THE MILLS LIMITED PARTNERSHIP,
as Borrower

 

THE INSTITUTIONS FROM TIME TO TIME
PARTY HERETO,
as Lenders

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

and

 

BANC OF AMERICA SECURITIES LLC and J.P. MORGAN SECURITIES INC.,
as Co-Lead Arrangers and Joint Bookrunners

 

and

 

BANK OF AMERICA, N.A. and

EUROHYPO AG, NEW YORK BRANCH

 

as Co-Syndication Agents

 

and

 

KEYBANK, NATIONAL ASSOCIATION and

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Co-Documentation Agents

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

 

1.1.  Certain Defined Terms

 

1.2.  Computation of Time Periods
[a05-2908_1ex10d49.htm#a1_2_computationOfTimePeriods_110904]

 

1.3.  Accounting Terms [a05-2908_1ex10d49.htm#a1_3_accountingTerms_110909]

 

1.4.  Other Terms [a05-2908_1ex10d49.htm#a1_4_otherTerms_110912]

 

 

 

ARTICLE II. AMOUNTS AND TERMS OF LOANS
[a05-2908_1ex10d49.htm#ArticleIi_AmountsAndTermsOfLoans_110918]

 

2.1.  Loans [a05-2908_1ex10d49.htm#a2_1_loans__110922]

 

2.2.  Use of Proceeds of Loans
[a05-2908_1ex10d49.htm#a2_2_useOfProceedsOfLoans_110939]

 

2.3.  Termination, Maturity and Extensions
[a05-2908_1ex10d49.htm#a2_3_terminationMaturityAndExtens_110946]

 

2.4.  Letters of Credit [a05-2908_1ex10d49.htm#a2_4_lettersOfCredit__110952]

 

2.5.  Maximum Credit Facility
[a05-2908_1ex10d49.htm#a2_5_maximumCreditFacility_111005]

 

2.6.  Authorized Agents [a05-2908_1ex10d49.htm#a2_6_authorizedAgents__111011]

 

2.7.  Negotiated Rate Procedure
[a05-2908_1ex10d49.htm#a2_7_negotiatedRateProcedure_111018]

 

2.8.  Sharing Event [a05-2908_1ex10d49.htm#a2_8_sharingEvent_111028]

 

2.9.  Increase of Revolving Credit Commitment
[a05-2908_1ex10d49.htm#a2_9_increaseOfRevolvingCreditCom_111039]

 

 

 

ARTICLE III. PAYMENTS AND PREPAYMENTS
[a05-2908_1ex10d49.htm#ArticleIii_PaymentsAndPrepayments_111045]

 

3.1.  Prepayments; Reductions in Revolving Credit Commitments
[a05-2908_1ex10d49.htm#a3_1_prepaymentsReductionsInRevol_111049]

 

3.2.  Payments [a05-2908_1ex10d49.htm#a3_2_111057]

 

3.3.  Promise to Repay; Evidence of Indebtedness
[a05-2908_1ex10d49.htm#a3_3_promiseToRepayEvidenceOfInde_111111]

 

3.4.  Currency Matters [a05-2908_1ex10d49.htm#a3_4_currencyMatters_111128]

 

 

 

ARTICLE IV. INTEREST AND FEES
[a05-2908_1ex10d49.htm#ArticleIv_InterestAndFees_111138]

 

4.1.  Interest on the Loans and other Obligations
[a05-2908_1ex10d49.htm#a4_1_interestOnTheLoansAndOtherOb_111141]

 

4.2.  Special Provisions Governing Eurocurrency Rate Loans
[a05-2908_1ex10d49.htm#a4_2_specialProvisionsGoverningEu_111150]

 

4.3.  Fees [a05-2908_1ex10d49.htm#a4_3_fees__122748]

 

 

 

ARTICLE V. CONDITIONS TO LOANS AND ISSUANCE OF LETTERS OF CREDIT
[a05-2908_1ex10d49.htm#ArticleV_ConditionsToLoansAndIssu_122756]

 

5.1.  Conditions Precedent to the Initial Loans and Letters of Credit
[a05-2908_1ex10d49.htm#a5_1_conditionsPrecedent_122801]

 

5.2.  Conditions Precedent to All Subsequent Loans and Letters of Credit
[a05-2908_1ex10d49.htm#a5_2_conditionsPrecedentToAll_122814]

 

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES
[a05-2908_1ex10d49.htm#ArticleVi_RepresentationsAndWarra_122824]

 

6.1.  Representations and Warranties of the Borrower
[a05-2908_1ex10d49.htm#a6_1_representations_122827]

 

 

 

ARTICLE VII. REPORTING COVENANTS
[a05-2908_1ex10d49.htm#ArticleVii_ReportingCovenants_122845]

 

7.1.  Borrower Accounting Practices [a05-2908_1ex10d49.htm#a7_1_122854]

 

7.2.  Financial Reports [a05-2908_1ex10d49.htm#a7_2_122900]

 

7.3.  Events of Default [a05-2908_1ex10d49.htm#a7_3_122913]

 

7.4.  Lawsuits [a05-2908_1ex10d49.htm#a7_4_122920]

 

7.5.  Insurance [a05-2908_1ex10d49.htm#a7_5_122926]

 

7.6.  ERISA Notices [a05-2908_1ex10d49.htm#a7_6_122931]

 

7.7.  Environmental Notices [a05-2908_1ex10d49.htm#a7_7_122940]

 

7.8.  Labor Matters [a05-2908_1ex10d49.htm#a7_8_122953]

 

7.9.  Notices of Asset Sales and/or Acquisitions
[a05-2908_1ex10d49.htm#a7_9_122956]

 

 

i

--------------------------------------------------------------------------------


 

7.10.  Tenant Notifications [a05-2908_1ex10d49.htm#a7_10__123002]

 

7.11.  Other Reports [a05-2908_1ex10d49.htm#a7_11__123005]

 

7.12.  Other Information [a05-2908_1ex10d49.htm#a7_12_123009]

 

7.13.  Credit Rating [a05-2908_1ex10d49.htm#a7_13_123015]

 

 

 

ARTICLE VIII. AFFIRMATIVE COVENANTS
[a05-2908_1ex10d49.htm#ArticleViii_AffirmativeCovenants_123017]

 

8.1.  Existence, Etc [a05-2908_1ex10d49.htm#a8_1_123023]

 

8.2.  Powers; Conduct of Business [a05-2908_1ex10d49.htm#a8_2_123027]

 

8.3.  Compliance with Laws, Etc [a05-2908_1ex10d49.htm#a8_3_123031]

 

8.4.  Payment of Taxes and Claims [a05-2908_1ex10d49.htm#a8_4_123035]

 

8.5.  Insurance [a05-2908_1ex10d49.htm#a8_5_123040]

 

8.6.  Inspection of Property; Books and Records; Discussion
[a05-2908_1ex10d49.htm#a8_6_123045]

 

8.7.  ERISA Compliance [a05-2908_1ex10d49.htm#a8_7_123050]

 

8.8.  Maintenance of Property [a05-2908_1ex10d49.htm#a8_8_123056]

 

8.9.  Company Status [a05-2908_1ex10d49.htm#a8_9_123100]

 

8.10.  Distributions of Income to the Borrower
[a05-2908_1ex10d49.htm#a8_10_123105]

 

8.11.  Variable Rate Debt [a05-2908_1ex10d49.htm#a8_11_123109]

 

8.12.  Property Management [a05-2908_1ex10d49.htm#a8_12_123115]

 

 

 

ARTICLE IX. NEGATIVE COVENANTS
[a05-2908_1ex10d49.htm#ArticleIx_NegativeCovenants_123118]

 

9.1.  Sales of Assets [a05-2908_1ex10d49.htm#a9_1_123123]

 

9.2.  Liens [a05-2908_1ex10d49.htm#a9_2_123126]

 

9.3.  Conduct of Business [a05-2908_1ex10d49.htm#a9_3_123133]

 

9.4.  Transactions with Partners and Affiliates
[a05-2908_1ex10d49.htm#a9_4_123137]

 

9.5.  Restriction on Fundamental Changes [a05-2908_1ex10d49.htm#a9_5_123142]

 

9.6.  Margin Regulations; Securities Laws [a05-2908_1ex10d49.htm#a9_6_123148]

 

9.7.  ERISA [a05-2908_1ex10d49.htm#a9_7_123152]

 

9.8.  Organizational Documents [a05-2908_1ex10d49.htm#a9_8_123200]

 

9.9.  Fiscal Year [a05-2908_1ex10d49.htm#a9_9_123206]

 

9.10.  Indebtedness [a05-2908_1ex10d49.htm#a9_10_123210]

 

9.11.  Investments [a05-2908_1ex10d49.htm#a9_11_123234]

 

9.12.  Other Financial Covenants [a05-2908_1ex10d49.htm#a9_12_123245]

 

9.13.  Stock Repurchase [a05-2908_1ex10d49.htm#a9_13_123253]

 

9.14.  Negative Pledge Clauses [a05-2908_1ex10d49.htm#a9_14_123300]

 

9.15.  Restriction on Prepayment of Indebtedness
[a05-2908_1ex10d49.htm#a9_15_123306]

 

 

 

ARTICLE X. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
[a05-2908_1ex10d49.htm#ArticleX_EventsOfDefaultRightsAnd_123310]

 

10.1.  Events of Default [a05-2908_1ex10d49.htm#a10_1_123315]

 

10.2.  Rights and Remedies [a05-2908_1ex10d49.htm#a10_2_123330]

 

 

 

ARTICLE XI. THE AGENT [a05-2908_1ex10d49.htm#ArticleXi_TheAgent_130727]

 

11.1.  Appointment [a05-2908_1ex10d49.htm#a11_1_130732]

 

11.2.  Nature of Duties [a05-2908_1ex10d49.htm#a11_2_130739]

 

11.3.  Right to Request Instructions [a05-2908_1ex10d49.htm#a11_3_130743]

 

11.4.  Reliance [a05-2908_1ex10d49.htm#a11_4_130748]

 

11.5.  Indemnification [a05-2908_1ex10d49.htm#a11_5_130753]

 

11.6.  Administrative Agent Individually [a05-2908_1ex10d49.htm#a11_6_130758]

 

 

ii

--------------------------------------------------------------------------------


 

11.7.  Successor Administrative Agent
[a05-2908_1ex10d49.htm#a11_7_successorAdministrativeAgen_130802]

 

11.8.  Relations Among the Lenders [a05-2908_1ex10d49.htm#a11_8_130811]

 

11.9.  Notices [a05-2908_1ex10d49.htm#a11_9_130813]

 

11.10.  No Representations [a05-2908_1ex10d49.htm#a11_10__130817]

 

11.11.  Co-Agents [a05-2908_1ex10d49.htm#a11_11_130824]

 

 

 

ARTICLE XII. YIELD PROTECTION
[a05-2908_1ex10d49.htm#ArticleXii_YieldProtection_130826]

 

12.1.  Taxes [a05-2908_1ex10d49.htm#a12_1_130830]

 

12.2.  Increased Capital [a05-2908_1ex10d49.htm#a12_2_130844]

 

12.3.  Change in Legal Restrictions [a05-2908_1ex10d49.htm#a12_3_130849]

 

 

 

ARTICLE XIII. MISCELLANEOUS
[a05-2908_1ex10d49.htm#ArticleXiii_Miscellaneous_130854]

 

13.1.  Assignments [a05-2908_1ex10d49.htm#a13_1_130857]

 

13.2.  Expenses [a05-2908_1ex10d49.htm#a13_2_130909]

 

13.3.  Indemnity [a05-2908_1ex10d49.htm#a13_3_130915]

 

13.4.  Change in Accounting Principles [a05-2908_1ex10d49.htm#a13_4_130921]

 

13.5.  Setoff [a05-2908_1ex10d49.htm#a13_5_130926]

 

13.6.  Ratable Sharing [a05-2908_1ex10d49.htm#a13_6_130930]

 

13.7.  Amendments and Waivers [a05-2908_1ex10d49.htm#a13_7_130936]

 

13.8.  Notices [a05-2908_1ex10d49.htm#a13_8_130945]

 

13.9.  Survival of Warranties and Agreements
[a05-2908_1ex10d49.htm#a13_9_130951]

 

13.10.  Failure or Indulgence Not Waiver; Remedies Cumulative
[a05-2908_1ex10d49.htm#a13_10__130956]

 

13.11.  Marshaling; Payments Set Aside [a05-2908_1ex10d49.htm#a13_11_131000]

 

13.12.  Severability [a05-2908_1ex10d49.htm#a13_12_131005]

 

13.13.  Headings [a05-2908_1ex10d49.htm#a13_13_131008]

 

13.14.  Governing Law [a05-2908_1ex10d49.htm#a13_14_131011]

 

13.15.  Limitation of Liability [a05-2908_1ex10d49.htm#a13_15_131015]

 

13.16.  Successors and Assigns [a05-2908_1ex10d49.htm#a13_16_131023]

 

13.17.  Certain Consents and Waivers [a05-2908_1ex10d49.htm#a13_17_131028]

 

13.18.  Counterparts; Effectiveness; Inconsistencies
[a05-2908_1ex10d49.htm#a13_18__131036]

 

13.19.  Limitation on Agreements [a05-2908_1ex10d49.htm#a13_19_131041]

 

13.20.  Confidentiality [a05-2908_1ex10d49.htm#a13_20_131044]

 

13.21.  Disclaimers [a05-2908_1ex10d49.htm#a13_21_131052]

 

13.22.  Entire Agreement [a05-2908_1ex10d49.htm#a13_22_131058]

 

13.23.  Replacement Notes [a05-2908_1ex10d49.htm#a13_23_131101]

 

13.24.  USA Patriot Act [a05-2908_1ex10d49.htm#a13_24_131106]

 

13.25.  Transitional Arrangements
[a05-2908_1ex10d49.htm#a13_25_transitionalArrangements__131111]

 

 

iii

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A [a05-2908_1ex10d49.htm#ExhibitA_171439]

— [a05-2908_1ex10d49.htm#ExhibitA_171439]

Form of Assignment and Acceptance [a05-2908_1ex10d49.htm#ExhibitA_171439]

Exhibit B-1 [a05-2908_1ex10d49.htm#ExhibitB1_171445]

— [a05-2908_1ex10d49.htm#ExhibitB1_171445]

Form of Revolving Credit Note [a05-2908_1ex10d49.htm#ExhibitB1_171445]

Exhibit B-2 [a05-2908_1ex10d49.htm#ExhibitB2_171448]

— [a05-2908_1ex10d49.htm#ExhibitB2_171448]

Form of Term Loan Note [a05-2908_1ex10d49.htm#ExhibitB2_171448]

Exhibit C [a05-2908_1ex10d49.htm#ExhibitC_171451]

— [a05-2908_1ex10d49.htm#ExhibitC_171451]

Form of Notice of Borrowing [a05-2908_1ex10d49.htm#ExhibitC_171451]

Exhibit D [a05-2908_1ex10d49.htm#ExhibitD_171453]

— [a05-2908_1ex10d49.htm#ExhibitD_171453]

Form of Notice of Conversion/Continuation
[a05-2908_1ex10d49.htm#ExhibitD_171453]

Exhibit E [a05-2908_1ex10d49.htm#ExhibitE_171455]

— [a05-2908_1ex10d49.htm#ExhibitE_171455]

Form of Letter of Credit Request [a05-2908_1ex10d49.htm#ExhibitE_171455]

Exhibit F [a05-2908_1ex10d49.htm#ExhibitF_172407]

— [a05-2908_1ex10d49.htm#ExhibitF_172407]

Form of Negotiated Rate Quote Request [a05-2908_1ex10d49.htm#ExhibitF_172407]

Exhibit G [a05-2908_1ex10d49.htm#ExhibitG_172419]

— [a05-2908_1ex10d49.htm#ExhibitG_172419]

Form of Negotiated Rate Quote [a05-2908_1ex10d49.htm#ExhibitG_172419]

Exhibit H [a05-2908_1ex10d49.htm#ExhibitH_172423]

— [a05-2908_1ex10d49.htm#ExhibitH_172423]

Form of Second Amended and Restated Guaranty
[a05-2908_1ex10d49.htm#ExhibitH_172423]

Exhibit I [a05-2908_1ex10d49.htm#ExhibitI_172436]

— [a05-2908_1ex10d49.htm#ExhibitI_172436]

Form of Designated Bank Note [a05-2908_1ex10d49.htm#ExhibitI_172436]

Exhibit J [a05-2908_1ex10d49.htm#ExhibitJ_172440]

— [a05-2908_1ex10d49.htm#ExhibitJ_172440]

Form of Designation Agreement [a05-2908_1ex10d49.htm#ExhibitJ_172440]

 

 

 

 

 

 

Schedule 1.1-A

—

Revolving Credit Commitments, Term Loan Commitments and Pro Rata Shares

Schedule 1.1-B

—

CVS Portfolio

Schedule 1.1-C

—

Regional Mall Assets

Schedule 2.4

—

Outstanding Letters of Credit

Schedule 5.1(a)

—

List of Closing Documents

Schedule 6.1-C

—

Structure

Schedule 6.1-H

—

Indebtedness for Borrowed Money

Schedule 6.1-I

—

Pending Actions

Schedule 6.1-P

—

Environmental Matters

Schedule 6.1-Q

—

ERISA Matters

Schedule 6.1-T

—

Insurance Policies

Schedule 7.2

—

Sample Calculation of Financial Covenants

 

 

iv

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT, dated
as of December 17, 2004 (as amended, supplemented or modified from time to time,
the “Agreement”), is entered into among THE MILLS LIMITED PARTNERSHIP, a
Delaware limited partnership (the “Borrower”), the institutions from time to
time parties hereto as Lenders (as defined herein), whether by execution of this
Agreement or an Assignment and Acceptance, and JP MORGAN CHASE BANK, N.A.
(formerly known as JPMorgan Chase Bank) (“JPMCB”), as the administrative agent
(the “Administrative Agent”).

 

WHEREAS, the Borrower, Fleet National Bank, as administrative agent, JPMCB and
certain other lenders are party to that certain Amended and Restated Revolving
Credit Agreement, dated as of June 26, 2003, as amended by Amendment No. 1 to
Amended and Restated Revolving Credit Agreement, dated as of October 15, 2004
(as so amended, the “Existing Revolving Agreement”), pursuant to which such
lenders extended credit to the Borrower on the terms set forth therein;

 

WHEREAS, the Borrower and JPMCB are parties to that certain Term Loan Agreement,
dated as of October 15, 2004 (the “Original Term Loan Agreement”), pursuant to
which JPMCB loaned $200,000,000 to the Borrower on the terms set forth therein;
and

 

WHEREAS, the Borrower, JPMCB and the Lenders party hereto have agreed to enter
into this Agreement to amend and restate each of the Existing Revolving
Agreement and the Original Term Loan Agreement in its entirety as set forth
herein;

 

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree to amend and restate the Existing Revolving Agreement and
the Original Term Loan Agreement as follows:

 


ARTICLE I.
DEFINITIONS


 

1.1.  Certain Defined Terms.  The following terms used in this Agreement shall
have the following meanings, applicable both to the singular and the plural
forms of the terms defined:

 

“Acquisition Asset” means any Property owned for a period of eighteen (18)
months or less.  For all purposes of this Agreement, an Acquisition Asset shall
not cease to be an Acquisition Asset until the beginning of the first fiscal
quarter immediately following the expiration of such eighteen (18) month period.

 

“Acquisition Asset Under Redevelopment” means any Property that, except for
being an Acquisition Asset, otherwise satisfies the requirements of a
Redevelopment Asset.

 

“Acquisition Assets at Cost” means, with respect to any Acquisition Asset, the
(i) lower of cost or market price of such Acquisition Asset, in accordance with
GAAP, plus (ii) the transaction costs associated with the acquisition of such
Acquisition Asset plus (iii), without duplication, the aggregate sum expended on
construction of improvements after the initial acquisition, including the costs
of any subsequent land acquisitions relating to such Acquisition Asset; provided
that, for the purposes of making any calculation under this Agreement,
“Acquisition Assets at Cost” of Acquisition Assets held by Minority Holdings
that are not Consolidated in accordance with GAAP (such as those held in a joint

 

5

--------------------------------------------------------------------------------


 

venture format) will be equal to (without duplication) the sum of (a) the
Borrower’s contributed equity, (b) the Borrower’s pro-rata share of debt from
items that are not Consolidated in accordance with GAAP, (c) the Borrower’s
Contingent Obligations related to items that are not Consolidated in accordance
with GAAP, to the extent not redundant with (b), plus (d) any (non-Borrower)
co-venturer’s equity in such items that are not Consolidated in accordance with
GAAP to the extent that such co-venturer’s share of debt was included in the
calculation of the Borrower’s Total Adjusted Outstanding Indebtedness.

 

“Act” is defined in Section 13.24.

 

“Adjusted Combined EBITDA” means an amount equal to (i) Combined EBITDA for any
period, minus (ii) to the extent included in Combined EBITDA, Recurring Land
Sales of the Borrower and its wholly owned subsidiaries for the same period as
Combined EBITDA is measured, minus (iii) to the extent included in Combined
EBITDA, the portion of Recurring Land Sales of Minority Holdings allocable to
the Borrower for the same period as Combined EBITDA is measured, minus (iv) to
the extent included in Combined EBITDA, Service Revenues of the Borrower and its
wholly owned subsidiaries for the same period as Combined EBITDA is measured,
minus (v) to the extent included in Combined EBITDA, the portion of Service
Revenues of Minority Holdings allocable to the Borrower for the same period as
Combined EBITDA is measured, plus (vi) to the extent any debt is actually
outstanding under a construction loan made to a Minority Holding which is
guaranteed by Borrower, the EBITDA or total revenues less total expenses for the
same period as Combined EBITDA is measured, as applicable, allocable to
non-Investment Grade rated partners or members with Borrower in such Minority
Holdings, from such time as any of such debt shall be outstanding until such
time as the guaranty of payment has been reduced to the percentage of such loan
equal to the percentage ownership of the Borrower in such Minority Holding.

 

“Administrative Agent” means, initially as is defined in the preamble, or any
successor administrative agent appointed in accordance with Section 11.7 hereof.

 

“Administrative Agent’s Head Office” means Administrative Agent’s head office
located at 1111 Fannin Street, 10th Floor, Houston, Texas 77002, or at such
other location as the Administrative Agent may designate from time to time by
notice to the Borrower and the Lenders.

 

“Affiliate”, as applied to any Person, means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, that
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote fifteen percent (15.0%) or more of the equity Securities
having voting power for the election of directors of such Person or otherwise to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting equity Securities or by contract or
otherwise; provided, however, notwithstanding any of the aforementioned, KanAm
shall not be considered an “Affiliate” of the Borrower or TMC.

 

“Agreement” is defined in the preamble.

 

“Amended Agreements” means the Existing Revolving Agreement and the Original
Term Loan Agreement.

 

“Annual EBITDA” means, with respect to any Property, for the immediately
preceding consecutive four (4) fiscal quarters, an amount equal to (i) total
revenues relating to such Property for such period, less (ii) total operating
expenses relating to such Property for such period (it being understood that the
foregoing calculation shall exclude interest, income taxes (but not real estate
taxes),

 

6

--------------------------------------------------------------------------------


 

depreciation, amortization and other non-cash charges as determined in
accordance with GAAP and shall be adjusted for non-recurring items such as sales
of Properties or sales of Minority Holdings (but allowing for Recurring Land
Sales, subject to the limitations described in the definition of Combined
EBITDA)); provided, that (a) in the case of (x) an Acquisition Asset (other than
an Acquisition Asset Under Redevelopment) owned by the Borrower, a Consolidated
Business or a Minority Holding for a period of less than the immediately
preceding consecutive four (4) fiscal quarters or (y) a Property that has been
open for business for a period of less than the immediately preceding
consecutive four (4) fiscal quarters following such asset ceasing to be a
Construction Asset or Redevelopment Asset, Annual EBITDA shall be calculated on
the basis set forth above, but determined by annualizing the results of
operations from the immediately preceding consecutive one, two or three fiscal
quarters, as applicable, with respect to the length of such ownership (in the
case of an Acquisition Asset (other than an Acquisition Asset Under
Redevelopment)) or the time the project has been operating since ceasing to be a
Construction Asset or a Redevelopment Asset, as applicable and (b) in the case
of any Property that is a Redevelopment Asset or an Acquisition Asset Under
Redevelopment, the Annual EBITDA for such Property shall be equal to the lesser
of (x) Annual EBITDA determined as set forth above for the period of four
(4) consecutive fiscal quarters ending immediately prior the Redevelopment
Commencement Date (or, in the case of a Property owned for a period of less than
the immediately preceding consecutive four (4) fiscal quarters prior to the
Redevelopment Commencement Date, by annualizing the results of operations from
the immediately preceding consecutive one, two, or three fiscal quarters, as
applicable, with respect to the length of such ownership prior to the
Redevelopment Commencement Date) and (y) 85% of the pro-forma, projected Annual
EBITDA of such Redevelopment Asset or Acquisition Asset Under Redevelopment for
the period of four (4) consecutive fiscal quarters ending after such Property
ceases to be a Redevelopment Asset or Acquisition Asset Under Redevelopment;
provided further, that for each (a) Acquisition Asset which has been owned by
the Borrower, a Consolidated Business or a Minority Holding for a period of less
than one (1) full fiscal quarter and (b) Property that has been open for
business for a period of less than one (1) full fiscal quarter after ceasing to
be a Construction Asset or Redevelopment Asset, no amount shall be included in 
calculating “Annual EBITDA”.  Annual EBITDA shall not include revenues or
expenses attributable to the CVS Portfolio.

 

“Applicable Lending Office” means, with respect to a particular Lender, (i) its
Eurocurrency Lending Office in respect of provisions relating to Eurocurrency
Rate Loans and  (ii) its Domestic Lending office in respect of provisions
relating to Base Rate Loans or Fixed Rate Loans.

 

“Applicable Margin” means, with respect to each Loan other than a Negotiated
Rate Loan, the respective percentages per annum determined at any time based on
the range into which the Leverage Ratio, as evidenced by the most recent
Compliance Certificate delivered pursuant to Section 5.1 or Section 7.2, as
applicable, then falls, in accordance with the following table.  Any change in
the Applicable Margin shall be effective on the first Business Day after the
receipt by Administrative Agent of the Compliance Certificate required to be
delivered to Administrative Agent pursuant to Section 7.2; provided that if a
Compliance Certificate required in Section 7.2 hereof has not been delivered by
the date such certificates are required to be delivered to Administrative Agent,
then from the date the applicable information is required until the date the
applicable information has been duly delivered, the greatest Applicable Margin
set forth below shall be deemed to apply.

 

Leverage Ratio

 

Applicable Margin for
Eurocurrency Rate Loans
(% per annum)

 

Applicable Margin for
Base Rate Loans
(% per annum)

 

 

 

 

 

 

 

less than 50%

 

0.950%

 

0.000%

 

 

 

 

 

 

 

50% to less than 55%

 

1.025%

 

0.000%

 

 

 

 

 

 

 

55% to less than 60%

 

1.175%

 

0.150%

 

 

 

 

 

 

 

60% or greater

 

1.450%

 

0.450%

 

 

7

--------------------------------------------------------------------------------


 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit A attached hereto and made a part hereof (with blanks
appropriately completed) delivered to the Administrative Agent in connection
with an assignment of a Lender’s interest under this Agreement in accordance
with the provisions of Section 13.1.

 

“Authorized Financial Officer” means a chief executive officer, chief operating
officer, chief financial officer, treasurer, president, chief accounting officer
or other qualified senior officer acceptable to the Administrative Agent.

 

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the higher of:

 

(i)                                      the rate of interest designated by the
Administrative Agent at the Administrative Agent’s principal office in New York
City from time to time, as Administrative Agent’s “prime rate”; and

 

(ii)                                   the sum of (A) one-half of one percent
(0.50%) per annum plus (B) the Federal Funds Rate in effect from time to time
during such period (rounded upwards, if necessary, to the next one-eighth of one
percent).

 

The Base Rate is a reference rate and does not necessarily represent the lowest
or best rate being charged to any customer.  Any change in the rate of interest
payable hereunder resulting from a change in the Base Rate shall become
effective as of the opening of business on the day on which such change in the
Base Rate becomes effective, without notice or demand of any kind.

 

“Base Rate Loan” means a Loan which bears interest at a rate determined by
reference to the Base Rate and the Applicable Margin as provided in
Section 4.1(a).

 

“Benefit Plan” means a “defined benefit plan” as defined in Section 3(35) of
ERISA and any other “pension plan” as defined in Section 3(2) of ERISA subject
to Section 302 of ERISA (other than a Multiemployer Plan) in respect of which
the Borrower or any ERISA Affiliate is, or within the immediately preceding six
(6) years was, an “employer” as defined in Section 3(5) of ERISA or in respect
of which the Borrower or any ERISA Affiliate has assumed any liability.

 

“Borrower” is defined in the preamble.

 

“Borrowing” means (a) Negotiated Rate Loans, Revolving Credit Tranche A Loans or
Revolving Credit Tranche B Loans of the same type made, continued or converted
on the same day and in the case

 

8

--------------------------------------------------------------------------------


 

of Eurocurrency Rate Loans or Negotiated Rate Loans, as to which a single
Interest Period is in effect, or (b) each portion of the Term Loan of the same
type made, converted or continued on the same day.

 

“Business” means the business of acquiring, developing, re-developing, leasing
and managing predominantly retail Real Properties with entertainment and
mixed-use components and portfolios of like Real Properties and providing
complementary ancillary services to retail Real Properties, including the
acquisition or disposition of significant non-real estate assets or portfolio
assets.

 

“Business Day” means (i) a day, in the applicable local time, which is not a
Saturday or Sunday or a legal holiday and on which banks are not required or
permitted by law or other governmental action to close in the city and state of
the Administrative Agent’s Head Office are located, or in New York, New York,
(ii) in the case of LIBOR Rate Loans, a LIBOR Business Day, and (iii) in the
case of Eurocurrency Rate Loans denominated in Optional Currency, a day
qualifying under clause (i) above and which is also a day on which (a) dealings
and exchanges in Dollars and in the relevant Optional Currency are carried on in
the Eurocurrency Interbank Market (and, if the Eurocurrency Rate Loans that are
the subject of a borrowing, payment or rate selection are denominated in Euros,
a day on which such clearing systems as are determined by the Administrative
Agent to be suitable for clearing or settlement of the Euro are open for
business) and (b) such Optional Currency and Dollar settlements of such dealings
may be effected in New York, New York or London, England.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether payable in cash or other Property or accrued as a liability (but
without duplication)) during such period that, in conformity with GAAP, are
required to be included in or reflected by the Borrower’s or any of its
Subsidiaries’ fixed asset accounts as reflected in any of their respective
balance sheets; provided, however, (i) Capital Expenditures shall include,
whether or not such a designation would be in conformity with GAAP, (a) that
portion of payments under Capital Leases which is capitalized on the
Consolidated balance sheet of the Borrower and its Subsidiaries and
(b) expenditures for Equipment which is purchased simultaneously with the
trade-in of existing Equipment owned by the Borrower or any of its Subsidiaries,
to the extent the gross purchase price of the purchased Equipment exceeds the
book value of the Equipment being traded in at such time; and (ii) Capital
Expenditures shall exclude, whether or not such a designation would be in
conformity with GAAP, expenditures made in connection with the restoration of
Property, to the extent reimbursed or financed from insurance or condemnation
proceeds.

 

“Capital Lease” means any lease of any property (whether real, personal or
mixed) by a Person as lessee which, in conformity with GAAP, is accounted for as
a capital lease on the balance sheet of that Person.

 

“Capital Stock” means, with respect to any Person, any capital stock of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

 

“Capitalization Value” means, as of any date of determination, the sum, without
duplication, of (i) the Adjusted Combined EBITDA (excluding the Regional Mall
Assets, Acquisition Assets, Construction Assets, Other Assets and Redevelopment
Assets) for the immediately preceding consecutive four (4) fiscal quarters
divided by 8.25%, (ii) Service Revenues for such period divided by 15.00%,
(iii) Cash and Cash Equivalents of the Borrower and its Subsidiaries (including
the Borrower’s pro rata share of the Minority Holdings’ Cash and Cash
Equivalents), (iv) Other Assets at Cost, (v) the Adjusted Combined EBITDA of the
Regional Mall Assets for the immediately preceding consecutive four (4) fiscal
quarters divided by 8.0%, (vi) Acquisition Assets at Cost, including Acquisition
Assets Under Redevelopment and (vii) for each Redevelopment Asset, the sum of
(I) the Adjusted Combined EBITDA of such Redevelopment Asset for the period of
four (4) consecutive fiscal quarters ending immediately

 

9

--------------------------------------------------------------------------------


 

prior to the Redevelopment Commencement Date divided by 8.00% (if a Regional
Mall Asset) or 8.25% (if a Property other than a Regional Mall Asset)
(“Redevelopment EBITDA”) plus (II) the Redevelopment Cost of such Redevelopment
Asset from and after the Redevelopment Commencement Date; provided, however,
that for purposes of calculating Capitalization Value, (A) the value of Other
Assets at Cost and Redevelopment Costs shall be included only to the extent that
the aggregate amount thereof included in the sum of clauses (i), (ii), (iii),
(iv), (v), (vi) and (vii), (1) with respect to the value of all Other Assets at
Cost and Redevelopment Costs, does not exceed twenty-five percent (25%) of such
sum, (2) with respect to the value of Construction Assets at Cost and
Redevelopment Costs, does not exceed twenty-two and one-half percent (22.5%) of
such sum, and (3) with respect to the value of Other Assets at Cost (not
including Construction Assets at Cost), does not exceed five percent (5%) of
such sum; and (B) the sum of the Redevelopment EBITDA plus the Redevelopment
Cost for any Redevelopment Asset shall be limited to 85% of its pro-forma,
projected Capitalization Value after completion of redevelopment improvements.

 

“Cash and Cash Equivalents” means (i) unrestricted cash, (ii) Securities issued
or directly or fully guaranteed or insured by the United States of America or
any agency or instrumentality thereof (provided, that the full faith and credit
of the United States of America is pledged in support thereof); and
(iii) unrestricted domestic and LIBOR certificates of deposit and time deposits,
bankers’ acceptances and floating rate certificates of deposit issued by any
commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations), which, at the time of
acquisition, are rated A-1 (or better) by S&P or P-1 (or better) by Moody’s (any
such bank an “Approved Bank”), maturing within one year from the date of
acquisition, (iv) commercial paper issued by any Approved Bank or by the parent
company of any Approved Bank and commercial paper issued by, or guaranteed by,
any industrial or financial company with a short-term commercial paper rating of
at least A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s, or guaranteed by any industrial company with a long term
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s, as the case may be, and in each case maturing within one
year after the date of acquisition, (v) marketable direct obligations issued by
the District of Columbia or any state of the United States of America or any
political subdivision of any such state or any public instrumentality thereof
maturing within one year from the date of acquisition thereof and, at the time
of acquisition, having one of the two highest ratings obtainable from either S&P
or Moody’s and (vi) investments in money market funds substantially all the
assets of which are comprised of securities of the any type described in any one
or more of clauses (i) through (vi) above, but without regard to the maturity
date of the underlying assets of any such money market fund.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., any amendments thereto, any
successor statutes, and any regulations or guidance having the force of law
promulgated thereunder.

 

“Change in Control” shall exist upon the occurrence of any of the following:

 

(a)                                  TMC shall cease to be the sole general
partner of Borrower; or

 

(b)                                 TMC shall cease to own at least fifty
percent (50%) of the economic interest of the Borrower; or

 

(c)                                  any Person (including a Person’s Affiliates
and associates) or group (as that term is understood under Section 13(d) of the
Securities Exchange Act and the rules and regulations thereunder), other than
TMC or any wholly-owned Subsidiary of TMC, shall have acquired after the Closing
Date beneficial ownership (within the meaning of Rule 13d-3 under the Securities
Exchange Act) of a

 

10

--------------------------------------------------------------------------------


 

percentage (based on voting power, in the event different classes of stock shall
have different voting powers) of the voting stock of TMC equal to at least forty
percent (40%); or

 

(d)                                 during any twelve-month period on or after
the Closing Date, individuals who at the beginning of such period constituted
the Board of Directors of TMC (together with any new directors whose election by
the Board of Directors or whose nomination for election by the shareholders of
TMC was approved by a vote of at least a majority of the members of the Board of
Directors then in office who either were members of the Board of Directors at
the beginning of such period or whose election or nomination for election was
previously so approved) ceased for any reason to constitute a majority of the
members of the Board of Directors of TMC then in office.

 

“Claim” means any claim or demand, by any Person, of whatsoever kind or nature
for any alleged Liabilities and Costs, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute, Permit,
ordinance or regulation, common law or otherwise.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 

“Closing Date” means December 17, 2004.

 

“Co-Arrangers” means Banc of America Securities LLC and J.P. Morgan Securities
Inc.

 

“Co-Documentation Agents” means KeyBank, National Association and Wachovia Bank,
National Association.

 

“Combined EBITDA” means the sum of (i) 100% of the Annual EBITDA, Other
Operations, Management Fees, Service Revenues and Recurring Land Sales of the
Borrower and its wholly-owned Subsidiaries with respect to the Properties and
entities wholly-owned by the Borrower or any such Subsidiary; and (ii) the
portion of the Annual EBITDA, the Other Operations, Management Fees, the Service
Revenues and Recurring Land Sales of the Minority Holdings allocable to the
Borrower in accordance with GAAP, provided, however, that (a) Combined EBITDA
shall include Annual EBITDA allocable to the Recurring Land Sales (whether of
the Borrower, its wholly-owned Subsidiaries or any Minority Holdings) only to
the extent that Annual EBITDA allocable to the Recurring Land Sales does not
exceed seven percent (7.00%) of Combined EBITDA, and (b) Combined EBITDA shall
include Combined EBITDA allocable to the Service Revenues (whether of the
Borrower, its wholly-owned Subsidiaries or any Minority Holdings) only to the
extent that Annual EBITDA allocable to the Service Revenues does not exceed ten
percent (10.00%) of Combined EBITDA; and provided, further, Combined EBITDA
shall not include Annual EBITDA allocable to the Real Property known as the CVS
Portfolio.  The Other Operations, Management Fees, Service Revenues and
Recurring Land Sales shall be measured for the same period as the Annual EBITDA.

 

“Combined Equity Value” means Capitalization Value minus Total Adjusted
Outstanding Indebtedness.

 

“Combined Interest Expense” means, for any period, the sum of (i) interest
expense of the Consolidated Businesses paid or accrued in accordance with GAAP
during such period and (ii) the portion of the interest expense of Minority
Holdings allocable to the Borrower paid or accrued in accordance with GAAP
during such period, in each case excluding extraordinary interest expense and
prepayment fees, premiums or penalties and net of amortization of deferred costs
associated with new

 

11

--------------------------------------------------------------------------------


 

financings or refinancings of existing Indebtedness; provided, that (a) with
respect to Properties that are included in the calculation of Annual EBITDA
pursuant to clauses (a) and (b) of the first proviso of the definition thereof,
the interest expense with respect thereto (incurred in connection with any Loans
made in connection with the acquisition and/or construction of such Property or
in connection with any mortgage loans entered into or assumed in connection
therewith) shall be the interest expense paid or accrued in accordance with GAAP
during the same period over which results of operations are measured (and
annualized, if applicable) to determine Annual EBITDA of such Property, and
(b) with respect to Properties that are not included in the calculation of
Annual EBITDA, the interest expense with respect thereto (incurred in connection
with any Loans made in connection with the acquisition and/or construction of
such Property or in connection with any mortgage loans entered into or assumed
in connection therewith) shall be excluded; provided further that Combined
Interest Expense shall not include any dividends payable by Borrower or TMC on
the Series A Preferred Interests prior to the sale, waiver, release, termination
or other cancellation by the holders of the Series A Preferred Interests of
their option to convert the Series A Preferred Interests to common equity of TMC
or Borrower.

 

“Commission” means the Securities and Exchange Commission and any Person
succeeding to the functions thereof.

 

“Compliance Certificate” is defined in Section 7.2(b).

 

“Consolidated” means consolidated in accordance with GAAP.

 

“Consolidated Businesses” means TMC, the Borrower and their respective
wholly-owned Subsidiaries.

 

“Construction Assets” means (i) any Property which is raw land, vacant
out-parcels, or Property on which construction of material improvements has
commenced and is continuing to be performed (such commencement evidenced by
foundation excavation) but has not yet been (a) completed (as evidenced by a
certificate of occupancy permitting use of such Property by the general public)
and (b) opened for business for one (1) full fiscal quarter, and (ii) any other
non-income producing real estate investment, but excluding any Redevelopment
Assets or Acquisition Assets.

 

“Construction Assets at Cost” means, with respect to all Construction Assets,
the aggregate sums expended on the construction of such improvements including
land acquisition costs; provided that, for purposes of making any calculation
under this Agreement, “Construction Assets at Cost” of Construction Assets held
by Minority Holdings that are not Consolidated in accordance with GAAP (such as
those held in a joint venture format) will be equal to (without duplication) the
sum of (a) the Borrower’s contributed equity, (b) the Borrower’s pro-rata share
of debt from items that are not Consolidated in accordance with GAAP, (c) the
Borrower’s Contingent Obligations related to items that are not Consolidated in
accordance with GAAP, to the extent not redundant with (b), plus (d) any
(non-Borrower) co-venturer’s equity in such items that are not Consolidated in
accordance with GAAP to the extent that such co-venturer’s share of debt was
included in the calculation of the Borrower’s Total Adjusted Outstanding
Indebtedness.

 

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, radioactive materials, asbestos (in any form or condition),
polychlorinated biphenyls (PCBs), or any constituent of any such substance or
waste, and includes, but is not limited to, these terms as defined in federal,
state or local laws or regulations; provided, however, that “Contaminant” shall
not include the foregoing items to the extent (i) the same exist on the
applicable Property in negligible or customary amounts and are stored and used
in accordance with all Environmental, Health or Safety Requirements of Law or
(ii) are used in connection

 

12

--------------------------------------------------------------------------------


 

with a tire or battery retail store provided the same are stored, sold and used
in accordance with all Environmental, Health or Safety Requirements of Law.

 

“Contingent Obligations” means as to any Person (the “guaranteeing person”),
without duplication, (i) the amount of any contingent obligation of such Person
required to be shown on such Person’s balance sheet in accordance with GAAP, and
(ii) the amount of any obligation required to be disclosed in the footnotes to
such Person’s financial statements in accordance with GAAP, which obligation
guarantees or in effect guarantees any Indebtedness, leases, dividends or other
obligations (the “primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (a)  to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, (d) to reimburse, indemnify or otherwise
protect any other person for any advance of funds, issuance of a letter of
credit or undertaking of other obligations by such person for the benefit of the
primary obligor, or (e) otherwise to assure or hold harmless the owner of any
such primary obligation against loss in respect thereof; provided, however, that
the term Contingent Obligation shall not include (x) endorsements of instruments
for deposit or collection in the ordinary course of business, or (y) guarantees
or indemnification given to a lender in connection with any non-recourse
Indebtedness of Borrower, its Subsidiaries or Minority Holdings, with respect to
claims that (A) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (B) result from
intentional mismanagement of or waste at such Real Property securing such
non-recourse Indebtedness, (C) arise from the presence of any Contaminant on
such Real Property securing such non-recourse Indebtedness, (D) are the result
of any unpaid real estate taxes and assessments relating to the Real Property
securing such non-recourse Indebtedness, (E) arise as a result of a voluntary
bankruptcy filing, or (F) are based on any usual and customary exclusions for
non-recourse limitations governing any non-recourse Indebtedness of Borrower,
its Subsidiaries and Minority Holdings, in each case, until such claim is made
with respect thereto, and then only to the extent of the amount of such claim. 
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment has been made thereunder, at which time any such guaranty of
completion shall be deemed to be a Contingent Obligation in an amount equal to
any such claim.  Subject to the above provisions, in the case of a joint and
several guaranty given by such Person and another Person (but only to the extent
such guaranty is not non-recourse debt, directly or indirectly to the applicable
guarantor), the amount of the guaranty shall be deemed to be 100% thereof;
provided that (i) so long as such other Person holds an Investment Grade Credit
Rating, the amount of such Person’s guaranty to be included in Contingent
Obligations shall be reduced by an amount equal to the Contingent Obligation
Amount, or (ii) in the event such other Person does not hold an Investment Grade
Credit Rating, the amount of such Person’s guaranty to be included as Contingent
Obligations may be reduced by an amount based on the creditworthiness of such
other Person, as such amount is approved by the Requisite Lenders.

 

“Contingent Obligation Amount” means the sum of (i) the total amount of the
obligations guaranteed pursuant to any joint and several guaranty multiplied by
a fraction the numerator of which is the amount of the guaranteed obligations
attributable (pursuant to an agreement among the guarantors) to the guarantors
(other than such guaranteeing person) holding an Investment Grade Credit Rating
and the denominator of which is the total amount of the obligations guaranteed
pursuant to such joint and several guaranty and (ii) the total amount of the
obligations guaranteed multiplied by the product of (a) a fraction the numerator
of which is the amount of  such guaranteed obligations attributable (pursuant to
an

 

13

--------------------------------------------------------------------------------


 

agreement among the guarantors) to the guarantors (other than such guaranteeing
person) not holding an Investment Grade Credit Rating and the denominator of
which is the total amount of the obligations guaranteed pursuant to such joint
and several guaranty times (b) a fraction the numerator of which is the amount
of  such guaranteed obligations attributable (pursuant to an agreement among the
guarantors) to the guarantors (other than such guaranteeing person) holding an
Investment Grade Credit Rating and the denominator of which is the amount of
such guaranteed obligations attributable (pursuant to an agreement among the
guarantors) to the guarantors (including such guaranteeing person) holding an
Investment Grade Credit Rating.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
Securities issued by that Person or any indenture, mortgage, deed of trust,
security agreement, pledge agreement, guaranty, contract, undertaking, agreement
or instrument to which that Person is a party or by which it or any of its
properties is bound, or to which it or any of its properties is subject.

 

“Co-Syndication Agents” means Bank of America, N.A. and Eurohypo AG, New York
Branch.

 

“Credit Rating” means the publicly announced senior unsecured debt rating of a
Person given by Moody’s or S&P.

 

“Cure Loans” is defined in Section 3.2(b)(v)(C).

 

“Customary Permitted Liens” means

 

(i)                                      Liens (other than Environmental Liens
and Liens in favor of the PBGC) with respect to the payment of taxes,
assessments or utility or governmental charges in all cases which are not yet
overdue or which are being contested in good faith by appropriate proceedings in
accordance with Section 8.4 and with respect to which adequate reserves or other
appropriate provisions, if any, are being maintained in accordance with GAAP;

 

(ii)                                   statutory Liens of landlords or Equipment
lessors against any Property of the Borrower or any of its Subsidiaries and
Liens against any Property in favor of suppliers, mechanics, carriers,
materialmen, warehousemen or workmen and other Liens against any Property
imposed by law created in the ordinary course of business for amounts which are
being contested in good faith by appropriate proceedings in accordance with
Section 8.4 and with respect to which adequate reserves or other appropriate
provisions, if any, are being maintained in accordance with GAAP;

 

(iii)                                Liens (other than any Lien in favor of the
PBGC) incurred or deposits made in the ordinary course of business in connection
with worker’s compensation, unemployment insurance or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal,
indemnity, judgment or award and performance bonds; provided that (A) all such
Liens do not in the aggregate materially detract from the value of the Group’s
assets or Property (taken as a whole) or materially impair the use thereof in
the operation of their respective businesses, and (B) with respect to any Liens
of attachment or judgment and Liens securing bonds to stay judgments or in
connection with appeals , the judgment to which such Lien relates does not
constitute an Event of Default;

 

(iv)                               Liens against any Property arising with
respect to zoning restrictions, easements, operating agreements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar charges or encumbrances on the use of Real Property which do
not

 

14

--------------------------------------------------------------------------------


 

materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries, and do not secure the payment of borrowed money, or
materially affect the value thereof or, taken together, to the extent they would
not be likely to result in a Material Adverse Effect;

 

(v)                                  Restrictions under applicable federal and
state securities laws on the transfer of securities;

 

(vi)                              Federal, state, local or foreign tax Liens
filed against the Borrower or TMC which are discharged of record, bonded over or
otherwise secured to the satisfaction of the Administrative Agent within thirty
(30) days after the later of the filing thereof or the date upon which the
Borrower receives actual knowledge of the filing thereof, the aggregate of which
at any time equals less than $30,000,000; and

 

(vii)                           Environmental Liens filed against any Real
Property with respect to Claims which in the aggregate equal less than
$30,000,000.

 

“CVS Portfolio” means the single tenant net lease properties owned by the
Subsidiaries of the Borrower that are operated by third parties as CVS
pharmacies as indicated on Schedule 1.1-B hereto.

 

“Designated Bank” means a special purpose corporation that (i) shall have become
a party to this Agreement pursuant to Section 13.1(h), and (ii) is not otherwise
a Lender.

 

“Designated Bank Notes” means promissory notes of the Borrower, substantially in
the form of Exhibit I hereto, evidencing the obligation of the Borrower to repay
Negotiated Rate Loans made by Designated Banks, as the same may be amended,
supplemented, modified or restated from time to time, and “Designated Bank Note”
means any one of such promissory notes issued under Section 13.1(h).

 

“Designating Lender” shall have the meaning set forth in Section 13.1(h).

 

“Designation Agreement” means a designation agreement, substantially in the form
of Exhibit J, entered into by a Lender and a Designated Bank and accepted by the
Administrative Agent.

 

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

 

“Dollar Equivalent” means, on any particular date, with respect to any amount
denominated in Dollars, such amount in Dollars, and with respect to any amount
denominated in any Optional Currency, the amount (as conclusively ascertained by
the Administrative Agent absent manifest error) of Dollars which could be
purchased by the Administrative Agent (in accordance with its normal banking
practices) in the London foreign currency deposit market with such amount of
currency at the spot rate of exchange prevailing at or about 11:00 a.m. (London
time) on such date.

 

“Dollars” and “$” mean the lawful money of the United States.

 

“Domestic Lending Office” means, with respect to any Lender, such Lender’s
office specified as the “Domestic Lending Office,” under its name on the
signature pages hereof or on the Assignment and Acceptance by which it became a
Lender or such other United States office of such Lender as it may from time to
time specify by written notice to the Borrower and the Administrative Agent.

 

15

--------------------------------------------------------------------------------


 

“EBITDA” means, for any period of determination, earnings before interest,
taxes, depreciation and amortization (positive or negative), net of any gains or
losses from any foreign currency contracts.

 

“Eligible Assignee” means (i) a Lender or any Affiliate thereof; (ii) a
commercial bank having total assets in excess of $5,000,000,000; (iii) the
central bank of any country which is a member of the Organization for Economic
Cooperation and Development; or (iv) a finance company or other financial
institution reasonably acceptable to the Administrative Agent, which is
regularly engaged in making, purchasing or investing in loans and having total
assets in excess of $500,000,000 or is otherwise acceptable to the
Administrative Agent.

 

“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to any federal, state or local law, ordinance,
rule, regulation, Permit, license or other binding determination of any
Governmental Authority relating to, imposing liability or standards concerning,
or otherwise addressing the environment, health and/or safety, including, but
not limited to the Clean Air Act, the Clean Water Act, CERCLA, RCRA, any
so-called “Superfund” or “Superlien” law, the Toxic Substances Control Act and
OSHA, and public health codes, each as from time to time in effect, in each case
as applicable to the Borrower or its Property.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for any
(i) liabilities under any Environmental, Health or Safety Requirement of Law, or
(ii) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

 

“Environmental Property Transfer Act” means any applicable Requirement of Law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the transfer, sale, lease or closure of any Property or deed or
title for any Property for environmental reasons, including, but not limited to,
any so-called “Environmental Cleanup Responsibility Act” or “Responsible
Property Transfer Act”.

 

“Equipment” means equipment which is personal property used in connection with
the maintenance of Properties.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§§ 1000 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.

 

“ERISA Affiliate” means (i) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Borrower; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with the Borrower; and
(iii) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Internal Revenue Code) as the Borrower, any corporation
described in clause (i) above or any partnership or trade or business described
in clause (ii) above.

 

“ERISA Termination Event” means (i) a Reportable Event with respect to any
Benefit Plan; (ii) the withdrawal of the Borrower or any ERISA Affiliate from a
Benefit Plan during a plan year in which the Borrower or such ERISA Affiliate
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or the
cessation of operations which results in the termination of employment of 20% of
Benefit Plan participants who are employees of the Borrower or TMC or any ERISA
Affiliate; (iii) the imposition of an obligation on the Borrower or TMC or any
ERISA Affiliate under Section 4041 of ERISA to provide affected parties written
notice of intent to terminate a Benefit Plan in a distress termination

 

16

--------------------------------------------------------------------------------


 

described in Section 4041(c) of ERISA; (iv) the institution by the PBGC of
proceedings to terminate a Benefit Plan; (v) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Benefit Plan; or (vi) the partial or
complete withdrawal of the Borrower or TMC or any ERISA Affiliate from a
Multiemployer Plan.

 

“EURIBOR Rate” means, as applicable to any Interest Period for any Eurocurrency
Rate Loan denominated in Euros, the rate of interest equal to (a) the per annum
rate as determined by the Administrative Agent on the basis of offered rates for
deposits in Euros for the period of time comparable to such Interest Period that
appears on the Reuters Screen EURIBOR01 as of 11:00 a.m. (Brussels time) on the
date that is two (2) TARGET Settlement Days preceding the first day of such
Interest Period; provided, however, if such rate described above does not appear
on the Reuters Screen EURIBOR01 on any applicable determination date, the
EURIBOR Rate shall be the rate equal to the arithmetic mean determined by the
Administrative Agent (rounded upwards to the nearest 0.01%) of the rates per
annum at which deposits in Euros are offered by three (3) major banks in the
Eurocurrency Interbank Market at approximately 11:00 a.m. (London time) on the
day that is two (2) TARGET Settlement Days preceding the first day of such
Interest Period to other leading banks in the Eurocurrency Interbank Market at
which deposits in Euros are offered, adjusted for reserves, divided by (b) a
number equal to 1.00 minus the Reserve Percentage, if applicable.

 

“Euro” or “€” means the euro referred to in the Council Regulation (EC)
No. 1103/97 dated 17 June 1997 passed by the Council of the European Union, or,
if different, the then lawful currency of the member states of the European
Union that participate in the third stage of the Economic and Monetary Union.

 

“Eurocurrency Affiliate” means, with respect to each Lender, the Affiliate of
such Lender (if any) set forth below such Lender’s name under the heading
“Eurocurrency Affiliate” on the signature pages hereof or on the Assignment and
Acceptance by which it became a Lender or such Affiliate of a Lender as it may
from time to time specify by written notice to the Borrower and the
Administrative Agent.

 

“Eurocurrency Interbank Market” means any lawful recognized market in which
deposits of Dollars and the relevant Optional Currency are offered by
international banking units of United States banking institutions and by foreign
banking institutions to each other and in which foreign currency and exchange
operations or eurocurrency funding operations are customarily conducted.

 

“Eurocurrency Lending Office” means, with respect to any Lender, such Lender’s
office (if any) specified as the “Eurocurrency Lending Office” under its name on
the signature pages hereof or on the Assignment and Acceptance by which it
became a Lender or such other office or offices of such Lender as it may from
time to time specify by written notice to the Borrower and the Administrative
Agent.

 

“Eurocurrency Negotiated Rate Loan” means a Negotiated Rate Loan bearing
interest calculated by reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” means (a) with respect to amounts denominated in Dollars,
the LIBOR Rate, (b) with respect to amounts denominated in Euros, the EURIBOR
Rate, and (c) with respect to amounts denominated in any other Optional Currency
other than the Euro, the International Eurocurrency Rate.

 

“Eurocurrency Rate Loan” means a Loan (including a Eurocurrency Negotiated Rate
Loan) bearing interest calculated by reference to the Eurocurrency Rate.

 

17

--------------------------------------------------------------------------------


 

“Eurocurrency Revolving Credit Loan” means a Revolving Credit Loan bearing
interest calculated by reference to the Eurocurrency Rate.

 

“Eurocurrency Term Loan” means a Term Loan (or portion thereof) bearing interest
calculated by reference to the Eurocurrency Rate.

 

“Event of Default” means any of the occurrences set forth in Section 10.1 after
the expiration of any applicable grace period and the giving of any applicable
notice, in each case as expressly provided in Section 10.1.

 

“Existing Revolving Agreement” is defined in the recitals.

 

“Existing Term Loan Agreement” means the Credit Agreement, dated as of May 20,
2002, among the Borrower, Bayerische Hypo- Und Vereinsbank, AG, acting by and
through its New York Branch, as agent, co-lead arranger and bookrunner, and
Commerzbank AG, New York Branch, as documentation agent and co-lead arranger,
and the other lenders party thereto, as the same may be amended, modified or
restated.

 

“Facility Fee” is defined in Section 4.3(a).

 

“Facility Fee Rate” means the respective percentages per annum determined based
on the range into which the Leverage Ratio, as evidenced by the most recent
Compliance Certificate delivered pursuant to Section 5.1 or Section 7.2, as
applicable, then falls, in accordance with the following table.  If a Compliance
Certificate required in Section 7.2 hereof has not been delivered by the date
such certificates are required to be delivered to Administrative Agent, then
from the date the applicable information is required until the date the
applicable information has been duly delivered, the greatest Facility Fee Rate
set forth below shall be deemed to apply.

 

Leverage Ratio

 

Facility Fee Rate
(% per annum)

 

 

 

 

 

less than 50%

 

0.200%

 

 

 

 

 

50% to less than 55%

 

0.225%

 

 

 

 

 

55% to less than 60%

 

0.225%

 

 

 

 

 

60% or greater

 

0.250%

 

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

 

18

--------------------------------------------------------------------------------


 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any Governmental Authority succeeding to its functions.

 

“Fee Letter” means the Fee Letter, dated as of December 14, 2004, between the
Borrower, JPMCB and J.P. Morgan Securities Inc.

 

“FFO” means net income, as determined in accordance with GAAP, excluding gains
(or losses) from debt restructuring, sales of property (except Recurring Land
Sales) and foreign currency exchange rate changes (whether or not associated
with a foreign currency contract), plus depreciation and amortization, and after
adjustments for unconsolidated partnerships and joint ventures (which will be
calculated to reflect funds from operations on the same basis).

 

“Financial Statements” means (i) quarterly and annual Consolidated statements of
income and retained earnings, statements of cash flow, and balance sheets,
(ii) such other financial statements as the Borrower shall routinely and
regularly prepare and publish on a quarterly or annual basis, and (iii) such
other regularly prepared financial statements of the Consolidated Businesses or
Minority Holdings as the Administrative Agent or the Requisite Lenders may from
time to time reasonably specify; provided, however, that the Financial
Statements referenced in clauses (i) and (ii) above shall be prepared in form
reasonably satisfactory to the Administrative Agent.

 

“Fiscal Year” means the fiscal year of the Borrower for accounting and tax
purposes, which shall be the 12-month period ending on December 31 of each
calendar year.

 

“Fixed Charges” means, for the immediately preceding consecutive four fiscal
quarters, the sum of (a) Combined Interest Expense and (b) the aggregate of all
scheduled principal payments on Total Adjusted Outstanding Indebtedness
according to GAAP made or required to be made during such fiscal period for the
Consolidated Businesses and Minority Holdings (but excluding balloon payments of
principal due upon the stated maturity of an Indebtedness), and (c) the
aggregate of all dividends payable on the preferred stock of the Consolidated
Businesses not owned by the Borrower or any of its Affiliates.

 

“Fixed Rate” means, with respect to any Negotiated Rate Loan (other than a
Eurocurrency Negotiated Rate Loan), the fixed rate of interest per annum
specified by the Lender making such Negotiated Rate Loan in its related
Negotiated Rate Quote.

 

“Fixed Rate Loan” means a Negotiated Rate Loan bearing interest at a Fixed Rate.

 

“Fleet” means Fleet National Bank or any successor thereto.

 

“Fleet Letters of Credit” is defined in Section 2.4(a).

 

“Funding Date” means, with respect to any Loan, the date of funding of such
Loan.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the American Institute of Certified Public Accountants’
Accounting Principles Board and Financial Accounting Standards Board or in such
other statements by such other entity as may be in general use by significant
segments of the accounting profession as in effect on the Closing Date (unless
otherwise specified herein as in effect on another date or dates).

 

“Governmental Approval” means all right, title and interest in any existing or
future certificates, licenses, permits, variances, authorizations and approvals
issued by any Governmental Authority having jurisdiction with respect to any
Property.

 

19

--------------------------------------------------------------------------------


 

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Group” means TMC, the Borrower and/or their Subsidiaries.

 

“Guaranty” means that certain Second Amended and Restated Guaranty, dated as of
even date herewith, made by TMC in favor of the Administrative Agent, as agent
for the Lenders, guaranteeing the payment and performance of the Obligations of
the Borrower hereunder, substantially in the form of Exhibit H attached hereto
and made a part hereof .

 

“Holder” means any Person entitled to enforce any of the Obligations, whether or
not such Person holds any evidence of Indebtedness, including, without
limitation, the Administrative Agent and each other Lender.

 

“Improvements” means all buildings, fixtures, structures, parking areas,
landscaping and all other improvements whether existing now or hereafter
constructed, together with all machinery and mechanical, electrical, HVAC and
plumbing systems presently or hereafter located thereon and used in the
operation thereof, excluding (i) any such items owned by utility service
providers, (ii) any such items owned by tenants or other third-parties and
(iii) any items of personal property.

 

“Indebtedness” means, as applied to any Person at any time without duplication,
(a) all indebtedness, obligations or other liabilities of such Person (whether
consolidated or representing the proportionate interest in any other Person)
(i) for borrowed money (including construction loans) or evidenced by debt
securities, debentures, acceptances, notes or other similar instruments, and any
accrued interest, fees and charges relating thereto, (ii) under profit payment
agreements that are not contingent or in respect of obligations to redeem,
repurchase or exchange any Securities of such Person or agreements to pay
dividends in respect of any stock (excluding any ordinary declaration of a
dividend or exchange of Securities for replacement Securities), (iii) with
respect to letters of credit or bankers’ acceptances issued for such Person’s
account, (iv) to pay the deferred purchase price of acquired property or
rendered services, except accounts payable and accrued expenses arising in the
ordinary course of business, (v) in respect of Capital Leases or “synthetic
leases”, or (vi) which are Contingent Obligations; (b) all indebtedness,
obligations or other liabilities of such Person or others secured by a Lien on
any property of such Person, whether or not such indebtedness, obligations or
liabilities are assumed by such Person; (c) all indebtedness, obligations or
other liabilities of such Person in respect of interest rate contracts, foreign
exchange contracts and derivatives contracts (but excluding interest rate and
foreign exchange contracts entered into in the ordinary course of business for
the purpose of hedging or locking interest rates or foreign currency exchange
rates with respect to outstanding project-related financings that are
(1) non-recourse to the Borrower, TMC or the Consolidated Businesses, or
(2) recourse to the Borrower, TMC or the Consolidated Businesses, to the extent
that such recourse obligations in the aggregate do not exceed two percent (2%)
of the then outstanding Indebtedness of the Borrower, TMC and the Consolidated
Businesses), net of liabilities owed to such Person by the counterparties
thereon; (d) all preferred stock subject (upon the occurrence of any contingency
or otherwise) to mandatory redemption, excluding any Series A Preferred
Interests prior to the sale, waiver, release, termination or other cancellation
by the holders of the Series A Preferred Interests of their option to convert
the Series A Preferred Interests to common equity of TMC or Borrower; and
(e) all Contingent Obligations with respect to any of the foregoing; provided,
however, that Indebtedness shall not include any indebtedness attributable to
the CVS Portfolio; and provided further that Indebtedness shall not include any
obligation of TMC or Borrower to redeem any interest of KanAm in any Minority
Holding until such time as such obligation is triggered.

 

20

--------------------------------------------------------------------------------


 

“Indemnified Matters” is defined in Section 13.3.

 

“Indemnitees” is defined in Section 13.3.

 

“Initial Funding Date” means the date on or after the Closing Date, but in no
event after January 15, 2005, on which all of the conditions described in
Section 5.1 have been satisfied (or waived) in a manner satisfactory to the
Administrative Agent and on which the initial Loans under this Agreement are
made by the Lenders to the Borrower.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, any successor statute and any
regulations or guidance having the force of law promulgated thereunder.

 

“Interest Period” means, (a) with respect to any Negotiated Rate Loan, the
period commencing on the Funding Date of such Loan and ending on the last day of
one of the following periods, as selected by the Borrower in an accepted
Negotiated Rate Quote or as otherwise required by the terms of this Agreement,
1, 2, 3, or 6 months, and (b) with respect to each Eurocurrency Rate Loan (other
than a Eurocurrency Negotiated Rate Loan), (i) initially, the period commencing
on the Funding Date of such Loan and ending on the last day of one of the
following periods, as selected by the Borrower in a Notice of Borrowing or as
otherwise required by the terms of this Agreement (A) for any Eurocurrency Rate
Loan other than a LIBOR Rate Loan, 1, 2, or 3 months, or 6 months if approved by
and available from all Lenders with Revolving Credit Tranche B Commitments; or
(B) for any LIBOR Rate Loan, 1, 2, 3, or 6 months, one week with the approval of
all Lenders, or one year if available from all Lenders; provided that the
Borrower may, on up to five (5) occasions per year without the approval of the
Lenders, request an Interest Period of one week for Revolving Credit Loans or
the Term Loan in order to consolidate LIBOR Rate Loans; and (ii) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Loan and ending on the last day of one of the periods set
forth above, as selected by the Borrower in a Notice of Conversion/Continuation;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(1)                                   if any Interest Period with respect to a
Eurocurrency Rate Loan or Negotiated Rate Loan would otherwise end on a day that
is not a Business Day, that Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month, in which event such Interest
Period shall end on the immediately preceding Business Day;

 

(2)                                   any Interest Period relating to any
Eurocurrency Rate Loan (other than one (1) week LIBOR Rate Loans) or to any
Negotiated Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and

 

(3)                                   the Borrower may not select an Interest
Period that terminates beyond (x) the Revolving Credit Termination Date with
respect to Revolving Credit Loans and (y) the Term Loan Maturity Date with
respect to the Term Loan.

 

“Interest Rate Determination Date” is defined in Section 4.2(c).

 

“International Eurocurrency Rate” means, as applicable to any Interest Period
for a Eurocurrency Rate Loan denominated in any Optional Currency other than
Euros, the rate of interest equal to (a) the rate per annum as determined by the
Administrative Agent on the basis of offered rates for deposits in

 

21

--------------------------------------------------------------------------------


 

such Optional Currency other than Euros for the period of the time comparable to
such Interest Period that appears on Reuters Screen FRBD or the applicable
Reuters Screen for such Optional Currency as of 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period, provided, however, (i) if Reuters Screen
FRBD or the applicable Reuters Screen for such Optional Currency is not
available to the Administrative Agent for any reason, the applicable
International Eurocurrency Rate for the relevant Eurocurrency Interest Period
shall instead be the applicable British Bankers’ Association Interest Settlement
Rate for deposits in the applicable Optional Currency as reported by any other
generally recognized financial information service as of 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period, and (ii) if no such British
Bankers’ Association Interest Settlement Rate is available, the applicable
International Eurocurrency Rate for the relevant Interest Period shall be the
rate determined by the Administrative Agent, as the rate at which the
Administrative Agent offers to place deposits in the applicable Optional
Currency with other major banks in the London interbank market at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period, in the approximate amount of JPMCB’s relevant Eurocurrency Rate
Loan and having a maturity equal to such Eurocurrency Interest Period, divided
by (b) a number equal to 1.00 minus the Reserve Percentage, if applicable.

 

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by such Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by such Person of all
or substantially all of the assets of a business conducted by another Person,
and (iii) any loan, advance (other than deposits with financial institutions
available for withdrawal on demand, prepaid expenses, accounts receivable,
advances to employees and similar items made or incurred in the ordinary course
of business) or capital contribution by such Person to any other Person,
including all Indebtedness to such Person arising from a sale of property by
such Person other than in the ordinary course of its business.  The amount of
any Investment shall be the original cost of such Investment, plus the cost of
all additions thereto less the amount of any return of capital or principal to
the extent such return is in cash with respect to such Investment without any
adjustments for increases or decreases in value or write-ups, write-downs or
write-offs with respect to such Investment.

 

“Investment Grade” means (i) with respect to Moody’s a Credit Rating of Baa3 or
higher and (ii) with respect to S&P, a Credit Rating of BBB- or higher.

 

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

 

“Issuing Lender” means, as the context may require (i) Fleet, in its capacity as
the issuer of the Fleet Letters of Credit or (ii) JPMCB, in its capacity as the
Lender with a commitment to issue Letters of Credit hereunder.  In the event
that the credit rating of JPMCB shall not be sufficient to satisfy the credit
requirements of the beneficiary of a Letter of Credit, Administrative Agent and
Borrower may request that a Co-Syndication Agent or a Co-Documentation Agent
having the required credit rating issue such Letter of Credit, and any such
Person, if it elects to issue such Letter of Credit, shall also be an Issuing
Lender.

 

“KanAm” means KanAm US, Inc. and all of its Subsidiaries and Affiliates.

 

“knowledge” with reference to any member of the Group, means the actual
knowledge of an executive officer of such Person after reasonable inquiry (which
reasonable inquiry shall include, without limitation, interviewing and
questioning such other Persons as the Borrower or such Subsidiary of the
Borrower, as applicable, deems reasonably necessary).

 

22

--------------------------------------------------------------------------------


 

“Lease” means a lease, license, concession agreement or other agreement
providing for the use or occupancy of any portion of any Real Property,
including all amendments, supplements, modifications and assignments, thereof
and all side letters or side agreements relating thereto.

 

“Lender” means each of Administrative Agent and each financial institution a
signatory hereto as a Lender as of the Closing Date and, at any other given
time, each financial institution which is a party hereto as a Lender, whether as
a signatory hereto or pursuant to an Assignment and Acceptance, and regardless
of the capacity in which such entity is acting (i.e. whether as Administrative
Agent or Lender).  The Issuing Lender and the Swing Lender shall each be a
Lender, as applicable.

 

“Letter of Credit” means any standby letter of credit issued at the request of
the Borrower and for the account of the Borrower in accordance with Section 2.4
hereof, including the letters of credit listed on Schedule 2.4.

 

“Letter of Credit Obligations” means the sum, as of any date of determination,
of the Tranche A Letter of Credit Obligations and the Tranche B Letter of Credit
Obligations.

 

“Letter of Credit Request” means a request substantially in the form of
Exhibit E attached hereto and made a part hereof.

 

“Leverage Ratio” means the ratio, expressed as a percentage, of the Total
Adjusted Outstanding Indebtedness to the Capitalization Value.

 

“Liabilities and Costs” means all liabilities, obligations, responsibilities,
losses, damages, personal injury, death, punitive damages, economic damages,
consequential damages, treble damages, intentional, willful or wanton injury,
damage or threat to the environment, natural resources or public health or
welfare, costs and expenses (including, without limitation, attorney, expert and
consulting fees and costs of investigation, feasibility or Remedial Action
studies), fines, penalties and monetary sanctions, interest, direct or indirect,
known or unknown, absolute or contingent, past, present or future.

 

“LIBOR Business Day” means a day on which commercial banks are open for
international business (including dealings in Dollar deposits) in the London
Interbank Market.

 

“LIBOR Rate” means, with respect to any LIBOR Rate Loan for any Interest Period,
the rate appearing on “Telerate Page 3750” (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period.  In the event that
such rate is not available at such time for any reason, then the “LIBOR Rate”
with respect to such LIBOR Rate Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000, and for a maturity comparable to
such Interest Period, are offered by the principal London offices of the
Administrative Agent and Bank of America, N.A. in immediately available funds in
the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period (determined by
requesting quotes from both such banks and taking the arithmetic average of such
quotes; provided that if the Bank of America, N.A. quote is unavailable to the
Administrative Agent, then the “LIBOR Rate” shall be the rate offered by the
principal London office of the Administrative Agent).  In the event that the
Board of Governors of the Federal Reserve System shall impose a Reserve
Percentage with respect to LIBOR deposits of the Administrative Agent, then for
any

 

23

--------------------------------------------------------------------------------


 

period during which such Reserve Percentage shall apply, the LIBOR Rate shall be
equal to the amount determined above divided by an amount equal to 1 minus the
Reserve Percentage.

 

“LIBOR Rate Loan” means a Loan which bears interest at a rate determined by
reference to the LIBOR Rate and the Applicable Margin for Eurocurrency Rate
Loans, as provided in Section 4.1(a).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale agreement, deposit arrangement, security interest, encumbrance,
lien (statutory or other and including, without limitation, any Environmental
Lien), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever in respect of any property of a
Person (that has the practical effect of creating a security interest in respect
of such asset), whether granted voluntarily or imposed by law, and includes the
interest of a lessor under a Capital Lease or under any financing lease having
substantially the same economic effect as any of the foregoing.

 

“Limited Minority Holdings” means Minority Holdings in which (i) the Borrower,
individually or together with its Affiliates, has less than a 25% economic
interest or (ii) the Borrower, individually or together with its Affiliates, has
not less than a 25%, nor more than a 50%, economic interest and does not control
or share with its Affiliates or other Person by contract control of  the
management of such Minority Holdings, whether as the general partner or managing
member of such Minority Holding, or otherwise.  As used in this definition only,
the term “control” shall mean, in accordance with GAAP, the authority to make
major management decisions or the management of day-to-day operations of such
entity and shall include instances in which the Borrower manages the day-to-day
leasing, management, control or development of the Properties of such Minority
Holding pursuant to the terms of a management agreement.

 

“Limited Partners” means those Persons who from time to time are limited
partners of the Borrower; and “Limited Partner” means each of the Limited
Partners, individually.

 

“Loan” means (a) a Revolving Credit Loan, a Swing Loan or the Term Loan made by
a Lender pursuant to Section 2.1; provided, that if any such loan or loans (or
portions thereof) are combined or subdivided pursuant to a Notice of
Conversion/Continuation, the term “Loan” shall refer to the combined principal
amount resulting from such combination or to each of the separate principal
amounts resulting from such subdivision, as the case may be, or (b) a Negotiated
Rate Loan made by a Lender pursuant to Section 2.7.

 

“Loan Account” is defined in Section 3.3(b).

 

“Loan Documents” means this Agreement, the Notes, the Guaranty, any Letter of
Credit Requests, any Negotiated Rate Quote Requests, any Notices of Borrowing
and all other instruments, agreements and written Contractual Obligations
between the Borrower and any of the Lenders pursuant to or in connection with
the transactions contemplated hereby.

 

“Management Fees” means for a specified period, all amounts recorded by the
Group, or its pro-rata share received through Minority Holdings (which are not
consolidated in accordance with GAAP), as management fees.

 

“Mandatory Costs” means, with respect to any Lender or the Administrative Agent,
any cost of compliance by such Lender or the Administrative Agent with (a) the
requirements of the Bank of England and/or the Financial Services Authority, the
independent financial services regulatory agency of the United Kingdom, (or, in
either case, any other authority which replaces all or any of its functions)
and/or (b) the requirements of the European Central Bank.

 

24

--------------------------------------------------------------------------------


 

“Margin” means, with respect to any Eurocurrency Negotiated Rate Loan, the
marginal rate of interest, if any, to be added to or subtracted from the
applicable Eurocurrency Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related Negotiated
Rate Quote.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (i) the financial
condition or assets of TMC, the Borrower and their respective Subsidiaries taken
as a whole, (ii) the ability of the Borrower to perform its obligations under
the Loan Documents, or (iii) the ability of the Lenders or the Administrative
Agent to enforce any of the Loan Documents.

 

“Maximum Revolving Credit Amount” means, at any particular time, the aggregate
amount of the Revolving Credit Commitments at such time.

 

“Minority Holdings” means partnerships, joint ventures, corporations, limited
liability companies or other business associations held or owned directly or
indirectly by the Borrower which are not directly or indirectly wholly-owned by
the Borrower.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA which is, or within the immediately preceding six (6) years was,
contributed to by either the Borrower or any ERISA Affiliate or in respect of
which the Borrower or any ERISA Affiliate has assumed any liability.

 

“Negotiated Rate” means, with respect to any Negotiated Rate Quote, the Margin
or the Fixed Rate, as applicable, offered by the Lender making such Negotiated
Rate Quote.

 

“Negotiated Rate Loan” means a Loan made pursuant to Section 2.7.

 

“Negotiated Rate Quote” means an offer by a Lender to make a Negotiated Rate
Loan in accordance with Section 2.7, substantially in the form of Exhibit G.

 

“Negotiated Rate Quote Request” means a request by the Borrower for Negotiated
Rate Quotes in accordance with Section 2.7, substantially in the form of
Exhibit F.

 

“Non Pro Rata Loan” is defined in Section 3.2(b)(v).

 

“Note” or “Notes” means the Revolving Credit Notes, the Term Loan Notes, any
promissory notes issued to the Lenders to evidence Negotiated Rate Loans made by
Lenders, the Designated Bank Notes, and any promissory notes issued to the Swing
Lender, individually or collectively, as appropriate.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit C
attached hereto and made a part hereof.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit D attached hereto and made a part hereof with respect to a proposed
conversion or continuation of a Loan pursuant to Section 4.l(c).

 

25

--------------------------------------------------------------------------------


 

“Obligations” means all Loans, advances, debts, liabilities, obligations,
reimbursement obligations relating to Letters of Credit, covenants and duties
owing by the Borrower to the Administrative Agent, any other Lender, any
Affiliate of the Administrative Agent, any other Lender, or any Person entitled
to indemnification pursuant to Section 13.3 of this Agreement, of any kind or
nature, arising under this Agreement, the Notes or any other Loan Document.  The
term includes, without limitation, all interest, charges, expenses, fees,
reasonable attorneys’ fees and disbursements and any other sum chargeable to the
Borrower under this Agreement or any other Loan Document.

 

“Officer’s Certificate” means, as to a corporation, a certificate executed on
behalf of such corporation by the chairman of its board of directors (if an
officer of such corporation) or its chief executive officer, president, any of
its vice-presidents, its chief financial officer, its chief operating officer,
its chief accounting officer, or its treasurer and, as to a partnership, a
certificate executed on behalf of such partnership by the chairman of the board
of directors (if an officer of such corporation) or chief executive officer,
president, any vice-president, chief financial officer, chief operating officer,
chief accounting officer, or treasurer of the general partner of such
partnership.

 

“OP Units” means any class or series of partnership interests of the Borrower
now or hereafter authorized, issued or outstanding.

 

“Optional Currency” means Euros or Sterling, so long as (a) (i) such currency is
readily available to all Lenders and is freely transferable and freely
convertible to Dollars and (ii) Telerate (or any successor thereto) reports
Eurocurrency interbank rates for such currency for the relevant Interest Period,
and (b) such currency is requested by the Borrower.

 

“Original Agreement” is defined in the recitals.

 

“Original Term Loan Agreement” is defined in the recitals.

 

“Organizational Documents” means, with respect to any corporation, limited
liability company, or partnership (i) the articles/certificate of incorporation,
formation or limited partnership (or the equivalent organizational documents) of
such corporation or limited liability company or limited partnership, (ii) the
operating agreement executed by the members in the limited liability company or
the partnership agreement executed by the partners in the partnership, (iii) the
by-laws (or the equivalent governing documents) of the corporation, limited
liability company or partnership, and (iv) any document setting forth the
designation, amount and/or relative rights, limitations and preferences of any
class or series of such corporation’s Capital Stock or such limited liability
company’s or partnership’s equity or ownership interests.

 

“OSHA” means the Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651 et
seq., any amendments thereto, any successor statutes and any regulations or
guidance having the force of law promulgated thereunder.

 

“Other Asset” means for any member of the Group, (i) any other asset (but
without duplication of other assets included in Capitalization Value) which is
included in the Consolidated balance sheet of the Group and is not a
Construction Asset, a Redevelopment Asset, an Acquisition Asset, a Regional Mall
Asset, or an income producing real estate asset and (ii) the Borrower’s pro-rata
share (determined in accordance with GAAP) of any other assets that are not on
the Consolidated balance sheet of the Group, such as those owned through
Minority Holdings which are not Consolidated in accordance with GAAP and are not
a Construction Asset, a Redevelopment Asset, an Acquisition Asset, a Regional
Mall Asset, or an income producing real estate asset.

 

26

--------------------------------------------------------------------------------


 

“Other Assets at Cost” means, individually or in the aggregate, the book value
or historical cost of Other Assets plus Construction Assets at Cost.

 

“Other Operations” means, for a specified period, (i) all amounts recorded by
the Group as EBITDA for such period in accordance with GAAP, or the Group’s
pro-rata share of EBITDA for such period received through Minority Holdings
(which are not consolidated in accordance with GAAP), minus (without
duplication) (ii) the aggregate amounts of Service Revenues, Annual EBITDA,
Recurring Land Sales, and Management Fees that are included in such amounts of
EBITDA for such period.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to the functions thereof.

 

“Permits” means any permit, consent, approval, authorization, license, variance,
or permission required from any Person pursuant to Requirements of Law,
including any Governmental Approvals.

 

“Permitted Disposition” means the sale of any direct or indirect beneficial
interest in a Subsidiary or Minority Holding so long as (i) no Event of Default
shall have occurred and be continuing, (ii) such transfer (or series of
transfers) of partnership or membership interests in any Subsidiary or Minority
Holding shall not result in Borrower owning less than 25% of the interest held
by Borrower in such Person as of the Closing Date, (iii) such transfer (or
series of transfers) shall not result in Borrower transferring more than 49% of
its general partner or managing member interest in any Subsidiary or Minority
Holding, and (iv) Borrower shall maintain control over all material decisions
with respect to such Subsidiary or Minority Holding.  For purposes of this
definition, Borrower shall be deemed to control a Subsidiary or Minority Holding
if Borrower has the ability to exercise a buy-sell right in the event of a
disagreement regarding the sale, financing of or other material decision with
respect to, the Property owned by such Subsidiary or Minority Holding.

 

“Permitted REIT Distributions” means the minimum amount necessary for TMC to
maintain its tax status as a REIT.

 

“Person” means any natural person, corporation, limited liability company,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank, trust company, land trust, business trust or
other organization, whether or not a legal entity, and any Governmental
Authority.

 

“Plan” means an “employee benefit” plan defined in Section 3(3) of ERISA (other
than a Multiemployer Plan) in respect of which the Borrower or any ERISA
Affiliate is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA or the Borrower or any ERISA
Affiliate has assumed any liability.

 

“Potential Event of Default” means an event which, with the giving of notice or
the lapse of time, or both, would constitute an Event of Default.

 

“Prepayment Date” is defined in Section 3.1(d).

 

“Process Agent” is defined in Section 13.17(a).

 

“Property” means any Real Property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, general
intangible, receivable, or other asset owned, leased or operated by any
Consolidated Business or any Minority Holding (including any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

 

27

--------------------------------------------------------------------------------


 

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (a) with respect to Revolving Credit Loans, (i) such Lender’s Revolving
Credit Commitments, Revolving Credit Tranche A Commitments or Revolving Credit
Tranche B Commitments, as applicable (in each case, as adjusted from time to
time in accordance with the provisions of this Agreement or any Assignment and
Acceptance to which such Lender is a party) by (ii) the aggregate amount of all
of the Lenders’ Revolving Credit Commitments, Revolving Credit Tranche A
Commitments or Revolving Credit Tranche B Commitments, as applicable or (b) with
respect to the Term Loan (x) prior to the making of the Term Loan or the
expiration of the Term Loan Commitments, the percentage set forth on
Schedule 1.1-A and (y) after the Initial Funding Date, the percentage obtained
by dividing (A) the aggregate amount of such Lender’s Term Loans (as may be
adjusted from time to time in accordance with the provisions of this Agreement
or any Assignment and Acceptance to which such Lender is a party), by (B) the
aggregate amount of all of the Lenders’ Term Loans.

 

“RCRA” means the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
§§ 6901 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.

 

“Real Property” means all of the Borrower’s and its Subsidiaries’ and Minority
Holdings’ present and future right, title and interest (including, without
limitation, any leasehold estate) in (i) any plots, pieces or parcels of land,
(ii) any Improvements of every nature whatsoever (the rights and interests
described in clauses (i) and (ii) above being the “Premises”), (iii) all
easements, rights of way, gores of land or any lands occupied by streets, ways,
alleys, passages, sewer rights, water courses, water rights and powers, and
public places adjoining such land, and any other interests in property
constituting appurtenances to the Premises, or which hereafter shall in any way
belong, relate or be appurtenant thereto, (iv) all hereditaments, gas, oil,
minerals (with the right to extract, sever and remove such gas, oil and
minerals), and easements, of every nature whatsoever, located in, on or
benefiting the Premises and (v) all other rights and privileges thereunto
belonging or appertaining and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to or of any of the rights
and interests described in clauses (iii) and (iv) above.

 

“Recurring Land Sales” means sales of outparcels and/or pad sales.

 

“Redevelopment Asset” means any Property (other than an Acquisition Asset) that
is being redeveloped if the expected cost of redevelopment improvements exceeds
25% of the Capitalization Value of such Property immediately prior to such
redevelopment.  A Redevelopment Asset shall cease to be a Redevelopment Asset at
the beginning of the fiscal quarter immediately following the earliest to occur
of (i) eighteen (18) months from the date of completion (as evidenced by a
certificate of occupancy permitting use of such Property by the general public),
(ii) such Property achieving a 90% occupancy rate (determined on the basis of
square footage after redevelopment improvements leased to tenants paying rent)
and (iii) the Borrower notifying the Administrative Agent of its election to no
longer treat such Property as a Redevelopment Asset.

 

“Redevelopment Commencement Date” means, with respect to any Redevelopment Asset
or Acquisition Asset Under Redevelopment, the date on which construction of
redevelopment improvements to the subject Property has commenced.

 

“Redevelopment Cost” means, with respect to any Redevelopment Asset, the
aggregate sums expended on the construction of such improvements including land
acquisition costs; provided that for purposes of making any calculation under
this Agreement, “Redevelopment Cost” of Redevelopment Assets held by Minority
Holdings that are not Consolidated in accordance with GAAP (such as those held
in a joint venture format) will be equal to (without duplication) the sum of
(a) the Borrower’s contributed

 

28

--------------------------------------------------------------------------------


 

equity, (b) the Borrower’s pro-rata share of debt from items that are not
Consolidated in accordance with GAAP, (c) the Borrower’s Contingent Obligations
related to items that are not Consolidated in accordance with GAAP, to the
extent not redundant with clause (b), plus (d) any (non-Borrower) co-venturer’s
equity in such items that are not Consolidated in accordance with GAAP to the
extent that such co-venturer’s share of debt was included in the calculation of
the Borrower’s Total Adjusted Outstanding Indebtedness.

 

“Redevelopment EBITDA” is defined in the definition of Capitalization Value.

 

“Refunded Swing Loans” has the meaning set forth in Section 2.1(c)(iii).

 

“Refunding Date” has the meaning as set forth in Section 2.1(c)(iv).

 

“Regional Mall Assets” means the Properties set forth on Schedule 1.1-C attached
hereto and other similar properties with (i) two or more traditional anchor
tenants, each of which has a long term lease or is the owner of the site upon
which the anchor tenant is located and (ii) gross leaseable space in excess of
500,000 square feet; provided, that for the purposes of calculating
Capitialization Value hereunder, such other assets must be approved as Regional
Mall Assets by the Administrative Agent.

 

“Register” is defined in Section 13.1(c).

 

“Regulation A” means Regulation A of the Federal Reserve Board as in effect from
time to time.

 

“Regulation T” means Regulation T of the Federal Reserve Board as in effect from
time to time.

 

“Regulation U” means Regulation U of the Federal Reserve Board as in effect from
time to time.

 

“Regulation X” means Regulation X of the Federal Reserve Board as in effect from
time to time.

 

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856, et seq. of the Internal
Revenue Code.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, injection, deposit, disposal, abandonment, or discarding of barrels,
containers or other receptacles, discharge, emptying, escape, dispersal,
leaching or migration into the indoor or outdoor environment or into or out of
any Property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Property.

 

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment;
(ii) prevent the Release or threat of Release or minimize the further Release of
Contaminants; or (iii) investigate and determine if a remedial response is
needed and to design such a response and post-remedial investigation,
monitoring, operation and maintenance and care.

 

“Reportable Event” means any of the events described in Section 4043(c) of ERISA
and the regulations having the force of law promulgated thereunder as in effect
from time to time but not including any such event as to which the thirty (30)
day notice requirement has been waived by applicable PBGC regulations.

 

“Requirements of Law” means, as to any Person, the Organizational Documents of
such Person, and any law, rule or regulation, or determination of an arbitrator
or a court or other Governmental

 

29

--------------------------------------------------------------------------------


 

Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act, the Securities Exchange Act, Regulations
T, U and X, ERISA, the Fair Labor Standards Act, the Worker Adjustment and
Retraining Notification Act, Americans with Disabilities Act of 1990, and any
certificate of occupancy, zoning ordinance, building, environmental or land use
requirement or Permit and Environmental, Health or Safety Requirement of Law.

 

“Requisite Lenders” means Lenders whose aggregate Revolving Credit Commitments
and outstanding principal amount of the Term Loan are equal to or greater than
sixty-six and two thirds percent (66-2/3%) of the Revolving Credit Commitments
and outstanding principal amount of the Term Loan of all Lenders; provided,
however, that, in the event any of the Lenders shall have failed to fund its Pro
Rata Share of any Loan requested by the Borrower or acquire its Pro Rata Share
of any Letter of Credit Obligations which such Lenders are obligated to fund or
acquire under the terms of this Agreement and any such failure has not been
cured as provided in Section 3.2(b)(v)(B), then for so long as such failure
continues, “Requisite Lenders” means Lenders (excluding all Lenders whose
failure to fund their respective Pro Rata Shares of such Loans or acquire their
respective Pro Rata Shares of such Letter of Credit Obligations have not been so
cured) whose aggregate Revolving Credit Commitments and outstanding principal
amount of the Term Loan, are equal to or greater than sixty-six and two thirds
percent (66-2/3%) of the Revolving Credit Commitments and outstanding principal
amount of the Term Loan of such Lenders; provided, further, however, that, in
the event that the Revolving Credit Commitments have been terminated pursuant to
the terms of this Agreement, “Requisite Lenders” means Lenders (without regard
to such Lenders’ performance of their respective obligations hereunder) holding
at least sixty-six and two-thirds percent (66-2/3%) of the aggregate outstanding
principal balance of all Loans (including Negotiated Rate Loans) and Letter of
Credit Obligations.

 

“Reserve Percentage” means for any day with respect to a Eurocurrency Rate Loan,
the maximum rate (expressed as a decimal) at which any Lender subject thereto
would be required to maintain reserves (including, without limitation, all base,
supplemental, marginal and other reserves) under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor or similar regulations
relating to such reserve requirements) against “Eurocurrency Liabilities” (as
that term is used in Regulation D or any successor or similar regulation), if
such liabilities were outstanding.  The Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.

 

“Revolving Credit Availability” means, at any particular time, the amount by
which the Maximum Revolving Credit Amount at such time exceeds the sum of the
Revolving Credit Obligations plus the Letter of Credit Obligations at such time.

 

“Revolving Credit Borrowing” means a Borrowing of Revolving Credit Tranche A
Loans or Revolving Credit Tranche B Loans.

 

“Revolving Credit Commitment” means, with respect to any Lender, the sum of such
Lender’s Revolving Credit Tranche A Commitment and Revolving Credit Tranche B
Commitment and “Revolving Credit Commitments” means the aggregate principal
amount of the Revolving Credit Commitments of all the Lenders, the maximum
amount of which shall be $1,000,000,000, as increased from time to time pursuant
to Section 2.9 or as reduced from time to time pursuant to Section 3.1.

 

“Revolving Credit Loans” means, collectively, the Revolving Credit Tranche A
Loans and the Revolving Credit Tranche B Loans.

 

30

--------------------------------------------------------------------------------


 

“Revolving Credit Note” means a promissory note substantially in the form
attached hereto as Exhibit B-1 payable to a Lender, evidencing certain of the
Revolving Credit Obligations of the Borrower and executed by the Borrower as
required by Section 3.3(a), as the same may be amended, supplemented, modified
or restated from time to time; “Revolving Credit Notes” means, collectively, all
of such Revolving Credit Notes outstanding at any given time.

 

“Revolving Credit Obligations” means, at any particular time, the sum of the
Dollar Equivalent of outstanding principal amount of the Revolving Credit
Tranche A Obligations and the Revolving Credit Tranche B Obligations at such
time.

 

“Revolving Credit Period” means the period from the Initial Funding Date to the
Business Day next preceding the Revolving Credit Termination Date.

 

“Revolving Credit Termination Date” means the earlier to occur of
(i) December 15, 2007 (or, if extended by the Borrower pursuant to Section 2.3,
December 15, 2008); provided, that if the date set forth in this clause (i) is
not a Business Day, then the preceding Business Day); and (ii) the date of
termination of the Revolving Credit Commitments pursuant to the terms of this
Agreement.

 

“Revolving Credit Tranche A Availability” means, at any particular time, the
amount by which the Revolving Credit Tranche A Commitments at such time exceeds
the sum of the Revolving Credit Tranche A Obligations and the Tranche A Letter
of Credit Obligations at such time.

 

“Revolving Credit Tranche A Commitment” means, with respect to any Lender, the
obligation of such Lender to make Revolving Credit Tranche A Loans and
participate in Tranche A Letters of Credit pursuant to the terms and conditions
of this Agreement, and which shall not exceed the principal amounts set forth on
Schedule 1.1-A attached hereto and made a part hereof or the signature page of
the Assignment and Acceptance by which it became a Lender, as modified from time
to time pursuant to the terms of this Agreement or to give effect to any
applicable Assignment and Acceptance, and “Revolving Credit Tranche A
Commitments” means the aggregate principal amount of the Revolving Credit
Tranche A Commitments of all the Lenders, the maximum amount of which shall be
$825,000,000, as increased from time to time pursuant to Section 2.9 or as
reduced from time to time pursuant to Section 3.1.

 

“Revolving Credit Tranche A Loans” means Loans (including Swing Loans) made by
the Lenders pursuant to Sections 2.1(a) and 2.1(c), to the extent that such
loans are deemed, pursuant to Sections 2.1(a) and 2.1(c)(i), as applicable, to
be a use of the Revolving Credit Tranche A Commitment.

 

“Revolving Credit Tranche A Obligations” means, at any particular time, the sum
of the outstanding principal amount of the Revolving Credit Tranche A Loans at
such time, plus the portion (if any) of the outstanding principal amount of the
Negotiated Rate Loans that are deemed, pursuant to Section 2.7, to be a use of
the Revolving Credit Tranche A Commitments.

 

“Revolving Credit Tranche B Availability” means, at any particular time, the
amount by which the Revolving Credit Tranche B Commitments at such time exceeds
the sum of the Revolving Credit Tranche B Obligations and the Tranche B Letter
of Credit Obligations at such time.

 

“Revolving Credit Tranche B Commitment” means, with respect to any Lender, the
obligation of such Lender to make Revolving Credit Tranche B Loans and
participate in Tranche B Letters of Credit pursuant to the terms and conditions
of this Agreement, and which shall not exceed the principal amounts set forth on
Schedule 1.1-A attached  hereto and made a part hereof or the signature page of
the Assignment and Acceptance by which it became a Lender, as modified from time
to time pursuant to the terms of this Agreement or to give effect to any
applicable Assignment and Acceptance, and “Revolving

 

31

--------------------------------------------------------------------------------


 

Credit Tranche B Commitments” means the aggregate principal amount of the
Revolving Credit Tranche B Commitments of all the Lenders, the maximum amount of
which shall be $175,000,000, as reduced from time to time pursuant to
Section 3.1.

 

“Revolving Credit Tranche B Loans” means Loans (including Swing Loans) made by
the Lenders pursuant to Sections 2.1(b) and 2.1(c), to the extent that such
loans are deemed, pursuant to Sections 2.1(a) and 2.1(c)(i), as applicable, to
be a use of the Revolving Credit Tranche B Commitment.

 

“Revolving Credit Tranche B Obligations” means, at any particular time, the
Dollar Equivalent of the sum of the outstanding principal amount of the
Revolving Credit Tranche B Loans at such time, plus the portion (if any) of the
outstanding principal amount of the Negotiated Rate Loans that are deemed,
pursuant to Section 2.7, to be a use of the Revolving Credit Tranche B
Commitments.

 

“S&P” means Standard & Poor’s Ratings Services, a Division of The McGraw-Hill
Companies, Inc.

 

“Secured Indebtedness” means any Indebtedness secured by a Lien on Property of
the Borrower and any Subsidiary of the Borrower (other than Indebtedness secured
by a pari passu Lien granted in accordance with Section 9.2(b)).  Secured
Indebtedness shall also include Borrower’s pro rata share of any Indebtedness of
Minority Holdings that is secured by a Lien on Property of Minority Holdings.

 

“Secured Leverage Ratio” means the ratio, expressed as a percentage, of the
Total Adjusted Outstanding Indebtedness that consists of Secured Indebtedness to
the Capitalization Value.

 

“Securities” means any stock, shares, voting trust certificates, partnership or
limited liability company interests, bonds, debentures, notes or other evidences
of indebtedness, secured or unsecured, convertible, subordinated or otherwise,
or in general any instruments commonly known as “securities”, including, without
limitation, any “security” as such term is defined in Section 8-102 of the
Uniform Commercial Code, or any certificates of interest, shares, or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire any of the
foregoing, but shall not include the Notes or any other evidence of the
Obligations.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

 

“Series A Preferred Interests” means the outstanding Series A Cumulative
Convertible Preferred Stock of TMC and the underlying Series A Preferred OP
Units of Borrower.

 

“Service Revenues” means for a specified period all amounts recorded in
accordance with GAAP by the Group, or its pro-rata share received through
Minority Holdings (which are not consolidated in accordance with GAAP) as
leasing commissions and/or development fees.

 

“Sharing Event” shall mean (i) the occurrence of an Event of Default with
respect to the Borrower or TMC pursuant to clauses (f) or (g) of Section 10.1,
(ii) the termination of the Revolving Credit Commitments pursuant to
Section 10.2 or (iii) the acceleration of the Loans pursuant to Section 10.2.

 

“Solvent”, when used with respect to any Person, means that at the time of
determination:

 

32

--------------------------------------------------------------------------------

 


 

(i)                                      the fair saleable value of its assets
is in excess of the total amount of its liabilities (including, without
limitation, contingent liabilities); and

 

(ii)                                   the present fair saleable value of its
assets is greater than its probable liability on its existing debts as such
debts become absolute and matured; and

 

(iii)                                it is then able and expects to be able to
pay its debts (including, without limitation, contingent debts and other
commitments) as they mature; and

 

(iv)                               it has capital sufficient to carry on its
business as conducted and as proposed to be conducted.

 

“Sterling” or “£” means the lawful money of the United Kingdom.

 

“Subsidiary” of a Person means any corporation, limited liability company,
general or limited partnership, or other entity of which Securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned or controlled by such Person, one or more of the
other Subsidiaries of such Person or any combination thereof.

 

“Swing Lender” means JPMCB or, if requested by the Borrower, another Lender
designated by the Borrower from among those institutions identified by the
Administrative Agent as permissible Swing Lenders.

 

“Swing Loan” means a Loan made by the Swing Lender pursuant to Section 2.1(c).

 

“Swing Loan Commitment” means the lesser of (i) $60,000,000 and (ii) the
Revolving Credit Availability.

 

“Swing Loan Refund Amount” has the meaning set forth in Section 2.1(c)(iii).

 

“TARGET Settlement Day”  Any day on which the Trans-European Automated Real-Time
Gross Settlement Transfer (TARGET) System is open.

 

“Taxes” is defined in Section 12.1(a) hereof.

 

“Tenant Allowance” means a cash allowance paid to a tenant by the landlord
pursuant to a Lease.

 

“Term Loan” means the Loan made pursuant to Section 2.1(d), the aggregate amount
of which shall equal $200,000,000.

 

“Term Loan Commitment” means, with respect to any Lender, the obligation of such
Lender to make, convert or continue a portion of the Term Loan pursuant to the
terms and conditions of this Agreement as set forth on Schedule 1.1-A attached
hereto and made a part hereof or the signature page of the Assignment and
Acceptance by which it became a Lender, as modified from time to time pursuant
to the terms of this Agreement or to give effect to any applicable Assignment
and Acceptance, and “Term Loan Commitments” means the aggregate principal amount
of the Term Loan Commitments of all the Lenders, the maximum amount of which
shall be $200,000,000.

 

33

--------------------------------------------------------------------------------


 

“Term Loan Maturity Date” means December 15, 2007 (or, if extended by the
Borrower pursuant to Section 2.3, December 15, 2008); provided, that if such
date shall fall on a day that is not a Business Day, then the Term Loan Maturity
Date shall be the preceding Business Day).

 

“Term Loan Note” means a promissory note substantially in the form attached
hereto as Exhibit B-2 payable to a Lender, evidencing certain of the Term Loan
Obligations of the Borrower and executed by the Borrower as required by
Section 3.3(a), as the same may be amended, supplemented, modified or restated
from time to time; “Term Loan Notes” means, collectively, all of such Term Loan
Notes outstanding at any given time.

 

“Term Loan Obligations” means, at any particular time, the sum of the
outstanding principal amount of the Term Loan at such time.

 

“TIF Guarantee” means, collectively, any guarantees now or hereafter entered
into by TMC, Borrower or any of their respective Subsidiaries or Minority
Holdings that are related to or associated with a public financing.

 

“TI Work” means any construction or other “buildout” of tenant leasehold
improvements to the space demised to such tenant under Leases (excluding such
tenant’s furniture, fixtures and equipment) performed pursuant to the terms of
such Leases, whether or not such tenant improvement work is performed by or on
behalf of the landlord or as part of a Tenant Allowance.

 

“TMC” means The Mills Corporation, a Delaware corporation, which is the General
Partner of the Borrower.

 

“TMLP Partnership Agreement” means that certain Limited Partnership Agreement of
the Borrower dated April 21, 1994, as such agreement has been heretofore
amended, restated, modified and supplemented and as such agreement hereafter may
be amended, restated, modified or supplemented from time to time with the
consent of the Administrative Agent or as permitted under Section 9.8.

 

“Total Adjusted Outstanding Indebtedness” means, for any period, the sum
(without duplication) of (i) the amount of Indebtedness of the Consolidated
Businesses set forth or required to be set forth on the then most recent
quarterly financial statements of TMC, the Borrower and its wholly-owned
Subsidiaries (without duplication), (ii) the outstanding amount of Indebtedness
of Minority Holdings pro rata allocable to the Borrower as of the date of the
financial statements described in clause (i), and (iii) without duplication, the
Contingent Obligations of the Consolidated Businesses and, to the extent
allocable to the Consolidated Businesses in accordance with GAAP, of the
Minority Holdings as of the date of the financial statements described in clause
(i); provided, however, that in no event shall Total Outstanding Adjusted
Indebtedness include (1) Indebtedness attributed to any TIF Guarantee (provided
that the exclusion for the TIF Guarantee shall not exceed 2% of Capitalization
Value), (2) for purposes of avoiding double counting relating to the same
underlying obligations, Indebtedness with respect to the letters of credit
issued to support guaranties of interest or interest and principal,
(3) operating income guaranties or other performance guaranty or completion
guaranty obligations, or (4) Contingent Obligations relating to the obligations
of any Investment Grade rated, or as otherwise approved by the Lenders,
co-venturer.

 

“Tranche A Letter of Credit” shall mean any standby letter of credit issued at
the request of the Borrower and for the account of the Borrower against the
Revolving Credit Tranche A Commitment in accordance with Section 2.4.

 

34

--------------------------------------------------------------------------------


 

“Tranche A Letter of Credit Obligations” shall mean the sum, as of any date of
determination, of (i) the maximum amount which the Issuing Lender may be
required to pay on such date or at any future time under Tranche A Letters of
Credit, plus (ii) the aggregate amount of all payments that have been made by
Issuing Lender with respect to the Tranche A Letters of Credit but have not been
reimbursed by the Borrower or converted into Loans pursuant to Section 2.4
hereof.

 

“Tranche B Letter of Credit” shall mean any standby letter of credit issued at
the request of the Borrower and for the account of the Borrower against the
Revolving Credit Tranche B Commitment in accordance with Section 2.4.

 

“Tranche B Letter of Credit Obligations” shall mean the sum, as of any date of
determination, of the Dollar Equivalents of (i) the maximum amount which the
Issuing Lender may be required to pay on such date or at any future time under
Tranche B Letters of Credit, plus (ii) the aggregate amount of all payments that
have been made by Issuing Lender with respect to the Tranche B Letters of Credit
but have not been reimbursed by the Borrower or converted into Loans pursuant to
Section 2.4 hereof.

 

“Uniform Commercial Code” means the Uniform Commercial Code as enacted in the
State of New York, as it may be amended from time to time.

 

1.2.  Computation of Time Periods.  In this Agreement, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from but excluding” and the words “to” and “until” each mean “to and
including.”  Periods of days referred to in this Agreement shall be counted in
calendar days unless Business Days are expressly prescribed.  Any period
determined hereunder by reference to a month or months or year or years shall
end on the day in the relevant calendar month in the relevant year, if
applicable, on the date numerically corresponding to the first day of such
period, provided, that if such period commences on the last day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month during which such period is to end), such period shall, unless
otherwise expressly required by the other provisions of this Agreement, end on
the last day of the calendar month.

 

1.3.  Accounting Terms.  Subject to Section 13.4, for purposes of this
Agreement, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.

 

1.4.  Other Terms.  All other terms contained in this Agreement shall, unless
the context indicates otherwise, have the meanings assigned to such terms by the
Uniform Commercial Code to the extent the same are defined therein.

 

35

--------------------------------------------------------------------------------


 


ARTICLE II.
AMOUNTS AND TERMS OF LOANS


 

2.1.  Loans.

 

(a)                                  Revolving Credit Tranche A Loans.  Subject
to the terms and conditions set forth in this Agreement (including, without
limitation, Section 2.5), each Lender with a Revolving Credit Tranche A
Commitment hereby severally and not jointly agrees to make revolving loans, in
Dollars (each individually, a “Revolving Credit Tranche A Loan” and,
collectively, the “Revolving Credit Tranche A Loans”) to the Borrower from time
to time during the Revolving Credit Period, in an amount not to exceed such
Lender’s Pro Rata Share of the Revolving Credit Tranche A Availability at such
time.  All Revolving Credit Tranche A Loans comprising the same Borrowing under
this Agreement shall be made by the Lenders with a Revolving Credit Tranche A
Commitment simultaneously and proportionately to their then respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any failure
by any other Lender to perform its obligation to make a Revolving Credit Tranche
A Loan hereunder nor shall the Revolving Credit Tranche A Commitment of any
Lender be increased or decreased as a result of any such failure. Subject to the
provisions of this Agreement, the Borrower may repay any outstanding Revolving
Credit Tranche A Loan on any day which is a Business Day and any amounts so
repaid may be reborrowed, up to the amount available under this
Section 2.1(a) at the time of such Borrowing, until the Business Day next
preceding the Revolving Credit Termination Date.  Each requested Borrowing of
Revolving Credit Tranche A Loans funded on any Funding Date shall be in a
principal amount of at least $2,000,000 in the case of a LIBOR Rate Loan or
$1,000,000 in the case of any other Loan and in integral multiples of $500,000
in excess of such amount; provided, however, that if the aggregate Revolving
Credit Tranche A Availability at the time of such requested Borrowing is less
than $2,000,000 in the case of a LIBOR Rate Loan or $1,000,000 in the case of
any other Loan, then the requested Borrowing shall be for the total amount of
the Revolving Credit Tranche A Availability. Notwithstanding any other provision
of this Agreement to the contrary, (a) each Revolving Credit Borrowing
denominated in Dollars (whether bearing interest at the LIBOR Rate or the Base
Rate) shall be a Revolving Credit Tranche A Loan and shall be deemed to use the
Revolving Credit Tranche A Commitments, unless the Revolving Credit Tranche A
Commitments have been fully used and are not available at such time for such
Borrowing, in which case such Borrowing denominated in Dollars shall be a
Revolving Credit Tranche B Loan and shall be deemed to use the Revolving Credit
Tranche B Commitments, if such Revolving Credit Tranche B Commitments are
available, and (b) each Revolving Credit Borrowing denominated in an Optional
Currency shall be a Revolving Credit Tranche B Loan and shall be deemed to use
the Revolving Credit Tranche B Commitments, if such Revolving Credit Tranche B
Commitments are available.

 

(b)                                 Revolving Credit Tranche B Loans.  Subject
to the terms and conditions set forth in this Agreement (including, without
limitation, Section 2.5), each Lender with a Revolving Credit Tranche B
Commitment hereby severally and not jointly agrees to make revolving loans, in
Dollars and/or, at the Borrower’s option from time to time, subject to
Section 4.2 hereof, in an Optional Currency (each individually, a “Revolving
Credit Tranche B Loan” and, collectively, the “Revolving Credit Tranche B
Loans”) to the Borrower from time to time during the Revolving Credit Period, in
an amount the Dollar Equivalent of which does not exceed such Lender’s Pro Rata
Share of the Revolving Credit Tranche B Availability at such time.  All
Revolving Credit Tranche B Loans comprising the same Borrowing under this
Agreement shall be made by the Lenders with a Revolving Credit Tranche B
Commitment simultaneously and proportionately to their then respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any failure
by any other Lender to perform its obligation to make a Revolving Credit Tranche
B Loan hereunder nor shall the Revolving Credit Tranche B Commitment of any
Lender be increased or decreased as a result of any such failure. Subject to the
provisions of this

 

36

--------------------------------------------------------------------------------


 

Agreement, the Borrower may repay any outstanding Revolving Credit Tranche B
Loan on any day which is a Business Day and any amounts so repaid may be
reborrowed, up to the amount available under this Section 2.1(b) at the time of
such Borrowing, until the Business Day next preceding the Revolving Credit
Termination Date.  Each requested Borrowing of Revolving Credit Tranche B Loans
funded on any Funding Date shall be in a principal amount of at least $2,000,000
in the case of a LIBOR Rate Loan denominated in Dollars or the Dollar Equivalent
of $1,000,000 in the case of any other Loan (including a Loan made in an
Optional Currency) and in integral multiples of the Dollar Equivalent of
$500,000 in excess of such amount; provided, however, that if the aggregate
Revolving Credit Tranche B Availability at the time of such requested Borrowing
is less than $2,000,000 in the case of a LIBOR Rate Loan denominated in Dollars
or $1,000,000 in the case of any other Loan, then the requested Borrowing shall
be for the total amount of the aggregate Revolving Credit Tranche B
Availability.

 

(c)                                  Swing Loans.

 

(i)                                     Basic Terms.  During the term of this
Agreement, the Swing Lender agrees, on the terms and conditions set forth in
this Agreement, to make loans in Dollars to the Borrower pursuant to this
Section 2.1(c)(i) from time to time in amounts such that the requested Swing
Loan does not exceed the Revolving Credit Availability and, after giving effect
to the Borrowing of such Swing Loan, the aggregate principal amount of Swing
Loans does not at any time exceed the Swing Loan Commitment.  Each Borrowing
under this Section 2.1(c)(i) shall be in an aggregate principal amount of at
least $2,000,000 and in integral multiples of $1,000,000 in excess of such
amount.  Within the foregoing limits, the Borrower may borrow under this
Section 2.1(c)(i), repay or, to the extent permitted by Section 3.1, prepay
Swing Loans and reborrow at any time during the term of this Agreement under
this Section 2.1(c)(i); provided, that the Swing Lender shall not be required to
make a Swing Loan to refinance an outstanding Swing Loan.  Notwithstanding
anything to the contrary contained herein, the Swing Lender shall not make a
Swing Loan without the consent of the Requisite Lenders after the occurrence and
during the continuance of a Potential Event of Default or without the consent of
all of the Lenders after the occurrence and during the continuance of an Event
of Default.  Notwithstanding any other provision of this Agreement to the
contrary, each Swing Loan shall be a Revolving Credit Tranche A Loan and shall
be deemed to use the Revolving Credit Tranche A Commitments, unless the
Revolving Credit Tranche A Commitments have been fully used and are not
available at such time for such Borrowing, in which case such Swing Loan shall
be a Revolving Credit Tranche B Loan and shall be deemed to use the Revolving
Credit Tranche B Commitments, if such Revolving Credit Tranche B Commitments are
available.

 

(ii)                                  Repayment and Interest.  Each Swing Loan
is due and payable on the earliest to occur of (a) four (4) Business Days after
the date of the making of such Swing Loan, (b) the date of the next Borrowing
under the Revolving Credit Commitments that is not a Swing Loan, (c) the
Revolving Credit Termination Date, and (d) the last day of any calendar
quarter.  Except as otherwise provided in Section 4.1(d), Swing Loans shall bear
interest at a rate per annum equal to the Federal Funds Rate plus the Applicable
Margin for Base Rate Loans.

 

(iii)                               Conversion of Swing Loans to Committed
Loans.  The Swing Lender (A) may, at any time in its sole discretion with
respect to any outstanding Swing Loans or (B) shall, on any of the dates set
forth in clauses (a) – (d) of Section 2.1(c)(ii), on behalf of the Borrower
(which hereby irrevocably directs the Swing Lender to act on its behalf),
request each Lender to make, and each Lender hereby agrees to make, a Base Rate
Loan,

 

37

--------------------------------------------------------------------------------


 

in an amount (with respect to each Lender, its “Swing Loan Refund Amount”) equal
to such Lender’s Pro Rata Share of the applicable Revolving Credit Commitments
with respect to the aggregate principal amount of the Swing Loans (the “Refunded
Swing Loans”) outstanding on the date of such notice, to repay the Swing
Lender.  Unless any of the events described in clause (f) or (g) of Section 10.1
with respect to the Borrower or TMC shall have occurred and be continuing (in
which case the procedures of Section 2.1(c)(iv) shall apply), each Lender shall
make such Base Rate Loan available to the Administrative Agent at the
Administrative Agent’s Head Office, in immediately available funds, not later
than 12:00 noon (New York time), on the Business Day immediately following the
date of such request.  The Administrative Agent shall pay the proceeds of such
Base Rate Loans to the Swing Lender, which shall immediately apply such proceeds
to repay Refunded Swing Loans.  Effective on the day such Base Rate Loans are
made, the portion of the Swing Loans so paid shall no longer be outstanding as
Swing Loans, shall no longer be due as Swing Loans under the Note held by the
Swing Lender, and shall be due as Base Rate Loans under the respective Notes
issued to the Lenders (including the Swing Lender) in accordance with their Pro
Rata Share of the applicable Revolving Credit Commitments.  The Borrower
authorizes the Swing Lender to charge the Borrower’s accounts with the
Administrative Agent (up to the amount available in each such account) in order
to immediately pay the amount of such Refunded Swing Loans to the extent amounts
received from the Lenders are not sufficient to repay in full such Refunded
Swing Loans.

 

(iv)                              Purchase of Participations in Swing Loans. 
If, prior to the time Loans would have otherwise been made pursuant to
Section 2.1(c)(iii), one of the events described in clause (f) or (g) of
Section 10.1 with respect to the Borrower or TMC shall have occurred and be
continuing, each Lender shall, on the date such Loans were to have been made
pursuant to the request referred to in Section 2.1(c)(iii) (the “Refunding
Date”), purchase an undivided participating interest in the Swing Loans in an
amount equal to such Lender’s Swing Loan Refund Amount.  On the Refunding Date,
each Lender shall transfer to the Swing Lender, in immediately available funds,
such Lender’s Swing Loan Refund Amount, and upon receipt thereof the Swing
Lender shall deliver to such Lender a Swing Loan participation certificate dated
the date of the Swing Lender’s receipt of such funds and in the Swing Loan
Refund Amount of such Lender.

 

(v)                                 Payments on Participated Swing Loans. 
Whenever, at any time after the Swing Lender has received from any Lender such
Lender’s Swing Loan Refund Amount pursuant to Section 2.1(c)(iii), the Swing
Lender receives any payment on account of the Swing Loans in which the Lenders
have purchased participations pursuant to Section 2.1(c)(iv), the Swing Lender
will promptly distribute to each such Lender its ratable share (determined on
the basis of the Swing Loan Refund Amounts of all of the Lenders) of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s participating interest was
outstanding and funded); provided, however, that in the event that such payment
received by the Swing Lender is required to be returned, such Lender will return
to the Swing Lender any portion thereof previously distributed to it by the
Swing Lender.

 

(vi)                              Obligations to Refund or Purchase
Participations in Swing Loans Absolute.  Each Lender’s obligation to transfer
the amount of a Loan to the Swing Lender as provided in Section 2.1(c)(iii) or
to purchase a participating interest pursuant to Section 2.1(c)(iv) shall be
absolute and unconditional and shall not be affected by any

 

38

--------------------------------------------------------------------------------


 

circumstance, including, without limitation, (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender, the Borrower or any other
Person may have against the Swing Lender or any other Person, other than the
Swing Lender’s gross negligence or willful misconduct in connection with making
any such Swing Loan, (B) the occurrence or continuance of a Potential Event of
Default or an Event of Default or the termination or reduction of the Revolving
Credit Commitments, (C) any adverse change in the condition (financial or
otherwise) of the Borrower or any other Person, (D) any breach of this Agreement
by the Borrower, any other Lender or any other Person, or (E) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

(d)                                 Term Loan.  Subject to the terms and
conditions set forth in this Agreement, each Lender hereby severally and not
jointly agrees to lend such Lender’s Pro Rata Share of the Term Loan, in Dollars
to the Borrower on the Initial Funding Date.  The Term Loan shall be made by the
Lenders simultaneously and proportionately to their then respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any failure
by any other Lender to perform its obligation to make its portion of the Term
Loan hereunder nor shall the Term Loan Commitment of any Lender be increased or
decreased as a result of any such failure.  The Term Loan, or any portion
thereof, may be either a Base Rate Loan or a LIBOR Rate Loan, as determined by
the Borrower in the Notice of Borrowing related thereto, any Notice of
Conversion/Continuation or as otherwise provided in this Agreement.

 

(e)                                  Notice of Borrowing.  When the Borrower
desires to borrow under this Section 2.1, it shall deliver to the Administrative
Agent a Notice of Borrowing, signed by it (i) no later than 11:00 a.m. (New York
time) on the Business Day immediately preceding the proposed Funding Date, in
the case of a Borrowing of Base Rate Loans, (ii) no later than 11:00 a.m. (New
York time) at least three (3) Business Days in advance of the proposed Funding
Date, in the case of a Borrowing of Eurocurrency Rate Loans denominated in
Dollars, (iii) no later than 11:00 a.m. (New York time) at least four
(4) Business Days in advance of the proposed Funding Date, in the case of a
Borrowing of Eurocurrency Rate Loans denominated in an Optional Currency and
(iv) no later than 10:00 a.m. (New York time) on the proposed Funding Date, in
the case of a Borrowing of Swing Loans.  Such Notice of Borrowing shall specify
(i) the proposed Funding Date (which shall be a Business Day), (ii) the type and
amount of the proposed Borrowing in the requested currency, (iii) the Revolving
Credit Tranche A Availability, or Revolving Credit Tranche B Availability, as
and if applicable, as of the date of such Notice of Borrowing, (iv) whether the
proposed Borrowing will be of Base Rate Loans or Eurocurrency Rate Loans, (v) in
the case of Eurocurrency Revolving Credit Loans, the currency of the requested
Loan and whether it is a Loan using the LIBOR Rate, the EURIBOR Rate or the
International Eurocurrency Rate, (vi) in the case of Eurocurrency Rate Loans,
the requested Interest Period, and (vii) instructions for the disbursement of
the proceeds of the proposed Borrowing.  In lieu of delivering such a Notice of
Borrowing (except with respect to a Borrowing of Loans on the Initial Funding
Date), the Borrower may give the Administrative Agent telephonic notice of any
proposed Borrowing by the time required under this Section 2.1(e), if the
Borrower confirms such notice by delivery of the Notice of Borrowing to the
Administrative Agent by facsimile transmission promptly, but in no event later
than 12:00 noon (New York time) on the same day.  Any Notice of Borrowing (or
telephonic notice in lieu thereof, when properly confirmed in accordance with
this Section 2.1(e)) given pursuant to this Section 2.1(e) shall be irrevocable.

 

(f)                                    Making of Loans.

 

(i)                                     Promptly after receipt of a Notice of
Borrowing under Section 2.1(e) (or telephonic notice in lieu thereof), the
Administrative Agent shall notify each Lender (or the Swing Lender in the case
of Notice of Borrowing for a Swing Loan) by facsimile transmission, or other
similar form of transmission, of the proposed Borrowing (which notice to the
Lenders, in

 

39

--------------------------------------------------------------------------------


 

the case of a Borrowing of Eurocurrency Rate Loans, shall be at least three
(3) (for such Loans denominated in Dollars) or four (4) (for such Loans
denominated in Optional Currency) Business Days in advance of the proposed
Funding Date for such Loans).  Each Lender (or in the case of a Swing Loan
Borrowing, the Swing Lender) shall deposit an amount in the requested currency
equal to its Pro Rata Share of the Borrowing requested by the Borrower with the
Administrative Agent at the Administrative Agent’s Head Office, in immediately
available funds, not later than 12:00 noon (New York time) on the respective
Funding Date therefor.  Subject to the fulfillment of the conditions precedent
set forth in Section 5.1 or Section 5.2, as applicable, the Administrative Agent
shall make the proceeds of such amounts received by it available to the Borrower
at the Administrative Agent’s Head Office on such Funding Date (or on the date
received if later than such Funding Date) and shall disburse such proceeds in
accordance with the Borrower’s disbursement instructions set forth in the
applicable Notice of Borrowing.  The failure of any Lender to deposit the amount
described above with the Administrative Agent on the applicable Funding Date
shall not relieve any other Lender of its obligations hereunder to make its Loan
on such Funding Date.  In the event the conditions precedent set forth in
Section 5.1 or 5.2 are not fulfilled as of the proposed Funding Date for any
Borrowing, the Administrative Agent shall promptly return, by wire transfer of
immediately available funds, the amount deposited by each Lender to such Lender.

 

(ii)                                  Unless the Administrative Agent shall have
been notified by any Lender on the Business Day immediately preceding the
applicable Funding Date in respect of any Borrowing that such Lender does not
intend to fund its Loan requested to be made on such Funding Date, the
Administrative Agent may assume that each Lender has funded its Loan and is
depositing the proceeds thereof with the Administrative Agent on the Funding
Date therefor, and the Administrative Agent in its sole discretion may, but
shall not be obligated to, disburse a corresponding amount to the Borrower on
the applicable Funding Date. If the Loan proceeds corresponding to that amount
are advanced to the Borrower by the Administrative Agent but are not in fact
deposited with the Administrative Agent by such Lender on or prior to the
applicable Funding Date, such Lender agrees to pay, and if not paid by such
Lender on demand, in addition the Borrower agrees to repay, to the
Administrative Agent forthwith on demand such corresponding amount, together
with interest thereon, for each day from the date such amount is disbursed to or
for the benefit of the Borrower until the date such amount is paid or repaid to
the Administrative Agent if paid by the Borrower, at the interest rate
applicable to such Borrowing and if paid by such Lender at the Federal Funds
Rate.  If such Lender shall pay to the Administrative Agent the corresponding
amount, the amount so paid shall constitute such Lender’s Loan, and if both such
Lender and Borrower shall pay and repay such corresponding amount of
Administrative Agent’s Loan, the Administrative Agent shall promptly pay the
Borrower such corresponding amount.  This Section 2.1(f)(ii) does not relieve
any Lender of its obligation to make its Loan on any applicable Funding Date.

 

2.2.  Use of Proceeds of Loans.  The proceeds of the Loans to the Borrower
hereunder may be used for the purposes of:

 

(a)                                  acquisition of Real Properties, directly or
through a Subsidiary or Minority Holding, by the Borrower;

 

(b)                                 development of Real Properties owned and
operated, directly or indirectly, by the Borrower (including Minority Holdings);

 

(c)                                  investments permitted in accordance with
Section 9.11; and

 

40

--------------------------------------------------------------------------------


 

(d)                                 other general and working capital needs of
the Borrower, inclusive of repayment of Indebtedness for borrowed money;

 

each of which purposes described in clauses (a) through (d) above shall be
lawful working capital purposes of the Borrower. The proceeds of the Loans shall
not be used directly or indirectly to repurchase stock of TMC or OP Units if
such repurchase would cause the Lenders to be in violation of Regulation U or
Regulation X or if a Potential Event of Default or Event of Default has occurred
and is continuing or would occur as a result of such repurchase.

 

2.3.  Termination, Maturity and Extensions.  (a) Revolving Credit Termination
Date.  (i)  The Revolving Credit Commitments shall terminate, and all
outstanding Revolving Credit Obligations shall be paid in full, on the Revolving
Credit Termination Date.  Each Lender’s obligation to make Revolving Credit
Loans shall terminate on the Business Day immediately preceding the Revolving
Credit Termination Date.

 

(ii)  The Borrower may on one occasion, by notice to the Administrative Agent no
earlier than 180 days and no later than 90 days prior to December 15, 2007,
extend the Revolving Credit Termination Date for one (1) year; provided, that
(i) no Potential Event of Default or Event of Default exists at the time of such
request and at the time of such extension, (ii) all of the representations and
warranties of the Borrower contained in Section 6.1 and in any other Loan
Document (other than representations and warranties which expressly speak as of
a different date) shall be true and correct in all material respects at the time
of such request and at the time of such extension, and (iii) the Borrower pays
an extension fee equal to 0.25% of the Revolving Credit Commitments to the
Administrative Agent for the ratable benefit of the Lenders at the time of such
extension.

 

(b) Term Loan Maturity Date.  (i)  All outstanding Term Loan Obligations shall
be paid in full on the Term Loan Maturity Date.

 

(ii)  The Borrower may on one occasion, by notice to the Administrative Agent no
earlier than 180 days and no later than 90 days prior to December 15, 2007,
extend the Term Loan Maturity Date for one (1) year provided, that (i) no
Potential Event of Default or Event of Default exists at the time of such
request and at the time of such extension, (ii) all of the representations and
warranties of the Borrower contained in Section 6.1 and in any other Loan
Document (other than representations and warranties which expressly speak as of
a different date) shall be true and correct in all material respects at the time
of such request and at the time of such extension, and (iii) the Borrower pays
an extension fee equal to 0.25% of the outstanding amount of the Term Loan to
the Administrative Agent for the ratable benefit of the Lenders at the time of
such extension.

 

2.4.  Letters of Credit.

 

(a)                                  Letter of Credit Commitment.  Subject to
the terms and conditions set forth in this Agreement (including, without
limitation, Section 2.5), at any time and from time to time from the Initial
Funding Date through the day that is thirty (30) days prior to the Revolving
Credit Termination Date, the Issuing Lender shall issue such Letters of Credit
in any amount, in Dollars or Optional Currency, as the Borrower may request upon
the delivery of a Letter of Credit Request to the Issuing Lender, provided that
(i) no Potential Event of Default or Event of Default shall have occurred and be
continuing, (ii) upon issuance of such Letter of Credit, the Letter of Credit
Obligations shall not exceed Two Hundred Million Dollars ($200,000,000.00),
(iii) in no event shall the sum of (A) the Revolving Credit Obligations and
(B) the amount of the Letter of Credit Obligations (after giving effect to all
Letters of Credit requested and

 

41

--------------------------------------------------------------------------------


 

any Letters of Credit accepted but unpaid) exceed the Maximum Revolving Credit
Amount, (iv) the conditions set forth in Sections 5.1 and 5.2, as applicable,
shall have been satisfied, and (v) in no event shall any amount drawn under a
Letter of Credit be available for reinstatement or a subsequent drawing under
such Letter of Credit.  Each Letter of Credit Request shall be executed by an
Authorized Financial Officer of Borrower, or such other persons as are
identified pursuant to Section 2.6.  The Issuing Lender shall be entitled to
conclusively rely on such Person’s authority to request a Letter of Credit on
behalf of Borrower.  The Issuing Lender shall have no duty to verify the
authenticity of any signature appearing on a Letter of Credit Request.  The
Borrower assumes all risks with respect to the use of the Letters of Credit. 
Unless the Issuing Lender and the Requisite Lenders otherwise consent, the term
of any Letter of Credit shall not exceed a period of time commencing on the
issuance of the Letter of Credit and ending on the date which is fifteen (15)
days (thirty (30) days in the case of a Letter of Credit denominated in Optional
Currency) prior to the Revolving Credit Termination Date; provided, that Letters
of Credit denominated in Dollars with a maximum aggregate amount of up to
$20,000,000 may have a later expiration date so long as (I) such expiration date
is not later than 180 days after the Revolving Credit Termination Date and (II)
the Borrower (1) provides cash collateral for each such Letter of Credit at
least 100 days prior to the Revolving Credit Termination Date or (2) provides a
back-to-back letter of credit or other credit support satisfactory to the
Administrative Agent and the Issuing Lender at least thirty (30) days prior to
the Revolving Credit Termination Date.  Any Letter of Credit expiring after the
Revolving Credit Termination Date shall be governed by the terms of this
Agreement, which shall survive the Revolving Credit Termination Date for such
purpose.  Unless a Letter of Credit denominated in Optional Currency is
requested, each Letter of Credit issued hereunder shall be a Tranche A Letter of
Credit and shall be deemed to use the Revolving Credit Tranche A Commitments
unless the Revolving Credit Tranche A Commitments have been fully used (or
partially used with the remainder being inadequate to issue such requested
Letter of Credit) and are not available at such time for the issuance of such
Letter of Credit, in which case such Letter of Credit shall be a Tranche B
Letter of Credit and shall be deemed to use the Revolving Credit Tranche B
Commitments, if available.  Each Letter of Credit denominated in Optional
Currency issued hereunder shall be a Tranche B Letter of Credit and shall be
deemed to use the Revolving Credit Tranche B Commitments, if available.  Each of
the letters of credit described on Schedule 2.4 that have been (x) issued by
JPMCB on or after December 1, 2004, or (y) issued by Fleet as the “Issuing
Lender” under the Existing Revolving Agreement (the “Fleet Letters of Credit”)
(Bank of America, N.A.. having acquired a 100% interest in the Fleet Letters of
Credit), shall for all purposes be Letters of Credit hereunder.

 

(b)                                 Letter of Credit Request.  Each Letter of
Credit Request shall be submitted to the Administrative Agent and the Issuing
Lender at least five (5) Business Days (or in the case of a Letter of Credit
denominated in Optional Currency at least ten (10) Business Days) (or such
shorter period as the Issuing Lender may approve) prior to the date upon which
the requested Letter of Credit is to be issued.  Each such Letter of Credit
Request shall contain (i) a statement as to the purpose for which such Letter of
Credit shall be used (which purpose shall be permitted by the terms of this
Agreement), and (ii) a certification by an Authorized Financial Officer of
Borrower that the Borrower and TMC are and will be in compliance with all
covenants under the Loan Documents after giving effect to the issuance of such
Letter of Credit.  The Borrower shall further deliver to the Issuing Lender such
additional applications and documents as the Issuing Lender may require, in
conformity with the then standard practices of its letter of credit department,
in connection with the issuance of such Letter of Credit; provided that in the
event of any conflict, the terms of this Agreement shall control.

 

(c)                                  Issuance of Letter of Credit.  The Issuing
Lender shall, if it approves of the content of the Letter of Credit Request
(which approval shall not be unreasonably withheld), and subject to the
conditions set forth in this Agreement, issue the Letter of Credit on or before
five (5) Business Days in the case of a Letter of Credit denominated in Dollars
(ten (10) Business Days in the case of a Letter of

 

42

--------------------------------------------------------------------------------


 

Credit denominated in Optional Currency) following receipt of such Letter of
Credit Request.  Each Letter of Credit shall be in form and substance reasonably
satisfactory to the Issuing Lender.  Upon issuance of a Letter of Credit, the
Issuing Lender shall provide notice of the issuance of such Letter of Credit to
the Administrative Agent and the Lenders with Revolving Credit Tranche A
Commitments or Revolving Credit Tranche B Commitments, as applicable, and shall
provide a copy of such Letter of Credit to Administrative Agent and to any
Lender that requests a copy.

 

(d)                                 Letter of Credit Participations.  Upon
(i) the issuance of a Letter of Credit or (ii) the Closing Date with respect to
the Letters of Credit listed on Schedule 2.4, each Lender shall be deemed to
have purchased a participation therein from the Issuing Lender in an amount
equal to its Pro Rata Share of the amount of such Letter of Credit.  No Lender’s
obligation to participate in a Letter of Credit shall be affected by any other
Lender’s failure to perform as required herein with respect to such Letter of
Credit or any other Letter of Credit.

 

(e)                                  Letter of Credit Fees.  With respect to
each Letter of Credit, the Borrower shall pay to the Administrative Agent
(i) for the account of the Issuing Bank, a fronting bank Letter of Credit fee
calculated at the rate of one-eighth of one percent (0.125%) per annum of the
Dollar Equivalent of the amount available to be drawn under such Letter of
Credit (which aggregate fee for any Letter of Credit shall not be less than
$1,000.00 in any event), and (ii) for the accounts of the Lenders in accordance
with their respective percentage shares of participation in such Letter of
Credit, a Letter of Credit fee calculated at the rate per annum equal to the
Applicable Margin then applicable to Eurocurrency Rate Loans (or two percent
(2%) per annum during the continuation of an Event of Default) on the Dollar
Equivalent of the amount available to be drawn under such Letter of Credit. 
Such fees shall be payable in quarterly installments in arrears with respect to
each Letter of Credit on the first day of the calendar quarter following the
date of issuance and shall accrue thereafter from the date of issuance and
continuing for each quarter or portion thereof, as applicable, until the
earliest date on which (x) the Revolving Credit Commitments shall terminate, (y)
the Letter of Credit shall expire or (z) the Letter of Credit is returned marked
“cancelled” along with a letter from the Letter of Credit beneficiary on its
letterhead acknowledging such cancellation.  In addition, the Borrower shall pay
to the Issuing Lender for its own account within five (5) days of demand of the
Issuing Lender the standard issuance, documentation and service charges for
Letters of Credit issued from time to time by the Issuing Lender.

 

(f)                                    Letter of Credit Drawing; Reimbursement. 
In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Issuing Lender shall promptly notify the Administrative
Agent, and, unless the Borrower shall have (i) notified the Administrative Agent
and the Issuing Lender prior to 11:00 a.m. (New York time) (A) in the case of a
Letter of Credit denominated in Dollars, on the Business day immediately prior
to the date of such drawing, that the Borrower intends to reimburse such Issuing
Lender for the amount of such drawing with funds other than the proceeds of
Revolving Credit Loans, or (B) in the case of a Letter of Credit denominated in
Optional Currency, at least two (2) Business Days prior to the date of such
drawing that the Borrower intends to reimburse such Issuing Lender for the
amount of such drawing in the applicable Optional Currency, and (ii) repaid the
full amount of such drawing on the date of any such draw, the Borrower shall be
deemed to have timely given a Notice of Borrowing pursuant to Section 2.1(e) to
the Administrative Agent, requesting a Base Rate Loan on the date of such
drawing in an amount equal to the Dollar Equivalent of such drawing.  The
Administrative Agent shall promptly notify the Borrower and each Lender of such
drawing and deemed Notice of Borrowing by telex, telecopy, telegram, telephone
(confirmed in writing) or other similar means of transmission, provided that
failure to deliver such notice to the Borrower shall not in any way relieve the
Borrower of any of its Obligations hereunder), and each Lender shall promptly
and unconditionally pay to the Administrative Agent, for the Issuing Lender’s
own account, an amount equal to such Lender’s Pro Rata Share of such Letter of
Credit (to the extent of the amount drawn).  If and to the extent any Lender

 

43

--------------------------------------------------------------------------------


 

shall not make such amount available on the Business Day on which such draw is
funded, such Lender agrees to pay such amount to the Administrative Agent
forthwith on demand, together with interest thereon, for each day from the date
on which such draw was funded until the date on which such amount is paid to the
Administrative Agent, at the Federal Funds Rate.  Further, such Lender shall be
deemed to have assigned any and all payments made by the Borrower of principal
and interest on its Loans, amounts due with respect to its participations in
Letters of Credit and any other amounts due to it hereunder to the
Administrative Agent to fund the amount of any drawn Letter of Credit which such
Lender was required to fund pursuant to this Section 2.4(f) until such amount
has been funded (as a result of such assignment or otherwise).  The failure of
any Lender to make funds available to the Administrative Agent in such amount
shall not relieve any other Lender of its obligation hereunder to make funds
available to the Administrative Agent pursuant to this Section 2.4(f).

 

(g)                                 Funding of Letter of Credit Participations. 
If after the issuance of a Letter of Credit pursuant to Section 2.4(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Lender in
accordance with Section 2.4(f), one of the events described in Sections
10.1(f) or 10.1(g) shall have occurred, each Lender will, on the date such Loan
pursuant to Section 2.4 was to have been made, purchase an undivided
participation interest in the Letter of Credit in an amount equal to its Pro
Rata Share of the amount of such Letter of Credit.  Each Lender will immediately
transfer to the Issuing Lender in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Lender will deliver to such
Lender a Letter of Credit participation certificate dated the date of receipt of
such funds and in such amount.

 

(h)                                 Distribution of Borrower Reimbursement
Payments.  Whenever at any time after the Issuing Lender has received from any
Lender any such Lender’s payment of funds under a Letter of Credit and
thereafter the Issuing Lender receives any payment on account thereof, then the
Issuing Lender will distribute to such Lender its participation interest in such
amount (appropriately adjusted in the case of interest payments to reflect the
period of time during which such Lender’s participation interest was outstanding
and funded); provided, however, that in the event that such payment received by
the Issuing Lender is required to be returned, such Lender will return to the
Issuing Lender any portion thereof previously distributed by the Issuing Lender
to it.

 

(i)                                     Letter of Credit Amendments.  For
purposes of this Section 2.4, Section 5.2, Section 6.1, Section 10.2 and
Section 12.2, the issuance of any supplement, modification, amendment, renewal
or extension to or of any Letter of Credit (including any Letters of Credit
listed on Schedule 2.4) shall be treated the same as the issuance of a new
Letter of Credit.

 

(j)                                     Nature of Lender Obligations.  Borrower
assumes all risks of the acts, omissions, or misuse of any Letter of Credit by
the beneficiary thereof.  Neither Administrative Agent, Issuing Lender nor any
Lender will be responsible for (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Letter of Credit or any document submitted by
any party in connection with the issuance of any Letter of Credit, even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) absent
gross negligence or willful misconduct by the Issuing Lender, the failure of any
beneficiary of any Letter of Credit to comply fully with the conditions required
in order to demand payment under a Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
or draft required by or from a beneficiary in order to make a disbursement under
a Letter of Credit or the proceeds thereof; (vii) for the misapplication by the
beneficiary of any Letter of Credit of the proceeds of

 

44

--------------------------------------------------------------------------------


 

any drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Administrative Agent or any Lender.  None of
the foregoing will affect, impair or prevent the vesting of any of the rights or
powers granted to Administrative Agent, Issuing Lender or the Lenders
hereunder.  In furtherance and extension and not in limitation or derogation of
any of the foregoing, any act taken or omitted to be taken by Administrative
Agent, Issuing Lender or the other Lenders in good faith and absent gross
negligence or willful misconduct will be binding on Borrower and will not put
Administrative Agent, Issuing Lender or the other Lenders under any resulting
liability to Borrower.

 

2.5.  Maximum Credit Facility.  Notwithstanding anything in this Agreement to
the contrary, in no event shall (i) the sum of the aggregate Revolving Credit
Tranche A Obligations and the aggregate Tranche A Letter of Credit Obligations
exceed the Revolving Credit Tranche A Commitments, (ii) the sum of the aggregate
Revolving Credit Tranche B Obligations and the aggregate Tranche B Letter of
Credit Obligations exceed the Revolving Credit Tranche B Commitments, (iii) the
aggregate Term Loan Obligations exceed the Term Loan Commitments, or (iv) the
sum of the aggregate Revolving Credit Obligations and the aggregate Letter of
Credit Obligations exceed the Maximum Revolving Credit Amount; provided,
however, that any excess that exists pursuant to the foregoing clauses (ii) and
(iv) resulting solely from changes in foreign currency exchange rates shall be
deemed to not violate this Section 2.5, so long as the Borrower complies with
the applicable requirements of Section 4.2(j)(iii).

 

2.6.  Authorized Agents.  On the Closing Date and from time to time thereafter,
the Borrower shall deliver to the Administrative Agent an Officer’s Certificate
setting forth the names of the employees and agents authorized to request Loans
or Letters of Credit and to request a conversion/continuation of any Loan and
containing a specimen signature of each such employee or agent.  The employees
and agents so authorized shall also be authorized to act for the Borrower in
respect of all other matters relating to the Loan Documents.  The Administrative
Agent and the Lenders shall be entitled to rely conclusively on such employee’s
or agent’s authority to request such Loan or Letter of Credit or such
conversion/continuation until the Administrative Agent receives written notice
to the contrary.  The Administrative Agent shall have no duty to verify the
authenticity of the signature appearing on any written Notice of Borrowing,
Letter of Credit Request or Notice of Conversion/Continuation or any other
document, and, with respect to an oral request for such a Loan or a Letter of
Credit or such conversion/continuation, the Administrative Agent shall have no
duty to verify the identity of any person representing himself or herself as one
of the employees or agents authorized to make such request or otherwise to act
on behalf of the Borrower.  None of the Administrative Agent or the Lenders
shall incur any liability to the Borrower or any other Person in acting upon any
telephonic or facsimile notice referred to above which the Administrative Agent
or such Lender reasonably believes to have been given by a person duly
authorized to act on behalf of the Borrower and the Borrower hereby indemnifies
and holds harmless the Administrative Agent and each other Lender from any loss
or expense the Administrative Agent or the Lenders incur in acting in good faith
as provided in this Section 2.6, provided, however, that the Borrower shall not
indemnify or hold harmless the Administrative Agent or any other Lender from any
loss or expense incurred as the result of the Administrative Agent’s or such
Lender’s gross negligence or willful misconduct.

 

45

--------------------------------------------------------------------------------


 

2.7.  Negotiated Rate Procedure.  (a)  Negotiated Rate Loans.  Subject to the
terms and conditions set forth herein, from time to time the Borrower may
request Negotiated Rate Quotes in Dollars or an Optional Currency and may (but
shall not have any obligation to) accept Negotiated Rate Quotes and borrow
Negotiated Rate Loans; provided that (i) the Dollar Equivalent of the aggregate
principal amount of any requested Negotiated Rate Loan shall not exceed the
Revolving Credit Availability, (ii) after giving effect to the borrowing of such
Negotiated Rate Loans, the Dollar Equivalent of the aggregate principal amount
of the outstanding Negotiated Rate Loans shall not exceed fifty percent (50%) of
the Maximum Revolving Credit Amount and (iii) to the extent that the requested
Negotiated Rate Loan is to be denominated in an Optional Currency, the Dollar
Equivalent of the aggregate principal amount of requested Negotiated Rate Loan
shall not exceed the Revolving Credit Tranche B Availability.  Notwithstanding
any other provision of this Agreement to the contrary, (A) each Negotiated Rate
Loan denominated in Dollars shall constitute Revolving Credit Tranche A
Obligations and shall be deemed to use the Revolving Credit Tranche A
Commitments, except to the extent that the Revolving Credit Tranche A
Commitments have been fully used and are not available at such time for such
Borrowing, in which case the portion of such Negotiated Rate Loan that can not
be accommodated by the Revolving Credit Tranche A Commitments shall constitute
Revolving Credit Tranche B Obligations and shall be deemed to use the Revolving
Credit Tranche B Commitments, if such Revolving Credit Tranche B Commitments are
available, and (B) each Negotiated Rate Loan denominated in an Optional Currency
shall constitute Revolving Credit Tranche B Obligations and shall be deemed to
use the Revolving Credit Tranche B Commitments, if such Revolving Credit Tranche
B Commitments are available.

 

(b)  Negotiated Rate Request.  To request Negotiated Rate Quotes, the Borrower
shall notify the Administrative Agent of such request by telephone, (i) in the
case of a Eurocurrency Negotiated Rate Loan denominated in Dollars, not later
than 11:00 a.m. (New York time) four (4) Business Days before the date of the
proposed Borrowing, (ii) in the case of a Eurocurrency Negotiated Rate Loan
denominated in an Optional Currency, not later than 11:00 a.m.(New York time)
five (5) Business Days before the date of the proposed Borrowing, and (iii) in
the case of a Fixed Rate Loan, not later than 10:00 a.m. (New York time) one
Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) two (2) Negotiated Rate Quote
Requests in any thirty (30) day period, and provided further that each
Negotiated Rate Quote Request may solicit Negotiated Rate Quotes for up to three
different Interest Periods.  Each such telephonic Negotiated Rate Quote Request
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Negotiated Rate Quote Request in the form of Exhibit F and
signed by the Borrower.  Each such Negotiated Rate Quote Request shall be
accompanied by the officer’s certificate required by Section 5.2(e).  Each such
telephonic and written Negotiated Rate Quote Request shall specify the following
information in compliance with Section 2.1:

 

(i)                                     the aggregate amount of the requested
Borrowing in the requested currency;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be for a
Eurocurrency Negotiated Rate Loan or a Fixed Rate Loan;

 

(iv)                              the Interest Period(s) to be applicable to
such Borrowing, which shall be a period contemplated by the definition of the
term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed.

 

46

--------------------------------------------------------------------------------


 

Promptly following receipt of a Negotiated Rate Quote Request in accordance with
this Section 2.7(b), the Administrative Agent shall notify the Lenders of the
details thereof by telecopy, inviting the Lenders to submit Negotiated Rate
Quotes.

 

(c)                                  Negotiated Rate Quotes.  Each Lender may
(but shall not have any obligation to) make one or more Negotiated Rate Quotes
to the Borrower in response to a Negotiated Rate Quote Request.  Each Negotiated
Rate Quote by a Lender must be substantially in the form of Exhibit G and must
be received by the Administrative Agent by telecopy, (i) in the case of a
Eurocurrency Negotiated Rate Loan denominated in Dollars, not later than
9:30 a.m. (New York time) three (3) Business Days before the proposed date of
such Negotiated Rate Borrowing, (ii) in the case of a Eurocurrency Negotiated
Rate Loan denominated in Optional Currency, not later than 9:30 a.m.(New York
time) four (4) Business Days before the proposed date of such Negotiated Rate
Borrowing, and (iii) in the case of a Fixed Rate Loan, not later than 9:30 a.m.
(New York time) on the proposed date of such Negotiated Rate Borrowing. 
Negotiated Rate Quotes that do not conform substantially to Exhibit G may be
rejected by the Administrative Agent, and the Administrative Agent shall notify
the applicable Lender as promptly as practicable.  Negotiated Rate Loans to be
funded pursuant to a Negotiated Rate Quote may, as provided in Section 13.1(h),
be funded by a Lender’s Designated Bank.  A Lender making a Negotiated Rate
Quote may, but shall not be required to, specify in its Negotiated Rate Quote
whether the related Negotiated Rate Loans are intended to be funded by such
Lender’s Designated Bank, as provided in Section 13.1(h).  Each Negotiated Rate
Quote shall specify (1) the identity of the Lender and the contact person at
such Lender for such Negotiated Rate Quote, (2) the currency and principal
amount (which shall be a minimum of the Dollar Equivalent of $5,000,000 and an
integral multiple of the Dollar Equivalent of $1,000,000 and which may equal the
entire principal amount of the Negotiated Rate Borrowing requested by the
Borrower) of the Negotiated Rate Loan or Loans that the Lender is willing to
make, (3) the Negotiated Rate or Rates at which the Lender is prepared to make
such Loan or Loans (expressed as a percentage rate per annum in the form of a
decimal to no more than four decimal places) and (4) the Interest Period
applicable to each such Loan and the last day thereof.

 

(d)                                 Transmission of Quotes to Borrower.  The
Administrative Agent shall, promptly after the deadline for the receipt of
quotes in respect of any Negotiated Rate Quote Request, notify the Borrower by
telecopy of the Negotiated Rate and the principal amount specified in each
Negotiated Rate Quote and the identity of the Lender that shall have made such
Negotiated Rate Quote.

 

(e)                                  Borrower Acceptance.  Subject only to the
provisions of this paragraph, the Borrower may accept or reject any Negotiated
Rate Quote.  The Borrower shall notify the Administrative Agent by telephone,
confirmed by telecopy in a form approved by the Administrative Agent, whether
and to what extent it has decided to accept or reject each Negotiated Rate
Quote, (i) in the case of a Eurocurrency Negotiated Rate Loan denominated in
Dollars, not later than 10:30 a.m. (New York time) three (3) Business Days
before the date of the proposed Negotiated Rate Borrowing, (ii) in the case of a
Eurocurrency Negotiated Rate Loan denominated in an Optional Currency, not later
than 10:30 a.m.(New York time) four (4) Business Days before the date of the
proposed Negotiated Rate Borrowing, and (iii) in the case of a Fixed Rate Loan,
not later than 10:30 a.m. (New York time) on the proposed date of the Negotiated
Rate Borrowing; provided that (A) the failure of the Borrower to give such
notice shall be deemed to be a rejection of each Negotiated Rate Quote, (B) the
Borrower shall not accept a Negotiated Rate Quote made at a particular
Negotiated Rate for a particular Interest Period if the Borrower rejects a
Negotiated Rate Quote made at a lower Negotiated Rate for the applicable
Interest Period, (C) the aggregate amount of the Negotiated Rate Quotes accepted
by the Borrower shall not exceed the aggregate amount of the requested
Negotiated Rate Borrowing specified in the related Negotiated Rate Quote
Request, (D) to the extent necessary to comply with clause (C) above, the
Borrower may accept Negotiated Rate Quotes at the same Negotiated Rate in part,
which acceptance, in the case of multiple

 

47

--------------------------------------------------------------------------------


 

Negotiated Rate Quotes at such Negotiated Rate, shall be made pro rata in
accordance with the amount of each such Negotiated Rate Quote, rounded to Dollar
Equivalent of the nearest $1,000,000 increment, and (E) except pursuant to
clauses (C) and (D) above, no Negotiated Rate Quote shall be accepted for a
Negotiated Rate Loan unless such Negotiated Rate Loan is in a minimum principal
amount of the Dollar Equivalent of $5,000,000 and an integral multiple of the
Dollar Equivalent of $1,000,000; provided further that if a Negotiated Rate Loan
must be in an amount less than the Dollar Equivalent of $5,000,000 because of
the provisions of clauses (C) and (D) above, such Negotiated Rate Loan may be
for a minimum of the Dollar Equivalent of $1,000,000 or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple Negotiated Rate Quotes at a particular Negotiated Rate pursuant to
clause (D) the amounts shall be rounded to integral multiples of the Dollar
Equivalent of $1,000,000 in a manner determined by the Borrower.  A notice given
by the Borrower pursuant to this paragraph shall be irrevocable.

 

(f)                                    Notice of Borrower Acceptance.  The
Administrative Agent shall promptly notify each quoting Lender by telecopy
whether or not its Negotiated Rate Quote has been accepted (and, if so, the
amount and Negotiated Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Negotiated Rate Loan in respect of which its Negotiated Rate Quote has been
accepted.  A Lender who is notified that it has been selected to make a
Negotiated Rate Loan may designate its Designated Bank (if any) to fund such
Negotiated Rate Loan on its behalf, as described in Section 13.1(h).  Any
Designated Bank which funds a Negotiated Rate Loan shall on and after the time
of such funding become the obligee in respect of such Negotiated Rate Loan and
be entitled to receive payment thereof when due.

 

(g)                                 Quotes by the Administrative Agent.  If the
Administrative Agent shall elect to submit a Negotiated Rate Quote in its
capacity as a Lender, it shall submit such Negotiated Rate Quote directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Negotiated Rate Quote to the
Administrative Agent pursuant to paragraph (c) of this Section.

 

(h)                                 Repayment of Negotiated Rate Loans. 
Negotiated Rate Loans may not be continued and shall be repaid in full on the
last day of the Interest Period applicable thereto, including from the proceeds
of new Negotiated Rate Loans made in accordance with this Section 2.7, or with
proceeds of ratable Borrowings in accordance with Section 2.1.

 

(i)                                     Other Terms.  Any Negotiated Rate Loan
shall not reduce the Revolving Credit Commitment of the Lender making such
Negotiated Rate Loan, and each such Lender shall continue to be obligated to
fund its Pro Rata Share of all ratable Borrowings under this Agreement.

 

2.8.  Sharing Event.  (a) Upon the occurrence of a Sharing Event, automatically
(and without the taking of any action) (x) all then outstanding Eurocurrency
Rate Loans denominated in an Optional Currency (other than Negotiated Rate
Loans) shall be automatically converted into Loans denominated in Dollars (in an
amount equal to the Dollar Equivalent, as determined by the Administrative Agent
on the date of such conversion, of the aggregate principal amount of the such
Eurocurrency Rate Loans on the date such Sharing Event first occurred, which
Loans denominated in Dollars (i) shall thereafter be deemed to be Base Rate
Loans and (ii) unless the Sharing Event resulted solely from a termination of
the Revolving Credit Commitments, shall be immediately due and payable on the
date such Sharing Event has occurred) and (y) unless the Sharing Event resulted
solely from a termination of the Revolving Credit Commitments, all accrued and
unpaid interest and other amounts owing with respect to such Eurocurrency Rate
Loans shall be immediately due and payable in Dollars, in an amount equal to the
Dollar Equivalent of such accrued and unpaid interest and other amounts.

 

48

--------------------------------------------------------------------------------


 

(b)                                 Upon the occurrence of a Sharing Event, and
after giving effect to any automatic conversion pursuant to Section 2.8(a), each
Lender shall (and hereby unconditionally and irrevocably agrees to) purchase and
sell (in each case in Dollars) undivided participating interests in all Loans
(other than Negotiated Rate Loans) outstanding to, and any unpaid amounts the
Issuing Lender has disbursed under a Letter of Credit owing by, the Borrower in
amounts such that each Lender shall have a share of the outstanding Loans (other
than Negotiated Rate Loans) and unpaid amounts the Issuing Lender has disbursed
under a Letter of Credit then owing by the Borrower equal to its Pro Rata Share
of the Revolving Credit Commitments (although if because of fluctuations in
currency exchange rates any Lender would be required to purchase such
participations after giving effect to which such Lender’s Loans and Letter of
Credit participations under Section 2.4(d) (including participations therein
purchased pursuant to this Section 2.8) would exceed such Lender’s Revolving
Credit Commitment, then such participations shall be in an amount after giving
effect to which such Lender’s Loans and Letter of Credit participations under
Section 2.4(d) (including participations therein purchased pursuant to this
Section 2.8) would equal such Lender’s Revolving Credit Commitment).  Upon any
such occurrence, the Administrative Agent shall notify each Lender and shall
specify the amount of Dollars required from such Lender in order to effect the
purchases and sales by the various Lenders of participating interests in the
amounts required above (together with accrued interest with respect to the
period for the last interest payment date through the date of the Sharing Event
plus any additional amounts payable by the Borrowers pursuant to Section 12.1 in
respect of such accrued but unpaid interest); provided, in the event that a
Sharing Event shall have occurred, each Lender shall be deemed to have
purchased, automatically and without request, such participating interests. 
Promptly upon receipt of such request, each Lender shall deliver to the
Administrative Agent (in immediately available funds in Dollars) the net amounts
as specified by the Administrative Agent.  The Administrative Agent shall
promptly deliver the amounts so received to the various Lenders in such amounts
as are needed to effect the purchases and sales of participations as provided
above.  Promptly following receipt thereof, each Lender which has sold
participations in any of its Loans and Letter of Credit participations under
Section 2.4(d) (through the Administrative Agent) will deliver to each Lender
(through the Administrative Agent) which has so purchased a participating
interest a participation certificate dated the date of receipt of such funds and
in such amount.  It is understood that the amount of funds delivered by each
Lender shall be calculated on a net basis, giving effect to both the sales and
purchases of participations by the various Lenders as required above.

 

(c)                                  Upon the occurrence of a Sharing Event
(i) no further Loans shall be made, (ii) all amounts from time to time accruing
with respect to, and all amounts from time to time payable on account of, any
outstanding Eurocurrency Rate Loans denominated in Optional Currency (including,
without limitation, any interest and other amounts which were accrued but unpaid
on the date of such purchase) shall be converted to Loans denominated in Dollars
in accordance with Section 2.8(a) and be payable immediately in Dollars as if
such Eurocurrency Rate Loans had originally been made in Dollars and shall be
distributed by the relevant Lenders (or their affiliates) to the Administrative
Agent for the account of the Lenders which made such Loans or are participating
therein and (iii) the Revolving Credit Commitments of the Lenders shall be
automatically terminated.  Notwithstanding anything to the contrary contained
above, the failure of any Lender to purchase its participating interest in any
Loans upon the occurrence of a Sharing Event shall not relieve any other Lender
of its obligation hereunder to purchase its participating interests in a timely
manner, but no Lender shall be responsible for the failure of any other Lender
to purchase the participating interest to be purchased by such other Lender on
any date.

 

(d)                                 If any amount required to be paid by any
Lender pursuant to Section 2.8(b) is not paid to the Administrative Agent within
one (1) Business Day following the date upon which such Lender receives notice
from the Administrative Agent of the amount of its participations required to be
purchased pursuant to said Section 2.8(b), such Lender shall also pay to the
Administrative Agent on demand an

 

49

--------------------------------------------------------------------------------


 

amount equal to the product of (i) the amount so required to be paid by such
Lender for the purchase of its participations times (ii) the daily average
Federal Funds Rate during the period from and including the date of request for
payment to the date on which such payment is immediately available to the
Administrative Agent times (iii) a fraction the numerator of which is the number
of days that elapsed during such period and the denominator of which is 360.  If
any such amount required to be paid by any Lender pursuant to Section 2.8(b) is
not in fact made available to the Administrative Agent within three (3) Business
Days following the date upon which such Lender receives notice from the
Administrative Agent as to the amount of participations required to be purchased
by it, the Administrative Agent shall be entitled to recover from such Lender on
demand, such amount with interest thereon calculated from such request date at
the rate per annum applicable to Base Rate Loans hereunder.  A certificate of
the Administrative Agent submitted to any Lender with respect to any amounts
payable by any Lender pursuant to this Section 2.8 shall be deemed conclusive
absent manifest error.  Amounts payable under this Section 2.8 shall be paid to
the Administrative Agent for the account of the relevant Lenders; provided that,
if the Administrative Agent (in its sole discretion) has elected to fund on
behalf of such Lender the amounts owing to such Lenders, then the amounts shall
be paid to the Administrative Agent for its own account.

 

(e)                                  Whenever, at any time after the relevant
Lenders have received from any Lenders purchases of participations in any Loans
pursuant to this Section 2.8, the Lenders receive any payment on account
thereof, such Lenders will distribute to the Administrative Agent, for the
account of the various Lenders participating therein, such Lenders’
participating interests in such amounts (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such
participations were outstanding) in like funds as received; provided, however,
that in the event that such payment received by any Lenders are required to be
returned, the Lenders who received previous distributions in respect of their
participating interests therein will return to the respective Lenders any
portion thereof previously so distributed to them in like funds as such payment
is required to be returned by the respective Lenders.

 

(f)                                    Each Lender’s obligation to purchase
participating interests pursuant to this Section 2.8 shall be absolute and
unconditional and shall not be affected by any circumstance including, without
limitation, (i) any setoff, counterclaim, recoupment, defense or other right
which such Lender may have against any other Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Potential Event of Default or an Event of Default, (iii) any adverse change in
the condition (financial or otherwise) of the Borrower or any other Person,
(iv) any breach of this Agreement by the Borrower, TMC, any of its Subsidiaries
or any Lender or any other Person, or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 

(g)                                 Notwithstanding anything to the contrary
contained elsewhere in this Agreement, upon any purchase of participations as
required above, each Lender which has purchased such participations shall be
entitled to receive from the Borrower any increased costs and indemnities
directly from the Borrower to the same extent as if it were the direct Lender as
opposed to a participant therein.  The Borrower acknowledges and agrees that,
upon the occurrence of a Sharing Event and after giving effect to the
requirements of this Section 2.8, increased Taxes may be owing by the Borrower
pursuant to Section 12.1, which Taxes shall be paid (to the extent provided in
Section 12.1) by the Borrower, without any claim that the increased Taxes are
not payable because same resulted from the participations effected as otherwise
required by this Section 2.8.

 

2.9.  Increase of Revolving Credit Commitment.  Unless a Potential Event of
Default or an Event of Default has occurred and is continuing, the Borrower, by
written notice to the Administrative

 

50

--------------------------------------------------------------------------------


 

Agent, may request on one occasion on or before the second anniversary of the
Closing Date that the Revolving Credit Tranche A Commitments be increased by an
amount not less than $25,000,000 and not more than $50,000,000 in the aggregate
(such that the Revolving Credit Commitments after such increase shall never
exceed $1,050,000,000); provided that for any such request (a) any Lender which
is a party to this Agreement prior to such request for increase, at its sole
discretion, may elect to increase its Revolving Credit Tranche A Commitment but
shall not have any obligation to so increase its Revolving Credit Tranche A
Commitment, and (b) in the event that a Lender does not elect to increase its
Revolving Credit Tranche A Commitment, the Administrative Agent shall use
commercially reasonable efforts to locate additional lenders willing to hold
commitments for the requested increase.  In the event that lenders commit to any
such increase, (i) the Revolving Credit Tranche A Commitment of each such Lender
shall be increased (or, in the case of a new lender not previously party hereto,
added to the Revolving Credit Tranche A Commitments), (ii) the applicable Pro
Rata Share of each of the Lenders shall be adjusted, (iii) if requested by any
Lender making an additional or new commitment, new Notes shall be issued,
(iv) the Borrower shall make such borrowings and repayments as shall be
necessary to effect the reallocation of the Revolving Credit Tranche A
Commitments, and (v) other changes shall be made by way of supplement, amendment
or restatement of any Loan Document as may be necessary or desirable to reflect
the aggregate amount, if any, by which Lenders have agreed to increase their
respective Revolving Credit Tranche A Commitments or any other lenders have
agreed to make new commitments pursuant to this Section 2.9, in each case
notwithstanding anything in Section 13.7 to the contrary, without the consent of
any Lender other than those Lenders participating in the increase or increasing
their Revolving Credit Tranche A Commitments (it being understood that the
Administrative Agent shall execute any such supplement, amendment or restatement
as maybe reasonably requested by the Borrower and necessary or desirable in
connection with an increase in the Revolving Credit Commitment permitted
pursuant to this Section 2.9).  The fees payable by the Borrower upon any such
increase in the Revolving Credit Tranche A Commitments shall be agreed upon by
the Administrative Agent and the Borrower at the time of such increase.

 

Notwithstanding the foregoing, nothing in this Section 2.9 shall constitute or
be deemed to constitute an agreement by any Lender to increase its Revolving
Credit Commitment hereunder.

 


ARTICLE III.
PAYMENTS AND PREPAYMENTS


 

3.1.  Prepayments; Reductions in Revolving Credit Commitments.

 

(a)                                  Voluntary Prepayments.  The Borrower may,
at any time and from time to time, prepay the Loans, in part or in their
entirety, subject to the following limitations; provided that the Borrower shall
not have the right to prepay any Negotiated Rate Loan without the prior consent
of the Lender thereof.  The Borrower shall give at least one (1) Business Day’s
prior written notice in the case of Loans denominated in Dollars and four
(4) Business Days’ prior written notice in the case of Loans denominated in
Optional Currency to the Administrative Agent (which the Administrative Agent
shall promptly transmit to each Lender) of any prepayment to be made prior to
the occurrence of an Event of Default, which notice of prepayment shall specify
the date (which shall be a Business Day) of prepayment.  When notice of
prepayment is delivered as provided herein, the outstanding principal amount of
the Loans to be prepaid on the prepayment date specified in the notice shall
become due and payable on such prepayment date.  Each voluntary partial
prepayment of the Loans shall be in a minimum amount of the Dollar Equivalent of
$1,000,000.  Eurocurrency Rate Loans may be prepaid in part or in their entirety
only upon payment of the amounts described in Section 4.2(f).  Amounts prepaid
with respect to the Term Loan pursuant to this Section 3.1(a) may not be
reborrowed.

 

51

--------------------------------------------------------------------------------


 

(b)                                 Voluntary Reductions In Revolving Credit
Commitments.  The Borrower may, upon at least five (5) Business Days’ prior
written notice to the Administrative Agent (which the Administrative Agent shall
promptly transmit to each Lender), at any time and from time to time, terminate
in whole or permanently reduce in part the Revolving Credit Commitments;
provided that (i) the Borrower shall first have made whatever payment may be
required to reduce the sum of the Revolving Credit Obligations and the Letter of
Credit Obligations to an amount less than or equal to the aggregate Revolving
Credit Commitments as reduced or terminated, which amount shall become due and
payable on the date specified in such notice, (ii) the Revolving Credit Tranche
A Commitments as reduced or terminated shall not be in an amount less than the
sum of (A) the aggregate Revolving Credit Tranche A Obligations and (B) the
aggregate Tranche A Letter of Credit Obligations, (iii) the Revolving Credit
Tranche B Commitments as reduced or terminated shall not be in an amount less
than the sum of (A) the aggregate Revolving Credit Tranche B Obligations and
(B) the aggregate Tranche B Letter of Credit Obligations and (iv) reductions to
the Revolving Credit Commitments shall be allocated on a pro rata basis between
the Revolving Credit Tranche A Commitments and the Revolving Credit Tranche B
Commitments.  Any partial reduction of the Revolving Credit Commitments shall be
in an aggregate minimum amount of $1,000,000, and shall reduce the applicable
Revolving Credit Commitment of each Lender proportionately in accordance with
its applicable Pro Rata Share; provided, however, that without terminating the
Revolving Credit Commitments, the Revolving Credit Commitments in the aggregate
shall not be reduced below $150,000,000.  Any notice of termination or reduction
given to the Administrative Agent under this Section 3.1(b) shall specify the
date (which shall be a Business Day) of such termination or reduction and, with
respect to a partial reduction, the aggregate principal amount thereof.  No
reduction or termination of the Revolving Credit Commitments may be reinstated.

 

(c)                                  No Penalty.  The prepayments and payments
in respect of reductions and terminations described in clauses (a) and (b) of
this Section 3.1 may be made without premium or penalty (except as provided in
Section 4.2(f)).

 

(d)                                 Mandatory Prepayment.  If at any time from
and after the Closing Date:  (i) the Borrower merges or consolidates with
another Person and the Borrower is not the surviving entity, or (ii) the
Borrower or any Consolidated Subsidiary or any Minority Holding sells,
transfers, assigns or conveys assets, the book value (of the Borrower) of which
(computed in accordance with GAAP but without deduction for depreciation), in
the aggregate of all such sales, transfers, assignments, or conveyances would
cause the Capitalization Value immediately after such sale to be less than 75%
of the Capitalization Value set forth in the Compliance Certificate delivered
pursuant to Section 5.1(j); provided, that for purposes of this clause
(ii) only, the phrase “sells, transfers, assigns or conveys” shall not include
(A) sales or conveyances among the Borrower and any Consolidated Subsidiaries,
(B) mortgages secured by Real Property, or (C) sales or conveyances of
Securities in the Borrower or TMC or in newly-formed Subsidiaries or Minority
Holdings in connection with the acquisition of Real Property; (the date any such
event in (i) or (ii) shall occur being the “Prepayment Date”) the Revolving
Credit Commitments and Term Loan Commitments shall be terminated and the
Borrower shall be required to prepay the Loans in their entirety and return any
outstanding Letters of Credit as if the Prepayment Date were the Revolving
Credit Termination Date and the Term Loan Maturity Date.  The Borrower shall
make such prepayment on the Prepayment Date together with interest accrued to
the date of the prepayment on the principal amount prepaid.  In connection with
the prepayment of any Loan prior to the maturity thereof, the Borrower shall
also pay any applicable expenses pursuant to Section 4.2(f). Each such
prepayment shall be applied to prepay ratably the Loans of the Lenders.  Amounts
prepaid pursuant to this Section 3.1(d) may not be reborrowed.

 

52

--------------------------------------------------------------------------------


 

3.2.  Payments.

 

(a)                                  Manner and Time of Payment.  All payments
of principal of and interest on the Loans and other obligations (including,
without limitation, fees and expenses) which are payable to the Administrative
Agent or any other Lender shall be made without setoff, counterclaim, condition
or reservation of right, in the currency in which such Loan was made (with
respect to Loans) or in lawful money of the United States (with respect to other
Obligations) in immediately available funds, transmitted to the Administrative
Agent not later than 11:00 a.m. (New York time) on the date and at the place
due, to such account of the Administrative Agent as it may designate, for the
account of the Administrative Agent or such other Lender, as the case may be;
and funds received by the Administrative Agent, including, without limitation,
funds in respect of any Loans to be made on that date, not later than 11:00 a.m.
(New York time) on any given Business Day shall be credited against payment to
be made that day and funds received by the Administrative Agent after that time
shall be deemed to have been paid on the next succeeding Business Day.  Payments
actually received by the Administrative Agent for the account of the Lenders, or
any of them, shall be paid to them by the Administrative Agent in immediately
available funds promptly after receipt thereof.

 

(b)                                 Apportionment of Payments. (i) Subject to
the provisions of Section 3.2(b)(v), all payments of principal and interest in
respect of outstanding Loans, all payments of fees and all other payments in
respect of any other Obligations, shall be allocated among such of the Lenders
as are entitled thereto, in proportion to their respective Pro Rata Shares or
otherwise as provided herein.  Subject to the provisions of Section 3.2(b)(ii),
all such payments and any other amounts received by the Administrative Agent
from or for the benefit of the Borrower shall be applied in the following order:

 

(A)                              first, to pay all Obligations then due and
payable, and

 

(B)                                second, as the Borrower so designates.

 

In the event that the Administrative Agent (at its sole discretion, as provided
in Section 2.1(f)(ii) shall have advanced any Loan on behalf of any Lender for
which the Administrative Agent has not been reimbursed by the Borrower or
Lender, then any payment to be made to such Lender under this Agreement shall
first be paid to the Administrative Agent until the Administrative Agent has
received all principal of and interest on any portion of the Loans which the
Administrative Agent may have advanced on behalf of such Lender.  Unless
otherwise designated by the Borrower, all principal payments in respect of Loans
shall be applied first, to repay outstanding Base Rate Loans, second, to repay
outstanding Eurocurrency Rate Loans, with those Eurocurrency Rate Loans which
have earlier expiring Interest Periods being repaid prior to those which have
later expiring Interest Periods and third, subject to Section 3.1(a), to repay
outstanding Negotiated Rate Loans, with those Negotiated Rate Loans which have
earlier expiring Interest Periods being repaid prior to those which have later
expiring Interest Periods.

 

(ii)                                  After the occurrence of an Event of
Default and while the same is continuing, the Administrative Agent shall apply
all payments in respect of any Obligations in the following order:

 

(A)                              first, to pay Obligations in respect of any
fees, expense reimbursements or indemnities then due to the Administrative Agent
in its capacity as Administrative Agent and not as Lender hereunder;

 

(B)                                second, to pay Obligations in respect of any
fees, expense reimbursements or indemnities then due to the Lenders;

 

(C)                                third, to pay interest then due in respect of
Loans;

 

53

--------------------------------------------------------------------------------


 

(D)                               fourth, to the ratable payment or prepayment
of principal outstanding on Loans; and

 

(E)                                 fifth, to the ratable payment of all other
Obligations.

 

In the event that the Administrative Agent (at its sole discretion, as provided
in Section 2.1(f)(ii)) shall have advanced any Loan on behalf of any Lender for
which the Administrative Agent has not been reimbursed by the Borrower or
Lender, then any payment to be made to such Lender under this Agreement shall
first be paid to the Administrative Agent until the Administrative Agent has
received all principal of and interest on any portion of the Loans which the
Administrative Agent may have advanced on behalf of such Lender.  The order of
priority set forth in this Section 3.2(b)(ii) and the related provisions of this
Agreement are set forth solely to determine the rights and priorities of the
Administrative Agent, the other Lenders and other Holders as among themselves. 
The order of priority set forth in clauses (B) through (E) of this
Section 3.2(b)(ii) may at any time and from time to time be changed by the
Requisite Lenders without necessity of notice to or consent of or approval by
the Borrower, any Holder which is not a Lender, or any other Person; provided,
however, no such change shall favor one Lender over any other Lender.  The order
of priority as to payments due to the Administrative Agent with respect to Loans
made on behalf of another Lender may be changed only with the prior written
consent of the Administrative Agent.

 

(iii)                               Upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent, in its sole
discretion subject only to the terms of this Section 3.2(b)(iii), may pay from
the proceeds of Loans made to the Borrower hereunder, whether made following a
request by the Borrower pursuant to Section 2.1 or a deemed request as provided
in this Section 3.2(b)(iii), all amounts payable by the Borrower hereunder,
including, without limitation, amounts payable with respect to payments of
principal, interest and fees, all reimbursements for expenses pursuant to
Section 13.2 and amounts that may be drawn under Letters of Credit.  The
Borrower hereby irrevocably authorizes the Lenders, upon the occurrence and
during the continuation of an Event of Default, to make Loans, which Loans shall
be Base Rate Loans, in each case, upon notice from the Administrative Agent as
described in the following sentence for the purpose of paying principal,
interest and fees due from the Borrower, reimbursing expenses pursuant to
Section 13.2, paying amounts that are drawn under Letters of Credit and paying
any and all other amounts due and payable by the Borrower hereunder or under the
Notes, and agrees that all such Loans so made shall be deemed to have been
requested by it pursuant to Section 2.1 as of the date of the aforementioned
notice.  If demanded by Administrative Agent in its absolute and sole discretion
after the occurrence of an Event of Default, Borrower will deposit with and
pledge to Administrative Agent cash in an amount equal to the amount of all
Letter of Credit Obligations.  Such amounts will be pledged to and held by
Administrative Agent for the benefit of the Lenders as security for any Letter
of Credit Obligations and all other Obligations.  Upon any draws under Letters
of Credit, at Administrative Agent’s sole discretion, Administrative Agent may
apply any such amounts to the repayment of amounts drawn thereunder and upon the
expiration of the Letters of Credit any remaining amounts will be applied to the
payment of all other Obligations or if there are no outstanding Obligations and
the Lenders have no further obligation to make Loans or issue Letters of Credit,
such proceeds deposited by Borrower will be released to Borrower.  The
Administrative Agent shall request Loans on behalf of the Borrower as described
in this section by notifying the Lenders by facsimile transmission or other
similar form of transmission (which notice the Administrative Agent shall
thereafter promptly transmit to the Borrower), of the amount and Funding Date of
the proposed Borrowing and that such Borrowing is being requested on the
Borrower’s behalf pursuant to this Section 3.2(b)(iii).  On

 

54

--------------------------------------------------------------------------------


 

the proposed Funding Date, the Lenders shall make the requested Loans in
accordance with the procedures and subject to the conditions specified in
Section 2.1.

 

(iv)                              Subject to Section 3.2(b)(v), the
Administrative Agent shall promptly distribute to each other Lender at its
primary address set forth on the appropriate signature page hereof or the
signature page to the Assignment and Acceptance by which it became a Lender, or
at such other address as a Lender or other Holder may request in writing, such
funds as such Person may be entitled to receive, subject to the provisions of
Article XI; provided that the Administrative Agent shall under no circumstances
be bound to inquire into or determine the validity, scope or priority of any
interest or entitlement of any Holder and may suspend all payments or seek
appropriate relief (including, without limitation, instructions from the
Requisite Lenders or an action in the nature of interpleader) in the event of
any doubt or dispute as to any apportionment or distribution contemplated
hereby.

 

(v)                                 In the event that any Lender fails to fund
its Pro Rata Share of any Loan requested by the Borrower which such Lender is
obligated to fund under the terms of this Agreement (the funded portion of such
Loan being hereinafter referred to as a “Non Pro Rata Loan”), until the earlier
of such Lender’s cure of such failure and the termination of the Revolving
Credit Commitments and the Term Loan Commitments, the proceeds of all amounts
thereafter repaid to the Administrative Agent by the Borrower and otherwise
required to be applied to such Lender’s share of all other Obligations pursuant
to the terms of this Agreement shall be advanced to the Borrower by the
Administrative Agent on behalf of such Lender to cure, in full or in part, such
failure by such Lender, but shall nevertheless be deemed to have been paid to
such Lender in satisfaction of such other Obligations.  Notwithstanding anything
in this Agreement to the contrary:

 

(A)                              the foregoing provisions of this
Section 3.2(b)(v) shall apply only with respect to the proceeds of payments of
Obligations and shall not affect the conversion or continuation of Loans
pursuant to Section 4.1(c);

 

(B)                                a Lender shall be deemed to have cured its
failure to fund its Pro Rata Share of any Loan (without waiver by the Borrower
of any claim against such Lender arising as a consequence of such failure) at
such time as an amount equal to such Lender’s original Pro Rata Share of the
requested principal portion of such Loan (as reduced by such Lender’s Pro Rata
Share of any principal prepayments occurring after the date of such Non Pro Rata
Loan) is fully funded to the Borrower, whether made by such Lender itself or by
operation of the terms of this Section 3.2(b)(v), and whether or not the Non Pro
Rata Loan with respect thereto has been repaid, converted or continued;

 

(C)                                amounts advanced to the Borrower to cure, in
full or in part, any such Lender’s failure to fund its Pro Rata Share of any
Loan (“Cure Loans”) shall bear interest at the same rate as, and for all other
purposes of this Agreement shall be treated as if they were Loans similar to,
the advances that would have been made had such Lender advanced its Pro Rata
Share of the requested Loan; and

 

(D)                               regardless of whether or not an Event of
Default has occurred or is continuing, and notwithstanding the instructions of
the Borrower as to its desired application, all repayments of principal which,
in accordance with the other terms of this Section 3.2, would be applied to the
outstanding Base Rate Loans shall be applied first, ratably to all Base Rate
Loans constituting Non Pro Rata Loans, second, ratably to Base

 

55

--------------------------------------------------------------------------------


 

Rate Loans other than those constituting Non Pro Rata Loans or Cure Loans and,
third, ratably to Base Rate Loans constituting Cure Loans.

 

Notwithstanding anything herein to the contrary, the provisions of this
Section 3.2(b)(v) shall not apply to Loans to be made pursuant to
Section 2.4(f) or to a failure of a Lender to fund its Pro Rata Share of an
advance under a Letter of Credit pursuant to Section 2.4(g).

 

(c)                                  Payments on Non-Business Days.  Whenever
any payment to be made by the Borrower hereunder or under the Notes is stated to
be due on a day which is not a Business Day, the payment shall instead be due on
the next succeeding Business Day (or, in the case of certain Eurocurrency Rate
Loans, on the preceding Business Day as set forth in the definition of “Interest
Period”).

 

(d)                                 Obligations Absolute.  The obligations of
the Borrower to the Lenders under this Agreement (and of the Lenders to make
payments to the Issuing Lender with respect to Letters of Credit) shall be
absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever, including, without limitation, the following circumstances:  (i) any
lack of validity or enforceability of this Agreement, any Letter of Credit or
any of the other Loan Documents; (ii) any improper use which may be made of any
Letter of Credit or any improper acts or omissions of any beneficiary or
transferee of any Letter of Credit in connection therewith; (iii) the existence
of any claim, set-off, defense or any right which the Borrower or any of its
Subsidiaries or Affiliates may have at any time against any beneficiary or any
transferee of any Letter of Credit (or persons or entities for whom any such
beneficiary or any such transferee may be acting) or the Lender (other than the
defense of payment to the Lenders in accordance with the terms of this
Agreement) or any other person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, or any unrelated transaction; (iv) any
draft, demand, certificate, statement or any other documents presented under any
Letter of Credit proving to be insufficient, forged, fraudulent or invalid in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever; (v) any breach of any agreement between Borrower or any of its
Subsidiaries or Affiliates and any beneficiary or transferee of any Letter of
Credit; (vi) any irregularity in the transaction with respect to which any
Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit; (vii) payment by the Issuing Lender under
any Letter of Credit against presentation of a sight draft, demand, certificate
or other document which does not comply with the terms of such Letter of Credit,
provided that such payment shall not have constituted gross negligence or
willful misconduct on the part of the Issuing Lender; (viii) any non-application
or misapplication by the beneficiary of a Letter of Credit of the proceeds of
such Letter of Credit; (ix) the legality, validity, form, regularity or
enforceability of the Letter of Credit; (x) the failure of any payment by
Issuing Lender to conform to the terms of a Letter of Credit (if, in Issuing
Lender’s good faith judgment, such payment is determined to be appropriate);
(xi) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; (xii) the
occurrence of any Event of Default or Potential Event of Default; and (xiii) any
other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, provided that such other circumstances or happenings shall not have
been the result of gross negligence or willful misconduct on the part of the
Issuing Lender.

 

(e)                                  Distribution of Payments.  If in the
opinion of the Administrative Agent the distribution of any amount received by
it in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction.  If a court of competent jurisdiction shall adjudge that
any amount received and distributed by the Administrative Agent is to be repaid,
each Person to whom any such distribution shall have been made shall either
repay to the Administrative Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

 

56

--------------------------------------------------------------------------------


 

3.3.  Promise to Repay; Evidence of Indebtedness.

 

(a)                                  Promise to Repay.  The Borrower hereby
unconditionally promises and agrees to pay (i) to the Administrative Agent for
the account of each Lender, the then unpaid principal amount of each Revolving
Credit Loan on the Revolving Credit Termination Date; (ii) to the Administrative
Agent for the account of each Lender, the then unpaid principal amount of the
Term Loan on the Term Loan Maturity Date, (iii) to the Administrative Agent for
the account of each Lender of an outstanding Negotiated Rate Loan, the then
unpaid principal amount of each Negotiated Rate Loan on the last day of the
Interest Period applicable to such Loan and (iv) to the Swing Lender, the then
unpaid principal amount of each Swing Loan on or before the earlier of (x) the
Revolving Credit Termination Date, (y) the last day of any calendar quarter, and
(z) the fourth Business Day after such Swing Loan is made; provided that on each
date that a Borrowing is made, the Borrower shall repay all Swing Loans then
outstanding.  The Borrower hereby promises to pay to the Administrative Agent
for the account of each Lender and the Swing Lender, all unpaid interest accrued
thereon, in accordance with the terms of this Agreement and the Notes.  The
Borrower shall execute and deliver to each Lender on the Closing Date, a
Revolving Credit Note and a Term Loan Note, evidencing the Loans to each Lender
requesting a Note on or prior to the Closing Date and thereafter shall execute
and deliver such other Notes as are requested to evidence (x) any Negotiated
Rate Loans or Swing Loans, as requested by the Administrative Agent or the
Lender making such Negotiated Rate Loan, or (y) the Loans owing to the Lenders
after giving effect to any assignment thereof pursuant to Section 13.1, all in
form and substance acceptable to the Administrative Agent and the parties to
such assignment (all such promissory notes and all amendments thereto,
replacements thereof and substitutions therefor being collectively referred to
as the “Notes”; and “Note” means any one of the Notes).  In connection with the
issuance of any Note that replaces, in whole or in part, an existing Note, the
existing replaced Note shall be returned to the Borrower marked “Cancelled” or
“Replaced” upon request by the Borrower.  In the event that such replaced Note
is not returned within twenty (20) days after the issuance of a replacement Note
(or, in the case of Note relating to a Negotiated Rate Loan, within twenty (20)
days after the repayment of such Negotiated Rate Loan) and the request for
return is made, the Borrower shall be entitled to receive an affidavit from the
Lender that was issued the Note, including an indemnity agreement, reasonably
satisfactory to the Borrower, with respect to such unreturned Note.

 

(b)                                 Loan Account.  Each Lender shall maintain in
accordance with its usual practice an account or accounts (a “Loan Account”)
evidencing the Indebtedness of the Borrower to such Lender resulting from each
Loan owing to such Lender from time to time, including the amount of principal
and interest payable and paid to such Lender from time to time hereunder and
under the Notes.

 

(c)                                  Control Account.  The Register maintained
by the Administrative Agent pursuant to Section 13.1(c) shall include a control
account, and a subsidiary account for each Lender, in which accounts (taken
together) shall be recorded (i) the date and amount of each Borrowing made
hereunder, the type of Loan comprising such Borrowing, any Interest Period
applicable thereto and the Negotiated Rate, if applicable, (ii) the effective
date and amount of each Assignment and Acceptance delivered to and accepted by
it and the parties thereto, (iii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder or under the Notes and (iv) the amount of any sum received by the
Administrative Agent from the Borrower hereunder and each Lender’s share
thereof.

 

(d)                                 Entries Binding.  The entries made in the
Register and each Loan Account shall be conclusive and binding for all purposes,
absent manifest error.

 

57

--------------------------------------------------------------------------------


 

3.4.  Currency Matters.  Dollars are the currency of account and payment for
each and every sum at any time due from the Borrower hereunder; provided that: 
(a) except as expressly provided in this Agreement, each repayment of a
Revolving Credit Tranche B Obligation, Tranche B Letter of Credit Obligation or
a part thereof shall be made in the currency in which such Revolving Credit
Tranche B Obligation or Tranche B Letter of Credit Obligation, as the case may
be, is denominated at the time of that repayment; (b) each payment of interest
shall be made in the currency in which the principal or other sum in respect of
which such interest is payable is denominated; (c) each payment of any fees
shall be in Dollars; (d) each payment in respect of costs, expenses and
indemnities shall be made in the currency in which the same were incurred; and
(e) any amount expressed to be payable in an Optional Currency shall be paid in
such Optional Currency.  No payment to the Administrative Agent or any Lender
(whether under any judgment or court order or otherwise) shall discharge the
obligation or liability in respect of which it was made unless and until the
Administrative Agent or such Lender shall have received payment in full in the
currency in which such obligation or liability was incurred, and to the extent
that the amount of any such payment shall, on actual conversion into such
currency, fall short of such obligation or liability, actual or contingent,
expressed in that currency, the Borrower agrees to indemnify and hold harmless
the Administrative Agent or such Lender, as the case may be, with respect to the
amount of the shortfall, with such indemnity surviving the termination of this
Agreement and any legal proceeding, judgment or court order pursuant to which
the original payment was made which resulted in the shortfall.  To the extent
the Administrative Agent or any Lender receives payment of any Obligation in a
currency other than the currency required to be paid hereunder, each of the
Administrative Agent and such Lender shall take all reasonable actions to
convert such currency into the currency in which the underlying liability was
incurred, at the Administrative Agent’s or such Lender’s spot rate of exchange,
within one (1) Business Day after receipt of payment by the Borrower, provided,
if reasonable methods and/or markets do not exist for making such exchange, then
the Administrative Agent or such Lender, as the case may be, will make such
exchange within one (1) Business Day of the date on which making such exchange
is, in the Administrative Agent’s or such Lender’s reasonable determination,
commercially possible, and, provided further, nothing contained herein shall in
any manner limit the Borrower’s obligations to pay all Obligations in the
currency required under this Agreement, nor shall it be construed as the
Administrative Agent’s or any Lender’s consent to the Borrower paying any
Obligation in any currency other than as set forth in clauses (a) – (e) of this
Section 3.4.

 


ARTICLE IV.
INTEREST AND FEES


 

4.1.  Interest on the Loans and other Obligations.

 

(a)                                  Rate of Interest.  All Loans and the
outstanding principal balance of all other Obligations shall bear interest on
the unpaid principal amount thereof from the date such Loans are made and such
other Obligations are due and payable until paid in full, except as otherwise
provided in Section 4.1(d), as follows:

 

(i)                                     If a Base Rate Loan or an Obligation
other than a Eurocurrency Rate Loan or Negotiated Rate Loan, at a rate per annum
equal to the sum of (A) the Base Rate, as in effect from time to time as
interest accrues, plus (B) the then Applicable Margin for Base Rate Loans;

 

(ii)                                  If a Eurocurrency Revolving Credit Loan or
a Eurocurrency Term Loan, at a rate per annum equal to the sum of (A) the
Eurocurrency Rate determined for the applicable Interest Period, plus (B) the
then Applicable Margin for Eurocurrency Rate Loans;

 

58

--------------------------------------------------------------------------------


 

(iii)                               If a Negotiated Rate Loan, at a rate per
annum equal to either (x) in the case of a Fixed Rate Loan, the Fixed Rate
specified in such accepted Negotiated Rate Quote or (y) in the case of a
Eurocurrency Negotiated Rate Loan, the sum of the Margin specified in such
accepted Negotiated Rate Quote, plus the applicable Eurocurrency Rate determined
for the applicable Interest Period; and

 

(iv)                              If a Swing Loan, at a rate per annum set forth
in Section 2.1(c)(ii).

 

The applicable basis for determining the rate of interest on the Loans shall be
selected by the Borrower at the time a Notice of Borrowing or a Notice of
Conversion/Continuation is delivered by the Borrower to the Administrative Agent
or at the time of acceptance of one or more Negotiated Rate Quotes by the
Borrower; provided, however, that the Borrower may not select the Eurocurrency
Rate as the applicable basis for determining the rate of interest on such a Loan
if at the time of such selection an Event of Default or a Potential Event of
Default has occurred and is continuing and further provided, that from and after
the occurrence of an Event of Default, each LIBOR Rate Loan (other than a
Negotiated Rate Loan) then outstanding may, at the Administrative Agent’s
option, convert to a Base Rate Loan.  If on any day any Revolving Credit Loan or
Term Loan is outstanding with respect to which notice has not been timely
delivered to the Administrative Agent in accordance with the terms of this
Agreement specifying the basis for determining the rate of interest on that day,
then the Borrower shall be deemed to have submitted a Notice of
Conversion/Continuation with respect to the full amount of such LIBOR Loan
requesting a Base Rate Loan.  From and after the occurrence of an Event of
Default, the Administrative Agent may, or upon request of the Requisite Lenders
holding Revolving Credit Tranche B Commitments shall, require that each
Revolving Credit Loan denominated in Optional Currency then outstanding be
repaid by means of a Base Rate Borrowing in the amount of the Dollar Equivalent
of such Revolving Credit Loan denominated in Optional Currency.

 

(b)                                 Interest Payments.
(i)                               Interest accrued on the Loans shall be
calculated and payable in arrears (A)(x) with respect to Eurocurrency Rate Loans
and Negotiated Rate Loans, on (1) the last day of the Interest Period and (2) if
such Interest Period is longer than three (3) months in duration, the last day
of each three (3) month period following the Funding Date, and (y) with respect
to Base Rate Loans, on the first Business Day of each calendar month commencing
on the first such day following the Funding Date of such Loan, (B) upon the
payment or prepayment thereof, and (C) if not theretofore paid in full, at
maturity (whether by acceleration or otherwise) of such Loan.

 

(ii)                                  Interest accrued on the principal balance
of all other Obligations shall be calculated and payable in arrears on the first
Business Day of each calendar month, commencing on the first such day following
the incurrence of such Obligation and if not theretofore paid in full, at the
time such other Obligation becomes due and payable (whether by acceleration or
otherwise).

 

(c)                                  Conversion or Continuation.  (i) The
Borrower shall have the option (A) to convert at any time all or any part of
outstanding Base Rate Loans to LIBOR Rate Loans; (B) to convert all or any part
of outstanding LIBOR Rate Loans having Interest Periods which expire on the same
date to Base Rate Loans on such expiration date; or (C) to continue all or any
part of outstanding Eurocurrency Rate Loans having Interest Periods that expire
on the same date, as Eurocurrency Rate Loans, and the succeeding Interest Period
of such continued Loans, shall commence on such expiration date; provided,
however, no such outstanding Loan may be continued as a Eurocurrency Rate Loan,
or be converted into, a LIBOR Rate Loan (i) if the continuation of, or the
conversion into, would violate any of the provisions of Section 4.2 or (ii) if
an Event of Default or Potential Event of Default has occurred and is
continuing.  Any conversion into a LIBOR Rate Loan or continuation of
Eurocurrency Rate Loans under this Section 4.1(c) shall be in a minimum amount
of $2,000,000 (the Dollar Equivalent of $1,000,000 in the case of a Loan

 

59

--------------------------------------------------------------------------------


 

denominated in an Optional Currency) and in integral multiples of $1,000,000
(the Dollar Equivalent of $500,000 in the case of a Loan denominated in an
Optional Currency) in excess of that amount, except in the case of a conversion
into or a continuation of an entire Borrowing of Non Pro Rata Loans or the
continuation of an entire Borrowing of an Optional Currency Loan outstanding at
any one time.

 

(ii)                                  To convert or continue a Loan under
Section 4.1(c)(i), the Borrower shall deliver a Notice of
Conversion/Continuation to the Administrative Agent no later than 11:00 a.m.
(New York time) at least three (3) (for Loans denominated in Dollars) or four
(4) (for Loans denominated in Optional Currency) Business Days in advance of the
proposed conversion/continuation date.  A Notice of Conversion/Continuation
shall specify (A) the proposed conversion/continuation date (which shall be a
Business Day), (B) the principal amount of the Loan to be converted/continued,
(C) whether such Loan shall be converted and/or continued, and (D) in the case
of a conversion to a LIBOR Rate Loan or continuation of a Eurocurrency Rate
Loan, the requested Interest Period.  In lieu of delivering a Notice of
Conversion/Continuation, the Borrower may give the Administrative Agent
telephonic notice of any proposed conversion/continuation by the time required
under this Section 4.1(c)(ii), if the Borrower confirms such notice by delivery
of the Notice of Conversion/Continuation to the Administrative Agent by
facsimile transmission promptly, but in no event later than 12:00 p.m. (New York
time) on the same day.  Promptly after receipt of a Notice of
Conversion/Continuation under this Section 4.1(c)(ii) (or telephonic notice in
lieu thereof), the Administrative Agent shall notify each Lender by facsimile
transmission, or other similar form of transmission, of the proposed
conversion/continuation.  Any Notice of Conversion/Continuation for conversion
to, or continuation of, a Loan (or telephonic notice in lieu thereof) given
pursuant to this Section 4.1(c)(ii) shall be irrevocable, and the Borrower shall
be bound to convert or continue in accordance therewith.  In the event no Notice
of Conversion/Continuation is delivered at least three (3) (for Loans
denominated in Dollars) or four (4) (for Loans denominated in Optional
Currency)  Business Days in advance of the proposed conversion/continuation date
with respect to outstanding Eurocurrency Rate Loans, then (a) as to Eurocurrency
Rate Loans denominated in an Optional Currency, the Borrower shall repay such
Eurocurrency Rate Loans at the end of such Interest Period, and (b) as to
Eurocurrency Rate Loans denominated in Dollars, such Eurocurrency Rate Loan
shall be automatically converted to a Base Rate Loan on the last day of the
first Interest Period relating thereto.  The Administrative Agent shall notify
the Lenders promptly when any such automatic conversion contemplated by this
Section 4.1(c)(ii) is scheduled to occur.

 

(iii)                               This Section 4.1(c) shall not apply to
Negotiated Rate Loans or Swing Loans, which may not be converted or continued.

 

(d)                                 Default Interest.  Notwithstanding the rates
of interest specified in Section 4.1(a) or elsewhere in this Agreement,
effective immediately upon the occurrence of an Event of Default, and for as
long thereafter as such Event of Default shall be continuing, the principal
balance of (i) all Base Rate Loans and other Obligations denominated in Dollars
(excluding Negotiated Rate Loans) shall bear interest at a rate equal to the sum
of (A) the Base Rate, as in effect from time to time as interest accrues, plus
(B) two percent (2.0%) per annum, (ii) all Eurocurrency Rate Loans and
Obligations denominated in Optional Currency (excluding Negotiated Rate Loans)
shall bear interest at a rate equal to the sum of (A) the applicable
Eurocurrency Rate with respect thereto, as in effect from time to time as
interest accrues, plus (B) two percent (2.0%) per annum, and (iii) all
Negotiated Rate Loans shall bear interest at a rate equal to the sum of (A) the
applicable Negotiated Rate with respect thereto, as in effect from time to time
as interest accrues, plus (B) two percent (2.0%) per annum.

 

60

--------------------------------------------------------------------------------


 

(e)                                  Computation of Interest.  Interest on all
Obligations shall be computed on the basis of the actual number of days elapsed
in the period during which interest accrues and a year of 360 days (for
Negotiated Rate Loans and Eurocurrency Rate Loans) or 365 or 366 days, as
applicable (for all other Obligations).  In computing interest on any Loan, the
date of the making of the Loan or the first day of an Interest Period, as the
case may be, shall be excluded and the date of payment or the expiration date of
an Interest Period, as the case may be, shall be included; provided, however, if
a Loan is repaid on the same day on which it is made, one (1) day’s interest
shall be paid on such Loan.

 

(f)                                    Eurocurrency Rate Information.  Upon the
reasonable request of the Borrower from time to time, the Administrative Agent
shall promptly provide to the Borrower such information with respect to the
applicable Eurocurrency Rate as may be so requested.

 

4.2.  Special Provisions Governing Eurocurrency Rate Loans.

 

(a)                                  Amount of Eurocurrency Rate Loans.  Each
Eurocurrency Rate Loan (excluding any Negotiated Rate Loans) shall be in a
minimum principal amount of the Dollar Equivalent of $2,000,000 (or the Dollar
Equivalent of $1,000,000 in the case of any Eurocurrency Rate Loan denominated
in an Optional Currency) and in integral multiples of the Dollar Equivalent of
$1,000,000 (or the Dollar Equivalent of $500,000 in the case of any Eurocurrency
Rate Loan denominated in an Optional Currency) in excess of that amount. There
shall be no more than fifteen (15) Eurocurrency Rate Borrowings denominated in
Dollars (exclusive of Negotiated Rate Loans) and five (5) Eurocurrency Rate
Borrowings (exclusive of Negotiated Rate Loans) denominated in Optional Currency
outstanding at any one time.

 

(b)                                 Determination of Eurocurrency Interest
Period.  By giving notice as set forth in Section 2.1(e) (with respect to a
Borrowing of Eurocurrency Rate Loans) or Section 4.1(c) (with respect to a
conversion into or continuation of Eurocurrency Rate Loans), the Borrower shall
have the option, subject to the other provisions of this Section 4.2, to select
an Interest Period to apply to the Loans described in such notice.

 

(c)                                  Determination of Eurocurrency Interest
Rate.  As soon as practicable on the second LIBOR Business Day or the second
TARGET Settlement Date, as the case may be, prior to the first day of each
Interest Period (the “Interest Rate Determination Date”), the Administrative
Agent shall determine (pursuant to the procedures set forth in the definition of
“Eurocurrency Rate”) the interest rate which shall apply to the Eurocurrency
Rate Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to the Borrower and to each Lender.  The
Administrative Agent’s determination shall be presumed to be correct, absent
manifest error, and shall be binding upon the Borrower.

 

(d)                                 Interest Rate Unascertainable, Inadequate or
Unfair.  In the event that at least one (1) Business Day before the Interest
Rate Determination Date:

 

(i)                                     the Administrative Agent determines that
deposits in Dollars or Optional Currency (in the applicable amounts) are not
being offered to the Administrative Agent in the Eurocurrency Interbank Market
for such Interest Period; or

 

(ii)                                  the Administrative Agent determines that
adequate and fair means do not exist for ascertaining the applicable interest
rates by reference to which the applicable Eurocurrency Rate then being
determined is to be fixed; or

 

(iii)                               the Requisite Lenders advise the
Administrative Agent that the applicable Eurocurrency Rate for Eurocurrency Rate
Loans comprising such Borrowing will not adequately

 

61

--------------------------------------------------------------------------------


 

reflect the cost to such Requisite Lenders of obtaining funds in Dollars or
Optional Currency in Eurocurrency Interbank Market in the amount substantially
equal to such Lenders’ Eurocurrency Rate Loans in Dollars or Optional Currency
and for a period equal to such Interest Period;

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower, whereupon (until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist) the right of
the Borrower to elect to have Loans bear interest based upon the applicable
Eurocurrency Rate shall be suspended and each outstanding Revolving Credit Loan
or Term Loan bearing interest at a rate based on such Eurocurrency Rate shall,
if such Eurocurrency Rate is the LIBOR Rate, be converted into a Base Rate Loan
on the last day of the then current Interest Period therefor, and each such
outstanding Revolving Credit Loan denominated in Optional Currency or
Eurocurrency Negotiated Rate Loan shall be repaid on the last day of the current
Interest Period, notwithstanding any prior election by the Borrower to the
contrary.

 

(e)                                  Illegality. 
(i)                              If at any time any Lender determines (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties) that the making or continuation of any Eurocurrency Rate Loan
has become unlawful or impermissible by compliance by that Lender with any law,
governmental rule, regulation or order of any Governmental Authority (whether or
not having the force of law and whether or not failure to comply therewith would
be unlawful or would result in costs or penalties), then, and in any such event,
such Lender may give notice of that determination, in writing, to the Borrower
and the Administrative Agent, and the Administrative Agent shall promptly
transmit the notice to each other Lender.

 

(ii)                                  When notice is given by a Lender under
Section 4.2(e)(i), (A) the Borrower’s right to request from such Lender and such
Lender’s obligation, if any, to make applicable Eurocurrency Rate Loans shall be
immediately suspended, and such Lender shall make a Base Rate Loan as part of
any requested Borrowing of applicable Eurocurrency Rate Loans and (B) if the
affected Eurocurrency Rate Loan or Loans are then outstanding, the Borrower
shall immediately, or if permitted by applicable law, no later than the date
permitted thereby, upon at least one (1) Business Day’s prior written notice to
the Administrative Agent and the affected Lender, convert each such Loan
dominated in Dollars into a Base Rate Loan and each such Loan denominated in
Optional Currency or Eurocurrency Negotiated Rate Loan held by such Lender shall
be repaid on the last day of the current Interest Period.

 

(iii)                               If at any time after a Lender gives notice
under Section 4.2(e)(i) such Lender determines that it may lawfully make
Eurocurrency Rate Loans, such Lender shall promptly give notice of that
determination, in writing, to the Borrower and the Administrative Agent, and the
Administrative Agent shall promptly transmit the notice to each other Lender. 
The Borrower’s right to request, and such Lender’s obligation, if any, to make
Eurocurrency Rate Loans shall thereupon be restored.

 

(iv)                              Notwithstanding the foregoing, in the event
that any Lender gives such a notice, at the Borrower’s sole election, the
Borrower may identify an Eligible Assignee not giving such a notice to whom the
Lender which has given such a notice shall assign its interest in the Loans at
par pursuant to the terms of an Assignment and Acceptance substantially in the
form attached as Exhibit A, subject to the consent of the Administrative Agent
and the Issuing Lender (such consent not to be unreasonably withheld or
delayed).

 

(f)                                    Compensation.  In addition to all amounts
required to be paid by the Borrower pursuant to Section 4.1 and Article XII, the
Borrower shall compensate each Lender, upon demand, for all losses, expenses and
liabilities (including, without limitation, any loss or expense incurred by
reason of the

 

62

--------------------------------------------------------------------------------

 


 

liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain such Lender’s Eurocurrency Rate Loans or Negotiated Rate
Loan to the Borrower but excluding losses or expenses incurred as the result of
such Lender’s gross negligence or willful misconduct) which such Lender may
sustain (i) if for any reason a Borrowing, conversion into LIBOR Rate Loans or
continuation of Eurocurrency Rate Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Conversion/Continuation given
by, or a Negotiated Rate Quote accepted by, the Borrower or in a telephonic
request by it for borrowing or conversion/continuation or a successive Interest
Period does not commence after notice therefor is given pursuant to
Section 4.1(c), including, without limitation, pursuant to Section 4.2(d),
(ii) if for any reason any Eurocurrency Rate Loan or Negotiated Rate Loan is
prepaid (including, without limitation, mandatorily pursuant to Section 3.1(d))
on a date which is not the last day of the applicable Interest Period, (iii) as
a consequence of a required conversion of a LIBOR Rate Loan to a Base Rate Loan
as a result of any of the events indicated in Section 4.2(d), or (iv) as a
consequence of any failure by the Borrower to repay a Eurocurrency Rate Loan or
Negotiated Rate Loan when required by the terms of this Agreement, including,
without limitation, an amount equal to daily interest for the unexpired portion
of such Interest Period on the Eurocurrency Rate Loan or portion thereof so
repaid or converted at a per annum rate equal to the excess, if any, of (A) the
interest rate calculated on the basis of the Eurocurrency Rate applicable to
such Eurocurrency Rate Loan minus (B) the Eurocurrency Rate in effect as of such
repayment or conversion which has a maturity date most closely approximating the
last day of such existing Interest Period.  Such amount shall be reduced to
present value by using the Eurocurrency Rate for the new interest period and the
number of days remaining in the unexpired portion of the Interest Period in
question.  The Lender making demand for such compensation shall deliver to
Administrative Agent who shall forward to the Borrower, concurrently with such
demand, a written statement setting forth in reasonable detail such losses,
expenses and liabilities, and such statement shall be conclusive as to the
amount of compensation due to that Lender, absent manifest error.

 

(g)                                 Booking of Eurocurrency Rate Loans.  Any
Lender may make, carry or transfer Eurocurrency Rate Loans at, to, or for the
account of, its Eurocurrency Lending Office or Eurocurrency Affiliate or its
other offices or Affiliates.  No Lender shall be entitled, however, to receive
any greater amount under Sections 3.2 or 4.2(f) or Article XII as a result of
the transfer of any such Eurocurrency Rate Loan to any office (other than such
Eurocurrency Lending office) or any Affiliate (other than such Eurocurrency
Affiliate) than such Lender would have been entitled to receive immediately
prior thereto, unless (i) the transfer occurred at a time when circumstances
giving rise to the claim for such greater amount did not exist and (ii) such
claim would have arisen even if such transfer had not occurred.

 

(h)                                 Affiliates Not Obligated.  No Eurocurrency
Affiliate or other Affiliate of any Lender shall be deemed a party to this
Agreement or shall have any liability or obligation under this Agreement unless
such Eurocurrency Affiliate or other Affiliate, itself, is a Lender.

 

(i)                                     Adjusted Eurocurrency Rate.  Any failure
by Administrative Agent to take into account the Reserve Percentage when
calculating interest due on Eurocurrency Rate Loans shall not constitute,
whether by course of dealing or otherwise, a waiver by Administrative Agent or
the Lenders of their right to collect such amount for any future period.

 

(j)                                     Optional Currencies.

 

(i)                                     Request for Optional Currencies.  In the
event that the Borrower requests any Revolving Credit Tranche B Loans be made as
Eurocurrency Rate Loans in an Optional Currency pursuant to Section 2.1(e), the
Revolving Credit Tranche B Loan proposed to be made under Section 2.1(e) shall
be in an amount not less than the applicable Optional Currency’s Dollar
Equivalent of the minimum borrowing amounts

 

63

--------------------------------------------------------------------------------


 

set forth in Section 2.1(b); provided, that after giving effect to the making of
such Loan, the sum of (a) the aggregate Revolving Credit Tranche B Obligations
and (b) the aggregate Tranche B Letter of Credit Obligations shall not exceed
the Revolving Credit Tranche B Commitments at the time of such Loan.  Subject to
the foregoing and to the satisfaction of the terms and conditions of Article V,
each Revolving Credit Tranche B Loan requested to be made in an Optional
Currency will be made on the date specified therefor in the Notice of Borrowing
and, upon being so made, will have the Interest Period requested in the Notice
of Borrowing.  Each Loan denominated in an Optional Currency shall be a
Eurocurrency Rate Loan.

 

(ii)                                  Denominations.  In the event that any
portion of the funds available under the terms of this Agreement is denominated
in an Optional Currency, the Dollar Equivalent of such portion of the funds
shall be calculated pursuant to the definition of “Dollar Equivalent.” The
amount so determined shall then be added to the amount already outstanding in
Dollars for the purpose of determining the remaining availability of funds under
Sections 2.1 and 4.2(j)(i) and any required repayments under
Section 4.2(j)(iii).

 

(iii)                               Repayment.  The Administrative Agent shall,
on the fifth Business Day of each calendar month, each date of a Sharing Event,
and each date that is two (2) days prior to any Funding Date of a Borrowing of
Optional Currency, calculate the Dollar Equivalent of all Borrowings denominated
in Optional Currency.  If at any such time the Dollar Equivalent of the
aggregate principal amount outstanding of the sum of (A) all Revolving Credit
Tranche B Obligations and (B) all Tranche B Letter of Credit Obligations shall
exceed the lesser of $175,000,000 or the Revolving Credit Tranche B Commitments
due to currency fluctuations, the Borrower shall, upon demand by the
Administrative Agent, pay or cause to be paid within two (2) Business Days of
any such demand made by the Administrative Agent, such amounts as are sufficient
to eliminate such excess and to reduce the Dollar Equivalent of the aggregate
principal amount outstanding of the sum of (I) the Revolving Credit Tranche B
Obligations and (II) the Tranche B Letters of Credit Obligations to an amount
equal to the lesser of $175,000,000 or the amount of the Revolving Credit
Tranche B Commitments.

 

(iv)                              Funding.  Each Lender may make any
Eurocurrency Rate Loan denominated in an Optional Currency by causing any of its
domestic or foreign branches or foreign affiliates to make such Eurocurrency
Rate Loan (whether or not such branch or affiliate is named as a lending office
on the signature pages hereof); provided that in such event the obligation of
the Borrower to repay such Eurocurrency Rate Loan shall nevertheless be to such
Lender and shall, for all purposes of this Agreement (including without
limitation for purposes of the definition of “Requisite Lenders”) be deemed made
by such Lender, to the extent of such Eurocurrency Rate Loan, for the account of
such branch or affiliate.

 

4.3.  Fees.

 

(a)                                  Facility Fee.  The Borrower shall pay to
the Administrative Agent, for the account of the Lenders based on their
respective Pro Rata Shares, a fee (the “Facility Fee”), equal to the Facility
Fee Rate multiplied by the sum of the Maximum Revolving Credit Amount plus the
outstanding principal amount of the Term Loan.  Such fee shall be payable
quarterly, in arrears, commencing on January 1, 2005 and on the first Business
Day of each calendar quarter thereafter.  The Facility Fee shall also be payable
upon any termination of the Revolving Credit Commitments and/or repayment in
full of the Term

 

64

--------------------------------------------------------------------------------


 

Loan, which payment shall be prorated for any partial quarter during which
termination of the Revolving Credit Commitments and/or repayment in full of the
Term Loan occurs.  Notwithstanding the foregoing, in the event that any Lender
fails to fund its Pro Rata Share of any Loan requested by the Borrower which
such Lender is obligated to fund under the terms of this Agreement, (x) the
portion of the Facility Fee with respect to such Lender’s Revolving Credit
Commitment shall abate until such failure has been cured in accordance with
Section 3.2(b)(v)(B) and (y) until such time, the Facility Fee (as reduced by
clause (x) of this Section 4.3(a)) shall accrue in favor of the Lenders which
have funded their respective Pro Rata Shares of such requested Loan, shall be
allocated among such performing Lenders ratably based upon their relative
Revolving Credit Commitments.

 

(b)                                 Administrative Agent’s Fee.  The Borrower
shall pay to the Administrative Agent, for the Administrative Agent’s own
account, an annual Administrative Agent’s fee as provided in the Fee Letter. The
Administrative Agent’s fee shall be payable quarterly in advance on the Closing
Date and on the first day of each calendar quarter after the Closing Date for
the following calendar quarter or portion thereof.  The Administrative Agent’s
fee for any partial calendar quarter shall be prorated.

 

(c)                                  Negotiated Rate Loan Fee.  Simultaneously
with the delivery of a Negotiated Rate Quote Request, the Borrower shall pay to
the Administrative Agent, for the Administrative Agent’s own account, a fee of
$2,500.

 

(d)                                 Calculation and Payment of Fees.  All fees
shall be calculated on the basis of the actual number of days elapsed during the
relevant period in a 360-day year.  All fees shall be payable in addition to,
and not in lieu of, interest, compensation, expense reimbursements,
indemnification and other Obligations.  Fees shall be payable to the
Administrative Agent at Administrative Agent’s Head Office in immediately
available funds.  All fees shall be fully earned and nonrefundable when paid. 
All fees due to any other Lender, including, without limitation, those referred
to in this Section 4.3, shall bear interest, if not paid when due, at the
interest rate specified in Section 4.1(d) and shall constitute Obligations.

 

(e)                                  Limitation on Interest.  Notwithstanding
anything in this Agreement or the other Loan Documents to the contrary, all
agreements between or among the Borrower and the Lenders and the Administrative
Agent, whether now existing or hereafter arising and whether written or oral,
are hereby limited so that in no contingency, whether by reason of acceleration
of the maturity of any of the Obligations or otherwise, shall the interest
contracted for, charged or received by the Lenders exceed the maximum amount
permissible under applicable law.  If, from any circumstance whatsoever,
interest would otherwise be payable to the Lenders in excess of the maximum
lawful amount, the interest payable to the Lenders shall be reduced to the
maximum amount permitted under applicable law; and if from any circumstance the
Lenders shall ever receive anything of value deemed interest by applicable law
in excess of the maximum lawful amount, an amount equal to any excessive
interest shall be applied to the reduction of the principal balance of the
Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower.  All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law.  This section shall control all
agreements between the Borrower and the Lenders and the Administrative Agent.

 

65

--------------------------------------------------------------------------------


 


ARTICLE V.
CONDITIONS TO LOANS AND ISSUANCE OF LETTERS OF CREDIT


 

5.1.  Conditions Precedent to the Initial Loans and Letters of Credit.  The
obligation of each Lender on the Initial Funding Date to make the Term Loan and
any other Loan requested to be made by it or of the Issuing Lender on the
Initial Funding Date to issue any Letter of Credit requested of it shall be
subject to the satisfaction or waiver of all of the following conditions
precedent:

 

(a)                                  Documents.  The Administrative Agent shall
have received on or before the Initial Funding Date all of the following:

 

(i)                                     this Agreement, the Notes, the Guaranty
and, to the extent not otherwise specifically referenced in this Section 5.1(a),
all other Loan Documents and agreements, documents and instruments described in
the List of Closing Documents attached hereto as Schedule 5.1(a) and made a part
hereof, each duly executed and in form and substance satisfactory to the
Administrative Agent;

 

(ii)                                  a legal opinion from Hogan & Hartson
L.L.P., counsel to TMC and the Borrower, satisfactory in form and substance to
the Administrative Agent, and delivered to the Administrative Agent and the
Lenders; and

 

(iii)                               such additional documentation as the
Administrative Agent may reasonably request.

 

(b)                                 No Legal Impediments.  No law, regulation,
order, judgment or decree of any Governmental Authority shall, and the
Administrative Agent shall not have received any notice that litigation is
pending or threatened which is likely to (i) enjoin, prohibit or restrain the
making of the Loans or the issuance of any Letter of Credit on the Initial
Funding Date or (ii) impose or result in the imposition of a Material Adverse
Effect.

 

(c)                                  No Change in Condition.  No change in the
business, assets, management, operations, financial condition or prospects of
TMC, the Borrower or any of their respective Properties or Subsidiaries shall
have occurred since September 30, 2004 which change, in the judgment of the
Administrative Agent, will have or is reasonably likely to have a Material
Adverse Effect.

 

(d)                                 Interim Liabilities and Equity.  Except as
disclosed to the Administrative Agent and the Lenders or as permitted under the
Existing Revolving Agreement and the Original Term Loan Agreement, since
September 30, 2004, Borrower shall not have (i) entered into any material (as
determined in good faith by the Administrative Agent) commitment or transaction,
including, without limitation, transactions for borrowings and Capital
Expenditures, which are not in the ordinary course of the Borrower’s business,
(ii) declared or paid any dividends or other distributions which are not in the
ordinary course of the Borrower’s business, (iii) established any new
compensation or employee benefit plans or made any change to any existing
compensation or employee benefit plan, in each case, that is material to the
Borrower’s financial condition or prospects, or (iv) redeemed any equity
Securities in the Borrower or TMC.

 

(e)                                  No Loss of Material Agreements and
Licenses.  Since September 30, 2004, no agreement or license relating to the
business, operations or employee relations of the Borrower or any of its
Properties shall have been terminated, modified, revoked, breached or declared
to be in default, the

 

66

--------------------------------------------------------------------------------


 

termination, modification, revocation, breach or default under which, in the
reasonable judgment of the Administrative Agent, would result in a Material
Adverse Effect.

 

(f)                                    No Default.  No Event of Default or
Potential Event of Default shall have occurred and be continuing or would result
from the making of the Loans or the issuance of such Letters of Credit.

 

(g)                                 Representations and Warranties.  All of the
representations and warranties contained in Section 6.1 and in any of the other
Loan Documents shall be true and correct in all material respects on and as of
the Initial Funding Date (except to the extent that such representations and
warranties expressly speak as to a different specific date).

 

(h)                                 Fees and Expenses Paid.  There shall have
been paid to the Administrative Agent, for the accounts of the Administrative
Agent and the other Lenders, as applicable, all fees due and payable on or
before the Initial Funding Date and all expenses due and payable on or before
the Initial Funding Date, including, without limitation, reasonable attorneys’
fees and expenses, and other costs and expenses incurred in connection with the
Loan Documents; provided that the Borrower shall not be responsible for the fees
and expenses of any law firm representing the Administrative Agent or the
Lenders other than Bingham McCutchen LLP.

 

(i)                                     Financial Statements.  There shall have
been delivered to the Administrative Agent, for each of the Lenders, the
Financial Statements and certificates with respect to the Fiscal Year ending
December 31, 2003 and with respect to the fiscal quarter ended September 30,
2004 required pursuant to Section 7.2(a) and Section 7.2(b) of the Existing
Revolving Agreement, including those required pursuant to Section 7.2(a)(ii) and
Section 7.2(b)(ii) of the Existing Revolving Agreement.

 

(j)                                     Compliance Certificate.  A Compliance
Certificate dated as of the Initial Funding Date demonstrating compliance with
each of the covenants calculated therein as of the Closing Date, after giving
effect to the making of the Term Loan, the other Loans and the issuance of any
Letters of Credit.

 

(k)                                  Existing Term Loan Agreement.  The Borrower
shall have provided evidence to the Administrative Agent that the Existing Term
Loan Agreement has been repaid in full, in form and substance reasonably
satisfactory to the Administrative Agent.

 

5.2.  Conditions Precedent to All Subsequent Loans and Letters of Credit.  The
obligation of each Lender to make any Loan requested to be made by it and of the
Issuing Lender to issue any Letter of Credit requested to be issued by it on any
date after the Initial Funding Date is subject to the following conditions
precedent as of each such date:

 

(a)                                  Representations and Warranties.  As of such
date, both before and after giving effect to the Loans to be made or the Letters
of Credit to be issued on such date, all of the representations and warranties
of the Borrower contained in Section 6.1 and in any other Loan Document (other
than representations and warranties which expressly speak as of a different
date) shall be true and correct in all material respects.

 

(b)                                 No Defaults.  No Event of Default or
Potential Event of Default shall have occurred and be continuing or would result
from the making of the requested Loan.

 

(c)                                  No Legal Impediments. No law, regulation,
order, judgment or decree of any Governmental Authority shall, and the
Administrative Agent shall not have received any notice that litigation is
pending or threatened which is likely to, (i) enjoin, prohibit or restrain the
making of the

 

67

--------------------------------------------------------------------------------


 

requested Loan or the issuance of the requested Letter of Credit or (ii) impose
or result in the imposition of a Material Adverse Effect.

 

(d)                                 No Material Adverse Effect.  No event has
occurred since the date of this Agreement which has had and continues to have,
or is reasonably likely to have, a Material Adverse Effect.

 

(e)                                  Compliance Certificate.  Administrative
Agent shall have received a certificate from an Authorized Financial Officer
that TMC and the Borrower are and will be in compliance with all covenants under
the Loan Documents  (including, without limitation, Section 9.10) after giving
effect to the making of such Loan or the issuance of such Letter of Credit.

 

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing, a Negotiated Rate Quote Request or a Letter of Credit Request and
each acceptance by the Borrower of the proceeds of each Loan made or the
acceptance of a Letter of Credit, shall constitute a representation and warranty
by the Borrower as of the Funding Date in respect of such Loan or the issuance
of such Letter of Credit, that all the conditions contained in this Section 5.2
have been satisfied or waived in accordance with Section 13.7.

 


ARTICLE VI.
REPRESENTATIONS AND WARRANTIES


 

6.1.  Representations and Warranties of the Borrower.  In order to induce the
Lenders to enter into this Agreement and to issue the Letters of Credit and make
the Loans and the other financial accommodations to the Borrower described
herein, each of the Borrower and TMC hereby represents and warrants to
Administrative Agent and each Lender that the following statements, insofar as
such statements are applicable to it, its Subsidiaries or its properties, are
true, correct and complete:

 

(a)                                  Organization; Powers. (i) The Borrower
(A) is a limited partnership duly formed, validly existing and in good standing
under the laws of the State of Delaware, (B) is duly qualified to do business
and is in good standing under the laws of each jurisdiction in which failure to
be so qualified and in good standing will have or is reasonably likely to have a
Material Adverse Effect, (C) has all requisite partnership power and authority
to own, operate and encumber its Property and to conduct its business as
presently conducted and as proposed to be conducted in connection with and
following the consummation of the transactions contemplated by this Agreement
and (D) is a partnership for federal income tax purposes.

 

(ii)                                  TMC (A) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(B) is duly authorized and qualified to do business and is in good standing
under the laws of each jurisdiction in which failure to be so qualified and in
good standing will have or is reasonably likely to have a Material Adverse
Effect, and (C) has all requisite corporate power and authority to own and
operate its interest in the Borrower and to conduct its business as presently
conducted.

 

(iii)                               True, correct and complete certified copies
of the Organizational Documents of the Borrower and TMC have been delivered to
the Administrative Agent, each of which is in full force and effect, has not
been modified or amended as of the Closing Date except to the extent indicated
therein and, to the best of the Borrower’s knowledge, there are no defaults
under such Organizational Documents and no events which, with the passage of
time or giving of notice or both, would constitute a default under such
Organizational Documents.

 

68

--------------------------------------------------------------------------------


 

(iv)                              The principal office, chief executive office
and principal place of business of TMC and the Borrower is 1300 Wilson
Boulevard, Suite 400, Arlington, Virginia 22209, or such other address specified
by the Borrower and TMC to the Administrative Agent in writing.  The Tax
Identification Number of the Borrower is 52-1873369 and the Tax Identification
Number of TMC is 52-1802283.

 

(b)                                 Authority. (i)                          TMC,
individually and in its capacity as the sole general partner of the Borrower,
has the requisite power and authority to execute, deliver and perform this
Agreement on behalf of the Borrower and each of the other Loan Documents which
are required to be executed by TMC individually or on behalf of the Borrower as
required by this Agreement.  TMC has executed this Agreement and such other Loan
Documents on behalf of the Borrower and is the sole general partner of the
Borrower.

 

(ii)                                  The execution, delivery and performance of
each of the Loan Documents which must be executed in connection with this
Agreement by the Borrower or TMC and to which the Borrower or TMC is a party and
the consummation of the transactions contemplated thereby are within the
Borrower’s partnership powers and TMC’s corporate powers, have been duly
authorized by all necessary partnership action (and, in the case of TMC acting
individually or on behalf of the Borrower in connection therewith, all necessary
corporate action thereof) and such authorization has not been rescinded.  No
other partnership or corporate action or proceedings on the part of the Borrower
or TMC is necessary to consummate such transactions.

 

(iii)                               Each of the Loan Documents to which the
Borrower or TMC is a party has been duly executed and delivered on behalf of the
Borrower or TMC and constitutes the Borrower’s or TMC’s legal, valid and binding
obligation, enforceable against such Person in accordance with its terms except
to the extent that the enforcement thereof or the availability of equitable
remedies may be limited by applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent transfer, fraudulent conveyance or similar laws now or
hereafter in effect relating to or affecting creditors rights generally or by
general principles of equity, or by the discretion of any court in awarding
equitable remedies, regardless of whether such enforcement is considered in a
preceding in equity or at law, is in full force and effect and all the terms,
provisions, agreements and conditions set forth therein and required to be
performed or complied with by the Borrower and TMC on or before the Initial
Funding Date have been performed or complied with, and no Potential Event of
Default or Event of Default exists thereunder.

 

(c)                                  Subsidiaries; Ownership of Capital Stock
and Partnership Interests.  (i) Part I of Schedule 6.1-C specifies, as of
December 6, 2004, each Person in which the Borrower holds a direct or indirect
partnership, or other equity interest indicating the nature and amount of such
interest with respect to each person and accurately sets forth the correct legal
name of such Person and the jurisdiction of its incorporation or formation. 
There have been no material changes to the information specified on Part I of
Schedule 6.1-C from December 6, 2004 through the Closing Date other than changes
disclosed in filings with the Securities and Exchange Commission and changes
resulting from internal reorganizations.  Part II of Schedule 6.1-C sets forth,
as of September 30, 2004, the authorized, issued and outstanding shares or
interests of each class of Securities of the Borrower and TMC.  There have been
no material changes to the information specified on Part II of Schedule 6.1-C
from September 30, 2004 through the Closing Date other than changes disclosed in
filings with the Securities and Exchange Commission and changes resulting from
redemptions of OP Units for shares of common stock of TMC or the issuance or
vesting of shares of common stock of TMC pursuant to employee, officer or
director benefit plans.  As of September 30, 2004, none of the issued and
outstanding Securities of the Borrower or TMC is subject to any vesting,
redemption, or repurchase agreement, and there are no warrants or options
outstanding with respect to such Securities, except as noted on Schedule 6.1-C. 
The outstanding Capital Stock of TMC is duly

 

69

--------------------------------------------------------------------------------


 

authorized, validly issued, fully paid and nonassessable and the outstanding
Securities of TMC and its Subsidiaries are duly authorized and validly issued. 
TMC or the Borrower has delivered to the Administrative Agent a true, accurate
and complete copy of the TMLP Partnership Agreement as amended through and as in
effect on the Closing Date and, except in accordance with Section 9.8, such TMLP
Partnership Agreement has not been amended, supplemented, replaced, restated or
otherwise modified in any respect since the Closing Date.

 

(ii)                                  Except where failure would not have a
Material Adverse Effect on the Borrower or any Subsidiary, each of the Borrower
and its Subsidiaries listed on Schedule 6.1-C: (A) is a corporation, limited
liability company or partnership, as indicated on Schedule 6.1-C, or in the case
of certain foreign subsidiaries, other type of entity, duly organized or formed,
validly existing and, if applicable, in good standing under the laws of the
jurisdiction of its organization, (B) if applicable, is duly qualified to do
business and is in good standing under the laws of each jurisdiction in which
failure to be so qualified and in good standing would limit its ability to use
the courts of such jurisdiction to enforce Contractual Obligations to which it
is a party, and (C) has all requisite power and authority to own, operate and
encumber its Property and to conduct its business as presently conducted and as
proposed to be conducted hereafter.

 

(d)                                 No Conflict.  The execution, delivery and
performance of each of the Loan Documents to which the Borrower or TMC is a
party do not and will not (i) conflict with the Organizational Documents of the
Borrower or TMC, (ii) conflict with, result in a breach of or constitute (with
or without notice or lapse of time or both) a default under any Requirement of
Law or any material Contractual Obligation of the Borrower or TMC, or require
termination of any such Contractual Obligation which may subject the
Administrative Agent or any of the other Lenders to any liability, (iii) result
in or require the creation or imposition of any Lien whatsoever upon any of the
Property or assets of the Borrower, TMC or any Subsidiary of the Borrower or
TMC, or (iv) require any approval of shareholders of TMC or partners of Borrower
that has not been obtained.

 

(e)                                  Governmental Consents.  The execution,
delivery and performance of each of the Loan Documents to which the Borrower or
TMC is a party do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by any Governmental
Authority, except (i) filings, consents or notices which have been made,
obtained or given and (ii) filings with the Securities and Exchange Commission
that will be made in accordance with applicable Requirements of Law.

 

(f)                                    Governmental Regulation.  Neither
Borrower nor TMC is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, the Interstate Commerce Act, or the
Investment Company Act of 1940, or any other federal or state statute or
regulation which limits their respective ability to incur indebtedness or their
respective ability to consummate the transactions contemplated by this
Agreement.

 

(g)                                 Financial Position.  Complete and accurate
copies of the financial statements and materials as described in
Section 5.1(i) have been delivered to the Administrative Agent.  All financial
statements included in such materials were prepared in all material respects in
conformity with GAAP, except as otherwise noted therein, and fairly present in
all material respects the respective Consolidated financial positions, and the
Consolidated results of operations and cash flows for each of the periods
covered thereby of TMC and the Borrower and its Consolidated Subsidiaries as at
the respective dates thereof.  Neither Borrower nor any of its Consolidated
Subsidiaries has any Contingent Obligation, contingent liability or liability
for any taxes, long-term leases or commitments, not reflected in its audited
financial statements delivered to the Administrative Agent on or prior to the
Closing Date or otherwise disclosed to the Administrative Agent and the Lenders
in writing, which will have or is reasonably likely to have a Material Adverse
Effect.  As of the Closing Date, except for assets under capital leases and

 

70

--------------------------------------------------------------------------------


 

assets of joint ventures that are Consolidated as variable interest entities in
accordance with GAAP, TMC, Borrower and their respective Subsidiaries own all of
the assets reflected in the Consolidated balance sheet of the Borrower as of
September 30, 2004 or acquired since that date except the minority interests
reflected therein (except property and assets sold or otherwise disposed of (x)
in the ordinary course of business since that date or (y) as permitted under the
Existing Revolving Agreement and the Original Term Loan Agreement), subject to
no rights of others, including any mortgages, leases, conditional sales
agreements, title retention agreements, liens or other encumbrances except Liens
permitted by Section 9.2.  Without limiting the foregoing, Borrower and its
Subsidiaries have good and marketable fee simple title to all Real Property
reasonably necessary for the operation of its business in whole, free from all
liens or encumbrances of any nature whatsoever, except for Liens permitted by
Section 9.2.  The Borrower or one of its Subsidiaries, as the case may be, has,
in each case, title insurance in such amounts and coverages as are customarily
carried by REITs substantially similar to the Borrower and in any event no less
than the amounts required by the applicable lender(s) providing financing for
such Real Property.

 

(h)                                 Indebtedness.  Schedule 6.1-H sets forth, as
of the Closing Date, all Indebtedness for borrowed money of the Borrower and its
respective Subsidiaries not disclosed in the financial statements delivered
pursuant to Section 5.1(i) and, except as set forth on Schedule 6.1-H, there are
no defaults in the payment of principal or interest on any such Indebtedness and
no payments thereunder have been deferred or extended beyond their stated
maturity.

 

(i)                                     Litigation; Adverse Effects.  Except as
set forth in Schedule 6.1-I, there is no action, suit, proceeding, Claim,
investigation or arbitration before or by any Governmental Authority or private
arbitrator pending or, to the knowledge of the Borrower, threatened against TMC,
the Borrower, or any of its respective Subsidiaries, or any Property of any of
them (i) challenging the validity or the enforceability of any of the Loan
Documents, (ii) as of the Closing Date, which will or is reasonably likely to
result in any Material Adverse Effect, or (iii) as of the Closing Date, under
the Racketeering Influenced and Corrupt Organizations Act or any similar federal
or state statute where such Person is a defendant in a criminal indictment that
provides for the forfeiture of assets to any Governmental Authority as a
potential criminal penalty.  There is no material loss contingency within the
meaning of GAAP which has not been reflected in the Consolidated financial
statements of the Borrower.  Neither the Borrower nor TMC or any Subsidiary of
the Borrower or TMC is (a) in violation of any applicable Requirements of Law
which violation will have or is reasonably likely to have a Material Adverse
Effect, or (B) subject to or in default with respect to any final judgment,
writ, injunction, restraining order or order of any nature, decree, rule or
regulation of any court or Governmental Authority which will have or is
reasonably likely to have a Material Adverse Effect.

 

(j)                                     No Material Adverse Effect.  Since
September 30, 2004, there has occurred no event which has had or is reasonably
likely to have a Material Adverse Effect.

 

(k)                                  Tax Examinations.  All deficiencies which
have been asserted against the Borrower or TMC as a result of any federal,
state, local or foreign tax examination for each taxable year in respect of
which an examination has been conducted have been fully paid or finally settled
or are being contested in good faith, and no issue has been raised in any such
examination which, by application of similar principles, reasonably can be
expected to result in assertion of a material deficiency for any other year not
so examined which has not been reserved for in the financial statements of the
Borrower or TMC, as applicable, to the extent, if any, required by GAAP. 
Neither Borrower nor TMC has taken any reporting positions for which it does not
have a reasonable basis nor anticipates any further material tax liability with
respect to the years which have not been closed pursuant to applicable law.

 

(l)                                     Payment of Taxes.  All tax returns,
reports and similar statements or filings of the Borrower, TMC and their
respective Subsidiaries required to be filed have been timely filed, and, except

 

71

--------------------------------------------------------------------------------


 

for Customary Permitted Liens, all taxes, assessments, fees and other charges of
Governmental Authorities thereupon and upon or relating to their respective
Properties, assets, receipts, sales, use, payroll, employment, income, licenses
and franchises which are shown in such returns or reports to be due and payable
have been paid, except to the extent (i) such taxes, assessments, fees and other
charges of Governmental Authorities are being contested in good faith by an
appropriate proceeding diligently pursued as permitted by the terms of
Section 8.4 or (ii) such taxes, assessments, fees and other charges of
Governmental Authorities pertain to Property of the Borrower, TMC or their
respective Subsidiaries and the non-payment of the amounts thereof would not,
individually or in the aggregate, result in a Material Adverse Effect.  All
other taxes (including, without limitation, real estate taxes), assessments,
fees and other governmental charges upon or relating to the respective
Properties of the Borrower, TMC and their respective Subsidiaries which are due
and payable have been paid, except for Customary Permitted Liens and except to
the extent described in clauses (i) or (ii) hereinabove.  Neither Borrower nor
TMC has any knowledge of any proposed tax assessment against the Person, any of
their respective Subsidiaries, or any of the Properties that, if not paid, will
have or is reasonably likely to have a Material Adverse Effect.

 

(m)                               Performance.  Neither the Borrower nor TMC nor
any of their Subsidiaries has received any notice, citation or allegation, nor
has actual knowledge, that (i) it is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any Contractual Obligation applicable to it, (ii) any of its Properties is in
violation of any Requirements of Law or (iii) any condition exists which, with
the giving of notice or the lapse of time or both, would constitute a default
with respect to any such Contractual Obligation, in each case, except where such
default or violation, if any, will not have or is not reasonably likely to have
a Material Adverse Effect.

 

(n)                                 Disclosure.  The representations and
warranties of the Borrower and TMC contained in the Loan Documents, and all
certificates and other documents delivered to the Administrative Agent pursuant
to the terms thereof, do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances under which they were
made, not materially misleading.  Neither the Borrower nor TMC has intentionally
withheld any fact from the Administrative Agent or the other Lenders in regard
to any matter which will have or is reasonably likely to have a Material Adverse
Effect.  Notwithstanding the foregoing, the Lenders acknowledge that neither the
Borrower nor TMC shall have liability under this clause (n) with respect to its
projections of future events.

 

(o)                                 Requirements of Law.  The Borrower, TMC and
each of their respective Subsidiaries are in compliance in all material respects
with all Requirements of Law applicable to it and its respective businesses and
Properties, in each case where the failure to so comply individually or in the
aggregate will have or is reasonably likely to have a Material Adverse Effect.

 

(p)                                 Environmental Matters.

 

(i)                                     Except as disclosed on Schedule 6.1-P
and except where failure is not reasonably likely to have a Material Adverse
Effect:

 

(A)                              the operations of the Borrower, TMC, each of
their respective Subsidiaries, and their respective Properties comply in all
material respects with all applicable Environmental, Health or Safety
Requirements of Law;

 

(B)                                TMC, the Borrower and each of their
respective Subsidiaries have obtained all material environmental, health and
safety Permits necessary for their respective operations, and all such Permits
are in good standing and the holder of each

 

72

--------------------------------------------------------------------------------


 

such Permit is currently in compliance in all material respects with all
material terms and conditions of such Permits;

 

(C)                                none of the Borrower, TMC or any of their
Subsidiaries or any of their respective present or, to the Borrower’s knowledge,
past Property or operations is subject to or is the subject of any
investigation, judicial or administrative proceeding, order, judgment, decree,
dispute, negotiations, agreement or settlement by any Governmental Authority
respecting (I) any Environmental, Health or Safety Requirements of Law, (II) any
Remedial Action, (III) any Claims or Liabilities and Costs arising from the
Release or threatened Release of a Contaminant into the environment, or (IV) any
violation of or liability under any Environmental, Health or Safety Requirement
of Law;

 

(D)                               none of  the Borrower, TMC or any of their
respective Subsidiaries has filed any notice under any applicable Requirement of
Law (I) reporting a Release of a Contaminant; (II) indicating past or present
treatment, storage or disposal of a hazardous waste, as that term is defined
under 40 C.F.R. Part 261 or any state equivalent; or (III) reporting a violation
of any applicable Environmental, Health or Safety Requirement of Law;

 

(E)                                 none of  the Borrower, TMC or any of their
respective Subsidiaries present or, to the Borrower’s knowledge, past Property
presently is listed or proposed for listing on the National Priorities List
(“NPL”) pursuant to CERCLA or on the Comprehensive Environmental Response
Compensation Liability Information System List (“CERCLIS”) or any similar state
list of sites requiring Remedial Action;

 

(F)                                 TMC, the Borrower nor any of their
Subsidiaries has sent or directly arranged for the transport of any Contaminant
to any site listed or proposed for listing on the NPL, CERCLIS or any similar
state list;

 

(G)                                to the best of the Borrower’s knowledge,
there is not now, and to the Borrower’s knowledge there has never been on or in
any Real Property (I) any treatment, recycling, storage or disposal of any
hazardous waste, as that term is defined under 40 C.F.R. Part 261 or any state
equivalent; (II) any landfill, waste pile, or surface impoundment; (III) any
underground storage tanks the presence or use of which is or, to the Borrower’s
knowledge, has been in violation of applicable Environmental, Health or Safety
Requirements of Law, (IV) any asbestos-containing material which such Person has
any reason to believe could subject such Person or its Property to Liabilities
and Costs arising out of or relating to environmental, health or safety matters
that would result in a Material Adverse Effect; or (V) any polychlorinated
biphenyls (PCB) used in hydraulic oils, electrical transformers or other
Equipment which such Person has any reason to believe could subject such Person
or its Property to Liabilities and Costs arising out of or relating to
environmental, health or safety matters that would result in a Material Adverse
Effect;

 

(H)                               neither the Borrower nor TMC nor any of their
respective Subsidiaries has received any notice or Claim to the effect that any
of such Persons is or may be liable to any Person as a result of the Release or
threatened Release of a Contaminant into the environment, except for Claims that
have been resolved;

 

73

--------------------------------------------------------------------------------


 

(I)                                    to the Borrower’s knowledge, neither the
Borrower nor TMC nor any of their respective Subsidiaries has any contingent
liability in connection with any Release or threatened Release of any
Contaminants into the environment;

 

(J)                                   no Environmental Lien is presently
recorded with respect to any Property of the Borrower or any Subsidiary of the
Borrower;

 

(K)                               no Property of the Borrower or any Subsidiary
of the Borrower is subject to any Environmental Property Transfer Act, or to the
extent such acts are applicable to any such Property, the Borrower and/or such
Subsidiary whose Property is subject thereto has fully complied with the
requirements of such acts; and

 

(L)                                 neither the Borrower nor any of its
Subsidiaries owns or operates any underground storage tank, the presence or use
of which is in violation of applicable Environmental, Health or Safety
Requirements of Law, at any Real Property.

 

(ii)                                  the Borrower and each of its Subsidiaries
are conducting and will continue to conduct their respective businesses and
operations and maintain each Real Property in compliance in all material
respects with applicable Environmental, Health or Safety Requirements of Law and
no such Person has been, and no such Person has any reason to believe that it or
any Property will be, subject to Liabilities and Costs arising out of or
relating to environmental, health or safety matters that would result in a
Material Adverse Effect.

 

(q)                                 ERISA.  As of the Closing Date, neither the
Borrower nor TMC nor any ERISA Affiliate maintains or contributes to any Benefit
Plan or Multiemployer Plan other than those listed on Schedule 6.1-Q hereto. 
Each Plan which is intended to be qualified under Section 401(a) of the Internal
Revenue Code as currently in effect: (i) has been determined by the IRS to be so
qualified or is entitled to rely on a favorable IRS opinion letter, (ii) has
been submitted to the IRS for such determination letter within the applicable
remedial amendment period under section 401(b) of the Internal Revenue Code, or
(iii) the applicable remedial amendment period has not expired.  As of the
Closing Date, except as disclosed in Schedule 6.1-Q, neither the Borrower nor
TMC nor any of their respective Subsidiaries maintains or contributes to any
“employee welfare benefit plan” within the meaning of Section 3(l) of ERISA
which provides benefits to employees after termination of employment other than
as required by Section 601 of ERISA or a similar state law.  Each of the
Borrower, TMC and their respective Subsidiaries is in compliance with the
responsibilities, obligations and duties imposed on it by ERISA, the Internal
Revenue Code and regulations promulgated thereunder with respect to all Plans,
except where failure to so comply would not be reasonably likely to result in
liability to the Borrower or any of its ERISA Affiliates of an amount in excess
of $5,000,000.  No Benefit Plan has incurred any accumulated funding deficiency
(as defined in Sections 302(a)(2) of ERISA and 412(a) of the Internal Revenue
Code) whether or not waived.  Neither the Borrower nor TMC nor any ERISA
Affiliate nor any fiduciary of any Plan which is not a Multiemployer Plan
(i) has engaged in a nonexempt prohibited transaction described in Sections 406
of ERISA or 4975 of the Internal Revenue Code with respect to which such Persons
are reasonably likely to be subject to any liability individually or in the
aggregate in excess of $5,000,000 or (ii) has taken or failed to take any action
which would constitute or result in an ERISA Termination Event that is
reasonably likely to result in liability to the Borrower or any ERISA Affiliate
of an amount in excess of $5,000,000.  Neither the Borrower nor TMC nor any
ERISA Affiliate is subject to any liability under Sections 4063, 4064, 4069,
4204 or 4212(c) of ERISA.  Neither the Borrower nor TMC nor any ERISA Affiliate
has incurred any liability to the PBGC which remains outstanding other than the
payment of premiums, and there are no premium payments which have become due
which are unpaid.  Schedule B to the most recent annual report filed with the
Department of Labor (i.e. Form 5500) with respect to each Benefit Plan and
furnished to the Administrative Agent is complete and accurate in all

 

74

--------------------------------------------------------------------------------


 

material respects.  Since the date of each such Schedule B, there has been no
material adverse change in the funding status or financial condition of the
Benefit Plan relating to such Schedule B.  Neither the Borrower nor TMC nor any
ERISA Affiliate has (i) failed to make a required contribution or payment to a
Multiemployer Plan or (ii) made a complete or partial withdrawal under Sections
4203 or 4205 of ERISA from a Multiemployer Plan, in each case, where such
failure or withdrawal could reasonably be expected to result in liability to the
Borrower or an ERISA Affiliate of an amount in excess of $5,000,000.  Neither
the Borrower nor TMC nor any ERISA Affiliate has failed to make a required
installment or any other required payment under Section 412 of the Internal
Revenue Code on or before the due date for such installment or other payment. 
Neither the Borrower nor TMC nor any ERISA Affiliate is required to provide
security to a Benefit Plan under Section 401(a)(29) of the Internal Revenue Code
due to a Benefit Plan amendment that results in an increase in current liability
for the plan year.  As of the Closing Date, except as disclosed on
Schedule 6.1-Q, neither the Borrower nor TMC nor any of their respective
Subsidiaries has, solely by reason of the transactions contemplated hereby, any
obligation to make any payment to any employee pursuant to any Plan or existing
contract or arrangement.

 

(r)                                    Securities Activities.  No member of the
Group is engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.  No portion of any Loan is to be used for
the purpose of purchasing or carrying any Margin Stock except to the extent
permitted by Section 2.2.

 

(s)                                  Solvency.  After giving effect to the Loans
to be made or Letters of Credit to be issued on the Initial Funding Date or such
other date as Loans or Letters of Credit requested hereunder are made or issued,
and the disbursement of the proceeds of such Loans pursuant to the Borrower’s
instructions, each of the Borrower and TMC is Solvent.

 

(t)                                    Insurance.  Schedule 6.1-T accurately
sets forth as of the Closing Date all material insurance policies and programs
currently in effect with respect to the respective Property and assets and
business of the Borrower and its Subsidiaries, specifying for each such policy
and program, (i) the amount thereof, (ii) the risks insured against thereby,
(iii) the name of the insurer and each insured party thereunder, (iv) the policy
or other identification number thereof, and (v) the expiration date thereof. 
Such insurance policies and programs are currently in full force and effect, in
compliance with the requirements of Section 8.5 hereof and, together with
payment by the insured of scheduled deductible payments, are in amounts
sufficient to cover the replacement value of the respective Property and assets
of the Borrower and/or its Subsidiaries.

 

(u)                                 REIT Status.  TMC qualifies as a REIT under
the Internal Revenue Code.

 

(v)                                 Franchises, Patents, Copyrights, Etc.   TMC
and Borrower and its Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others.

 

(w)                               Labor Matters.  As of the Closing Date, there
are no collective bargaining agreements covering the employees of TMC, the
Borrower or any of their Subsidiaries or Affiliates and none of such businesses
have suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five (5) years.

 


ARTICLE VII.
REPORTING COVENANTS


 

Each of the Borrower and TMC covenants and agrees that so long as any Revolving
Credit Commitments, Loans or Letters of Credit are outstanding and thereafter
until payment in full of all of the

 

75

--------------------------------------------------------------------------------


 

Obligations (other than indemnities pursuant to Section 13.3 not yet due) and
the return to Issuing Lender of any outstanding Letters of Credit (other than
any Letters of Credit collateralized pursuant to Section 2.4(a)) unless the
Requisite Lenders shall otherwise give prior written consent thereto:

 

7.1.  Borrower Accounting Practices.  The Borrower shall maintain, and cause TMC
and each of their respective Subsidiaries to maintain, a system of accounting
established and administered in accordance with sound business practices to
permit preparation of Consolidated and Consolidating financial statements in
conformity with GAAP, and each of the financial statements and reports described
below shall be prepared from such system and records and in form reasonably
satisfactory to the Administrative Agent.

 

7.2.  Financial Reports.  TMC shall deliver or cause to be delivered to the
Administrative Agent (in electronic format or hard copy; provided, that all
signatures are to be delivered in the original hard copy format), the following
financial reports, each prepared by a certified public accountant reasonably
acceptable to the Administrative Agent in accordance with generally accepted
accounting principles consistently applied except that the financial statement
for the Borrower may be in the form of an internally prepared adjustment
statement showing the necessary adjustment to derive the Borrower statement from
the audited TMC statement if accompanied by a certificate showing such
adjustment certified by an officer of the Borrower and TMC as fairly presenting
such information to the knowledge of such officer after due inquiry.  Each
annual report shall be certified, to the knowledge of such officer after due
inquiry, as true, complete and correct in all material respects by an officer of
the Borrower and TMC.

 

(a)                                  Quarterly Reports.

 

(i)                                     Quarterly Financial Reports.  As soon as
practicable, and in any event within sixty (60) days after the end of each
fiscal quarter in each Fiscal Year (other than the last fiscal quarter in each
Fiscal Year), an unaudited Consolidated balance sheet of the Borrower and the
related Consolidated statements of income and cash flow of the Borrower (to be
prepared and delivered quarterly in conjunction with the other reports delivered
hereunder at the end of each fiscal quarter) for each such fiscal quarter, in
each case in form and substance satisfactory to the Administrative Agent and, in
comparative form, the corresponding figures for the corresponding periods of the
previous Fiscal Year, certified by an Authorized Financial Officer of TMC as
fairly presenting the Consolidated and Consolidating financial position of TMC
and the Borrower as of the dates indicated and the results of its operations and
cash flow for the months indicated in accordance with GAAP, subject to normal
quarterly adjustments.

 

(ii)                                  Quarterly Financial Reports.  As soon as
practicable, and in any event within sixty (60) days after the end of each
fiscal quarter in each Fiscal Year (other than the last fiscal quarter in each
Fiscal Year), the Financial Statements of TMC and its Subsidiaries on Form l0-Q
as at the end of such period and a report setting forth in comparative form the
corresponding figures for the corresponding period of the previous Fiscal Year,
certified by an Authorized Financial Officer of TMC as fairly presenting the
consolidated and consolidating financial position of TMC and the Borrower and
their Subsidiaries as at the date indicated and the results of its operations
and cash flow for the period indicated in accordance with GAAP, subject to
normal adjustments.

 

(iii)                               Quarterly Compliance Certificates.  Together
with each delivery of any quarterly report pursuant to paragraph (a)(i) of this
Section 7.2, the Borrower shall deliver appropriate an Officer’s Certificate
(the “Quarterly Compliance Certificates”), signed by an Authorized Financial
Officer of the Borrower representing and certifying (1) that the Authorized
Financial

 

76

--------------------------------------------------------------------------------


 

Officer signatory thereto has reviewed the terms of the Loan Documents, and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and Consolidated and Consolidating financial
condition of the Borrower, TMC and their respective Subsidiaries, during the
fiscal quarter covered by such reports, that such review has not disclosed the
existence during or at the end of such fiscal quarter, and that such officer
does not have knowledge of the existence as of the date of such Officer’s
Certificate, of any condition or event which constitutes an Event of Default or
Potential Event of Default or mandatory prepayment event as described in
Section 3.1(d) of this Agreement, or, if any such condition or event existed or
exists, and specifying the nature and period of existence thereof and what
action the Borrower, TMC or any of their Subsidiaries has taken, is taking and
proposes to take with respect thereto; (2) the calculations (in the form of
Schedule 7.2 hereto or otherwise with such specificity as the Administrative
Agent may reasonably request) for the period then ended which demonstrate
compliance with the covenants and financial ratios set forth in Articles VIII
and IX and, when applicable, that no Event of Default described in Section 10.1
exists, (3) a schedule of changes, if any, in the Borrower’s outstanding
Indebtedness, including the amount, maturity, and interest rate, as well as such
other information regarding such Indebtedness as may be reasonably requested by
the Administrative Agent, since the last date on which such a schedule was
submitted, and (4) a schedule of Combined EBITDA.

 

(iv) Asset Sales, Acquisitions and Liens.  Together with each delivery of any
quarterly report pursuant to paragraph (a)(i) of this Section 7.2, the
information required pursuant to Section 7.9.

 

(b)                                 Annual Reports.

 

(i)                                     Borrower and TMC Financial Statements. 
As soon as practicable, and in any event within one hundred twenty (120) days
after the end of each Fiscal Year, (x) the Financial Statements of Borrower and
its Consolidated Subsidiaries as at the end of such Fiscal Year and certified by
an Authorized Financial Officer of the Borrower as fairly presenting the
Consolidated financial position of Borrower and its Subsidiaries as of the dates
indicated, (y) the Financial Statements of TMC and its Consolidated Subsidiaries
on Form 10-K as at the end of such Fiscal Year, and (z) a report with respect
thereto of Ernst & Young LLP or other independent certified public accountants
reasonably acceptable to the Administrative Agent, which report shall be
unqualified and shall state that such financial statements fairly present the
Consolidated and Consolidating financial position of TMC and its Consolidating
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except for changes with which Ernst & Young LLP or
any such other independent certified public accountants, if applicable, shall
concur and which shall have been disclosed in the notes to the financial
statements).  The Administrative Agent and each Lender (through the
Administrative Agent) may, with the consent of the Borrower (which consent shall
not be unreasonably withheld), communicate directly with such accountants, with
any such communication to occur together with a representative of the Borrower,
at the expense of the Administrative Agent (or the Lender requesting such
communication), upon reasonable notice and at reasonable times during normal
business hours.

 

(ii)                                  Annual Compliance Certificates.  Together
with each delivery of any annual report pursuant to clause (i) of this
Section 7.2(b), the Borrower shall deliver an Officer’s Certificate of the
Borrower (the “Annual Compliance Certificates” and, collectively with the
Quarterly Compliance Certificates, the “Compliance Certificates”), signed by an
Authorized Financial Officer of the Borrower, representing and certifying
(1) that the Authorized Financial Officer signatory thereto has reviewed the
terms of the Loan Documents, and has made, or caused

 

77

--------------------------------------------------------------------------------


 

to be made under his/her supervision, a review in reasonable detail of the
transactions and Consolidated and Consolidating financial condition of the
Borrower, TMC and their respective Subsidiaries, during the accounting period
covered by such reports, that such review has not disclosed the existence during
or at the end of such accounting period, and that such officer does not have
knowledge of the existence as at the date of such Officer’s Certificate, of any
condition or event which constitutes an Event of Default or Potential Event of
Default or mandatory prepayment event as described in Section 3.1(d) of this
Agreement, or, if any such condition or event existed or exists, and specifying
the nature and period of existence thereof and what action the Borrower, TMC or
any of their Subsidiaries has taken, is taking and proposes to take with respect
thereto; (2) the calculations (in the form of Schedule 7.2, hereto or otherwise
with such specificity as the Administrative Agent may reasonably request) for
the period then ended which demonstrate compliance with the covenants and
financial ratios set forth in Articles VIII and IX and, when applicable, that no
Event of Default described in Section 10.1 exists, (3) a schedule of the
Borrower’s outstanding Indebtedness including the amount, maturity and interest
rate, as well as such other information regarding such Indebtedness as may be
reasonably requested by the Administrative Agent, (4) a schedule of Combined
EBITDA, and (5) a schedule of property sales and occupancy with respect to each
Real Property.

 

(iii)                               Tenant Bankruptcy Reports.  As soon as
practicable after the end of each Fiscal Year, and in any event within ninety
(90) days after the end of each Fiscal Year, the Borrower shall deliver a
written report, in form reasonably satisfactory to the Administrative Agent, of
all bankruptcy proceedings filed by or against, or (to Borrower’s knowledge) the
cessation of business or operations of, any tenant of any of the Real
Properties, the base rent payments of which tenant account for more than 5% of
the Borrower’s share of consolidated minimum rent in the Real Properties in the
aggregate.

 

(iv) Asset Sales, Acquisitions and Liens.  Together with each delivery of any
quarterly or annual report pursuant to paragraphs (a)(i) and (b)(i) of this
Section 7.2, the information required pursuant to Section 7.9.

 

7.3.  Events of Default.  Promptly upon the Borrower obtaining knowledge (a) of
any condition or event which constitutes an Event of Default or Potential Event
of Default, or becoming aware that any Lender or the Administrative Agent has
given any notice with respect to a claimed Event of Default or Potential Event
of Default under this Agreement; (b) that any Person has given any notice to the
Borrower, TMC or any Subsidiary of the Borrower or TMC or taken any other action
with respect to a claimed default or event or condition of the type referred to
in Section 10.1(e); or (c) of any condition or event which has or is reasonably
likely to have a Material Adverse Effect, the Borrower shall deliver to the
Administrative Agent an Officer’s Certificate specifying (i) the nature and
period of existence of any such claimed default, Event of Default, Potential
Event of Default, condition or event, (ii) the notice given or action taken by
such Person in connection therewith, and (iii) what action the Borrower has
taken, is taking and proposes to take with respect thereto.

 

7.4.  Lawsuits.  (i) Promptly upon the Borrower’s obtaining knowledge of the
institution of, or written threat of, any action, suit, proceeding, governmental
investigation or arbitration against or affecting the Borrower, TMC or any of
their respective Subsidiaries of the type described in Section 6.l(i) of this
Agreement not previously disclosed pursuant to Section 6.1(i), the Borrower
shall give written notice thereof to the Administrative Agent and provide such
other information as may be reasonably available to enable each Lender and the
Administrative Agent and its counsel to evaluate such matters; (ii) as soon as
practicable and in any event within forty-five (45) days after the end of each
fiscal quarter of the Borrower, the Borrower shall provide a written quarterly
report to the Administrative Agent covering the institution of, or written
threat of, any action, suit, proceeding, governmental investigation or

 

78

--------------------------------------------------------------------------------


 

arbitration of the type described in Section 6.1(i) of this Agreement (not
previously reported) and involving a Claim which is uninsured against the
Borrower, TMC or any of their respective Subsidiaries or any Property of the
Borrower, TMC or any of their respective Subsidiaries not previously disclosed
by the Borrower to the Administrative Agent and the Lenders, and shall provide
such other information at such time as may be reasonably requested by
Administrative Agent to enable each Lender and the Administrative Agent and its
counsel to evaluate such matters; and (iii) in addition to the requirements set
forth in clauses (i) and (ii) of this Section 7.4, the Borrower upon request of
the Administrative Agent or the Requisite Lenders shall promptly give written
notice of the status of any action, suit, proceeding, governmental investigation
or arbitration covered by a report delivered pursuant to clause (i) or
(ii) above and provide such other information as may be reasonably requested by
Administrative Agent to enable each Lender and the Administrative Agent and its
counsel to evaluate such matters.

 

7.5.  Insurance.  As soon as practicable following the end of the calendar year
and in any event by February 15th of the following calendar year, the Borrower
shall deliver to the Administrative Agent (i) a report in form and substance
reasonably satisfactory to the Administrative Agent outlining all material
insurance coverage maintained as of the date of such report by the Borrower, TMC
and their respective Subsidiaries and the duration of such coverage and (ii) the
certificate of an Authorized Financial Officer that all premiums with respect to
such coverage have been paid when due.

 

7.6.  ERISA Notices.  The Borrower shall deliver or cause to be delivered to the
Administrative Agent, at the Borrower’s expense, the following information and
notices as soon as reasonably possible, and in any event:

 

(a)                                  within fifteen (15) Business Days after the
Borrower, TMC or any ERISA Affiliate knows or has reason to know that an ERISA
Termination Event has occurred, a written statement of the chief financial
officer of the Borrower describing such ERISA Termination Event and the action,
if any, which the Borrower or TMC or any ERISA Affiliate has taken, is taking or
proposes to take with respect thereto, and when known, any action taken or
threatened by the IRS, DOL or PBGC with respect thereto;

 

(b)                                 within fifteen (15) Business Days after the
Borrower knows or has reason to know that a material non-exempt prohibited
transaction (defined in Sections 406 of ERISA and 4975 of the Internal Revenue
Code) has occurred with respect to a Plan, a statement of the chief financial
officer of the Borrower describing such transaction and the action which the
Borrower or TMC or any ERISA Affiliate has taken, is taking or proposes to take
with respect thereto;

 

(c)                                  within fifteen (15) Business Days after the
filing of the same with the DOL, IRS or PBGC, copies of each annual report
(Form 5500 series), including Schedule B thereto, filed with respect to each
Benefit Plan;

 

(d)                                 within fifteen (15) Business Days after
receipt by the Borrower or TMC or any ERISA Affiliate of each actuarial report
for any Benefit Plan or Multiemployer Plan and each annual report for any
Multiemployer Plan (Form 5500), copies of each such report;

 

(e)                                  within fifteen (15) Business Days after the
filing of the same with the IRS, a copy of each funding waiver request filed
with respect to any Benefit Plan and all written communications received by the
Borrower or TMC or any ERISA Affiliate from the IRS with respect to such
request;

 

(f)                                    within fifteen (15) Business Days after
the occurrence of any material increase in the benefits of any existing Benefit
Plan or Multiemployer Plan or the establishment of any new Benefit Plan or the
commencement of contributions to any Benefit Plan or Multiemployer Plan to which
the Borrower or TMC or any ERISA Affiliate was not previously contributing, any
of which is reasonably likely to

 

79

--------------------------------------------------------------------------------


 

result in a material increase in the liabilities of the Borrower, TMC or any
ERISA Affiliate, notification of such increase, establishment or commencement;

 

(g)                                 within fifteen (15) Business Days after the
Borrower or TMC or any ERISA Affiliate receives notice of the PBGC’s intention
to terminate a Benefit Plan or to have a trustee appointed to administer a
Benefit Plan, copies of each such notice;

 

(h)                                 within fifteen (15) Business Days after the
Borrower or TMC or any of its Subsidiaries receives notice of any unfavorable
determination letter from the IRS regarding the qualification of a Plan under
Section 401(a) of the Internal Revenue Code, copies of each such letter;

 

(i)                                     within fifteen (15) Business Days after
the Borrower or TMC or any ERISA Affiliate receives notice from a Multiemployer
Plan regarding the imposition of material withdrawal liability, copies of each
such notice;

 

(j)                                     within fifteen (15) Business Days after
the Borrower or TMC or any ERISA Affiliate fails to make a required installment
or any other required payment under Section 412 of the Internal Revenue Code on
or before the due date for such installment or payment, a notification of such
failure; and

 

(k)                                  within fifteen (15) Business Days after the
Borrower or TMC or any ERISA Affiliate knows (i) a Multiemployer Plan has been
terminated, (ii) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (iii) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, notification of such termination, intention to terminate, or
institution of proceedings.

 

For purposes of this Section 7.6, the Borrower, TMC and any ERISA Affiliate
shall be deemed to know all facts known by the “Administrator” of any Plan of
which the Borrower or TMC or any ERISA Affiliate is the plan sponsor.

 

7.7.  Environmental Notices.  The Borrower shall notify the Administrative Agent
in writing, promptly upon any senior employee of the Borrower or TMC responsible
for the environmental matters at any Property of the Borrower learning thereof,
of any of the following (together with any material documents and correspondence
received or sent in connection therewith):

 

(a)                                  notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the Release or threatened Release of any Contaminant into the
environment, if such liability would result in a Material Adverse Effect;

 

(b)                                 notice that the Borrower or any of its
Subsidiaries is subject to investigation by any Governmental Authority
evaluating whether any Remedial Action is needed to respond to the Release or
threatened Release of any Contaminant into the environment which is reasonably
likely to result in a Material Adverse Effect;

 

(c)                                  notice that any Property of the Borrower or
any of its Subsidiaries is subject to an Environmental Lien if the claim to
which such Environmental Lien relates would result in a Material Adverse Effect;

 

(d)                                 notice of a material violation by the
Borrower or any of its Subsidiaries of any Environmental, Health or Safety
Requirement of Law which is reasonably likely to result in a Material Adverse
Effect;

 

80

--------------------------------------------------------------------------------


 

(e)                                  any condition which might reasonably result
in a violation by the Borrower or any Subsidiary of the Borrower of any
Environmental, Health or Safety Requirement of Law, which violation would result
in a Material Adverse Effect;

 

(f)                                    commencement or written notice of intent
to commence of any judicial or administrative proceeding alleging a violation by
the Borrower or any of its Subsidiaries of any Environmental, Health or Safety
Requirement of Law, which would result in a Material Adverse Effect;

 

(g)                                 new or proposed changes to any existing
Environmental, Health or Safety Requirement of Law that is reasonably likely to
result in a Material Adverse Effect; or

 

(h)                                 any proposed acquisition of stock, assets,
real estate, or leasing of Property, or any other action by the Borrower or any
of its Subsidiaries that is reasonably likely to subject the Borrower or any of
its Subsidiaries to environmental, health or safety Liabilities and Costs which
is reasonably likely to result in a Material Adverse Effect.

 

7.8.  Labor Matters.  The Borrower shall notify the Administrative Agent in
writing, promptly upon the Borrower’s learning thereof, of any labor dispute to
which the Borrower or TMC or any of their respective Subsidiaries may become a
party (including, without limitation, any strikes, lockouts or other disputes
relating to any Property of such Persons and other facilities) which is
reasonably likely to result in a Material Adverse Effect.

 

7.9.  Notices of Asset Sales and/or Acquisitions.  The Borrower shall deliver to
the Administrative Agent written notice of each of the following on a quarterly
basis for the quarter then ended, together with the quarterly or annual reports
delivered under Sections 7.2(a) or 7.2(b), as applicable: (a) a sale, transfer
or other disposition of assets, in a single transaction or series of related
transactions, for consideration in excess of $100,000,000, (b) an acquisition of
assets, in a single transaction or series of related transactions, for
consideration in excess of $100,000,000, and (c) the grant of a Lien with
respect to assets, in a single transaction or series of related transactions, in
connection with Indebtedness aggregating an amount in excess of $100,000,000.

 

7.10.  Tenant Notifications.  The Borrower shall promptly notify the
Administrative Agent upon obtaining knowledge of the bankruptcy or cessation of
operations of any tenant to which greater than 5% of the Borrower’s and its
Subsidiaries’ share of consolidated minimum rent is attributable.

 

7.11.  Other Reports.  The Borrower shall deliver or cause to be delivered to
the Administrative Agent (i) within ten (10) days of the filing or delivery to
its shareholders, copies of all public financial statements, proxy statements,
reports, notices and other materials, if any, sent or made available generally
by the Borrower or TMC to its respective Securities holders or filed with the
Commission concerning material developments in the business of the Borrower or
TMC or any Subsidiary (excluding any regular 10-Q or 10-K filings, but including
any revisions or amendments thereto), and (ii) within ten (10) days of receipt
thereof, all notifications received by the Borrower or TMC or their Subsidiaries
pursuant to the Securities Exchange Act and the rules promulgated thereunder.

 

7.12.  Other Information.  Promptly upon receiving a request therefor from the
Administrative Agent, the Borrower shall prepare and deliver to the
Administrative Agent such other information with respect to the Borrower, TMC
and their respective Subsidiaries, on a Consolidated basis (including without
limitation, property operating statements, cash flow statements and balance
sheets), as from time to time may be reasonably requested by the Administrative
Agent.

 

81

--------------------------------------------------------------------------------


 

7.13.  Credit Rating.  If at any time the Borrower or TMC shall receive a credit
rating by S&P or Moody’s, the Borrower shall notify the Administrative Agent
promptly thereof, and thereafter shall notify the Administrative Agent upon
receiving notice of any actual or proposed downward change in such credit
rating.

 


ARTICLE VIII.
AFFIRMATIVE COVENANTS


 

The Borrower and TMC each covenants and agrees that so long as any Revolving
Credit Commitments or any Loans are outstanding and thereafter until payment in
full of all of the Obligations (other than indemnities pursuant to Section 13.3
not yet due) and the return of any outstanding Letters of Credit, (other than
any Letters of Credit collateralized pursuant to Section 2.4(a)) unless the
Requisite Lenders shall otherwise give prior written consent:

 

8.1.  Existence, Etc.  The Borrower shall, and shall cause each of TMC and their
respective Subsidiaries to, at all times maintain its corporate existence or
existence as a limited liability company, limited partnership or joint venture,
as applicable, and preserve and keep, or cause to be preserved and kept, in full
force and effect its rights and franchises material to its businesses, except
where the loss or termination of such rights and franchises or the termination
of existence of a Subsidiary is not likely to have a Material Adverse Effect.

 

8.2.  Powers; Conduct of Business.  The Borrower shall remain qualified, and
shall cause TMC and each of their respective Subsidiaries to qualify and remain
qualified, to do business and maintain its good standing in each jurisdiction in
which the nature of its business and the ownership of its Property requires it
to be so qualified and in good standing, except where the failure to remain so
qualified or in good standing is not likely to have a Material Adverse Effect.

 

8.3.  Compliance with Laws, Etc.  The Borrower shall, and shall cause TMC and
each of their respective Subsidiaries to, (a) comply in all material respects
with all Requirements of Law and all restrictive covenants or Contractual
Obligations affecting such Person or the business, Property, assets or
operations of such Person, and (b) obtain and maintain as needed all Permits
necessary for its operations (including, without limitation, the operation of
the Real Properties) and maintain such Permits in good standing, except where
noncompliance with either clause (a) or (b) above is not reasonably likely to
have a Material Adverse Effect.

 

8.4.  Payment of Taxes and Claims.  The Borrower shall pay, and cause TMC and
each of their respective Subsidiaries to pay, (i) all taxes, assessments and
other governmental charges imposed upon it or on any of its Property or assets
or in respect of any of its franchises, licenses, receipts, sales, use, payroll,
employment, business, income or Property before any penalty or interest accrues
thereon, and (ii) all Claims (including, without limitation, claims for labor,
services, materials and supplies) for sums which have become due and payable and
which by law have or may become a Lien (other than a Lien permitted by
Section 9.2) upon any of the Borrower’s or any of the Borrower’s Subsidiaries,
Property or assets, prior to the time when any penalty or fine shall be incurred
with respect thereto; provided, however, that no such taxes, assessments, fees
and governmental charges referred to in clause (i) above or Claims referred to
in clause (ii) above need be paid if being contested in good faith by
appropriate proceedings diligently instituted and conducted and if such reserve
or other appropriate provision, if any, as shall be required in conformity with
GAAP shall have been made therefor.

 

8.5.  Insurance.  The Borrower shall maintain for itself, TMC and its
Subsidiaries, or shall cause each of its Subsidiaries to maintain in full force
and effect, with financially sound and reputable insurance companies, the
insurance policies and programs listed on Schedule 6.1-T or substantially
similar policies

 

82

--------------------------------------------------------------------------------


 

and programs or other policies and programs as are customarily carried by
companies engaged in similar businesses, and owning similar properties in the
same general areas where the Borrower engages in business or owns property. 
Without limiting the foregoing, the Borrower shall maintain for itself, TMC and
its Subsidiaries, or cause each of its Subsidiaries to maintain, terrorism
insurance, comparable to the coverage that is described on Schedule 6.1-T, to
the extent such insurance is available at commercially reasonable rates.

 

8.6.  Inspection of Property; Books and Records; Discussion.  The Borrower shall
permit, and cause TMC and each of their respective Subsidiaries to permit, upon
no less than three (3) days prior notice, any authorized representative(s)
designated by either the Administrative Agent or any other Lender, to visit and
inspect any of the Real Properties, to examine, audit, check and make copies of
their respective financial and accounting records, books, journals, orders,
receipts and any correspondence and other data relating to their respective
businesses or the transactions contemplated hereby (including, without
limitation, in connection with environmental compliance, hazard or liability),
and to discuss their affairs, finances and accounts with their Authorized
Financial Officers and independent certified public accountants, all with a
representative of the Borrower present, and at such reasonable times during
normal business hours, as often as may be reasonably requested, so long as such
inspections do not unreasonably interfere with the daily operations of the
Borrower.  Each such visitation and inspection shall be at such visitor’s
expense.  The Borrower shall keep and maintain, and cause TMC and their
respective Subsidiaries to keep and maintain, in all material respects proper
books of record and account in which entries in conformity with GAAP shall be
made of all dealings and transactions in relation to their respective businesses
and activities.

 

8.7.  ERISA Compliance.  The Borrower shall, and shall cause TMC and each of
their respective ERISA Affiliates to, establish, maintain and operate all Plans
to comply in all material respects with the provisions of ERISA, the Internal
Revenue Code, all other applicable laws, and the regulations and interpretations
having the force of law thereunder and the respective requirements of the
governing documents for such Plans, except where failure to do is not reasonably
likely to result in liability to the Borrower or an ERISA Affiliate of an amount
in excess of $5,000,000.

 

8.8.  Maintenance of Property.  The Borrower shall, and shall cause each of its
Subsidiaries to, maintain in all material respects the condition of all of their
respective owned and leased Property in good, safe and insurable condition and
repair, subject to damage and destruction due to fires or other casualties, and
not permit, commit or suffer any waste or abandonment of any such Property and
from time to time shall make or cause to be made all material repairs, renewal
and replacements thereof, including, without limitation, any capital
improvements which may be required to maintain the same in good condition and
repair; provided, however, that such Property may be altered, renovated or
otherwise improved in the ordinary course of business of the Borrower or such
applicable Subsidiary.  Without limiting the foregoing or limiting the ability
to make improvements to any Real Property, the Borrower shall maintain the
condition of the Real Property in a manner such that each Real Property can be
used in the manner and substantially for the purposes such Real Property is used
on the Closing Date, including, without limitation, maintaining all utilities,
access rights, zoning and necessary Permits for such Real Property.

 

8.9.  Company Status.  TMC shall at all times (1) remain a publicly traded
company listed on the New York Stock Exchange or other national stock exchange;
(2) maintain its status as a REIT under the Internal Revenue Code; (3) retain
direct or indirect management and control of the Borrower; and (4) cooperate in
all cases where the Borrower is required hereunder to cause TMC to take or
refrain from taking any action required under this Agreement.

 

83

--------------------------------------------------------------------------------


 

8.10.  Distributions of Income to the Borrower.  The Borrower shall cause all of
its Subsidiaries to promptly distribute to the Borrower (but not less frequently
than once each fiscal quarter of the Borrower, unless otherwise approved by the
Administrative Agent), whether in the form of dividends, distributions or
otherwise, all profits, proceeds or other income relating to or arising from its
Subsidiaries’ use, operation, financing, refinancing, sale or other disposition
of their respective Properties after (a) the payment by each Subsidiary of its
debt service and operating expenses for such quarter and (b) the establishment
of reasonable reserves for the payment of operating expenses not paid on at
least a quarterly basis and capital improvements to be made to such Subsidiary’s
assets and properties approved by such Subsidiary in the ordinary course of
business consistent with its past practices.

 

8.11.  Variable Rate Debt.  Borrower shall cause fifty percent (50%) or more of
Total Adjusted Outstanding Indebtedness (excluding Contingent Obligations and
the Revolving Credit Obligations) to bear interest (i) by reference to a rate of
interest that is fixed until the earlier of the final maturity of such
Indebtedness or the Revolving Credit Termination Date, or (ii) by reference to a
floating or variable rate of interest which is hedged or otherwise capped
pursuant to an interest rate swap, cap or other agreement that has a tenor equal
to the earlier of the maturity date of such floating-rate Indebtedness or the
Revolving Credit Maturity Date, and contains other terms and conditions
customarily entered into by borrowers in order to provide protection against, or
minimize the impact of, increasing floating rates of interest.

 

8.12.  Property Management.  The Borrower and its Affiliates shall at all times
provide property management services to Real Properties to which at least 75% of
the Capitalization Value is attributable.

 


ARTICLE IX.
NEGATIVE COVENANTS


 

Each of the Borrower and TMC covenants and agrees that it shall comply with the
following covenants so long as any Revolving Credit Commitments or any Loans are
outstanding and thereafter until payment in full of all of the Obligations
(other than indemnities pursuant to Section 13.3 not yet due) and the return of
any outstanding Letters of Credit (other than any Letters of Credit
collateralized pursuant to Section 2.4(a)), unless the Requisite Lenders shall
otherwise give prior written consent:

 

9.1.  Sales of Assets.  Except for a Permitted Disposition or as otherwise
provided in this Agreement, neither Borrower nor TMC nor any of their respective
Subsidiaries shall sell, assign, transfer, lease, convey or otherwise dispose of
any Property, directly or indirectly, whether now owned or hereafter acquired,
or any income or profits therefrom, or enter into any agreement to do so which
would result in a Material Adverse Effect or would cause an Event of Default or
Potential Event of Default.

 

9.2.  Liens.  Neither the Borrower nor TMC nor any of their respective
Subsidiaries shall directly or indirectly create, incur, assume or permit to
exist any Lien on or with respect to (i) any Property, or (ii) any Securities
held by TMC, the Borrower or any of their respective Subsidiaries (to the extent
the same constitutes a pledge or other encumbrance of equity interests in the
Borrower, the Consolidated Businesses, any Minority Holding or any Subsidiary),
or (iii) any direct or indirect interest in any Consolidated Businesses or
Subsidiaries, except:

 

(a)                      Liens consisting of pledges of the Borrower’s or TMC’s
direct or indirect equity interest in any Consolidated Business, Minority
Holding or Subsidiary (other than equity interests in TMC or the Borrower);
provided that in no event shall the aggregate principal amount of all recourse
Indebtedness of TMC or the Borrower that is secured by such Liens at any time
exceed an amount (excluding the principal amount of Indebtedness securing any
Liens permitted under clause (b) of this Section 9.2) equal to ten percent (10%)
of Total Adjusted Outstanding Indebtedness in the aggregate;

 

84

--------------------------------------------------------------------------------


 

(b)                                 Liens consisting of pledges of the
Borrower’s or TMC’s direct or indirect equity interest in any Consolidated
Business, Minority Holding or Subsidiary (including equity interests in the
Borrower) to secure obligations with respect to such Consolidated Business,
Minority Holding or Subsidiary only, permitted by this Agreement; provided that
(i) the Borrower gives the Administrative Agent at least thirty (30) days prior
notice of any such pledge and (ii) the Obligations are secured by such pledge on
a pari passu basis with such other obligations (so long as such obligations are
outstanding) pursuant to a pledge agreement, an intercreditor agreement or other
arrangements to be entered into by the Administrative Agent and in form and
substance satisfactory to the Administrative Agent;

 

(c)          Customary Permitted Liens; and

 

(d)         Liens encumbering the CVS Portfolio;

 

provided, however, that none of the foregoing shall limit or prohibit the
Borrower, TMC or their respective Subsidiaries from granting Liens on any of its
respective Real Property or personal property (other than Liens subject to the
requirements of clauses (a), (b) and (c) of this Section 9.2) for the purpose of
securing Secured Indebtedness otherwise permitted hereunder (before and after
giving effect to such Lien).

 

9.3.  Conduct of Business.  Except as permitted under Section 9.11(a)(vii),
neither the Borrower nor TMC nor any of their respective Subsidiaries shall
engage in any business, enterprise or activity other than (a) the Business, and
(b) any business or activities which are substantially similar, related or
incidental thereto. In any event neither the Borrower nor TMC shall engage in
any activity that shall cause TMC to be disqualified as a REIT under the
Internal Revenue Code.

 

9.4.  Transactions with Partners and Affiliates.  Neither Borrower nor any of
its Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any Property or the rendering of any service) with any Affiliate of
the Borrower which is not its Subsidiary, on terms that are determined by the
Board of Directors (or its equivalent) of TMC (except in the case of
non-material transactions, in which case the determination shall be made by
officers of such entities engaging in such transaction) to be less favorable to
the Borrower or any of its Subsidiaries, as applicable, than those that might be
obtained in an arm’s-length transaction at the time from Persons who are not
such an Affiliate.  Nothing contained in this Section 9.4 shall prohibit
(a) increases in compensation and benefits for officers and employees of the
Borrower or any of its Subsidiaries which are customary in the industry or
consistent with the past business practice of the Borrower or such Subsidiary;
provided, that no Event of Default or Potential Event of Default has occurred
and is continuing; (b) payment of customary partners’ indemnities;
(c) performance of any obligations arising under the Loan Documents or
(d) dividends or other distributions to equity holders permitted by the terms of
this Agreement.

 

9.5.  Restriction on Fundamental Changes.  Neither Borrower, TMC nor any of
their respective Subsidiaries shall enter into any merger or consolidation, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution), or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or substantially all of such Person’s business or
Property, whether now or hereafter acquired (other than a transfer by Borrower
or a Subsidiary of Borrower to another Subsidiary of Borrower) except in
connection with issuance, transfer, conversion or repurchase of limited
partnership interests in the Borrower or in connection with a sale of assets
otherwise permitted under Section 9.1.  Notwithstanding the foregoing, the
Borrower or any Subsidiary of Borrower shall be permitted to merge with another
Person so long as, (a) in the case of a merger involving the Borrower, the
Borrower is the surviving Person following such merger, and (b) no Event of
Default or Potential Event of Default has

 

85

--------------------------------------------------------------------------------


 

occurred and is continuing or would occur after giving effect thereto
(including, without limitation, an Event of Default or Potential Event of
Default resulting from a breach of Sections 8.12, 9.1 or 9.11).

 

9.6.  Margin Regulations; Securities Laws.  Neither Borrower nor any of its
Subsidiaries shall use all or any portion of the proceeds of any credit extended
under this Agreement to purchase or carry Margin Stock, except to the extent
permitted by Section 2.2.

 

9.7.  ERISA.  Except as would not be reasonably likely to subject the Borrower
or any ERISA Affiliate to liability in excess of $5,000,000, the Borrower and
TMC shall not and shall not permit any of their respective ERISA Affiliates to:

 

(a)                                  engage in any prohibited transaction
described in Sections 406 of ERISA or 4975 of the Internal Revenue Code for
which a statutory or class exemption is not available or a private exemption has
not been previously obtained from the DOL;

 

(b)                                 permit to exist any accumulated funding
deficiency (as defined in Sections 302 of ERISA and 412 of the Internal Revenue
Code), with respect to any Benefit Plan, whether or not waived;

 

(c)                                  fail to pay timely required contributions
or annual installments due with respect to any waived funding deficiency to any
Benefit Plan;

 

(d)                                 terminate any Benefit Plan which would
result in any liability of the Borrower, TMC or any ERISA Affiliate under Title
IV of ERISA;

 

(e)                                  fail to make any contribution or payment to
any Multiemployer Plan which the Borrower, TMC or any ERISA Affiliate may be
required to make under any agreement relating to such Multiemployer Plan, or any
law pertaining thereto;

 

(f)                                    fail to pay any required installment or
any other payment required under Section 412 of the Internal Revenue Code on or
before the due date for such installment or other payment; or

 

(g)                                 amend a Benefit Plan resulting in an
increase in current liability for the plan year such that the Borrower or any
ERISA Affiliate is required to provide security to such Plan under
Section 401(a)(29) of the Internal Revenue Code.

 

9.8.  Organizational Documents.  Neither Borrower, TMC nor any of their
respective Subsidiaries shall amend, modify or otherwise change any of the terms
or provisions in any of their respective Organizational Documents as in effect
on the Closing Date, except amendments to effect (a) a change of name of the
Borrower, TMC or a Subsidiary; provided, that in the case of the Borrower or
TMC, the Borrower shall have provided the Administrative Agent with prior
written notice of any such name change, (b) changes to the TMLP Partnership
Agreement relating to the acquisition of Real Property or interests in an owner
of Real Property with respect to which the consideration paid to the seller
thereof includes limited partnership interests in the Borrower, or (c) changes
that (x) are not otherwise prohibited under, or would not otherwise violate,
this Agreement or any other Loan Document, and (y) would not reasonably be
expected to have a Material Adverse Effect.

 

9.9.  Fiscal Year.  Neither Borrower, TMC nor any of their Consolidated
Subsidiaries shall change their respective Fiscal Year for accounting or tax
purposes from a period consisting of the 12-month period ending on December 31
of each calendar year.

 

86

--------------------------------------------------------------------------------


 

9.10.  Indebtedness.  None of the Borrower, TMC, any of their respective
Subsidiaries, or any Minority Holdings shall directly or indirectly create,
incur, assume or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except Indebtedness which would not cause the
Leverage Ratio to exceed sixty-five percent (65%) as of the date of incurrence
of such Indebtedness. For purposes of this Section 9.10, the Leverage Ratio as
of the date of any incurrence of Indebtedness shall be calculated by giving pro
forma effect to all acquisitions and dispositions for consideration in excess of
$50,000,000 or changes in Total Adjusted Outstanding Indebtedness, occurring
since the date of the then most recent quarterly financial statements of TMC and
the Borrower, including, without limitation, by giving pro forma effect to the
application of the proceeds of such incurrence of Indebtedness.

 

9.11.  Investments.

 

(a)                                  Permitted Investments.  Neither Borrower,
TMC nor any of their respective Subsidiaries shall directly or indirectly make
or own any Investment except:

 

(i)                                     Investments in Cash and Cash
Equivalents;

 

(ii)                                  Investments by TMC in the Borrower and by
Borrower in the Borrower’s Subsidiaries and the Borrower’s Affiliates;

 

(iii)                               Investments received in connection with the
bankruptcy or reorganization of suppliers and lessees and in settlement of
delinquent obligations of, and other disputes with, lessees and suppliers
arising in the ordinary course of business;

 

(iv)                              Investments by Borrower and its Subsidiaries
(A) in any individual Real Property which, at the time made, do not exceed
seventeen and one-half percent (17.5%) of the Capitalization Value after giving
effect to such Investments, (B) in a single Person owning, directly or
indirectly, a portfolio of Properties which, at the time made, do not exceed
thirty percent (30%) of the Capitalization Value after giving effect to such
Investments, it being understood that no Investment in any individual Person
will be permitted if the Borrower’s allocable share of the Investment of such
Person in any individual Real Property would exceed the limitation described in
clause (A) hereinabove or (C) in any Limited Minority Holdings that do not in
the aggregate, together with all other Investments in Limited Minority Holdings,
cause the portion of Capitalization Value attributable to Limited Minority
Holdings of the Borrower and its Consolidated Subsidiaries to exceed 25% of
Capitalization Value (it being understood that, in the case of clauses (A) and
(B) above, any increase in the value of an Investment or a decline in the
Capitalization Value following the consummation of such Investment shall be
disregarded for purposes of determining compliance with this clause (iv));

 

(v)                                 Investments held as of the Closing Date;

 

(vi)                              any Investment permitted under clause (b) of
this Section 9.11;

 

(vii)                           Investments (whether owned as of the Closing
Date or thereafter) either directly or in any Person primarily engaged in any
business unrelated to Borrower’s Business, which individually or in the
aggregate do not exceed five percent (5%) of Capitalization Value (it being
understood that any increase in the value of an Investment or a decline in the
Capitalization Value following the consummation of such Investment shall be
disregarded for purposes of determining compliance with this clause (vii)); and

 

87

--------------------------------------------------------------------------------


 

(viii)                        Investments in bonds, notes, debentures, and other
debt instruments which are not convertible into equity Securities and have
ratings of AAA by S&P or Aaa by Moody’s.

 

(b)                                 Unleased Construction Assets. At no time
shall the aggregate amount expended on unleased Construction Assets for
improvements and land acquisition costs exceed twenty-five percent (25%) of the
Capitalization Value; provided, that for purposes of this Section 9.11(b) only,
the term “Construction Asset” shall mean a Construction Asset (as otherwise
defined in Section 1.1 of this Agreement) which is less than eighty percent
(80%) leased and occupied by tenants in compliance with their respective leases,
and provided further that for purposes of this Section 9.11(b), any portion of a
Construction Asset which is under a binding contract of sale to an anchor
“tenant”, shall be deemed to be leased.

 

9.12.  Other Financial Covenants.

 

(a)                                  Minimum Combined Equity Value.  The
Combined Equity Value shall at no time be less than $1,750,000,000 plus 75% of
the net cash proceeds and other assets (after payment of customary costs, fees,
expenses, commissions and discounts of issuance) received by the Consolidated
Businesses after the Closing Date as a result of the sale of equity interests in
any of the Consolidated Businesses (other than such net proceeds of any equity
which is issued and used to redeem outstanding equity).

 

(b)                                 Leverage Ratio.  For the immediately
preceding consecutive four fiscal quarters, the Leverage Ratio shall not be
greater than 65%.

 

(c)                                  Secured Leverage Ratio.  For the
immediately preceding consecutive four fiscal quarters, the Secured Leverage
Ratio shall not be greater than 60%.

 

(d)                                 Consolidated Interest Coverage Ratio.  For
the immediately preceding consecutive four fiscal quarters, the ratio of
(i) Combined EBITDA to (ii) Combined Interest Expense, shall not be less than
1.8 to 1.0.

 

(e)                                  Distributions.  Borrower will not pay any
dividends or distributions, or perform any transaction that has a substantially
similar effect, except as follows:

 

(i)                                     Borrower may pay special capital gain
distributions, if any;

 

(ii)                                  So long as TMC qualifies, or has taken all
actions necessary to qualify as a REIT, during any fiscal year of TMC, the
Borrower may pay cash dividends to TMC and other holders of OP Units with
respect to any one (1) year period ending on the last day of a fiscal quarter to
the extent necessary for TMC to distribute, and TMC may so distribute, cash
dividends to its shareholders in an aggregate amount not to exceed the greater
of (A) Permitted REIT Distributions or (B) 85% of FFO; and

 

(iii)                               Notwithstanding the foregoing, in the event
that (A) an Event of Default shall have occurred under Section 10.1(a),
Section 10.1(f) (as to Borrower or TMC) or Section 10.1(g) (as to Borrower or
TMC) or would exist immediately after giving effect thereto, (B) an Event of
Default shall have occurred with respect to this Section 9.12 or would exist
immediately after giving effect thereto, or (C) any other Event of Default shall
have occurred and the Obligations have been accelerated, Borrower will not pay
any dividends or distributions except so long as TMC qualifies, or has taken all
actions necessary to qualify as a REIT, during any fiscal year of TMC, the
Borrower may pay cash dividends to TMC and other holders of the OP Units with
respect to any period ending on a date set forth above to the extent necessary
for TMC to

 

88

--------------------------------------------------------------------------------


 

distribute, and TMC may so distribute, cash dividends to its shareholders in an
aggregate amount not to exceed the Permitted REIT Distributions;

 

(iv)                              The Borrower and TMC may make share
repurchases permitted under Section 9.13.

 

(f)                                    Minimum Fixed Charge Coverage Ratio.  For
the immediately preceding fiscal quarter, the ratio of (i) Combined EBITDA to
(ii) Fixed Charges shall not be less than 1.5 to 1.0.

 

9.13.  Stock Repurchase.  None of Borrower, TMC or any of their Subsidiaries
shall effect an immediate, incidental or ultimate, repurchase of shares of TMC
or OP Units, or any transaction that has a substantially similar effect, except
for (a) repurchases consummated while the Leverage Ratio is equal to or less
than 55%, (b) repurchases relating to any redemption of limited partnership
interests in Borrower in exchange for shares of common stock of TMC and
(c) repurchases consummated while the Leverage Ratio exceeds 55% that do not in
the aggregate exceed $150,000,000 after the Closing Date.

 

9.14.  Negative Pledge Clauses.  From and after the date hereof, except as set
forth herein, neither the Borrower nor TMC will, and will not permit any
Subsidiary, to enter into any agreement (a) containing any provision prohibiting
the creation or assumption of any Lien upon its properties, revenues or assets,
whether now owned or hereafter acquired, (other than with respect to
(i) prohibitions on liens set forth (x) in a mortgage on a particular property,
or (y) in any document or instrument relating to a Lien permitted under
Section 9.2 to the extent such prohibition relates only to the assets securing
such Lien, (ii) customary restrictions on the assignment of or granting a lien
on a particular lease, sublease, license or contract set forth in such lease,
sublease, license or contract entered into in the ordinary course of business,
(iii) restrictions on the pledge of interests in joint ventures contained in the
applicable joint venture agreement, (iv) restrictions on Liens set forth in
other agreements for unsecured Indebtedness so long as such restrictions are not
materially more restrictive than the provisions of this Agreement or
(v) customary restrictions and conditions relating to a sale of Property
permitted under Section 9.1 pending the consummation of such sale), or
(b) expressly restricting the ability of the Borrower or TMC to amend or modify
this Agreement or any of the other Loan Documents.

 

9.15.  Restriction on Prepayment of Indebtedness.  After the occurrence and
during the continuance of any Event of Default, neither TMC, Borrower nor any of
their respective Subsidiaries shall, without the prior written consent of the
Administrative Agent, prepay, redeem or purchase the principal amount, in whole
or in part, of any Indebtedness other than the Obligations; provided, however,
that this Section 9.15 shall not prohibit the prepayment of Indebtedness which
is financed solely from the proceeds of a new loan which would otherwise be
permitted by the terms of Section 9.10.

 


ARTICLE X.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES


 

10.1.  Events of Default.  Each of the following occurrences shall constitute an
Event of Default under this Agreement:

 

(a)                                  Failure to Make Payments When Due.  The
Borrower shall fail to pay when due (i) any principal payment of the Obligations
or reimbursement obligations with respect to any Letter of Credit, (ii) any
interest payment on the Obligations or (iii) any fees payable hereunder, and in
the case of clauses (ii) and (iii) only, such failure shall continue for a
period of five days.

 

(b)                                 Breach of Certain Covenants.  The Borrower
shall fail duly and punctually to perform or observe or cause the performance or
observance of any agreement, covenant or obligation binding on

 

89

--------------------------------------------------------------------------------


 

such Person under Sections 7.3, 8.1, 8.2, 8.3, 8.6, 8.9, 8.12, 9.1, 9.2, 9.3,
9.4, 9.5, 9.6, 9.9, 9.10, 9.13, 9.14, or 9.15.

 

(c)                                  Breach of Representation or Warranty.  Any
representation or warranty made by the Borrower to the Administrative Agent or
any other Lender herein or by the Borrower, TMC or any of their respective
Subsidiaries in any of the other Loan Documents, in any Letter of Credit
Request, or in any statement or certificate at any time given by any such Person
pursuant to any of the Loan Documents shall be false or misleading in any
material respect on the date as of which made or repeated.

 

(d)                                 Other Defaults.  The Borrower shall default
in the performance of or compliance with any term, covenant or agreement
contained in this Agreement (other than as identified in paragraphs (a), (b) or
(c) of this Section 10.1), or any default or event of default (other than as
identified in paragraphs (a), (b) or (c) of this Section 10.1) shall occur under
any of the other Loan Documents, and such default or event of default shall
continue for thirty (30) days after receipt of written notice from the
Administrative Agent thereof; provided, however, that if such default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and Borrower shall promptly commence to cure such default within such
thirty (30) day period and thereafter diligently and expeditiously proceed to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
default, such additional period not to exceed thirty (30) days; provided further
that so long as Borrower has complied with the foregoing cure provisions, an
Event of Default shall not be deemed to have occurred with respect to
Section 9.12 if Borrower shall cure such default within an additional period not
to exceed thirty (30) days (such that for such provision only Borrower shall
have a maximum aggregate potential cure period of ninety (90) days).

 

(e)                                  Defaults and Acceleration of Other
Indebtedness. (i) The Borrower or TMC or their Subsidiaries shall fail to pay
any principal or interest due when and as the same shall become due and payable,
or shall default in any other monetary obligation or cause any other monetary
default in respect of (x) any recourse Indebtedness (other than the Obligations)
of the Borrower or TMC or their Subsidiaries aggregating $30,000,000 or more
(subject to any applicable grace period for such Indebtedness), or (y) any
non-recourse Indebtedness of the Borrower or TMC or their Subsidiaries
aggregating $300,000,000 or more (subject to any applicable grace period for
such Indebtedness); or (ii) any non-monetary breach, default or event of default
shall occur, or any other condition shall exist, under any instrument, agreement
or indenture pertaining to (1) any recourse Indebtedness (other than the
Obligations) of the Borrower or TMC or their Subsidiaries aggregating
$30,000,000 or more, or (2) any non-recourse Indebtedness of the Borrower or TMC
or their Subsidiaries aggregating $300,000,000 or more, and in the case of
either (1) or (2), such Indebtedness shall be declared to be due and payable (by
acceleration or otherwise) or required to be prepaid, redeemed or otherwise
repurchased by the Borrower or TMC or any of their Subsidiaries (other than by a
regularly scheduled required prepayment, non-default mandatory prepayment, or a
voluntary prepayment made at Borrower’s option) prior to the stated maturity
thereof.

 

(f)                                    Involuntary Bankruptcy; Appointment of
Receiver, Etc.

 

(i)                                     An involuntary case shall be commenced
against the Borrower or TMC or any of their Subsidiaries or Affiliates to which
individually or in the aggregate as to such Subsidiaries and Affiliates more
than $100,000,000 of the Capitalization Value is attributable, and the petition
shall not be dismissed, stayed or discharged within sixty (60) days after
commencement of the case; or a court having jurisdiction in the premises shall
enter a decree or order for relief in respect of the Borrower or TMC or any of
their respective Subsidiaries or Affiliates in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereinafter in
effect; or any other similar relief shall be granted under any applicable
federal,

 

90

--------------------------------------------------------------------------------


 

state, local or foreign law; or the board of directors of TMC or the partners of
the Borrower or the board of directors, partners or similar manager of any of
TMC’s or the Borrower’s Subsidiaries or Affiliates to which individually or in
the aggregate as to such Subsidiaries and Affiliates more than $100,000,000 of
the Capitalization Value is attributable (or any committee thereof) adopts any
resolution or otherwise authorizes any action to approve any of the foregoing.

 

(ii)                                  A decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Borrower or TMC or any of their respective Subsidiaries or Affiliates to which
individually or in the aggregate as to such Subsidiaries and Affiliates more
than $100,000,000 of the Capitalization Value is attributable, or over all or a
substantial part of the Property of any of TMC, the Borrower or any of such
Subsidiaries or Affiliates shall be entered; or an interim receiver, trustee or
other custodian of any of TMC, the Borrower or any of such Subsidiaries or
Affiliates or of all or a substantial part of the Property of any of TMC, the
Borrower or any of such Subsidiaries or Affiliates shall be appointed or a
warrant of attachment, execution or similar process against any substantial part
of the Property of any of TMC, the Borrower or any of such Subsidiaries or
Affiliates shall be issued and any such event shall not be stayed, dismissed,
bonded or discharged within sixty (60) days after entry, appointment or
issuance; or the respective board of directors of any of TMC, the Borrower or
partners of the Borrower or the board of directors, partners or similar manager
of TMC or any of the Borrowers’ or TMC’s Subsidiaries or Affiliates to which
individually or in the aggregate as to such Subsidiaries and Affiliates more
than $100,000,000 of the Capitalization Value is attributable (or any committee
thereof) adopts any resolution or otherwise authorizes any action to approve any
of the foregoing.

 

(g)                                 Voluntary Bankruptcy; Appointment of
Receiver, Etc.  Any of TMC, the Borrower, or any of their respective
Subsidiaries or Affiliates to which individually or in the aggregate as to such
Subsidiaries and Affiliates more than $100,000,000 of the Capitalization Value
is attributable, shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its Property; or any of TMC,
the Borrower or any of such Subsidiaries or Affiliates to which individually or
in the aggregate as to such Subsidiaries and Affiliates more than $100,000,000
of the Capitalization Value is attributable shall make any assignment for the
benefit of creditors or shall be unable or fail, or admit in writing its
inability, to pay its debts as such debts become due.

 

(h)                                 Judgments.  Any money judgment (other than a
money judgment covered by insurance as to which the insurance company has
acknowledged coverage), writ or warrant of attachment, or similar process
against the Borrower or TMC or any of their respective Subsidiaries or any of
their respective assets involving in any event an amount individually or in the
aggregate in excess of $30,000,000 (other than with respect to Claims arising
out of non-recourse Indebtedness) is entered and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days or in any event
later than five (5) days prior to the date of any proposed sale thereunder.

 

(i)                                     Dissolution.  Any order, judgment or
decree shall be entered against the Borrower or TMC decreeing its involuntary
dissolution or split up; or the Borrower or TMC shall otherwise dissolve or
cease to exist except as specifically permitted by this Agreement.

 

(j)                                     Loan Documents.  At any time, for any
reason, any Loan Document ceases to be in full force and effect or the Borrower
or TMC seeks to repudiate its obligations thereunder.

 

91

--------------------------------------------------------------------------------


 

(k)                                  ERISA Termination Event.  Any ERISA
Termination Event occurs that is reasonably likely to subject either the
Borrower or TMC or any ERISA Affiliate to liability in excess of $5,000,000.

 

(l)                                     Waiver Application.  The plan
administrator of any Benefit Plan applies under Section 412(d) of the Internal
Revenue Code for a waiver of the minimum funding standards of Section 412(a) of
the Internal Revenue Code and that the substantial business hardship upon which
the application for the waiver is based could reasonably be expected to subject
either the Borrower or TMC or any ERISA Affiliate to liability in excess of
$5,000,000.

 

(m)                               Certain Defaults Pertaining to TMC.  TMC shall
fail to (i) maintain its status as a REIT for federal income tax purposes,
(ii) continue as the sole general partner of the Borrower and control the
management and direction of the Borrower, (iii) comply in all material respects
with all Requirements of Law applicable to it and its businesses and Properties,
in each case where the failure to so comply individually or in the aggregate
will have or is reasonably likely to have a Material Adverse Effect, (iv) remain
listed on the New York Stock Exchange or other national stock exchange, or
(v) file all tax returns and reports required to be filed by it with any
Governmental Authority as and when required to be filed or to pay any taxes,
assessments, fees or other governmental charges upon it or its Property, assets,
receipts, sales, use, payroll, employment, licenses, income, or franchises which
are shown in such returns, reports or similar statements to be due and payable
as and when due and payable, except for taxes, assessments, fees and other
governmental charges (A) that are being contested by TMC in good faith by an
appropriate proceeding diligently pursued, (B) for which adequate reserves have
been made on its books and records, and (C) the amounts the non-payment of which
would not, individually or in the aggregate, result in a Material Adverse
Effect.

 

(n)                                 Merger or Liquidation of the Borrower. 
Either the Borrower or TMC shall merge or liquidate with or into any other
Person other than an Affiliate and, as a result thereof and after giving effect
thereto, (i) the Borrower or TMC, as the case may be, is not the surviving
Person or (ii) such merger or liquidation would effect an acquisition of or
Investment in any Person not otherwise permitted under the terms of this
Agreement.

 

(o)                                 Change in Control.  The occurrence of a
Change in Control.

 

An Event of Default shall be deemed “continuing” until cured or waived in
writing in accordance with Section 13.7.

 

10.2.  Rights and Remedies.

 

(a)                                  Acceleration and Termination.  Upon the
occurrence of any Event of Default described in Sections 10.1(f) or 10.1(g), the
Revolving Credit Commitments, the Term Loan Commitments and the obligation to
issue Letters of Credit shall automatically and immediately terminate and the
unpaid principal amount of, and any and all accrued interest on, the Obligations
shall automatically become immediately due and payable, without presentment,
demand, or protest or other requirements of any kind (including, without
limitation, valuation and appraisement, diligence, presentment, notice of intent
to demand or accelerate and of acceleration), all of which are hereby expressly
waived by the Borrower; and upon the occurrence and during the continuance of
any other Event of Default, the Administrative Agent may, in the Administrative
Agent’s reasonable discretion, and shall, at the request of the Requisite
Lenders, by written notice to the Borrower, (i) declare that the Revolving
Credit Commitments and the Term Loan Commitments are terminated, whereupon the
Revolving Credit Commitments, the Term Loan Commitments and the obligation of
each Lender to make, convert or continue any Loan or issue any Letter of Credit
hereunder shall immediately terminate, and/or (ii) require the Borrower to
provide cash collateral in an amount equal to all Letter of Credit Obligations
and/or (iii) declare the unpaid principal

 

92

--------------------------------------------------------------------------------

 


 

amount of and any and all accrued and unpaid interest on the obligations to be,
and the same shall thereupon be, immediately due and payable, without any other
presentment, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and of acceleration), all of which are hereby
expressly waived by the Borrower.  The Administrative Agent may also exercise
its rights and remedies pursuant to Section 3.2(b)(iii).  In case any one or
more of the Events of Default shall have occurred and be continuing, and whether
or not the Administrative Agent or the Requisite Lenders shall have accelerated
the maturity of the Loans pursuant to this Section 10.2(a), the Administrative
Agent on behalf of the Lenders may, and upon direction from the Requisite
Lenders shall, proceed to protect and enforce their rights and remedies under
this Agreement, the Notes or any of the other Loan Documents by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, including to the full extent permitted by applicable law the
obtaining of the ex parte appointment of a receiver, and, if such amount shall
have become due, by declaration or otherwise, proceed to enforce the payment
thereof or any other legal or equitable right.

 

(b)                                 Rescission.  If at any time after
termination of the Revolving Credit Commitments and the Term Loan Commitments
and/or acceleration of the maturity of the Loans, the Borrower shall pay all
arrears of interest and all payments on account of principal of the Loans or
with respect to Letters of Credit which shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default and Potential Events of Default (other than nonpayment of principal of
and accrued interest on the Loans due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant to Section 13.7, then upon
the written consent of the Requisite Lenders and written notice to the Borrower,
the termination of the Revolving Credit Commitments and the Term Loan
Commitments and/or the acceleration and the consequences thereof may be
rescinded and annulled; but such action shall not affect any subsequent Event of
Default or Potential Event of Default or impair any right or remedy consequent
thereon.  The provisions of the preceding sentence are intended merely to bind
the Lenders to a decision which may be made at the election of the Requisite
Lenders; they are not intended to benefit the Borrower and do not give the
Borrower the right to require the Lenders to rescind or annul any acceleration
hereunder, even if the conditions set forth herein are met.

 

(c)                                  Enforcement.  The Borrower acknowledges
that in the event the Borrower or TMC or any of their respective Subsidiaries
fails to perform, observe or discharge any of their respective obligations or
liabilities under this Agreement or any other Loan Document, any remedy of law
may prove to be inadequate relief to the Administrative Agent and the other
Lenders; therefore, the Borrower agrees that the Administrative Agent and the
other Lenders shall be entitled to temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages.

 


ARTICLE XI.
THE AGENT


 

11.1.  Appointment.  (a)                   Fleet hereby resigns as
administrative agent under the Existing Revolving Agreement and each Lender
hereby designates and appoints JPMCB as the Administrative Agent of such Lender
under this Agreement.  Each Lender hereby irrevocably authorizes Administrative
Agent to take such actions on its behalf under the provisions of this Agreement
and the Loan Documents and to exercise such powers as are set forth herein or
therein together with such other powers as are reasonably incidental thereto. 
The Administrative Agent hereby agrees that it shall administer this Agreement
and the other Loan Documents and service the Loans with the same degree of care
as Administrative Agent would use in servicing a loan of similar size and type
for its own account.  The Administrative Agent agrees to act as such on the
express conditions contained in this Article XI.  The

 

93

--------------------------------------------------------------------------------


 

Administrative Agent may exercise its powers and execute its duties by or
through employees or agents and shall be entitled to take, and to rely on,
advice of counsel concerning all matters pertaining to its rights and duties
under this Agreement and the other Loan Documents. The Administrative Agent may
utilize the services of such Persons as the Administrative Agent may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.  Neither the Administrative Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent, or employee thereof, shall be liable to any
of the Lenders for any waiver, consent or approval given or any action taken, or
omitted to be taken, in good faith by it or them hereunder or under any of the
other Loan Documents, or in connection herewith or therewith, or be responsible
for the consequences of any oversight or error of judgment whatsoever, except
that the Administrative Agent or such other Person, as the case may be, may be
liable for losses due to its willful misconduct or gross negligence.  For the
purposes of carrying out the provisions and exercising the rights, remedies,
powers and privileges granted by or referred to in this Agreement and the Loan
Documents, each of the Lenders, subject to the other terms of this Agreement and
the Loan Documents, hereby irrevocably constitutes and appoints the
Administrative Agent to enforce the Loan Documents and to exercise such powers,
rights and remedies under this Agreement and the Loan Documents as are delegated
to Administrative Agent by the terms hereof or thereof, together with all such
powers, rights and remedies as are reasonably incidental thereto, on behalf of
and for the benefit of the Lenders.

 

(b)                                 The provisions of this Article XI are solely
for the benefit of the Administrative Agent and the other Lenders, and neither
Borrower nor TMC nor any of their respective Subsidiaries shall have any rights
to rely on or enforce any of the provisions hereof (provided that the Borrower
may rely on the authority granted to the Administrative Agent by each Lender
pursuant to Section 11.1 and shall be entitled to enforce Sections 11.7 and 11.8
of this Agreement).  In performing its respective functions and duties under
this Agreement, the Administrative Agent shall act solely as agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency, trustee or fiduciary with or for the
Borrower or TMC or any of their respective Subsidiaries.  The Administrative
Agent may perform any of its duties hereunder, or under the Loan Documents, by
or through agents or employees.

 

11.2.  Nature of Duties.  The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement or in the
Loan Documents.  The duties of the Administrative Agent shall be mechanical and
administrative in nature.  The Administrative Agent shall not have by reason of
this Agreement a fiduciary, trustee or agency relationship in respect of any
Holder.  Nothing in this Agreement or any of the Loan Documents, expressed or
implied, is intended to or shall be construed to impose upon the Administrative
Agent any obligations in respect of this Agreement or any of the Loan Documents
except as expressly set forth herein or therein.  The Administrative Agent
hereby agrees that its duties shall include (i) providing copies of documents
received by the Administrative Agent from the Borrower pursuant to this
Agreement (a) which reference or discuss a Potential Event of Default or an
Event of Default and (b) any other documents which are reasonably requested by
any Lender and (ii) promptly notifying each Lender upon its obtaining actual
knowledge of the occurrence of any Event of Default hereunder.

 

11.3.  Right to Request Instructions.  The Administrative Agent may at any time
request instructions from the Lenders with respect to any actions or approvals
which by the terms of any of the Loan Documents the Administrative Agent is
permitted or required to take or to grant, and, except where an action or
approval is expressly required under this Article XI or Section 10.2 hereof,
such Administrative Agent shall be absolutely entitled to refrain from taking
any action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Loan Documents until it shall have received (or,
pursuant to

 

94

--------------------------------------------------------------------------------


 

Section 13.7(d), be deemed to have received) such instructions from those
Lenders from whom Administrative Agent is required to obtain such instructions
for the pertinent matter in accordance with the Loan Documents.  Without
limiting the generality of the foregoing, the Administrative Agent shall take
any action, or refrain from taking any action, which is permitted by the terms
of the Loan Documents upon receipt (or, pursuant to Section 13.7(d), deemed
receipt) of instructions from those Lenders from whom the Administrative Agent
is required to obtain such instructions for the pertinent matter in accordance
with the Loan Documents; provided, that no Holder shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under the Loan Documents in accordance
with the instructions (or deemed instructions) of the Requisite Lenders or,
where required by the express terms of this Agreement, a greater proportion of
the Lenders.

 

11.4.  Reliance.  The Administrative Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder, upon advice of legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it.

 

11.5.  Indemnification.  To the extent that the Administrative Agent is not
reimbursed and indemnified by the Borrower, the Lenders will reimburse and
indemnify the Administrative Agent in its capacity as Administrative Agent and
not in its capacity as Lender hereunder, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
and reasonable costs, expenses or disbursements of any kind or nature whatsoever
which may be imposed on, incurred by, or asserted against it in any way relating
to or arising out of the Loan Documents or any action taken or omitted by such
Administrative Agent under and in accordance with the Loan Documents, in
proportion to each Lender’s Pro Rata Share; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses and disbursements
resulting from Administrative Agent’s gross negligence or willful misconduct. 
The Administrative Agent agrees to refund to the Lenders any of the foregoing
amounts paid to it by the Lenders which amounts are subsequently recovered by
the Administrative Agent from the Borrower or any other Person on behalf of the
Borrower.  The obligations of the Lenders under this Section 11.5 shall survive
the payment in full of the Loans and all other Obligations and the termination
of this Agreement.

 

11.6.  Administrative Agent Individually.  With respect to its Pro Rata Share of
the Revolving Credit Commitments hereunder, if any, and the Loans made by it or
Letters of Credit issued by it, if any, the Administrative Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender.  The terms “Lenders” or “Requisite Lenders” or any similar terms shall,
unless the context clearly otherwise indicates, include JPMCB in its individual
capacity as a Lender or as one of the Requisite Lenders.  JPMCB and each of its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust or other business with the Borrower, TMC or any of their
respective Subsidiaries as if JPMCB were not acting as the Administrative Agent
pursuant hereto.

 

11.7.  Successor Administrative Agent.

 

(a)                                  Resignation and Removal.  The
Administrative Agent may resign from the performance of all its functions and
duties hereunder at any time by giving at least thirty (30) Business Days’ prior
written notice to the Borrower and the other Lenders, unless applicable law
requires a shorter notice period or that there be no notice period, in which
instance such applicable law shall control.  Any Administrative Agent may be
removed at the direction of the Requisite Lenders, in the event of the gross
negligence or willful misconduct of the Administrative Agent.  Such resignation
or removal shall take

 

95

--------------------------------------------------------------------------------


 

effect upon the acceptance by a successor Administrative Agent of appointment
pursuant to this Section 11.7.

 

(b)                                 Appointment by Requisite Lenders.  Upon any
such resignation becoming effective, the Lenders shall have the right to appoint
a successor Administrative Agent selected from among the Lenders, which
successor Administrative Agent, so long as no Event of Default has occurred and
is continuing, shall be subject to approval by the Borrower (which approval
shall not be unreasonably withheld).

 

(c)                                  Appointment by Retiring Administrative
Agent.  If a successor Administrative Agent shall not have been appointed within
the thirty (30) Business Day or shorter period provided in paragraph (a) of this
Section 11.7, the retiring Administrative Agent shall then appoint a successor
Administrative Agent selected from among the Lenders who shall serve as
Administrative Agent until such time, if any, as the Lenders appoint, subject to
the Borrower’s approval, a successor Administrative Agent as provided in
paragraph (b) of this Section 11.7.

 

(d)                                 Rights of the Successor and Retiring
Administrative Agents.  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent under this Agreement.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XI shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent under this
Agreement.

 

11.8.  Relations Among the Lenders.  No Lender may (i) accelerate its portion of
the Obligations, (ii) enforce its portion of the Obligations prior to the
maturity thereof, (iii) terminate its Revolving Credit Commitment, or
(iv) terminate its Term Loan Commitment, except, in each case, in accordance
with Section 10.2(a).

 

11.9.  Notices.  Promptly upon receipt, Administrative Agent shall forward to
each Lender (i) a copy of all notices of default or other formal notices sent or
received by Administrative Agent in accordance with Section 13.8 hereof,
(ii) copies of all financial statements, certificates, notices, reports and
other information sent by Borrower pursuant to Article VII, and (iii) any other
document or notice received by Administrative Agent from Borrower or TMC
pursuant to this Agreement and requested in writing by any Lender.

 

11.10.  No Representations.  The Administrative Agent shall not be responsible
for the execution, validity or enforceability of this Agreement, the Notes, any
of the other Loan Documents or any instrument at any time constituting, or
intended to constitute, collateral security for the Notes, or for the value of
any such collateral security or for the validity, enforceability or
collectability of any such amounts owing with respect to the Notes, or for any
recitals or statements, warranties or representations made herein or in any of
the other Loan Documents or in any certificate or instrument hereafter furnished
to it by or on behalf of the Borrower or TMC or any of their respective
Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or in
any other of the Loan Documents.  The Administrative Agent shall not be bound to
ascertain whether any notice, consent, waiver or request delivered to it by the
Borrower or TMC or any holder of any of the Notes shall have been duly
authorized or is true, accurate and complete.  Except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower, TMC or any of their Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of

 

96

--------------------------------------------------------------------------------


 

the its Affiliates in any capacity.  The Administrative Agent has not made nor
does it now make any representations or warranties, express or implied, nor does
it assume any liability to the Lenders, with respect to the creditworthiness or
financial condition of the Borrower, TMC or any of their respective
Subsidiaries, or the value of any assets of such Persons.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, based upon such information and documents as it deems appropriate
at the time, continue to make its own credit analysis and decisions in taking or
not taking action under this Agreement and the other Loan Documents.

 

11.11.  Co-Agents.  The Co-Documentation Agents, the Co-Syndication Agents and
the Co-Arrangers shall not have any additional rights or obligations under the
Loan Documents, except for those rights, if any, as a Lender.

 


ARTICLE XII.
YIELD PROTECTION


 

12.1.  Taxes.

 

(a)                                  Payment of Taxes.  Any and all payments by
the Borrower hereunder or under any Note or other document evidencing any
Obligations shall be made, in accordance with Section 3.2, free and clear of and
without reduction for any and all present or future taxes, levies, imposts,
deductions, charges, withholdings, and all stamp or documentary taxes, excise
taxes, ad valorem taxes and other taxes imposed on the value of the Property,
charges or levies which arise from the execution, delivery or registration, or
from payment or performance under, or otherwise with respect to, any of the Loan
Documents or the Revolving Credit Commitments, the Term Loan and all other
liabilities with respect thereto excluding, in the case of each Lender, taxes
imposed on or measured by net income or overall gross receipts and capital and
franchise taxes imposed on it by (i) the United States, (ii) the Governmental
Authority of the jurisdiction in which such Lender’s Applicable Lending Office
is located or any political subdivision thereof or (iii) the Governmental
Authority in which such Person is organized, managed and controlled or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges and withholdings being hereinafter referred to as “Taxes”). 
If the Borrower shall be required by law to withhold or deduct any Taxes from or
in respect of any sum payable hereunder or under any such Note or document to
any Lender, (x) the sum payable to such Lender shall be increased as may be
necessary so that after making all required withholding or deductions (including
withholding or deductions applicable to additional sums payable under this
Section 12.1) such Lender receives an amount equal to the sum it would have
received had no such withholding or deductions been made, (y) the Borrower shall
make such withholding or deductions, and (z) the Borrower shall pay the full
amount withheld or deducted to the relevant taxation authority or other
authority in accordance with applicable law.  Notwithstanding the foregoing, in
the event that any Lender is or becomes so subject to such Taxes, at the
Borrower’s sole election, the Borrower may identify an Eligible Assignee not so
subject to such Taxes to whom the Lender which is so subject shall assign its
interest in the Loans at par pursuant to the terms of an Assignment and
Acceptance substantially in the form attached as Exhibit A.

 

(b)                                 Indemnification.  The Borrower will
indemnify each Lender against, and reimburse each on demand for, the full amount
of all Taxes (including, without limitation, any Taxes imposed by any
Governmental Authority on amounts payable under this Section 12.1 resulting
therefrom) incurred or paid by such Lender or any of their respective Affiliates
and any liability (including penalties, interest, and out-of-pocket expenses
paid to third parties) arising therefrom or with respect thereto, whether or not
such Taxes were lawfully payable.  A certificate as to any additional amount
payable to any Person under this

 

97

--------------------------------------------------------------------------------


 

Section 12.1 submitted by it to the Borrower shall, absent manifest error, be
final, conclusive and binding upon all parties hereto.  Each Lender agrees to
the extent it is able, within a reasonable time after receiving a written
request from the Borrower, to provide the Borrower and the Administrative Agent
with such certificates as are reasonably required, and take such other actions
as are reasonably necessary to claim such exemptions as such Lender may be
entitled to claim in respect of all or a portion of any Taxes which are
otherwise required to be paid or  deducted or withheld pursuant to this
Section 12.1 in respect of any payments under this Agreement or under the Notes.

 

(c)                                  Receipts.  Within thirty (30) days after
the date of any payment of Taxes by the Borrower, it will furnish to the
Administrative Agent, at its address referred to in Section 13.8, the original
or a certified copy of a receipt evidencing payment thereof.

 

(d)                                 Foreign Bank Certifications. (i)  Each
Lender that is not created or organized under the laws of the United States or a
political subdivision thereof shall deliver to the Borrower and the
Administrative Agent on the Closing Date or the date on which such Lender
becomes a Lender pursuant to Section 13.1 hereof, to the extent it is legally
able to do so, a true and accurate certificate executed in duplicate by a duly
authorized officer of such Lender to the effect that such Lender is eligible to
receive payments hereunder and under the Notes without deduction or withholding
of United States federal income tax (I) under the provisions of an applicable
tax treaty concluded by the United States (in which case the certificate shall
be accompanied by two duly completed copies of IRS Form W-8BEN (or any successor
or substitute form or forms)) or (II) under Sections 1442(c)(1) and 1442(a) of
the Internal Revenue Code (in which case the certificate shall be accompanied by
two duly completed copies of IRS Form W-8ECI (or any successor or substitute
form or forms)).

 

(ii)                                  Upon written request of Administrative
Agent or as otherwise required hereunder, each Lender further agrees to deliver
to the Borrower and the Administrative Agent from time to time a true and
accurate certificate executed in duplicate by a duly authorized officer of such
Lender before or promptly upon the occurrence of any event requiring a change in
the most recent certificate previously delivered by it to the Borrower and the
Administrative Agent pursuant to this Section 12.1(d). Each certificate required
to be delivered pursuant to this Section 12.1(d)(ii) shall certify as to one of
the following:

 

(A)                              that such Lender can continue to receive
payments hereunder and under the Notes without deduction or withholding of
United States federal income tax;

 

(B)                                that such Lender cannot continue to receive
payments hereunder and under the Notes without deduction or withholding of
United States federal income tax as specified therein but does not require
additional payments pursuant to Section 12.1(a) because it is entitled to
recover the full amount of any such deduction or withholding from a source other
than the Borrower; or

 

(C)                                that such Lender is no longer capable of
receiving payments hereunder and under the Notes without deduction or
withholding of United States federal income tax as specified therein and that it
is not capable of recovering the full amount of the same from a source other
than the Borrower.

 

Each Lender agrees to deliver to the Borrower and the Administrative Agent
further duly completed copies of the above-mentioned IRS forms on or before the
earlier of (x) the date that any such form expires or becomes obsolete or
otherwise is required to be resubmitted as a condition to obtaining an exemption
from withholding from United States federal income tax and (y) fifteen (15) days
after the occurrence of any event requiring a change in the most recent form
previously delivered by such Lender

 

98

--------------------------------------------------------------------------------


 

to the Borrower and Administrative Agent, unless any change in treaty, law,
regulation, or official interpretation thereof which would render such form
inapplicable or which would prevent the Lender from duly completing and
delivering such form has occurred prior to the date on which any such delivery
would otherwise be required and the Lender promptly advises the Borrower that it
is not capable of receiving payments hereunder and under the Notes without any
deduction or withholding of United States federal income tax.  Notwithstanding
anything to the contrary contained in this Section 12.1, (x) the Borrower shall
be entitled, to the extent it is required to do so by law, to deduct or withhold
income or similar taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, fees or other
amounts payable hereunder for the account of any Lender which is not a United
States person for United States federal income tax purposes to the extent that
such Lender has not provided to the Borrower IRS forms that establish a complete
exemption from such deduction or withholding and (y) the Borrowers shall not be
obligated pursuant to Sections 12.1(a) or 12.1(b) hereof to gross-up payments to
be made to a Lender or otherwise indemnify a Lender in respect of income or
similar taxes imposed by the United States to the extent that (1) the obligation
to withhold such amounts existed on the date that such Lender became a party to
this Agreement or (2) the obligation to pay such additional amounts would not
have arisen but for the failure by such Lender to comply with this
Section 12.1(d).  In the event that any Lender notifies the Borrower of
withholding obligations pursuant to clause (C) of this Section 12.1(d), at the
Borrower’s sole election, the Borrower may identify an Eligible Assignee with
the consent of the Administrative Agent, which is not subject to such
withholding obligations to whom the notifying Lender shall assign its interest
in the Loans at par pursuant to the terms of an Assignment and Acceptance
substantially in the form attached as Exhibit A and otherwise in accordance with
the terms and conditions of Section 13.1.

 

12.2.  Increased Capital.  If after the date hereof any Lender determines that
(i) the adoption or implementation of or any change in or in the interpretation
or administration of any law or regulation or any guideline or request from any
central bank or other Governmental Authority or quasi-governmental authority
exercising jurisdiction, power or control over any Lender or banks or financial
institutions generally (whether or not having the force of law), compliance with
which affects or would affect the amount of capital required or expected to be
maintained by such Lender or any corporation controlling such Lender and
(ii) the amount of such capital is increased by or based upon the making or
maintenance by any Lender of its Loans, the issuance of Letters of Credit, any
Lender’s participation in or obligation to participate in the Loans, Letters of
Credit or other advances made hereunder or the existence of any Lender’s
obligation to make Loans or to issue Letters of Credit, then, in any such case,
within thirty (30) days after written demand by such Lender (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender or such corporation therefore.  Such demand shall be accompanied by a
statement as to the amount of such compensation and include a brief summary of
the basis for such demand.  Such statement shall be conclusive and binding for
all purposes, absent manifest error.  Notwithstanding the foregoing, in the
event of any such demand, at the Borrower’s sole election, the Borrower may
identify an Eligible Assignee not making such a demand to whom the demanding
Lender shall assign its interest in the Loans at par pursuant to the terms of an
Assignment and Acceptance substantially in the form attached as Exhibit A,
subject to the consent of the Administrative Agent and the Issuing Lender (such
consent not to be unreasonably withheld or delayed).

 

12.3.  Change in Legal Restrictions.  If after the date hereof any Lender
determines that the adoption or implementation of or any change in or in the
interpretation or administration of any law or regulation or any guideline or
request from any central bank or other Governmental Authority or
quasi-governmental authority exercising jurisdiction, power or control over any
Lender, or over banks or financial institutions generally (whether or not having
the force of law), compliance with which:

 

99

--------------------------------------------------------------------------------


 

(a)                                  does or will subject a Lender (or its
Applicable Lending Office or Eurocurrency Affiliate) to charges (other than
taxes) of any kind (including any Mandatory Costs) which such Lender reasonably
determines to be applicable to the Term Loan Commitments or the Revolving Credit
Commitments of the Lenders to make, convert or continue Eurocurrency Rate Loans
or to make Fixed Rate Loans or issue or participate in Letters of Credit or
change the basis of taxation of payments to that Lender of principal, fees,
interest, or any other amount payable hereunder with respect to Eurocurrency
Rate Loans, Fixed Rate Loans or Letters of Credit; or

 

(b)                                 does or will impose, modify, or hold
applicable, in the reasonable determination of a Lender, any reserve (other than
reserves taken into account in calculating the Eurocurrency Rate), special
deposit, compulsory loan, FDIC insurance or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, advances or
loans by, commitments made, or other credit extended by, or any other
acquisition of funds by, a Lender or any Applicable Lending Office or
Eurocurrency Affiliate of that Lender;

 

and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining the Loans or its Revolving Credit Commitment or
Term Loan Commitment or issuing or participating in Letters of Credit or to
reduce any amount receivable thereunder; then, in any such case, within thirty
(30) days after written demand by such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender, from time to time as specified by such Lender, such
amount or amounts as may be necessary to compensate such Lender or its
Eurocurrency Affiliate for any such additional cost incurred or reduced amount
received.  Such demand shall be accompanied by a statement as to the amount of
such compensation and include a brief summary of the basis for such demand. 
Such statement shall be conclusive and binding for all purposes, absent manifest
error.  Notwithstanding the foregoing, in the event of any such demand, at the
Borrower’s sole election, the Borrower may identify an Eligible Assignee not
making such a demand to whom the demanding Lender shall assign its interest in
the Loans at par pursuant to the terms of an Assignment and Acceptance
substantially in the form attached as Exhibit A.

 

Notwithstanding the foregoing provisions of this Section 12.3, a Lender shall
not be entitled to compensation pursuant to this Section 12.3 in respect of any
Negotiated Rate Loan if the change in law or circumstance that would otherwise
entitle it to such compensation shall have been publicly announced prior to
submission of the Negotiated Rate Quote pursuant to which such Loan was made.

 


ARTICLE XIII.
MISCELLANEOUS


 

13.1.  Assignments.

 

(a)                                  Assignments.  No assignments of any
Lender’s rights or obligations under this Agreement shall be made except in
accordance with this Section 13.1.  Each Lender may assign to one or more
Eligible Assignees all of its rights and obligations under this Agreement in
accordance with the provisions of this Section 13.1.  Each Lender, or on its
behalf and at its request, the Administrative Agent, shall promptly provide
written notice to the Borrower of any assignment of such Lender’s rights or
obligations under this Section 13.1.

 

(b)                                 Limitations on Assignments.  Each assignment
shall be subject to the following conditions: (i) each assignment shall be of a
constant, and not a varying ratable percentage of the assigning Lender’s rights
and obligations under this Agreement and shall be in a minimum principal

 

100

--------------------------------------------------------------------------------


 

amount of $5,000,000, (ii) each such assignment shall be to an Eligible Assignee
with the consent of the Administrative Agent and the Issuing Lender (such
consent not to be unreasonably withheld or delayed), and, so long as no Event of
Default has occurred and is continuing, the Borrower, (such consent not to be
unreasonably withheld or delayed by the Borrower and shall be deemed to be given
if the Borrower does not provide a response within five (5) Business Days after
such request, provided that such request shall state, in capital letters, that
“FAILURE TO RESPOND TO THIS REQUEST WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT,
SHALL BE DEEMED CONSENT TO THE ENCLOSED REQUEST.”) (provided that the consent of
the Borrower shall not be required with respect to an assignment to an Eligible
Assignee described in clause (i) of the definition thereof), and (iii) the
parties to each such assignment shall execute and deliver to the Administrative
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance. Upon such execution, delivery, acceptance and recording in the
Register, from and after the effective date specified in each Assignment and
Acceptance and agreed to by the Administrative Agent, (A) the assignee
thereunder shall, in addition to any rights and obligations hereunder held by it
immediately prior to such effective date, if any, have the rights and
obligations hereunder that have been assigned to it pursuant to such Assignment
and Acceptance and shall, to the fullest extent permitted by law, have the same
rights and benefits hereunder as if it were an original Lender hereunder,
(B) the assigning Lender shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish such rights and be released from such obligations under this
Agreement and the assigning Lender shall (if all of its Revolving Credit
Commitment, its Negotiated Rate Loans and its portion of the Term Loan are being
assigned) cease to be a party hereto and (C) if requested by the assignee or
assignor thereunder, the Borrower shall execute and deliver to the assignee and
the assignor (to the extent the assignor retains a Revolving Credit Commitment,
a Negotiated Rate Loan or a portion of the Term Loan) a Note or Notes evidencing
its obligations to such assignee with respect to the Loans upon the cancellation
or amendment of the original thereby being replaced.  If after the occurrence
and continuance of an Event of Default the Administrative Agent does not hold
any portion of the Loans, such Administrative Agent shall offer to resign as
Administrative Agent hereunder.  Notwithstanding anything herein to the
contrary, in the event that the Administrative Agent shall at any time hold a
Revolving Credit Commitment less than $25,000,000 (other than as a result of
pro-rata reductions in the Revolving Credit Commitments pursuant to
Section 3.1), then such Administrative Agent shall promptly provide written
notice thereof to the Lenders and the Requisite Lenders shall have the right, to
be exercised within fifteen (15) days of delivery of such notice by such
Administrative Agent, to elect to remove such Administrative Agent as
Administrative Agent and replace such Administrative Agent, subject to the terms
of Section 11.7.

 

(c)                                  The Register.  The Administrative Agent
shall maintain at its address referred to in Section 13.8 a copy of each
Assignment and Acceptance delivered to and accepted by it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders, each
accepted Negotiated Rate Loan, each Lender’s portion of the Term Loan, the
Revolving Credit Commitment of, and the principal amount of Loans under the
Revolving Credit Commitments owing to, each Lender from time to time and whether
such Lender is an original Lender or the assignee of another Lender pursuant to
an Assignment and Acceptance.  The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, TMC and
each of their respective Subsidiaries, the Administrative Agent and the other
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)                                 Fee.  Upon its receipt of an Assignment and
Acceptance executed by the assigning Lender and an Eligible Assignee and a
processing and recordation fee of $2,500 (payable by the assignee to the
Administrative Agent), the Administrative Agent shall, if such Assignment and
Acceptance has

 

101

--------------------------------------------------------------------------------


 

been completed and is in compliance with this Agreement and in substantially the
form of Exhibit A hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower and the other Lenders.  Notwithstanding the foregoing,
there shall be no processing or recordation fee due in connection with an
assignment by a Lender to an Affiliate of such Lender.

 

(e)                                  Information Regarding the Borrower.  Any
Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 13.1, disclose to the
assignee, participant, proposed assignee or proposed participant any information
relating to the Borrower, TMC or their respective Subsidiaries furnished to such
Lender by the Administrative Agent or by or on behalf of the Borrower or TMC;
provided that prior to any such disclosure, such assignee, participant, proposed
assignee or proposed participant shall agree, in writing, to preserve in
accordance with Section 13.20 the confidentiality of any confidential
information described therein.

 

(f)                                    Lenders’ Creation of Security Interests. 
Notwithstanding any other provision set forth in this Agreement, any Lender may
at any time create a security interest in all of its rights under this Agreement
(including, without limitation, Obligations owing to it and any Note held by it)
including any pledge or assignment in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Board or U.S. Treasury
Regulation 31CFR §203.14.

 

(g)                                 Participations.  Each Lender may sell
participations to one or more Eligible Assignees or Approved Funds in all or a
portion of such Lender’s rights and obligations under this Agreement and the
other Loan Documents; provided that (a) any such sale or participation shall not
affect the rights and duties of the selling Lender hereunder to the Borrower,
the Administrative Agent and the other Lenders, (b) such sale and participation
shall not entitle such participant to any rights or privileges under this
Agreement or the Loan Documents (including, without limitation, the right to
approve waivers, amendments or modifications, provided that such participation
may provide that such Lender will not agree to any modification, amendment or
waiver of this Agreement described in Section 13.7 (b)(i), (ii) or (iii) or
Section 13.7(c)(i) without the consent of such participant), (c) such
participant shall have no direct rights against the Borrower or TMC except the
rights granted to the Lenders pursuant to Section 13.5, (d) such sale is
effected in accordance with all applicable laws.

 

(h)                                 Designated Lenders.  Any Lender (each, a
“Designating Lender”) may at any time designate one Designated Bank to fund
Negotiated Rate Loans on behalf of such Designating Lender subject to the terms
of this Section 13.1(h) and the provisions in Section 13.1(b) and
Section 13.1(g) shall not apply to such designation.  No Lender may designate
more than one (1) Designated Bank.  The parties to each such designation shall
execute and deliver to the Administrative Agent for its acceptance a Designation
Agreement.  Upon such receipt of an appropriately completed Designation
Agreement executed by a Designating Lender and a designee representing that it
is a Designated Bank, the Administrative Agent will accept such Designation
Agreement and will give prompt notice thereof to the Company, whereupon, (i) the
Borrower shall, if requested by the Designated Lender, execute and deliver to
the Designating Bank a Designated Bank Note payable to the order of the
Designated Bank (such Note to be subject to the provisions of
Section 3.3(a) that apply to other Notes evidencing Negotiated Rate Loans,
(ii) from and after the effective date specified in the Designation Agreement,
the Designated Bank shall become a party to this Agreement with a right to make
Negotiated Rate Loans on behalf of its Designating Lender pursuant to
Section 2.7 after the Borrower has accepted a Negotiated Rate Loan (or portion
thereof) of such Designating Lender, and (iii) the Designated Bank shall not be
required to make payments with respect to any obligations in this Agreement
except to the extent of excess cash flow of such Designated Bank which is not
otherwise required to repay obligations of such Designated Bank which are then
due and payable; provided, however, that regardless of such designation and
assumption by the Designated Bank, the Designating Lender shall be and remain
obligated to the Borrower, the

 

102

--------------------------------------------------------------------------------


 

Administrative Agent and the other Lenders for each and every of the obligations
of the Designating Lender and its related Designated Bank with respect to this
Agreement, including, without limitation, any indemnification obligations
hereunder and any sums otherwise payable to the Borrower by the Designated
Bank.  Each Designating Lender shall serve as the administrative agent of the
Designated Bank and shall on behalf of, and to the exclusion of, the Designated
Bank: (i) receive any and all payments made for the benefit of the Designated
Bank and (ii) give and receive all communications and notices and take all
actions hereunder, including, without limitation, votes, approvals, waivers,
consents and amendments under or relating to this Agreement and the other Loan
Documents.  Any such notice, communication, vote, approval, waiver, consent or
amendment shall be signed by the Designating Lender as administrative agent for
the Designated Bank and shall not be signed by the Designated Bank on its own
behalf but shall be binding on the Designated Bank to the same extent as if
actually signed by the Designated Bank.  The Borrower, the Administrative Agent,
and Lenders may rely thereon without any requirement that the Designated Bank
sign or acknowledge the same.  No Designated Bank may assign or transfer all or
any portion of its interest hereunder or under any other Loan Document, other
than assignments to the Designating Lender which originally designated such
Designated Bank.

 

13.2.  Expenses.

 

(a)                                  Generally.  The Borrower agrees upon demand
to pay, or reimburse the Administrative Agent for all of its respective
reasonable external audit and investigation expenses and for the reasonable
fees, expenses and disbursements of counsel to the Administrative Agent (but not
of other legal counsel) and for all other reasonable out-of pocket costs and
expenses of every type and nature incurred by the Administrative Agent in
connection with (i) the audit and investigation of the Consolidated Businesses,
the Real Properties and other Properties of the Consolidated Businesses in
connection with the preparation, negotiation, and execution of the Loan
Documents; (ii) the preparation, negotiation, execution, syndication and
interpretation of this Agreement (including, without limitation, the
satisfaction or attempted satisfaction of any of the conditions set forth in
Article V), the Loan Documents, and the making of the Loans hereunder or the
issuance of Letters of Credit; (iii) the ongoing administration of this
Agreement and the Loans, including consultation with attorneys in connection
therewith and with respect to the Administrative Agent’s rights and
responsibilities under this Agreement and the other Loan Documents; (iv) the
protection, collection or enforcement of any of the Obligations or the
enforcement of any of the Loan Documents; (v) the commencement, defense or
intervention in any court proceeding relating in any way to the Obligations, the
Borrower, TMC, this Agreement or any of the other Loan Documents; (vi) the
response to, and preparation for, any subpoena or request for document
production with which the Administrative Agent or any other Lender is served or
deposition or other proceeding in which any Lender is called to testify, in each
case, relating in any way to the Obligations, a Real Property, the Borrower,
TMC, any of the Consolidated Businesses, this Agreement or any of the other Loan
Documents; and (vii) any amendments, consents, waivers, assignments,
restatements, or supplements to any of the Loan Documents and the preparation,
negotiation, and execution of the same.

 

(b)                                 After Default.  The Borrower further agrees
to pay or reimburse the Administrative Agent and each of the Lenders upon demand
for all out-of-pocket costs and expenses, including, without limitation,
reasonable attorneys’ fees (including allocated costs of internal counsel and
costs of settlement) incurred by such entity after the occurrence of an Event of
Default (i) in enforcing any Loan Document or obligation or any security
therefor or exercising or enforcing any other right or remedy available by
reason of such Event of Default; (ii) in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or in any insolvency or bankruptcy proceeding; (iii) in
commencing, defending or intervening in any litigation or in filing a petition,
complaint, answer, motion or other pleadings in any legal proceeding relating to
the Obligations, a Real Property, any of the Consolidated Businesses and related
to or arising out of the transactions

 

103

--------------------------------------------------------------------------------


 

contemplated hereby or by any of the other Loan Documents; and (iv) in taking
any other action in or with respect to any suit or proceeding (bankruptcy or
otherwise) described in clauses (i) through (iii) above.

 

13.3.  Indemnity.  The Borrower further agrees (a) to defend, protect,
indemnify, and hold harmless the Administrative Agent and each and all of the
other Lenders and each of their respective officers, directors, employees,
attorneys, Affiliates and agents (including, without limitation, those retained
in connection with the satisfaction or attempted satisfaction of any of the
conditions set forth in Article V) (collectively, the “Indemnitees”) from and
against any and all liabilities, obligations, losses (other than loss of
profits), damages, penalties, actions, judgments, suits, claims, costs,
reasonable expenses and disbursements of any kind or nature whatsoever
(excluding any taxes and including, without limitation, the reasonable fees and
disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding, whether or not such
Indemnitees shall be designated a party thereto), imposed on, incurred by, or
asserted against such Indemnitees in any manner relating to or arising out of
this Agreement or the other Loan Documents, or any act, event or transaction
related or attendant thereto, the making of the Loans or the issuance of Letters
of Credit hereunder, the management of such Loans, the use or intended use of
the proceeds of the Loans or Letters of Credit hereunder, or any of the other
transactions contemplated by the Loan Documents (collectively, the “Indemnified
Matters”); provided, however, the Borrower shall have no obligation to an
Indemnitee thereunder with respect to Indemnified Matters caused by or resulting
from the willful misconduct or gross negligence of such Indemnitee, as
determined by a court of competent jurisdiction in a non-appealable final
judgment; and (b) not to assert any claim against any of the Indemnitees, on any
theory of liability, for consequential or punitive damages arising out of, or in
any way in connection with, any Negotiated Rate Loans, the Term Loan, the Term
Loan Obligations, the Revolving Credit Commitments, the Revolving Credit
Obligations, or the other matters governed by this Agreement and the other Loan
Documents except with respect to the willful and intentional misconduct of such
Indemnitee.  To the extent that the undertaking to indemnify, pay and hold
harmless set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, the Borrower shall contribute the maximum
portion which it is permitted to pay and satisfy under applicable law, to the
payment and satisfaction of all Indemnified Matters incurred by the Indemnitees.

 

13.4.  Change in Accounting Principles.  If any change in the accounting
principles used in the preparation of the most recent financial statements
referred to in Section 7.1 or 7.2 are hereafter required or permitted by the
rules, regulations, pronouncements and opinions of the Financial Accounting
Standards Board or the American Institute of Certified Public Accountants (or
successors thereto or agencies with similar functions) and are adopted by the
Borrower or TMC with the agreement of its independent certified public
accountants and such changes result in a change in the method of calculation of
any of the covenants, standards or terms found in Article IX, the parties hereto
agree to enter into negotiations in order to amend such provisions so as to
equitably reflect such changes with the desired result that the criteria for
evaluating compliance with such covenants, standards and terms by the Borrower
and TMC shall be the same after such changes as if such changes had not been
made; provided, however, that no change in GAAP that would affect the method of
calculation of any of the covenants, standards or terms shall be given effect in
such calculations until such provisions are amended, in a manner satisfactory to
the Administrative Agent and the Borrower, to so reflect such change in
accounting principles.

 

13.5.  Setoff.  In addition to any rights now or hereafter granted under
applicable law, upon the occurrence and during the continuance of any Event of
Default, each Lender is hereby authorized by the Borrower at any time or from
time to time, without notice to any Person (any such notice being hereby
expressly waived) to set off and to appropriate and to apply any and all
deposits (general or special,

 

104

--------------------------------------------------------------------------------


 

including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured (but not including trust accounts)) and
any other Indebtedness at any time held or owing by such Lender to or for the
credit or the account of the Borrower against and on account of the Obligations
of the Borrower then due to such Lender, including, but not limited to, all
Loans and all claims of any nature or description arising out of or in
connection with this Agreement, irrespective of whether or not (i) such Lender
shall have made any demand hereunder or (ii) the Administrative Agent, at the
request or with the consent of the Requisite Lenders, shall have declared the
principal of and interest on the Loans and other amounts due hereunder to be due
and payable as permitted by Article X and even though such obligations may be
contingent or unmatured.  Each Lender agrees that it shall not, unless the Loans
have been accelerated pursuant to Section 10.2(a), without the express consent
of the Requisite Lenders, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of the Requisite Lenders, exercise its
setoff rights hereunder against any accounts of the Borrower or TMC now or
hereafter maintained with such Lender.

 

13.6.  Ratable Sharing.  The Lenders agree among themselves that (i) with
respect to all amounts received by them which are applicable to the payment of
the Obligations (other than amounts received in respect of any Negotiated Rate
Loan) equitable adjustment will be made so that, in effect, all such amounts
will be shared among them ratably in accordance with their Pro Rata Shares,
whether received by voluntary payment, by the exercise of the right of setoff or
banker’s lien, by counterclaim or cross-action or by the enforcement of any or
all of the Obligations, (ii) if any of them shall by voluntary payment or by the
exercise of any right of counterclaim, setoff, banker’s lien or otherwise,
receive payment of a proportion of the aggregate amount of the Obligations held
by it, which is greater than the amount which such Lender is entitled to receive
hereunder, the Lender receiving such excess payment shall purchase, without
recourse or warranty, an undivided interest and participation (which it shall be
deemed to have done simultaneously upon the receipt of such payment) in such
Obligations owed to the others so that all such recoveries with respect to such
Obligations shall be applied ratably in accordance with their Pro Rata Shares;
provided, however, that if all or part of such excess payment received by the
purchasing party is thereafter recovered from it, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such party to the extent necessary to adjust for such recovery, but without
interest except to the extent the purchasing party is required to pay interest
in connection with such recovery.  The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 13.6
may, to the fullest extent permitted by law, exercise all its rights of payment
(including, subject to Section 13.5, the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

13.7.  Amendments and Waivers.

 

(a)                                  General Provisions.  Unless otherwise
provided for or required in this Agreement, no amendment or modification of any
provision of this Agreement or any of the other Loan Documents shall be
effective without the written agreement of the Requisite Lenders (which the
Requisite Lenders shall have the right to grant or withhold in their sole
discretion) and the Borrower; provided, however, that Borrower’s agreement shall
not be required for any amendment or modification of Sections 11.1 through 11.8
(other than such Sections thereof on which the Borrower is entitled to rely or
which the Borrower is entitled to enforce).  Unless otherwise provided for in
this Agreement, no termination or waiver of any provision of this Agreement or
any of the other Loan Documents, or consent to any departure by the Borrower or
TMC therefrom, other than those specifically reserved to the Administrative
Agent or the other Lenders, shall be effective without the written concurrence
of the Requisite Lenders, which the Requisite Lenders shall have the right to
grant or withhold in their sole discretion.  All amendments, waivers and
consents not specifically reserved to the Administrative Agent or the other
Lenders in Sections 13.7(b), 13.7(c) and 13.7(d) and in other provisions of this
Agreement shall require only the

 

105

--------------------------------------------------------------------------------


 

approval of the Requisite Lenders.  Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which it was
given.  In the event that any Lender fails to fund its Pro Rata Share of any
Loan requested by the Borrower which such Lender is obligated to fund under the
terms of this Agreement, to perform its obligations under Section 2.4 of this
Agreement, or to pay any other amount payable by such Lender, then in addition
to the other rights and remedies that may be available to Administrative Agent
or the Borrower, such Lender’s right to participate in the administration of the
Loan Documents, including, without limitation, any rights to consent to or
direct any action or inaction of Administrative Agent pursuant to this Agreement
or the other Loan Documents, or to be taken into account in the calculation of
Requisite Lenders, or to exercise rights under Sections 13.7(b) or 13.7(c),
shall be suspended during the pendency of such failure.  No notice to or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.  Any such action by the
Requisite Lenders shall be binding upon all of the Lenders and the
Administrative Agent.  In connection with any proposed amendment or waiver for
which the consent of the Requisite Lenders has been obtained but the consent of
one or more other Lenders whose consent is required shall not have been
obtained, the Borrower may identify an Eligible Assignee to which such
non-consenting Lender shall assign its interest in the Loans and its Revolving
Credit Commitment at par value pursuant to an Assignment and Acceptance
substantially in the form attached as Exhibit A, subject to the consent of the
Administrative Agent and the Issuing Lender (such consent not to be unreasonably
withheld or delayed).

 

(b)                                 Amendments, Consents and Waivers by Affected
Lenders.  Any amendment, modification, termination, waiver or consent with
respect to any of the following provisions of this Agreement shall be effective
only by a written agreement, signed by each Lender affected thereby:

 

(i)                                     increase in the amount of such Lender’s
Revolving Credit Commitments or Term Loan Commitment;

 

(ii)                                  reduction of the principal of, rate or
amount of interest on the Loans or any fees or other amounts payable to such
Lender (other than by the payment or prepayment thereof);

 

(iii)                               postponement or extension of any date fixed
for any payment of principal of, or interest on, the Loans or Letters of Credit
or any fees or other amounts payable to such Lender (except with respect to (x)
any modifications of the application provisions relating to prepayments of Loans
and other Obligations which are governed by Section 3.2(b) and (y) the one-year
extensions of the Revolving Credit Termination Date or the Term Loan Maturity
Date, each as permitted pursuant to Section 2.3); and

 

(iv)                              addition of new currencies to be available as
“Optional Currency” under the definition thereof.

 

(c)                                  Amendments, Consents and Waivers by All
Lenders.  Any amendment, modification, termination, waiver or consent with
respect to any of the following provisions of this Agreement shall be effective
only by a written agreement, signed by each Lender:

 

(i)                                     postponement of the Revolving Credit
Termination Date (except for the one-year extension of the Revolving Credit
Termination Date as permitted pursuant to Section 2.3).

 

(ii)                                  postponement of the Term Loan Maturity
Date (except for the one-year extension of the Term Loan Maturity Date as
permitted pursuant to Section 2.3).

 

106

--------------------------------------------------------------------------------


 

(iii)                               increase the Maximum Revolving Credit Amount
to any amount in excess of $1,000,000,000 (except as provided in Section 2.9).

 

(iv)                              change in the definition of Requisite Lenders
or in the aggregate Pro Rata Share of the Lenders which shall be required for
the Lenders or any of them to take action hereunder or under the other Loan
Documents,

 

(v)                                 amendment of Section 13.6 or clauses (a),
(b) and (c) of this Section 13.7,

 

(vi)                              permitting the assignment of any right or
interest in or under this Agreement or any of the other Loan Documents by the
Borrower, and

 

(vii)                           release of the Guaranty.

 

(d)                                 Administrative Agent Authority.  The
Administrative Agent may, but shall have no obligation to, with the written
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender.  Notwithstanding anything to the contrary
contained in this Section 13.7, (i) no amendment, modification, waiver or
consent shall affect the rights or duties of the Administrative Agent as
Administrative Agent under this Agreement and the other Loan Documents, unless
made in writing and signed by the Administrative Agent in addition to the
Lenders required above to take such action, (ii) no amendment, modification,
waiver or consent shall affect Section 11.11 of this Agreement unless made in
writing and signed by the Co-Syndication Agents, the Co-Documentation Agents and
the Co-Arrangers in addition to the Lenders required above to take such action
and (iii) no amendment, modification, waiver or consent shall affect the rights
or duties of the Issuing Lender or the Swing Lender under this Agreement and the
other Loan Documents, unless made in writing, and signed by the Issuing Lender
or the Swing Lender, as applicable, in addition to the Lenders required above to
take such action.  Notwithstanding anything herein to the contrary, in the event
that the Borrower shall have requested, in writing, that any Lender agree to an
amendment, modification, waiver or consent with respect to any particular
provision or provisions of this Agreement or the other Loan Documents, and such
Lender shall have failed to state, in writing, that it either agrees or
disagrees (in full or in part) with all such requests (in the case of its
statement of agreement, subject to satisfactory documentation and such other
reasonable conditions it may specify) within fifteen (15) Business Days after
such request, then such Lender hereby irrevocably authorizes the Administrative
Agent to agree or disagree, in full or in part, and in the Administrative
Agent’s sole discretion, to such requests on behalf of such Lender as such
Lender’s attorney-in-fact and to execute and deliver any writing approved by the
Administrative Agent which evidences such agreement as such Lender’s duly
authorized agent for such purposes; provided, however, that such request shall
state, in capital letters that “FAILURE TO RESPOND TO THIS REQUEST WITHIN
FIFTEEN (15) BUSINESS DAYS AFTER RECEIPT, SHALL BE DEEMED CONSENT TO THE
ENCLOSED REQUEST.”

 

13.8.  Notices.  Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, sent by facsimile transmission or by courier
service or United States certified mail and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of a facsimile
transmission (or, in the case of any notices pursuant to Section 7.11, by
electronic transmission pursuant to procedures approved by the Administrative
Agent), or three (3) Business Days after deposit in the United States mail with
postage prepaid and properly addressed.  Notices to the Administrative Agent
pursuant to Articles II, III or XI shall not be effective until received by the
Administrative Agent.  For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 13.8) shall be as set forth below each party’s name on the signature
pages hereof or the signature page of

 

107

--------------------------------------------------------------------------------


 

any applicable Assignment and Acceptance, or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties to this Agreement.

 

13.9.  Survival of Warranties and Agreements.  All representations and
warranties made herein and all obligations of the Borrower in respect of taxes,
indemnification and expense reimbursement shall survive the execution and
delivery of this Agreement and the other Loan Documents, the making and
repayment of the Loans and the termination of this Agreement and shall not be
limited in any way by the passage of time or occurrence of any event. 
Notwithstanding the foregoing, however, such representations, warranties and
obligations shall terminate and be of no further force and effect two years
after payment in full of the Loans.

 

13.10.  Failure or Indulgence Not Waiver; Remedies Cumulative.  Subject to the
terms of Section 13.7(d) of this Agreement, no failure or delay on the part of
the Administrative Agent or any other Lender in the exercise of any power, right
or privilege under any of the Loan Documents shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.  All rights and remedies existing under the Loan Documents are
cumulative to and not exclusive of any rights or remedies otherwise available.

 

13.11.  Marshaling; Payments Set Aside.  None of the Administrative Agent or any
other Lender shall be under any obligation to marshal any assets in favor of the
Borrower or any other party or against or in payment of any or all of the
Obligations.  To the extent that the Borrower makes a payment or payments to the
Administrative Agent or any other Lender or any such person exercises its rights
of setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all right and remedies
therefor shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

13.12.  Severability.  In case any provision in or obligation under this
Agreement or the other Loan Documents shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

13.13.  Headings.  Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
or be given any substantive effect.

 

13.14.  Governing Law.  THIS AGREEMENT SHALL BE INTERPRETED, AND THE RIGHTS AND
LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH AND BE GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF
LAWS PRINCIPLES.

 

13.15.  Limitation of Liability.  No claim may be made by any Lender, the
Administrative Agent, or any other Person against any Lender (acting in any
capacity hereunder) or the Affiliates, directors, officers, employees, attorneys
or agents of any of them for any consequential or punitive damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement, or any act,
omission or event occurring in connection therewith; and each Lender and the
Administrative Agent hereby waives, releases and agrees not to sue upon any such
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.  In addition, no claim may be made by any
Lender, the Administrative

 

108

--------------------------------------------------------------------------------


 

Agent, or any other Person against any directors, officers or trustees of the
Borrower or TMC or their respective Subsidiaries.

 

13.16.  Successors and Assigns.  This Agreement and the other Loan Documents
shall be binding upon the parties hereto and their respective successors and
assigns and shall inure to the benefit of the parties hereto and their
successors and permitted assigns.  Notwithstanding the foregoing, Borrower may
not assign or transfer any of its rights or obligations under any of the Loan
Documents without the prior written consent of each of the Lenders (and any such
assignment or transfer without such consent shall be null and void).

 

13.17.  Certain Consents and Waivers.

 

(a)                                  Personal Jurisdiction.  (i) EACH OF THE
LENDERS AND BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT SITTING IN NEW YORK, NEW YORK, AND ANY COURT HAVING JURISDICTION
OVER APPEALS OF MATTERS HEARD IN SUCH COURTS, IN ANY ACTION OR PROCEEDING
ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT, WHETHER ARISING IN
CONTRACT, TORT, EQUITY OR OTHERWISE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  THE BORROWER (IN SUCH CAPACITY, THE “PROCESS AGENT”) AGREES TO
ACCEPT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT, SUCH
SERVICE BEING HEREBY ACKNOWLEDGED TO BE EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.  EACH OF THE LENDERS AND THE BORROWER AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
EACH OF THE LENDERS (AS TO COURTS IN NEW YORK STATE ONLY) AND THE BORROWER, WITH
RESPECT TO COURTS IN NEW YORK STATE, WAIVES IN ALL DISPUTES ANY OBJECTION THAT
IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

 

(ii)                                  THE BORROWER AGREES THAT THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO PROCEED AGAINST THE BORROWER OR ITS
PROPERTY IN A COURT IN ANY LOCATION NECESSARY OR APPROPRIATE TO ENABLE THE
ADMINISTRATIVE AGENT AND THE OTHER LENDERS TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER ENTERED IN FAVOR OF THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER.  THE
BORROWER AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY
PROCEEDING BROUGHT BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT OR ANY
LENDER.  THE BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF
THE COURT IN WHICH THE ADMINISTRATIVE AGENT OR ANY LENDER MAY COMMENCE A
PROCEEDING DESCRIBED IN THIS SECTION.

 

(b)                                 Service of Process.  EACH OF THE LENDERS
(WITH RESPECT TO NEW YORK STATE ONLY) AND THE BORROWER IRREVOCABLY CONSENTS TO
THE SERVICE OF

 

109

--------------------------------------------------------------------------------


 

PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO THE PROCESS AGENT (FOR BORROWER) OR THE BORROWER’S NOTICE ADDRESS SPECIFIED
BELOW, SUCH SERVICE TO BECOME EFFECTIVE UPON RECEIPT.  EACH OF THE LENDERS (WITH
RESPECT TO NEW YORK STATE ONLY) AND THE BORROWER, WITH RESPECT TO COURTS IN NEW
YORK STATE, IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
IN ANY JURISDICTION SET FORTH ABOVE.  NOTHING HEREIN SHALL AFFECT THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF
THE ADMINISTRATIVE AGENT, THE OTHER LENDERS OR THE BORROWER TO BRING PROCEEDINGS
AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

 

(c)                                  Waiver of Jury Trial.  EACH OF THE
ADMINISTRATIVE AGENT AND THE OTHER LENDERS AND THE BORROWER IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.

 

13.18.  Counterparts; Effectiveness; Inconsistencies.  This Agreement and any
amendments, waivers, consents, or supplements hereto may be executed in
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  This Agreement shall become effective against the Borrower and
each Lender on the Closing Date.  This Agreement and each of the other Loan
Documents shall be construed to the extent reasonable to be consistent one with
the other, but to the extent that the terms and conditions of this Agreement are
actually inconsistent with the terms and conditions of any other Loan Document,
this Agreement shall govern.  In the event the Lenders enter into any co-lender
agreement with the Administrative Agent pertaining to the Lenders’ respective
rights with respect to voting on any matter referenced in this Agreement or the
other Loan Documents on which the Lenders have a right to vote under the terms
of this Agreement or the other Loan Documents, such co-lender agreement shall be
construed to the extent reasonable to be consistent with this Agreement and the
other Loan Documents, but to the extent that the terms and conditions of such
co-lender agreement are actually inconsistent with the terms and conditions of
this Agreement and/or the other Loan Documents, such co-lender agreement shall
govern.  Notwithstanding the foregoing, any rights reserved to the
Administrative Agent under this Agreement and the other Loan Documents shall not
be varied or in any way affected by such co-lender agreement and the rights and
obligations of the Borrower under the Loan Documents shall not be varied in any
way by such co-lender agreement.

 

13.19.  Limitation on Agreements.  All agreements between the Borrower, the
Administrative Agent and each Lender in the Loan Documents are hereby expressly
limited so that in no event shall any of the Loans or other amounts payable by
the Borrower under any of the Loan Documents be directly or indirectly secured
(within the meaning of Regulation U) by Margin Stock.

 

13.20.  Confidentiality.  Subject to Section 13.1(e), the Lenders shall hold all
nonpublic information obtained pursuant to the requirements of this Agreement,
and identified as such by the Borrower, in accordance with such Lender’s
customary procedures for handling confidential information of this nature and in
accordance with safe and sound banking practices (provided that such Lender may
share such information with its Affiliates, officers, directors, employees,
accountants, attorneys and other advisors in accordance with such Lender’s
customary procedures for handling confidential information of

 

110

--------------------------------------------------------------------------------


 

this nature and provided further that such Person shall hold such information
confidential) and in any event the Lenders may make disclosure reasonably
required by a bona fide offeree, transferee or participant in connection with
the contemplated transfer or by any actual or prospective counterparty (or its
advisors) to any swap transaction relating to the Borrower or as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process and shall require any such offeree, transferee or counterparty to
agree (and require any of its offerees, transferees or participants to agree) to
comply with this Section 13.20.  In no event shall any Lender be obligated or
required to return any materials furnished by the Borrower; provided, however,
each offeree shall be required to agree that if it does not become a transferee
it shall return all materials furnished to it by the Borrower or any Lender in
connection with this Agreement.  This Section 13.20 and any and all
confidentiality agreements entered into between any Lender and the Borrower
shall survive the execution of this Agreement.  Nonpublic information shall not
include any information which is or subsequently becomes publicly available
other than as a result of a disclosure of such information by such Lender, or
prior to the delivery to such Lender is within the possession of such Lender if
such information is not known by such Lender to be subject to another
confidentiality agreement with or other obligations of secrecy to Borrower, or
is disclosed with the prior approval of Borrower.  Nothing herein shall prohibit
the disclosure of nonpublic information to the extent necessary to enforce the
Loan Documents. Notwithstanding anything to the contrary set forth herein or in
any other written or oral understanding or agreement to which the parties hereto
are parties or by which they are bound, the parties hereto acknowledge and agree
that (i) any obligations of confidentiality contained herein and therein do not
apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
by the Loan Documents (and any related transactions or arrangements), and
(ii) each party (and each of its employees, representatives, or other agents)
may disclose to any and all parties as required, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by the Loan
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such tax treatment and tax
structure, all within the meaning of Treasury Regulation Section 1.6011-4;
provided, however, that each party recognizes that the privilege each has to
maintain, in its sole discretion, the confidentiality of a communication
relating to the transactions contemplated by the Loan Documents, including a
confidential communication with its attorney or a confidential communication
with a federally authorized tax practitioner under Section 7525 of the Internal
Revenue Code, is not intended to be affected by the foregoing.

 

13.21.  Disclaimers.  The Administrative Agent and the other Lenders shall not
be liable to any contractor, subcontractor, supplier, laborer, architect,
engineer, tenant or other party for services performed or materials supplied in
connection with any work performed on the Real Properties, including any TI
Work.  The Administrative Agent and the other Lenders shall not be liable for
any debts or claims accruing in favor of any such parties against the Borrower
or others or against any of the Real Properties.  Borrower is not nor shall be
an agent of any of the Administrative Agent or the other Lenders for any
purposes and none of the Lenders nor the Administrative Agent shall be deemed
partners or joint venturers with the Borrower or any of its Affiliates as a
result of the consummation of the transaction contemplated by this Agreement. 
None of the Administrative Agent or the other Lenders shall be deemed to be in
privity of contract with any contractor or provider of services to any Real
Property, nor shall any payment of funds directly to a contractor or
subcontractor or provider of services be deemed to create any third-party
beneficiary status or recognition of same by any of the Administrative Agent or
the other Lenders, and the Borrower agrees to hold the Administrative Agent and
the other Lenders harmless from any of the damages and expenses resulting from
such a construction of the relationship of the parties or any assertion thereof
solely to the extent, if any, that the Borrower has requested that the
Administrative Agent or any other Lender deal directly with or make any payments
directly to such a contractor or provider of services.

 

111

--------------------------------------------------------------------------------


 

13.22.  Entire Agreement.  This Agreement, taken together with all of the other
Loan Documents, embodies the entire agreement and understanding among the
parties hereto and supersedes all prior agreements and understandings, written
and oral, relating to the subject matter hereof.

 

13.23.  Replacement Notes.  Upon receipt of evidence reasonably satisfactory to
Borrower of the loss, theft, destruction or mutilation of any Note, and in the
case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to Borrower or, in the case of any such
mutilation, upon surrender and cancellation of the applicable Note, Borrower
will execute and deliver, in lieu thereof, a replacement Note, identical in form
and substance to the applicable Note and dated as of the date of the applicable
Note and upon such execution and delivery all references in the Loan Documents
to such Note shall be deemed to refer to such replacement Note.

 

13.24.  USA Patriot Act.  Each Lender hereby notifies the Borrower and TMC that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and TMC, which
information includes the names and addresses of the Borrower and TMC and other
information that will allow such Lender to identify the Borrower and TMC in
accordance with the Act.

 

13.25.  Transitional Arrangements.

 

(a)                                   Existing Revolving Agreement and Original
Term Loan Agreement Superseded.  This Agreement shall supersede each of the
Amended Agreements in its entirety, except as provided in this Section 13.25. 
On the Closing Date, the rights and obligations of the parties under each of the
Amended Agreements and the “Notes” defined in each of the Amended Agreements
shall be subsumed within and be governed by this Agreement and the Notes;
provided however, that any of the “Obligations” (as defined in each of the
Amended Agreements) outstanding under each of the Amended Agreements shall, for
purposes of this Agreement, be Obligations hereunder.  The Lenders’ interests in
such Obligations, and participations in such Letters of Credit shall be
reallocated on the Closing Date in accordance with each Lender’s applicable Pro
Rata Share.

 

(b)                                Return and Cancellation of Notes.  Upon its
receipt of the Notes to be delivered hereunder on the Closing Date, each Lender
will promptly return to the Borrower, marked “Cancelled” or “Replaced”, the
notes of the Borrower held by such Lender pursuant to the Existing Revolving
Agreement or the Original Term Loan Agreement.  In the event that any Lender
does not return its note or notes pursuant to either of the Amended Agreements
within twenty (20) days after the Closing Date, the Borrower shall be entitled
to receive an affidavit from the Lender, including an indemnity agreement
reasonably satisfactory to the Borrower, with respect to the unreturned note or
notes.

 

(c)                                  Interest and Fees Under Amended
Agreements.  All interest and all commitment, facility and other fees and
expenses owing or accruing under or in respect of each of the Amended Agreements
shall be calculated as of the Closing Date (with any facility fees, letter of
credit fees and other similar fees prorated for any fractional periods), and
shall be paid on the Closing Date in accordance with the method specified in
such Amended Agreement as if such agreement were still in effect.

 

 

[Remainder of Page Intentionally Left Blank]

 

112

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

THE BORROWER:

THE MILLS LIMITED PARTNERSHIP, a Delaware limited
partnership

 

 

 

By:

THE MILLS CORPORATION, a Delaware corporation,
its General Partner

 

 

 

 

 

By:

/s/ M. SCOTT DECAIN

 

 

 

 

Name:

M. Scott DeCain

 

 

 

Title:

Senior Vice President,
Capital Markets

 

 

 

 

 

Notice Address:

 

The Mills Limited Partnership

 

1300 Wilson Boulevard, Suite 400

 

Arlington, VA 22209

 

Attn: Thomas E. Frost

 

Facsimile: 703/526-5198

 

 

Signature Page to Amended and Restated
Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

TMC (for purposes of its
agreements contained
herein):

THE MILLS CORPORATION, a Delaware corporation

 

By:

/s/ M. SCOTT DECAIN

 

 

 

Name:

M. Scott DeCain

 

 

Title:

Senior Vice President,
Capital Markets

 

 

 

 

 

Notice Address:

 

The Mills Limited Partnership

 

1300 Wilson Boulevard, Suite 400

 

Arlington, VA 22209

 

Attn: Thomas E. Frost

 

Facsimile: 703/526-5198

 

Signature Page to Amended and Restated
Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

JPMORGAN CHASE BANK, N.A., FORMERLY

SWING LENDER, ISSUING

 

KNOWN AS JPMORGAN CHASE BANK

 

LENDER, AND LENDER:

 

 

 

 

 

By:

/s/ CHARLES HOAGLAND

 

 

 

 

Name:

Charles Hoagland

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

270 Park Avenue

 

 

New York, NY 10017

 

 

Attn: Charles Hoagland

 

 

Facsimile: 212/270-0213

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

CO-SYNDICATION AGENT

BANK OF AMERICA, N.A.

AND LENDER:

 

 

 

 

 

 

 

 

 

By:

/s/ MICHAEL W. EDWARDS

 

 

 

 

Name:

Michael W. Edwards

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

231 S LaSalle Street

 

 

IL1-231 10-35

 

 

Chicago, IL 60604

 

 

Attn: Michael Edwards

 

 

Facsimile: 312/924-4970

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

CO-SYNDICATION AGENT

EUROHYPO AG, NEW YORK BRANCH

AND LENDER:

 

 

 

 

 

 

 

 

 

By:

/s/ BEN J. MARCIANO

 

 

 

 

Name:

Ben J. Marciano

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ JEFF PAGE

 

 

 

 

Jeff Page

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

Eurohypo AG, New York Branch

 

 

123 North Wacker Drive, Suite 2300

 

 

Chicago, IL 60606

 

 

Attn: Ryan Huddlestun

 

 

Facsimile: 312/267-8875

 

 

 

 

 

with copy to:

 

 

 

 

 

Eurohypo AG, New York Branch

 

 

1114 Avenue of the Americas

 

 

New York, NY 10036

 

 

Attn: Legal Director

 

 

 

 

 

Domestic Lending Office and Eurocurrency

 

 

Lending Office:

 

 

Eurohypo AG, New York Branch

 

 

1114 Avenue of the Americas

 

 

New York, NY 10036

 

 

Attn: Legal Director

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

KEY BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ GREGORY W. LANE

 

 

 

 

Name:

Gregory W. Lane

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

101 Federal Street, Suite 1900

 

 

Boston, MA 02110

 

 

Attn: Jeffry M. Morrison

 

 

Facsimile: 617/204-5169

 

 

 

 

 

Domestic Lending Office

 

 

and Eurocurrency Lending Office:

 

 

127 Public Square

 

 

Cleveland, OH 44114

 

 

Attn: Diana D’Aquila

 

 

Facsimile: 216/689-3566

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ CYNTHIA A. BEAN

 

 

 

 

Name:

Cynthia A. Bean

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

Notice Address:

 

 

191 Peachtree Street, NE GA-8057

 

 

Atlanta, GA 80303-1740

 

 

Attn: Cathy Casey

 

 

Facsimile: 404/332-4066

 

 

 

 

 

with copy to:

 

 

 

 

 

201 S. College St., CP9, NC 1183

 

 

Charlotte, NC 28288

 

 

Attn: Dianne Taylor

 

 

Facsimile: 704/715-0094

 

 

 

 

 

Domestic Lending Office:

 

 

Wachovia Bank

 

 

301 S. College Street, NC0172

 

 

Charlotte, NC 28288

 

 

 

 

 

Eurocurrency Lending Office:

 

 

Wachovia Bank, NA London Branch

 

 

3 Bishopsgate

 

 

London EC2N 3AB

 

 

United Kingdom

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

CITICORP NORTH AMERICA, INC.

 

 

 

 

 

 

 

By:

/s/ DAVID BOUTON

 

 

 

 

Name:

David Bouton

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

390 Greenwich Street

 

 

New York, NY 10013

 

 

Attn: Blake Gronich

 

 

Facsimile: 212/723-8547

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

HYPO REAL ESTATE CAPITAL

 

 

 

CORPORATION

 

 

 

 

 

 

 

By:

/s/ EVAN F. DENNER

 

 

 

 

Name:

Evan F. Denner

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ MEGGAN W. WALSH

 

 

 

 

Name:

Meggan W. Walsh

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

622 Third Avenue, 29th Floor

 

 

New York, NY 10017

 

 

Attn: Christine Elcik

 

 

Facsimile: 212/671-6458

 

 

 

 

 

with copy to:

 

 

 

 

 

622 Third Avenue, 29 th Floor

 

 

New York, NY 10017

 

 

Attn: Pavlina Jiroutkova

 

 

Facsimile: 212/671-6434

 

 

 

 

 

and:

 

 

 

 

 

622 Third Avenue, 29 th Floor

 

 

New York, NY 10017

 

 

Attn: Maria Ortiz

 

 

Facsimile: 212/671-6329

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

MORGAN STANLEY BANK

 

 

 

 

 

 

 

By:

/s/ DANIEL TWENGE

 

 

 

 

Name:

Daniel Twenge

 

 

 

Title:

Vice President, Morgan Stanley Bank

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

1633 Broadway, 25 th Floor

 

 

New York, NY 10019

 

 

Attn: Erma Dell’Aquila

 

 

Facsimile: 212/537-1867

 

 

 

 

 

with copy to:

 

 

1633 Broadway, 25 th Floor

 

 

New York, NY 10019

 

 

Attn: Edward Henley

 

 

Facsimile: 212/537-1866

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ GORDON MACARTHUR

 

 

 

 

Name:

Gordon MacArthur

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

One Liberty Plaza, 3rd Floor

 

 

165 Broadway

 

 

New York, NY 10006-1404

 

 

Attn: Manager, Loans Administration

 

 

Facsimile: 212/428-2372

 

 

 

 

 

A copy of notices should also be faxed to:

 

 

Julita Tyszewicz

 

 

CTM Group

 

 

416/842-4020

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ MICHAEL RAARUP

 

 

 

 

Name:

Michael Raarup

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

800 Nicollet Mall, 3rd Floor

 

 

BC-MN-H03A

 

 

Minneapolis, MN 55402

 

 

Attn: Barbara DeVahl

 

 

Facsimile: 612/303-2270

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

COMMERZBANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES

 

 

 

 

 

 

By:

/s/ CHRISTIAN BERRY

 

 

 

 

Name:

Christian Berry

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ DOUGLAS TRAYNOR

 

 

 

 

Name:

Douglas Traynor

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

2 World Financial Center

 

 

New York, NY 10281

 

 

Attn: Christian Berry

 

 

Facsimile: 212/266-7565

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

ING REAL ESTATE FINANCE (USA) LLC

 

 

 

 

 

 

By:

/s/ DANIEL SLIWAK

 

 

 

 

Name:

Daniel Sliwak

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

230 Park Avenue

 

 

New York, NY 10169

 

 

Attn: Alexander Joerg

 

 

Facsimile: 212/883-2734

 

 

 

 

 

with copy to:

 

 

 

 

 

230 Park Avenue

 

 

New York, NY 10169

 

 

Attn: Daniel Sliwak

 

 

Facsimile: 212/883-2734

 

 

 

 

 

and:

 

 

 

 

 

1325 Avenue of the Americas

 

 

New York, NY 10019

 

 

Attn: Mark LaGreca

 

 

Facsimile: 646/424-8251

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

MERRILL LYNCH CAPITAL CORPORATION

 

 

 

 

 

 

By:

/s/ JOHN C. ROWLAND

 

 

 

 

Name:

John C. Rowland

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

4 World Financial Center, 16 th Floor

 

 

New York, NY 10080

 

 

Attn: John Rowland

 

 

Facsimile: 212/738-1186

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

PB CAPITAL CORPORATION

 

 

 

 

 

 

By:

/s/ JONATHAN OH

 

 

 

 

Name:

Jonathan Oh

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ MICHAEL E. ASHEROFF

 

 

 

 

Name:  Michael E. Asheroff

 

 

 

Title:    Associate

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

590 Madison Avenue

 

 

New York, NY 10022

 

 

Attn: Michael Asheroff

 

 

Facsimile: 212/756-5536

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

BAYERISCHE LANDESBANK,
NEW YORK BRANCH

 

 

 

 

 

 

By:

/s/ GEORGE GNAD

 

 

 

 

Name:

George Gnad

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ NORMAN MCCLAVE

 

 

 

 

Name:

Norman McClave

 

 

 

Title:

First Vice President

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

560 Lexington Avenue

 

 

New York, NY 10022

 

 

Attn: Pat Sanchez

 

 

Facsimile: 212/310-9930

 

 

 

 

 

with copy to:

 

 

 

 

 

560 Lexington Avenue

 

 

New York, NY 10022

 

 

Attn: G. Schnepf

 

 

Facsimile: 212/230-9151

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

BRANCH BANKING & TRUST CO.

 

 

 

 

 

 

By:

/s/ RONALD P. GUDBRANDSEN

 

 

 

 

Name:

Ronald P. Gudbrandsen

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

1909 K Street, N.W., 2nd Floor

 

 

Washington, D.C. 20006-1152

 

 

Attn: Divina S. Tamayo

 

 

Facsimile: 202/835-9285

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

CALYON NEW YORK BRANCH

 

 

 

 

 

 

By:

/s/ JOHN A. WAIN

 

 

 

 

Name:

John A. Wain

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ DANIEL J. REDDY

 

 

 

 

Name:

Daniel J. Reddy

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

1301 Avenue of the Americas,

 

 

Real Estate Dept., 18 th Floor

 

 

New York, NY 10019-6022

 

 

Attn: Daniel Reddy

 

 

Facsimile: 212/261-3813

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ ROBERT E. GOECKEL

 

 

 

 

Name:

Robert E. Goeckel

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

135 S. LaSalle Street #1225

 

 

Chicago, IL 60603

 

 

Attn: Robert Goeckel

 

 

Facsimile: 312/904-6691

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

MANUFACTURERS AND TRADERS
TRUST COMPANY

 

 

 

 

 

 

By:

/s/ MATTHEW LIND

 

 

 

 

Name:

Matthew Lind

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

One Fountain Plaza, 2nd Floor

 

 

Buffalo, NY 14203

 

 

Attn: Renee Davis

 

 

Facsimile: 716/848-7881

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

EMIGRANT SAVINGS BANK

 

 

 

 

 

 

By:

/s/ JANSEN NOYES

 

 

 

 

Name:

Jansen Noyes

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ MICHAEL A. WALSH

 

 

 

 

Name:

Michael A. Walsh

 

 

 

Title:

First Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

5 East 42nd Street

 

 

New York, NY 10017

 

 

Attn: Jansen Noyes

 

 

Facsimile: 212/850-4608

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

KBC BANK NV

 

 

 

 

 

 

By:

/s/ JEAN-PIERRE DIELS

 

 

 

 

Name:

Jean-Pierre Diels

 

 

 

Title:

First Vice President

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ KENNETH D. CONNOR

 

 

 

 

Name:

Kenneth D. Connor

 

 

 

Title:

Vice President, Real Estate

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

125 West 55 th Street, 10 th Floor

 

 

New York, NY 10019

 

 

Attn: Kenneth D. Connor

 

 

Facsimile: 212/541-0740

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ WILLIAM R. LYNCH, III

 

 

 

 

Name:

William R. Lynch, III

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address:

 

 

One PNC Plaza, Mailstop P1-POPP-19-2

 

 

Pittsburgh, PA 15222

 

 

Attn: Charlene Markoff

 

 

Facsimile: 412/768-5754

 

 

 

 

 

Domestic Lending Office

 

 

and Eurocurrency Lending Office:

 

 

PNC Bank, National Association

 

 

249 Fifth Avenue, Mailstop: P1-POPP-19-2

 

 

Pittsburgh, PA 15222

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

/s/ ERIN P. PEART

 

 

 

 

Name:

Erin P. Peart

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address and Domestic

 

 

Lending Office:

 

 

1750 H Street, N.W., Suite 400

 

 

Washington, D.C. 20006

 

 

Attn: Erin Peart

 

 

Facsimile: 202/429-2984

 

 

 

 

 

Eurocurrency (LIBOR) Lending Office:

 

 

2020 East Park Place, Suite 100

 

 

El Segundo, CA 90245

 

 

Attn: Puree Rhein

 

 

Facsimile: 310/615-1014

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

 

SOVEREIGN BANK

 

 

 

 

 

 

By:

/s/ KATHERINE FELPEL

 

 

 

 

Name:

Katherine Felpel

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Notice Address, Domestic

 

 

Lending Office and Eurocurrency

 

 

Lending Office:

 

 

75 State Street

 

 

MA 1 SST 04-11

 

 

Boston, MA 02109

 

 

Attn: T. Gregory Donohue

 

 

Facsimile: 617/757-5652

 

Signature Page to Second Amended and Restated
Revolving Credit and Term Loan Agreement

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

FORM OF

 

ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the effective date set forth below (the “Effective Date”) and is entered into by
and between
                                                                       (the
“Assignor”) and                                                        (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated or otherwise modified and in effect from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of                                  (1)]

 

 

 

 

 

3.

 

Borrower:

 

The Mills Limited Partnership

 

--------------------------------------------------------------------------------

(1) Select Lender as applicable.

 

1

--------------------------------------------------------------------------------


 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank), as the
administrative agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Second Amended and Restated Revolving Credit and Term Loan Agreement, dated
as of December     , 2004, by and among The Mills Limited Partnership, the
Lenders named therein and JPMorgan Chase Bank, N.A. (formerly known as JPMorgan
Chase Bank), as Administrative Agent for the Lenders.

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Facility Assigned

 

Dollar Equivalent of
and Optional Currency
Aggregate Amount of
Commitment/Loans for
all Lenders (including
any Letter of Credit
Disbursements) *

 

Dollar Equivalent of
and Optional
Currency Amount of
Commitment/Loans
Assigned *

 

Percentage
Assigned of
Commitment/Loans
(2)

 

Revolving Credit Tranche A Commitment

 

$

 

 

$

 

 

 

%

Revolving Credit Tranche B Commitment

 

$

 

 

$

 

 

 

%

Revolving Credit Tranche A Loans

 

 

 

 

 

 

 

Base Rate Loans

 

$

 

 

$

 

 

 

%

LIBOR Rate Loans

 

$

 

 

$

 

 

 

%

Revolving Credit Tranche B Loans

 

 

 

 

 

 

 

Base Rate Loans

 

$

 

 

$

 

 

 

%

LIBOR Rate Loans

 

$

 

 

$

 

 

 

%

EURIBOR Rate Loans

 

$

 

 

$

 

 

 

 

 

 

€

 

 

€

 

 

 

%

International Eurocurrency Rate Loans

 

$

 

 

$

 

 

 

%

 

 

£

 

 

£

 

 

 

 

 

--------------------------------------------------------------------------------

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

(2) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

Term Loan

 

 

 

 

 

 

 

Base Rate Loans

 

$

 

 

$

 

 

 

%

LIBOR Rate Loans

 

$

 

 

$

 

 

 

%

Negotiated Rate Loans

 

 

 

 

 

 

 

Eurocurrency

 

$

 

 

$

 

 

 

 

Negotiated Rate Loans

 

[€][£]

 

 

[€][£]

 

 

%

Fixed Rate Loans

 

$
[€][£]

 

 

$
[€][£]

 

 

 

%

Letter of Credit

 

$

 

 

 

 

 

 

 

participations interest

 

[€][£]

 

 

$

 

 

%

Swing Loan participations interest

 

$

 

 

$

 

 

 

%

 

[7.                                   Trade Date:

 

                                       ](3)

 

 

 

8.                                       Fee:

 

The [Assignor/Assignee] shall pay the Administrative Agent the fee required by
the Credit Agreement prior to the Effective Date.

 

Effective Date:                                               , 20       [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

(3)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

3

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A.

 

(formerly known as JPMorgan Chase Bank),
acting in its capacity as Administrative
Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

(formerly known as JPMorgan Chase Bank),
acting in its capacity as Issuing Lender

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:

 

 

 


THE MILLS LIMITED PARTNERSHIP, DELAWARE


 

limited partnership

 

 

 

 

By:

THE MILLS CORPORATION, a Delaware

 

 

 

corporation, its General Partner

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:](1)

 

 

--------------------------------------------------------------------------------

(1)  To the extent required under the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

ANNEX 1

 

The Second Amended and Restated Revolving Credit and Term Loan Agreement, dated
as of December   , 2004, among The Mills Limited Partnership, the Lenders
parties thereto and JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase
Bank), as Administrative Agent for the Lenders (as amended, amended and restated
or otherwise modified and in effect from time to time, the “Credit Agreement”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Assignment and Acceptance to which this annex is attached and if not
defined therein, shall have the meanings given to them in the Credit Agreement.

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.                                       Representations and Warranties.

 

1.1                                 Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, The Mills Corporation (the “Guarantor”), as guarantor
under the Guaranty, or any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, the Guarantor, or any of their Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

 

1.2.                              Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.2(a) and (b) of the Credit Agreement and, to the
extent no financial statements have been delivered under Section 7.2(b), the
financial statements referred to in Section 5.1(i) of the Credit Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance

 

6

--------------------------------------------------------------------------------


 

and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, (v) if it is a Lender which is not a
“United States person” for United States federal income tax purposes, attached
to this Assignment and Acceptance is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee, and (vi) if the Assignee is not already a Lender under the
Credit Agreement, attached to this Assignment and Acceptance is an
administrative questionnaire, in a form acceptable to the Administrative Agent,
duly completed by the Assignee; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.                                       General Provisions.  This Assignment
and Acceptance shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance. 
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF REVOLVING CREDIT NOTE

 

$                              

 

                  , 2004

 

FOR VALUE RECEIVED, THE MILLS LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), unconditionally promises to pay to the order of
                                 (the “Lender”), on the Revolving Credit
Termination Date (as defined in the Credit Agreement referred to below) the
principal sum of, or the Dollar Equivalent of which is equal to,
                                      DOLLARS ($                     ) or, if
less, the aggregate unpaid principal amount of all Revolving Credit Loans made
by the Lender pursuant to the Second Amended and Restated Revolving Credit and
Term Loan Agreement, dated as of December         , 2004 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the various financial institutions
(including the Lender) from time to time party thereto, JPMorgan Chase Bank,
N.A. (formerly known as JPMorgan Chase Bank), as administrative agent for the
Lenders (“Administrative Agent”) and the other parties thereto. Unless otherwise
defined, terms used herein have the meanings provided in the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from and including the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.

 

Payments of both principal and interest are to be made without setoff or
counterclaim in the currency in which such Loan was made and as specified in the
Credit Agreement in same day or immediately available funds to the account
designated by the Administrative Agent pursuant to the Credit Agreement.

 

This Revolving Credit Note is one of the Notes referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, to which reference is made
for a description of the security, if any, for this Revolving Credit Note and
for a statement of the terms and conditions on which the Borrower is permitted
and required to make prepayments and repayments of principal of the Indebtedness
evidenced by this Revolving Credit Note and on which such Indebtedness may be
declared to be or shall automatically become immediately due and payable and is
entitled to the benefits of, and is subject to the terms set forth in, the
Credit Agreement. The principal of this Revolving Credit Note is payable in the
amounts and under the circumstances, and its maturity is subject to acceleration
upon the terms, set forth in the Credit Agreement.

 

The Borrower hereby irrevocably authorizes each Lender to make (or cause to be
made) appropriate notations on the grid attached to such Lender’s Revolving
Credit Note (or on any continuation of such grid), which notations, if made,
shall evidence, inter alia, the date of, the outstanding principal of, and the
interest rate and Interest Period (if any) applicable to, the Revolving Credit
Loans evidenced hereby. Such notations shall, to the extent not inconsistent
with the notations made by the Administrative Agent in the Register, be
conclusive and binding on the Borrower in the absence of manifest error;
provided, however, that the failure of any Lender to make any such notations
shall not limit or otherwise affect any Obligations of the Borrower.

 

1

--------------------------------------------------------------------------------


 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

THIS REVOLVING CREDIT NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES
OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.

 

 

THE MILLS LIMITED PARTNERSHIP, a

 

Delaware limited partnership

 

 

 

By:

THE MILLS CORPORATION, its General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

REVOLVING CREDIT LOANS AND PRINCIPAL PAYMENTS

 

 

 

Amount of
Revolving Credit Loan
Made

 

Interest
Period
(If
Applicable)

 

Amount of
Principal Repaid

 

Unpaid
Principal Balance

 

Total

 

Notation
Made By

 

Date

 

Base
Rate

 

LIBOR Rate

 

EURIBOR
Rate

 

International
Eurocurrency
Rate

 

 

Base
Rate

 

LIBOR
Rate

 

EURIBOR
Rate

 

International
Eurocurrency
Rate

 

Base
Rate

 

LIBOR
Rate

 

EURIBOR
Rate

 

International Eurocurrency Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF TERM LOAN NOTE

 

 

 

New York, NY

$                           

 

                  , 2004

 

FOR VALUE RECEIVED, THE MILLS LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), unconditionally promises to pay to the order of
                  (the “Lender”), on the Term Loan Maturity Date (as defined in
the Second Amended and Restated Revolving Credit and Term Loan Agreement
referred to below) the principal sum of                                DOLLARS
($                ) or, if less, the aggregate unpaid principal amount of the
Term Loan made by the Lender pursuant to the Second Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of December      , 2004 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the various financial
institutions (including the Lender) from time to time party thereto, JPMorgan
Chase Bank, N.A. (formerly known as JPMorgan Chase Bank), as administrative
agent for the Lenders (“Administrative Agent”) and the other parties thereto.
Unless otherwise defined, terms used herein have the meanings provided in the
Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from and including the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Credit Agreement.

 

Payments of both principal and interest are to be made without setoff or
counterclaim in lawful money of the United States in Federal or other
immediately available funds at the office of the Administrative Agent (as such
term is defined in the Credit Agreement).

 

This Term Loan Note is one of the Notes referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, to which reference is made
for a description of the security, if any, for this Term Loan Note and for a
statement of the terms and conditions on which the Borrower is permitted and
required to make prepayments and repayments of principal of the Indebtedness
evidenced by this Term Loan Note and on which such Indebtedness may be declared
to be or shall automatically become immediately due and payable and is entitled
to the benefits of, and is subject to the terms set forth in, the Credit
Agreement. The principal of this Term Loan Note is payable in the amounts and
under the circumstances, and its maturity is subject to acceleration upon the
terms, set forth in the Credit Agreement.

 

The Borrower hereby irrevocably authorizes each Lender to make (or cause to be
made) appropriate notations on the grid attached to such Lender’s Term Loan Note
(or on any continuation of such grid), which notations, if made, shall evidence,
inter alia, the date of, the outstanding principal of, and the interest rate and
Interest Period (if any) applicable to, the Term Loans evidenced hereby. Such
notations shall, to the extent not inconsistent with the notations made by the
Administrative Agent in the Register, be conclusive and binding on the Borrower
in the absence of manifest error; provided, however, that the failure of any
Lender to make any such notations shall not limit or otherwise affect any
Obligations of the Borrower.

 

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

1

--------------------------------------------------------------------------------


 

THIS TERM LOAN NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.

 

 

THE MILLS LIMITED PARTNERSHIP, a
Delaware limited partnership

 

 

 

By:

THE MILLS CORPORATION, its
General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

TERM LOANS AND PRINCIPAL PAYMENTS

 

Date

 

Amount of Term Loan
Made, Converted or
Continued

 

Interest
Period (If
Applicable)

 

Amount of Principal
Repaid

 

Unpaid Principal
Balance

 

Total

 

Notation
Made
By:

 

 

 

Base Rate

 

LIBOR
Rate

 

 

 

Base Rate

 

LIBOR
Rate

 

Base Rate

 

LIBOR
Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

JPMorgan Chase Bank, N.A.

(formerly known as JPMorgan Chase Bank),
as Administrative Agent
1111 Fannin, 10th Floor
Houston, Texas 77002
Attention:  Loan and Agency Services

 

THE MILLS LIMITED PARTNERSHIP

 

Gentlemen and Ladies:

 

This Notice of Borrowing is delivered to you pursuant to Section 2.1(e) of the
Second Amended and Restated Revolving Credit and Term Loan Agreement, dated as
of December    , 2004 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among The Mills
Limited Partnership, a Delaware limited partnership (the “Borrower”), the
various financial institutions from time to time party thereto, JPMorgan Chase
Bank, N.A. (formerly known as JPMorgan Chase Bank), as administrative agent for
the Lenders (“Administrative Agent”) and the other parties thereto. Unless
otherwise defined herein or the context otherwise requires, terms used herein
have the meanings provided in the Credit Agreement.

 

The Borrower hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

(A)

 

Type of Borrowing(1)

 

 

 

 

 

 

 

 

 

(B)

 

Funding Date(2)

 

 

 

 

 

 

 

 

 

(C)

 

Principal Amount of Borrowing(3)

 

 

 

 

--------------------------------------------------------------------------------

(1) The Borrower shall indicate whether the requested Borrowing is (a) (i) a
Revolving Credit Tranche A Loan or Revolving Credit Tranche B Loan and whether
it is a Swing Borrowing or (ii) the Term Loan, and (b) for a Base Rate or
Eurocurrency Rate Borrowing.

 

(2) Shall be a Business Day at least (a) one Business Day in the case of Base
Rate Loans (except for Swing Loans), (b) three (3) Business Days in the case of
LIBOR Rate Loans, or (c) four (4) Business Days in the case of a Eurocurrency
Rate Loan denominated in Optional Currency, in each case after the date hereof. 
Swing Loans may have a Funding Date which is the same date as the Notice of
Borrowing.

 

(3) Not less than (i) $2,000,000 for LIBOR Rate Loans (and in integral multiples
of $500,000) and Swing Loans (and in integral multiples $1,000,000) or
(ii) $1,000,000 for all other Loans (and in integral multiples of $500,000) and,
in any case, not greater than the Revolving Credit Availability.  For Borrowings
denominated in Optional Currency, specify the amount in the requested Optional
Currency.  The Dollar Equivalent of any Loans requested herein that are
denominated in Optional Currency shall not exceed the Revolving Credit Tranche B
Availability.

 

1

--------------------------------------------------------------------------------


 

(D)

 

[Type of Optional Currency(4)

 

 

]

 

 

 

 

 

 

(E)

 

Interest Rate Basis(5)

 

 

]

 

 

 

 

 

 

(F)

 

[Interest Period and the last day thereof(6)

 

 

]

 

 

 

 

 

 

(G)

 

[Number of One Week Interest Periods Requested to Consolidate LIBOR Rate Loans
in Calendar Year (inclusive, if applicable, of this request)

 

 

]

 

The Borrower hereby certifies that[, based upon a conversion rate of        ,]
the Revolving Credit Tranche [A][B] Availability as of the date hereof, before
giving effect to the requested Revolving Credit Loan, is
                             , and that after giving effect to the requested
Revolving Credit Loan, the Revolving Credit Tranche [A][B] Obligations and the
Tranche [A][B] Letter of Credit Obligations will not exceed the Revolving Credit
Tranche [A][B] Commitments.

 

[The Borrower hereby further certifies that after giving effect to the requested
Revolving Credit Loans, [the Dollar Equivalent of the sum of (i) all Revolving
Credit Tranche B Obligations denominated in Optional Currency and (ii) all
Tranche B Letter of Credit Obligations denominated in Optional Currency is less
than or equal to the lesser of (a) $175,000,000 or (b) the Revolving Credit
Tranche B Commitments based upon a conversion rate of                     .][the
aggregate amount of all Swing Loans is less than or equal to $60,000,000.]]

 

The Borrower hereby acknowledges that, pursuant to Section 5.1 or 5.2 of the
Credit Agreement, as applicable, each of the delivery of this Notice of
Borrowing and the acceptance by the Borrower of the proceeds of the Loans
requested hereby constitute a representation and warranty by the Borrower that,
on the date hereof and on the Funding Date, and immediately before and after
giving effect thereto and to the application of the proceeds therefrom, all the

 

--------------------------------------------------------------------------------

(4) Sterling or Euros.

 

(5) Base Rate Loan, LIBOR Rate Loan, EURIBOR Rate Loan or International
Eurocurrency Rate Loan.

 

(6) For any (i) Eurocurrency Rate Loan denominated in Optional Currency, 1, 2,
or 3 months (or 6 months with the approval of and availability from all Lenders
with Revolving Credit Tranche B Commitments) and (ii) LIBOR Rate Loan, 1, 2, 3
or 6 months, one week with the approval of all Lenders or one year if available
from all Lenders, provided that on up to five (5) occasions per year, without
the consent of the Lenders, the Borrower may request an Interest Period of one
week in order to consolidate LIBOR Rate Loans.

 

2

--------------------------------------------------------------------------------


 

conditions set forth in Section 5.1 or Section 5.2 of the Credit Agreement, as
applicable, have been satisfied.

 

The Borrower agrees that if prior to the Funding Date any matter certified to
herein by it will not be true and correct at such time as if then made, it will
immediately so notify the Administrative Agent. Except to the extent, if any,
that prior to the Funding Date the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed to be certified as true and correct on the Funding Date as if then
made. The proceeds of the Loan will be used for purposes permitted by the Credit
Agreement.

 

Please wire transfer the proceeds of the Borrowing in the requested currency to
the accounts [of the following persons(7) [listed below in the name of the
Borrower and denominated in the currency in which the amount is borrowed](8) at
the financial institutions indicated respectively:

 

Person to be Paid

 

Amount to be

Name, Account No.,

Transferred

Address, etc.

 

 

[$][€][£]

 

 

 

 

 

 

 

 

Attention:

 

 

 

Account No.:

 

 

 

 

 

 

[$][€][£]

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Account No.:

 

 

 

 

{Remainder of page left intentionally blank)

 

 

--------------------------------------------------------------------------------

(7) For Loans denominated in Dollars.

 

(8) For Loans denominated in Optional Currency.

 

3

--------------------------------------------------------------------------------


 

The Borrower has caused this Notice of Borrowing to be executed and delivered,
and the certification and warranties contained herein to be made, by its duly
authorized officer this           day of                 , 200      .

 

 

 

THE MILLS LIMITED PARTNERSHIP, a
Delaware limited partnership

 

 

 

By:

THE MILLS CORPORATION, its
General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

JPMorgan Chase Bank, N.A.

(formerly known as JPMorgan Chase Bank),
as Administrative Agent
1111 Fannin, 10th Floor
Houston, Texas 77002

Attention:  Loan and Agency Services

 

THE MILLS LIMITED PARTNERSHIP

 

Gentlemen and Ladies:

 

This Notice of Conversion/Continuation is delivered to you pursuant to
Section 4.1(c) of the Second Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of December     , 2004 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Credit Agreement”),
among The Mills Limited Partnership, a Delaware limited partnership (the
“Borrower”), various financial institutions as are, or may from time to time
become, parties thereto (collectively, the “Lenders”), JPMorgan Chase Bank, N.A.
(formerly known as JPMorgan Chase Bank), as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”) and the other parties thereto.
Unless otherwise defined herein or the context otherwise requires, terms used
herein have the meanings provided in the Credit Agreement.

 

The Borrower by its signature below hereby requests and elects to(1):

 

(1)                                  Convert $                  (2) in aggregate
principal amount of the [Revolving Credit Tranche [A][B] Loans] [the Term Loans]
that are Base Rate Loans into LIBOR Rate Loans on              , 200  (3). The
Interest Period for such LIBOR Rate Loans is requested to be
                          (4).

 

--------------------------------------------------------------------------------

(1) Include those items that are applicable and complete appropriately for the
circumstances.

 

(2) The amount of funds converted into a LIBOR Rate Loan must be in a minimum
amount of $2,000,000 and in integral multiples of $1,000,000.

 

(3) Date of conversion must be a LIBOR Business Day.

 

(4) The Interest Period may be, for any LIBOR Rate Loan, 1, 2, 3 or 6 months,
one week with the approval of all Lenders or one year if available from all
Lenders.

 

1

--------------------------------------------------------------------------------


 

(2)                                  Convert $               in aggregate
principal amount of [Revolving Credit Tranche [A][B] Loans] [the Term Loans]
that are LIBOR Rate Loans with a current Interest Period ending
                , 200  (5) into Base Rate Loans.

 

(3)                                  Continue as Eurocurrency [Revolving Credit]
[Term] Loans [$][€][£]                                 (6) in aggregate
principal amount of Eurocurrency [Revolving Credit] [Term] Loans with a current
Interest Period from                                and ending
                             .  The succeeding Interest Period for such
Eurocurrency [Revolving Credit] [Term] Loans is requested to be
                 (7) [The number of one week Interest Periods, inclusive of this
request, requested this year to consolidate LIBOR Rate Loans is
                ].

 

The Borrower hereby:

 

(a)                                  certifies and warrants that no Potential
Event of Default or Event of Default has occurred and is continuing or will
(immediately after giving effect to the continuation or conversion requested
hereby) occur and be continuing; and

 

(b)                                 agrees that if prior to the time of such
continuation or conversion any matter certified to herein by it will not be true
and correct at such time as if then made, it will immediately so notify the
Administrative Agent.

 

Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed to be certified as true and correct on the date of such continuation
or conversion as if then made.

 

(Remainder of page intentionally left blank)

 

 

--------------------------------------------------------------------------------

(5) The conversion of LIBOR Rate Loans to Base Rate Loans may only occur on the
last day of the Interest Period.

 

(6) The amount continued as a Eurocurrency Rate Loan must be in a minimum amount
of the Dollar Equivalent of $2,000,000 ($1,000,000 in the case of Loans
denominated in Optional Currency) and in integral multiples of the Dollar
Equivalent of $1,000,000 ($500,000 in the case of Loans denominated in Optional
Currency).

 

(7) The Interest Period may be (i) for any Eurocurrency Rate Loan denominated in
Optional Currency, 1, 2, or 3 months (or 6 months with the approval of and
availability from all Lenders with Revolving Credit Tranche B Commitments) and
(ii) for any LIBOR Rate Loan, 1, 2, 3 or 6 months, one week with the approval of
all Lenders or one year if available from all Lenders, provided that on up to
five (5) occasions per year, without the consent of the Lenders, the Borrower
may request an Interest Period of one week in order to consolidate LIBOR Rate
Loans.

 

2

--------------------------------------------------------------------------------


 

The Borrower has caused this Notice of Conversion/Continuation to be executed
and delivered, and the certification and warranties contained herein to be made,
by its duly authorized officer this          day of
                            , 200  .

 

 

 

THE MILLS LIMITED PARTNERSHIP, a
Delaware limited partnership

 

 

 

By:

THE MILLS CORPORATION,
its General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF LETTER OF CREDIT REQUEST

 

JPMorgan Chase Bank, N.A.

(formerly known as JPMorgan Chase Bank),
as Administrative Agent
1111 Fannin, 10th Floor
Houston, Texas 77002

Attention:  Loan and Agency Services

 

THE MILLS LIMITED PARTNERSHIP

 

Gentlemen and Ladies:

 

This Letter of Credit Request is delivered to you pursuant to Sections 2.4
(a) and (b) of the Second Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of December   , 2004 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
The Mills Limited Partnership, a Delaware limited partnership (the “Borrower”),
the various financial institutions from time to time party thereto, JPMorgan
Chase Bank, N.A. (formerly known as JPMorgan Chase Bank), as administrative
agent for the Lenders (“Administrative Agent”) and the other parties thereto.
Unless otherwise defined herein or the context otherwise requires, terms used
herein have the meanings provided in the Credit Agreement.

 

The Borrower hereby requests that a Letter of Credit be issued under Section 2.4
of the Credit Agreement as follows:

 

Principal Amount:

 

[$][€][£]

 

 

Beneficiary:

 

 

 

Requested Issuance Date:(1)

 

 

 

Requested Expiration:(2)

 

 

 

Purpose:

 

 

 

 

--------------------------------------------------------------------------------

(1) Must be at least five (5) Business Days in the case of a Letter of Credit
denominated in Dollars, and ten (10) Business Days in the case of a Letter of
Credit denominated in Optional Currency, after the date hereof.

 

(2) May not be later than (i) fifteen (15) days prior to the Revolving Credit
Termination Date in the case of a Letter of Credit denominated in Dollars or
(ii) thirty (30) days prior to the Revolving Credit Termination Date in the case
of a Letter of Credit denominated in Optional Currency, unless (a) such Letter
of Credit is denominated in Dollars, (b) the aggregate of all Letters of Credit
expiring after such date, including after the Revolving Credit Termination Date,
are less than or equal to $20,000,000, (c) such Letter of Credit expires not
later than 180 days after the Revolving Credit Termination Date, and (d) such
Letter of Credit is collateralized or will be collateralized when required
pursuant to Section 2.4(a).

 

1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies that[, based upon a conversion rate of
                      ] (i) the Revolving Credit Tranche [A][B] Availability as
of the date hereof, before giving effect to the requested Letter of Credit, is
                                , (ii) after giving effect to the requested
Letter of Credit, the Revolving Credit Tranche [A][B] Obligations and the
Tranche [A][B] Letter of Credit Obligations will not exceed the Revolving Credit
Tranche [A][B] Commitments, and (iii) after giving effect to the requested
Letter of Credit, the Letter of Credit Obligations will not exceed $200,000,000.

 

The Borrower hereby acknowledges that, pursuant to Section 5.1 or 5.2 of the
Credit Agreement, as applicable, each of the delivery of this Letter of Credit
Request and the acceptance by the Borrower of the Letter of Credit requested
hereby constitute a representation and warranty by the Borrower that, on the
date of issuance of such Letter of Credit, and immediately before and after
giving effect thereto and to the application of the proceeds therefrom, all
conditions set forth in Section 5.1 or Section 5.2 of the Credit Agreement, as
applicable, have been satisfied.

 

The Borrower agrees that if prior to the time of the issuance of the Letter of
Credit requested hereby any matter certified to herein by it will not be true
and correct at such time as if then made, it will immediately so notify the
Administrative Agent. Except to the extent, if any, that prior to the time of
the issuance of the Letter of Credit requested hereby the Administrative Agent
shall receive written notice to the contrary from the Borrower, each matter
certified to herein shall be deemed once again to be certified as true and
correct at the date of issuance of such Letter of Credit as if then made. The
Letter of Credit will be used for purposes permitted by the Credit Agreement.

 

(Remainder of page intentionally left blank)

 

2

--------------------------------------------------------------------------------


 

The Borrower has caused this Letter of Credit Request to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly authorized officer this           day of              ,200  .

 

 

 

THE MILLS LIMITED
PARTNERSHIP,
a Delaware limited partnership

 

 

 

 

 

By:

THE MILLS CORPORATION,
its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------

 


 

EXHIBIT F

 

FORM OF

 

NEGOTIATED RATE QUOTE REQUEST

 

           , 200  

 

JPMorgan Chase Bank, N.A.

(formerly known as JPMorgan Chase Bank), as Administrative Agent
for the Lenders party to the Second Amended and Restated
Revolving Credit and Term Loan Agreement referred to below
1111 Fannin, 10th Floor
Houston, Texas 77002

Attention:  Loan and Agency Services

 

Re:                               Negotiated Rate Quote Request

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Second Amended and Restated Revolving
Credit and Term Loan Agreement dated as of December    , 2004 (as the same may
be amended, supplemented, amended and restated or otherwise modified from time
to time, the “Credit Agreement”, capitalized terms used herein and not otherwise
defined shall have the meanings given to them therein), among The Mills Limited
Partnership (the “Borrower”), the Lenders named therein and JPMorgan Chase Bank,
N.A. (formerly known as JPMorgan Chase Bank), as Administrative Agent for the
Lenders.

 

The Borrower hereby requests Negotiated Rate Quotes under the Credit Agreement
pursuant to Section 2.7 thereof and, in connection therewith, sets forth below
the information relating to such Borrowings (the “Proposed Borrowing”) as
required pursuant to the terms of the Credit Agreement:

 

(i)                                     The funding date (which shall be a
Business Day) of the Proposed Borrowing is                , 200  .

 

(ii)                                  The aggregate amount of the Proposed
Borrowing is        .(1)

 

--------------------------------------------------------------------------------

(1) For amounts denominated in Optional Currency, specify the amount in the
requested Optional Currency.  The Dollar Equivalent of the requested amount
shall (i) not exceed the Revolving Credit Availability, (ii) after giving effect
to the borrowing of Negotiated Rate Loans, the aggregate principal amount of the
outstanding Negotiated Rate Loans shall not exceed 50% of the Maximum Revolving
Credit Amount, and (iii) not exceed, to the extent such amount is to be
denominated in Optional Currency, the Revolving Credit Tranche B Availability.

 

1

--------------------------------------------------------------------------------


 

(iii)                                 The Proposed Borrowing will be a
[Eurocurrency Negotiated Rate Loan] [Fixed Rate Loan].

 

[(iv)                            The type of Optional Currency requested is
[Sterling] [Euros].](2)

 

([i]v)                      The requested Interest Periods for the Proposed
Borrowing are as follows:(3)

 

Start of Interest Period

 

End Date of Interest Period

 

Duration in months

 

 

 

 

 

 

 

 

 

Upon any acceptance of a Negotiated Rate Quote by the Borrower, the
Administrative Agent is hereby directed to disburse the proceeds of the
Negotiated Rate Loans comprising the Proposed Borrowing on the funding date
therefor as set forth on Schedule 1 attached hereto and made a part hereof,
whereupon the proceeds of such Negotiated Rate Loans shall be deemed received by
or for the benefit of the Borrower.

 

The Borrower hereby certifies that the conditions precedent contained in
Sections 5.1 and 5.2 of the Credit Agreement are satisfied on the date hereof
and will be satisfied on the funding date of the Proposed Borrowing.  The
Compliance Certificate as to pro forma covenant compliance required by
Section 5.2(e) of the Credit Agreement is attached hereto.

 

 

 

THE MILLS LIMITED PARTNERSHIP, a
Delaware limited partnership

 

 

 

 

 

 

 

By:

THE MILLS CORPORATION,
its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(2) Include if Optional Currency requested.

 

(3) Such Interest Period shall be 1, 2, 3 or 6 months.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

to

Negotiated Rate Quote Request

 

dated                 , 200  

 

[Insert disbursement directions]

 

 

3

--------------------------------------------------------------------------------


 

[Attach Compliance Certificate]

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT G

FORM OF

 

NEGOTIATED RATE QUOTE

 

                    , 200   

 

JPMorgan Chase Bank, N.A.

(formerly known as JPMorgan Chase Bank),
as Administrative Agent
for the Lenders party to the Second Amended and Restated
Revolving Credit and Term Loan Agreement referred to below
1111 Fannin, 10th Floor
Houston, Texas 77002

Attention:  Loan and Agency Services

 

Re:                               Negotiated Rate Quote

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Second Amended and Restated Revolving
Credit and Term Loan Agreement dated as of December   , 2004 (as the same may be
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”, capitalized terms used herein and not otherwise
defined shall have the meanings given to them therein), among The Mills Limited
Partnership (the “Borrower”), the Lenders named therein and JPMorgan Chase Bank,
N.A. (formerly known as JPMorgan Chase Bank), as Administrative Agent for the
Lenders.

 

The lender designated herein (the “Lender”) hereby makes a Negotiated Rate
Quote, pursuant to Section 2.7 of the Credit Agreement and, in connection
therewith, sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required pursuant to the terms of the Credit Agreement:

 

(i)                                     The name of the Lender is
                       . The contact information for such Lender is as follows:

 

[Name]

[Address]

[Telephone]

[Telecopy]

 

1

--------------------------------------------------------------------------------


 

(ii)                                  The principal amount of the Proposed
Borrowing is [$][€][£]                    .(1)

 

(iii)                               The Negotiated Rate or Rates at which the
Lender is prepared to make such Loan or Loans is/are as follows:

 

Currency

 

Loan
Amount

 

Rate

 

Interest Period
Beginning

 

Interest Period
Ending

 

Duration(2)

 

 

 

 

 

 

 

 

[LENDER]

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1)The principal amount shall be a minimum of the Dollar Equivalent of
$5,000,000 and an integral multiple of the Dollar Equivalent of $1,000,000 and
may equal the entire principal amount of the Negotiated Rate Loan requested by
the Borrower.

 

(2)Such Interest Period shall be 1, 2, 3 or 6 months.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF SECOND AMENDED AND RESTATED GUARANTY

 

FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration paid or delivered to the undersigned THE MILLS
CORPORATION, a Delaware corporation (hereinafter referred to as “Guarantor”),
the receipt and sufficiency whereof are hereby acknowledged by Guarantor, and
for the purpose of seeking to induce JPMORGAN CHASE BANK, N.A. (formerly known
as JPMorgan Chase Bank), a national banking association, as administrative agent
and as a Lender (hereinafter referred to as “Lender,” which term shall also
include each other Lender which may now or hereafter become party to the Second
Amended and Restated Revolving Credit and Term Loan Agreement, dated of even
date herewith among Borrower (as defined below), JPMorgan Chase Bank, N.A.
(formerly known as JPMorgan Chase Bank), for itself and as administrative agent,
the other Lenders now or hereafter a party thereto and the other parties thereto
(the “Credit Agreement”) and shall also include any such individual Lender
acting as Administrative Agent for all of the Lenders or any other holder of a
Note), to extend Loans or Letters of Credit or otherwise provide financial
accommodations to THE MILLS LIMITED PARTNERSHIP, a Delaware limited partnership
(“Borrower”), which Loans, Letters of Credit and provision of financial
accommodations Guarantor acknowledges will be to the direct interest, advantage
and benefit of Guarantor, Guarantor does hereby absolutely, unconditionally and
irrevocably guarantee (as this agreement may be amended, supplemented, restated
or modified from time to time, this “Guaranty”) to Lender:

 

(a) the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of the Notes, together with interest as
provided in the Notes, together with any replacements, supplements, amendments,
renewals, modifications, consolidations, restatements and extensions thereof;
and

 

(b) the full and prompt payment and performance of all obligations of Borrower
to Lender under the terms of the Credit Agreement, together with any
replacements, supplements, renewals, modifications, consolidations, restatements
and extensions thereof; and

 

(c) the full and prompt payment and performance of any and all other obligations
of Borrower to Lender under any other agreements, documents or instruments now
or hereafter evidencing, securing or otherwise relating to the indebtedness
evidenced by the Notes or the Credit Agreement (the Notes, the Credit Agreement
and said other agreements, documents and instruments are hereinafter
collectively referred to as the “Loan Documents” and individually referred to as
a “Loan Document”).  All terms used herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

 

1.                                       Agreement to Pay and Perform; Costs of
Collection. Guarantor does hereby agree that if any of the Notes is not paid by
Borrower in accordance with its terms, or if any and all sums which are now or
may hereafter become due from Borrower to Lender under the Loan Documents are
not paid by Borrower in accordance with their terms, or if any and all other
obligations of Borrower to Lender under the Notes and the Loan Documents are not
performed by Borrower in accordance with their terms, Guarantor will, on demand
by the Administrative Agent, make such payments and perform such obligations.
Guarantor further agrees to pay Lender on demand all reasonable costs and
expenses (including court costs and reasonable attorneys’ fees and
disbursements) paid or incurred by Lender in endeavoring to collect the
indebtedness guaranteed hereby, to enforce any of the other obligations of
Borrower guaranteed hereby, or any portion thereof, or to enforce this Guaranty,
and

 

1

--------------------------------------------------------------------------------


 

until paid to Lender, such sums shall bear interest at the default rate of
interest set forth in Section 4.1(d) of the Credit Agreement (or any successor
provision thereto) unless collection from Guarantor of interest at such rate
would be contrary to applicable law, in which event such sums shall bear
interest at the highest rate which may be collected from Guarantor under
applicable law.

 

2.                                       Reinstatement of Refunded Payments. If,
for any reason, any payment to Lender of any of the obligations guaranteed
hereunder is required to be refunded by Lender to Borrower, or paid or turned
over to any other Person, including, without limitation, by reason of the
operation of bankruptcy, reorganization, receivership or insolvency laws or
similar laws of general application relating to creditors’ rights and remedies
now or hereafter enacted, Guarantor agrees to pay the amount so required to be
refunded, paid or turned over (the “Turnover Payment”), the obligations of
Guarantor shall not be treated as having been discharged by the original payment
to Lender giving rise to the Turnover Payment, and this Guaranty shall be
treated as having remained in full force and effect for any such Turnover
Payment so made by Lender, as well as for any amounts not theretofore paid to
Lender on account of such obligations.

 

3.                                            Rights of Lender to Deal with
Collateral, Borrower and Other Persons. Guarantor hereby consents and agrees
that Lender may at any time, and from time to time, without thereby releasing
Guarantor from any liability hereunder and without notice to or further consent
from Guarantor, either with or without consideration: release or surrender any
Lien or other security of any kind or nature whatsoever held by it or by any
Person on its behalf or for its account, securing any indebtedness or liability
hereby guaranteed; substitute for any collateral so held by it, other collateral
of like kind, or of any kind; modify the terms of the Notes or the Loan
Documents; extend or renew the Notes for any period; grant releases, compromises
and indulgences with respect to the Notes or the Loan Documents and to any
Persons now or hereafter liable thereunder or hereunder; release any other
guarantor, surety, endorser or accommodation party of the Notes or any other
Loan Documents; or take or fail to take any action of any type whatsoever. No
such action which Lender shall take or fail to take in connection with the Notes
or the Loan Documents, or any of them, or any security for the payment of the
indebtedness of Borrower to Lender or for the performance of any obligations or
undertakings of Borrower, nor any course of dealing with Borrower or any other
Person, shall release Guarantor’s obligations hereunder, affect this Guaranty in
any way or afford Guarantor any recourse against Lender. The provisions of this
Guaranty shall extend and be applicable to all replacements, supplements,
renewals, amendments, extensions, consolidations, restatements and modifications
of the Notes and the Loan Documents, and any and all references herein to the
Notes and the Loan Documents shall be deemed to include any such replacements,
supplements, renewals, extensions, amendments, consolidations, restatements or
modifications thereof. Without limiting the generality of the foregoing,
Guarantor acknowledges and agrees that this Guaranty shall extend and be
applicable to each new or replacement note delivered by Borrower pursuant to
Section 13.1 of the Credit Agreement.

 

4.                                       No Contest with Lender; Subordination.
So long as any obligation hereby guaranteed remains unpaid or undischarged,
Guarantor will not, by paying any sum recoverable hereunder (whether or not
demanded by Lender) or by any means or on any other ground, claim any set-off or
counterclaim against Borrower in respect of any liability of Guarantor to
Borrower or, in proceedings under federal bankruptcy law or insolvency
proceedings of any nature, prove in competition with Lender in respect of any
payment hereunder or be entitled to have the benefit of any counterclaim or
proof of claim or dividend or payment by or on behalf of Borrower or the benefit
of any other security for any obligation hereby guaranteed which, now or
hereafter, Lender may hold or in which it may have any share. Guarantor hereby
expressly waives any right of contribution from or indemnity against Borrower,
whether at law or in equity, arising from any payments made by Guarantor
pursuant

 

2

--------------------------------------------------------------------------------


 

to the terms of this Guaranty, and Guarantor acknowledges that, until the
indefeasible payment in full of the Obligations and the termination of the
Revolving Credit Commitments, Guarantor has no right whatsoever to proceed
against Borrower for reimbursement of any such payments. In connection with the
foregoing, Guarantor expressly waives, until the indefeasible payment in full of
the Obligations and the termination of the Revolving Credit Commitments, any and
all rights of subrogation to Lender against Borrower (it being understood that
Guarantor is not waiving any right of subrogation that it may otherwise have but
only is waiving the exercise thereof as provided above), and Guarantor hereby
waives any rights to enforce any remedy which Lender may have against Borrower
and any rights to participate in any collateral for Borrower’s obligations under
the Loan Documents. Guarantor hereby subordinates any and all indebtedness of
Borrower now or hereafter owed to Guarantor to all indebtedness of Borrower to
Lender (including any indebtedness accruing after the commencement of a case
under any chapter of Title 11, U.S.C.A. as amended from time to time or any
successor statute), and agrees with Lender that (a) from and after the
occurrence and during the continuance of a Potential Event of Default or Event
of Default, Guarantor shall not demand or accept any payment from Borrower on
account of such indebtedness, (b) Guarantor shall not claim any offset or other
reduction of Guarantor’s obligations hereunder because of any such indebtedness,
and (c) Guarantor shall not take any action to obtain any interest in any of the
security described in and encumbered by the Loan Documents because of any such
indebtedness; provided, however, that, if Lender so requests, such indebtedness
shall be collected, enforced and received by Guarantor as trustee for Lender and
be paid over to Lender on account of the indebtedness of Borrower to Lender, but
without reducing or affecting in any manner the liability of Guarantor under the
other provisions of this Guaranty except to the extent the principal amount of
such outstanding indebtedness shall have been reduced by such payment.

 

5.                                       Waiver of Defenses. Guarantor hereby
agrees that its obligations hereunder shall not be affected or impaired by, and
hereby waives and agrees not to assert or take advantage of any defense based
on:

 

(a)                                  any statute of limitations in any action
hereunder or for the collection of the Notes or for the payment or performance
of any obligation hereby guaranteed;

 

(b)                                 the incapacity, lack of authority, death or
disability of Borrower or any other Person, or the failure of Lender to file or
enforce a claim against the estate (either in administration, bankruptcy or in
any other proceeding) of Borrower or Guarantor or any other Person;

 

(c)                                  the dissolution or termination of existence
of Borrower or Guarantor;

 

(d)                                 the voluntary or involuntary liquidation,
sale or other disposition of all or substantially all of the assets of Borrower;

 

(e)                                  the voluntary or involuntary receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization,
assignment, composition, or readjustment of, or any similar proceeding
affecting, Borrower, Guarantor, or any of Guarantor’s Subsidiaries or any of
their respective properties or assets;

 

(f)                                    the damage, destruction, condemnation,
foreclosure or surrender of all or any part of the Property;

 

(g)                                 the failure of Lender to give notice of the
existence, creation or incurring of any new or additional indebtedness or
obligation of Borrower or of any action or nonaction on the part

 

3

--------------------------------------------------------------------------------


 

of any other Person whomsoever in connection with any obligation hereby
guaranteed;

 

(h)                                 any failure or delay of Lender to commence
an action against Borrower or any other Person, to assert or enforce any
remedies against Borrower under the Notes or the Loan Documents, or to realize
upon any security;

 

(i)                                     any failure of any duty on the part of
Lender to disclose to Guarantor any facts it may now or hereafter know regarding
Borrower, the Property or any of the Improvements, whether such facts materially
increase the risk to Guarantor or not;

 

(j)                                     failure to accept or give notice of
acceptance of this Guaranty by Lender;

 

(k)                                  failure to make or give notice of
presentment and demand for payment of any of the indebtedness or performance of
any of the obligations hereby guaranteed;

 

(1)                                  failure to make or give protest and notice
of dishonor or of default to Guarantor or to any other party with respect to the
indebtedness or performance of obligations hereby guaranteed;

 

(m)                               any and all other notices whatsoever to which
Guarantor might otherwise be entitled;

 

(n)                                 any lack of diligence by Lender in
collection, protection or realization upon any collateral securing the payment
of the indebtedness or performance of obligations hereby guaranteed;

 

(o)                                 the invalidity or unenforceability of the
Notes or any of the Loan Documents;

 

(p)                                 the compromise, settlement, release or
termination of any or all of the obligations of Borrower under the Notes or the
Loan Documents;

 

(q)                                 any transfer by Borrower or any other Person
of all or any part of the security, if any, encumbered by the Loan Documents;

 

(r)                                    the failure of Lender to perfect any
security or to extend or renew the perfection of any security; or

 

(s)                                  to the fullest extent permitted by law, any
other legal, equitable or surety defenses whatsoever to which Guarantor might
otherwise be entitled, it being the intention that the obligations of Guarantor
hereunder are absolute, unconditional and irrevocable.

 

6.                                       Guaranty of Payment and Performance and
Not of Collection. This is a guaranty of payment and performance and not of
collection. The liability of Guarantor under this Guaranty shall be primary,
direct and immediate and not conditional or contingent upon the pursuit of any
remedies against Borrower or any other Person, nor against securities or Liens
available to Lender, its successors, successors in title, endorsees or assigns.
Guarantor hereby waives any right to require that an action be brought against
Borrower or any other Person or to require that resort be had to any security or
to any balance of any deposit account or credit on the books of Lender in favor
of Borrower or any other Person.

 

4

--------------------------------------------------------------------------------


 

7.                                       Rights and Remedies of Lender. In the
event of the occurrence of an Event of Default under the Notes or the Loan
Documents, or any of them, Lender shall have the right to enforce its rights,
powers and remedies thereunder or hereunder or under any other agreement,
document or instrument now or hereafter evidencing, securing or otherwise
relating to the indebtedness evidenced by the Notes or contemplated or secured
by the Loan Documents, in any order, and all rights, powers and remedies
available to Lender in such event shall be nonexclusive and cumulative of all
other rights, powers and remedies provided thereunder or hereunder or by law or
in equity. Accordingly, Guarantor hereby authorizes and empowers Lender upon the
occurrence and during the continuance of any Event of Default under the Notes or
the Loan Documents, at its sole discretion, and without notice to Guarantor, to
exercise any right or remedy which Lender may have, including, but not limited
to, judicial foreclosure, exercise of rights of power of sale, acceptance of a
deed or assignment in lieu of foreclosure, appointment of a receiver to collect
rents and profits, exercise of remedies against personal property, or
enforcement of any assignment of leases, as to any security, whether real,
personal or intangible. At any public or private sale of any security or
collateral for any indebtedness or any part thereof guaranteed hereby, whether
by foreclosure or otherwise, Lender may, in its discretion, purchase all or any
part of such security or collateral so sold or offered for sale for its own
account and may apply against the amount bid therefor all or any part of the
balance due it pursuant to the terms of the Notes or the Loan Documents without
prejudice to Lender’s remedies hereunder against Guarantor for deficiencies. If
the indebtedness guaranteed hereby is partially paid by reason of the election
of Lender to pursue any of the remedies available to Lender, or if such
indebtedness is otherwise partially paid, this Guaranty shall nevertheless
remain in full force and effect, and Guarantor shall remain liable for the
entire balance of the indebtedness guaranteed hereby even though any rights
which Guarantor may have against Borrower may, be destroyed or diminished by the
exercise of any such remedy.

 

8                                          Application of Payments. Guarantor
hereby authorizes Lender, without notice to Guarantor, to apply all payments and
credits received from Borrower or from Guarantor and its Subsidiaries or
realized from any security in such manner and in such priority as set forth in
the Credit Agreement to the indebtedness, obligation and undertakings which are
the subject of this Guaranty.

 

9.                                       Business Failure, Bankruptcy or
Insolvency. In the event of the business failure of Guarantor or if there shall
be pending any bankruptcy or insolvency case or proceeding with respect to
Guarantor under federal bankruptcy law or any other applicable law or in
connection with the insolvency of Guarantor, or if a liquidator, receiver, or
trustee shall have been appointed for Guarantor or Guarantor’s properties or
assets, Lender may file such proofs of claim and other papers or documents as
may be necessary or advisable in order to have the claims of Lender allowed in
any proceedings relative to Guarantor, or any of Guarantor’s properties or
assets, and, irrespective of whether the indebtedness or other obligations of
Borrower guaranteed hereby shall then be due and payable, by declaration or
otherwise, Lender shall be entitled and empowered to file and prove a claim for
the whole amount of any sums or sums owing with respect to the, indebtedness or
other obligations of Borrower guaranteed hereby, and to collect and receive any
moneys or other property payable or deliverable on any such claim. Guarantor
covenants and agrees that upon the commencement of a voluntary or involuntary
bankruptcy proceeding by or against Borrower, Guarantor shall not seek a
supplemental stay or otherwise pursuant to 11 U.S.C. §105 or any other provision
of the Bankruptcy Reform Act of 1978, as amended, or any other debtor relief law
(whether statutory, common law, case law, or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, to
stay, interdict, condition, reduce or inhibit the ability of Lender to enforce
any rights of Lender against Guarantor by virtue of this Guaranty or otherwise.

 

10.                                 Representations and Warranties. Guarantor
hereby represents and warrants to each

 

5

--------------------------------------------------------------------------------


 

Lender that the representations and warranties contained in Article VI of the
Credit Agreement, insofar as the representations and warranties contained
therein are applicable to it, its Subsidiaries and its properties, are true and
correct in all material respects, each such representation, and warranty set
forth in such Article (insofar as applicable as aforesaid) and all other terms
of the Credit Agreement to which reference is made therein, together with all
related definitions and ancillary provisions, being hereby incorporated into
this Guaranty by reference as though specifically set forth in this Article.

 

11.                                 Affirmative Covenants. Guarantor covenants
and agrees that, so long as any portion of the Obligations shall remain unpaid,
any other obligation guaranteed hereunder remains undischarged or any Lender
shall have any outstanding Revolving Credit Commitments or obligation to issue
Letters of Credit, it will, unless the Requisite Lenders shall otherwise consent
in writing, perform, comply with and be bound by all of the agreements,
covenants and obligations contained in Article VII, VIII and IX of the Credit
Agreement which are applicable to Guarantor, its Subsidiaries or its properties,
each such agreement, covenant and obligation contained in such Articles and all
other terms of the Credit Agreement, including without limitation Borrower’s
right to cure certain Potential Events of Default as set forth in Section 10.1
of the Credit Agreement, to which reference is made herein, together with all
related definitions and ancillary provisions, being hereby incorporated into
this Guaranty by reference as though specifically set forth in this Article.

 

12.                                 Rights of Set-off. Regardless of the
adequacy of any collateral or other means of obtaining repayment of the
obligations guaranteed hereunder, during the continuance of any Event of Default
hereunder or under the Notes or the Loan Documents, each Lender may at any time
and without notice to Guarantor set-off and apply the whole or any portion or
portions of any or all deposits (general or specific, time or demand,
provisional or final, regardless of currency, maturity, or the branch of Lender
where the deposits are held) now or hereafter held by such Lender and other sums
credited by or due from such Lender to Guarantor or subject to withdrawal by
Guarantor against amounts payable under this Guaranty, whether or not (a) any
other Person or Persons could also withdraw money therefrom; (b) such Lender
shall have made any demand hereunder or (c) the Administrative Agent, at the
request or with the consent of the Requisite Lenders, shall have declared the
principal of and interest on the Loans and other amounts due hereunder or under
the Loan Document to be due and payable as permitted by the Credit Agreement and
even though such obligations may be contingent or unmatured.

 

13.                                 Changes in Writing; No Revocation. This
Guaranty may not be changed orally, and no obligation of Guarantor hereunder can
be released or waived by Lender except by a writing signed by a duly authorized
officer of Lender. This Guaranty shall be irrevocable by Guarantor until all
indebtedness guaranteed hereby has been completely repaid, the obligation to
issue Letters of Credit has terminated and all obligations and undertakings of
Borrower under, by reason of, or pursuant to the Notes and the Loan Documents
have been completely performed.

 

14.                                 Notices. Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, sent by facsimile
transmission or by courier service or United States certified mail and shall be
deemed to have been given when delivered in person or by courier service, upon
receipt of a facsimile transmission, or four (4) Business Days after deposit in
the United States mail with postage prepaid and properly addressed. For the
purposes hereof, the addresses of the Lender shall be in care of Administrative
Agent at its address for notices set forth in the Credit Agreement and the
address of Guarantor shall be as set forth below the Guarantor’s name on the
signature page hereof (until notice of a change thereof is delivered as provided
in Section 13.8 of the Credit Agreement).

 

6

--------------------------------------------------------------------------------


 

15.                                 Governing Law, Entire Agreement, etc. THIS
GUARANTY SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH AND BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.

 

16.                                 Forum Selection and Consent to Jurisdiction.

 

(a) Personal Jurisdiction. EACH OF THE LENDERS AND GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT SITTING IN NEW YORK,
NEW YORK, AND ANY COURT HAVING JURISDICTION OVER APPEALS OF MATTERS HEARD IN
SUCH COURTS, IN ANY ACTION OR PROCEEDING ARISING OUT OF, CONNECTED WITH, RELATED
TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH
THIS CREDIT AGREEMENT, WHETHER ARISING IN CONTRACT, TORT, EQUITY OR OTHERWISE,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE GUARANTOR (IN SUCH
CAPACITY, THE “PROCESS AGENT”) AGREES TO ACCEPT SERVICE OF ALL PROCESS IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, SUCH SERVICE BEING HEREBY ACKNOWLEDGED TO BE
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. EACH OF THE LENDERS AND THE
GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. EACH OF THE LENDERS (AS TO COURTS IN NEW
YORK STATE ONLY) AND THE GUARANTOR, WITH RESPECT TO COURTS IN NEW YORK STATE,
WAIVES IN ALL DISPUTES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE
COURT CONSIDERING THE DISPUTE.

 

(b)                                 THE GUARANTOR AGREES THAT THE LENDER SHALL
HAVE THE RIGHT TO PROCEED AGAINST THE GUARANTOR OR ITS PROPERTY IN A COURT IN
ANY LOCATION NECESSARY OR APPROPRIATE TO ENABLE THE LENDER TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER ENTERED IN FAVOR OF THE LENDER. THE GUARANTOR AGREES THAT
IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY THE
LENDER TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE LENDER. THE
GUARANTOR WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN
WHICH THE LENDER MAY COMMENCE A PROCEEDING DESCRIBED IN THIS SECTION.

 

(i)                                     Service of Process. EACH LENDER (WITH
RESPECT TO NEW YORK STATE ONLY) AND THE GUARANTOR IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, FOR THE GUARANTOR TO THE PROCESS AGENT (FOR GUARANTOR) OR THE
GUARANTOR’S NOTICE ADDRESS SPECIFIED

 

7

--------------------------------------------------------------------------------


 

BELOW, SUCH SERVICE TO BECOME EFFECTIVE UPON RECEIPT.  EACH LENDER (WITH RESPECT
TO NEW YORK STATE ONLY) AND THE GUARANTOR WITH RESPECT TO COURTS IN NEW YORK
STATE, IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY
OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING WITH RESPECT TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY JURISDICTION SET FORTH ABOVE. NOTHING HEREIN SHALL AFFECT THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE
RIGHT OF THE LENDER TO BRING PROCEEDINGS AGAINST THE GUARANTOR IN THE COURTS OF
ANY OTHER JURISDICTION.

 

17.                            Waiver of Jury Trial. EACH LENDER AND THE
GUARANTOR IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

18.                                 Successors and Assigns. The provisions of
this Guaranty shall be binding upon Guarantor and its successors, successors in
title, legal representatives, and assigns, and shall inure to the benefit of
Lender, its successors, successors in title, legal representatives and assigns.

 

19.                                 Assignment by Lender. This Guaranty is
assignable by Lender in whole or in part in conjunction with any assignment of
the Notes or portions thereof made in compliance with the provisions of the
Credit Agreement, and any assignment hereof or any transfer or assignment of the
Notes or portions thereof by Lender shall operate to vest in any such assignee
the rights and powers, in whole or in part, as appropriate, herein conferred
upon and granted to Lender.

 

20.                                 Severability. If any term or provision of
this Guaranty shall be determined to be illegal or unenforceable, all other
terms and provisions hereof shall nevertheless remain effective and shall be
enforced to the fullest extent permitted by law.

 

21.                                 Disclosure. Guarantor agrees that in
addition to disclosures made in accordance with standard banking practices, any
Lender may disclose information obtained by such Lender pursuant to this
Guaranty to assignees or participants and potential assignees or participants
hereunder; provided, however, that all such disclosures shall be subject to the
confidentiality provisions set forth in Section 13.20 of the Credit Agreement.

 

22.                                 No Unwritten Agreements. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

23.                                 Time of the Essence. Time is of the essence
with respect to each and every covenant, agreement and obligation of Guarantor
under this Guaranty.

 

24.                                 Condition of Borrower. Guarantor warrants
and represents that it is fully aware of the financial condition of the Borrower
and is executing and delivering this Guaranty based solely upon Guarantor’s own
independent investigation of all matters pertinent hereto, and that Guarantor is
not relying in any manner upon any representation or statement of any Lender.
Guarantor warrants,

 

8

--------------------------------------------------------------------------------


 

represents and agrees that Guarantor is in a position to obtain, and Guarantor
hereby assumes full responsibility for obtaining, any additional information
concerning the financial condition of the Borrower and any other matter
pertinent hereto, and that Guarantor is not relying upon any Lender to furnish,
and shall have no right to require any Lender to obtain or disclose, any
information with respect to the indebtedness or obligations guaranteed hereby,
the financial condition or character of the Borrower or the ability of the
Borrower to pay the indebtedness or perform the obligations guaranteed hereby,
the existence of any collateral or security for any or all of such indebtedness
or obligations, the existence or nonexistence of any other guaranties of all or
any part of such indebtedness or obligations, any actions or non-action on the
part of any Lender, the Borrower or any other Person, or any other matter, fact
or occurrence whatsoever. By execution this Guaranty, Guarantor acknowledges and
knowingly accepts the full range of risks encompassed within a contract of
guaranty.

 

25.                                 No Assignment by Guarantor. Guarantor shall
not assign or transfer any of its rights or obligations under this Guaranty or
any of the Loan Documents without the prior written consent of each of the
Lenders (and any such assignment or transfer shall be null and void).

 

26.                                 Statement of Discharge. Upon the payment in
full of the indebtedness guaranteed hereby and upon the termination of the
Lender’s obligations to advance Loans or issue Letters of Credit to Borrower,
the Agent shall, upon the written request of Guarantor, deliver a statement to
the Guarantor that the Guarantor’s obligations under this Guaranty have been
discharged and satisfied and that this Guaranty is terminated (subject to
reinstatement as provided herein).

 

27.                                 Original Guaranties Superceded.  This
Guaranty shall supercede (i) that certain Amended and Restated Guaranty, dated
as of June 26, 2003, by the Guarantor in favor of Fleet National Bank, as
administrative agent and as a lender, and each of the other lenders party to the
Existing Revolving Agreement (as defined in the Credit Agreement), as reaffirmed
by the Guarantor in that certain Reaffirmation of Guaranty, dated as of
October 15, 2004 (collectively, the “Revolving Credit Guaranty”), guaranteeing
the payment and performance of the obligations under the Existing Revolving
Agreement, and (ii) that certain Guaranty, dated as of October 15, 2004 (the
“Term Loan Guaranty”), by the Guarantor in favor of JPMorgan Chase Bank, N.A.
(formerly known as JPMorgan Chase Bank), as administrative agent and as a lender
and each of the other lenders party to the Original Term Loan Agreement (as
defined in the Credit Agreement), guaranteeing the payment and performance of
the obligations of the Borrower under the Original Term Loan Agreement, each in
its entirety.  On the Closing Date, the rights and obligations of the Guarantor
under each of the Revolving Credit Guaranty and the Term Loan Guaranty shall be
subsumed within and be governed by this Guaranty.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the     th day of
December, 2004.

 

 

 

THE MILLS CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Notice Address:

 

The Mills Corporation

 

1300 Wilson Boulevard, Suite 400

 

Arlington, Virginia 22209

 

Attn: Thomas Frost

 

Facsimile: (703) 526-5198

 

10

--------------------------------------------------------------------------------


 

Administrative Agent joins in the execution of this Guaranty for the sole and
limited purpose of evidencing its agreement to waiver of the right to trial by
jury contained in Section 17 hereof and Section 13.17 of the Credit Agreement.

 

 

 

JPMORGAN CHASE BANK, N.A. (formerly known
as JPMorgan Chase Bank), as Administrative Agent
for Lenders

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

11

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF

 

DESIGNATED BANK NOTE

 

 

$

New York, New York

 

                  ,200    

 

FOR VALUE RECEIVED, The Mills Limited Partnership (the “Borrower”), promises to
pay to the order of                               (the “Lender”) the Dollar
Equivalent of the unpaid principal amount of each Negotiated Rate Loan made by
the Lender to the Borrowers pursuant to the Second Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of December    , 2004 (as the
same may be amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the institutions
from time to time party thereto as lenders and JPMorgan Chase Bank, N.A.
(formerly known as JPMorgan Chase Bank), as Administrative Agent, on the dates
specified in the Credit Agreement.  The Borrower promises to pay interest on the
unpaid principal amount of each such Negotiated Rate Loan on the dates and at
the rate or rates provided for in the Credit Agreement.  All such payments of
principal and interest shall be made in the currency in which the Negotiated
Rate Loan was made and as specified in the Credit Agreement in same day or other
immediately available funds at the office of the Administrative Agent (as such
term is defined in the Credit Agreement).

 

All Negotiated Rate Loans made by the Lender, the respective types and
maturities thereof and all repayments of the principal thereof shall be recorded
by the Lender and, if the Lender so elects in connection with any transfer or
enforcement hereof, appropriate notations to evidence the foregoing information
with respect to each such Loan then outstanding may be endorsed by the Lender on
the schedule attached hereto, or on a continuation of such schedule attached to
and made a part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

 

This Designated Bank Note is one of the Designated Bank Notes referred to in the
Credit Agreement.  Terms used but not otherwise defined herein shall have the
meanings given to them in the Credit Agreement.  Reference is made to the Credit
Agreement for provisions for the prepayment hereof, the acceleration of the
maturity hereof upon the happening of certain events and certain waivers by the
Borrower.

 

THIS DESIGNATED BANK NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES
OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 

 

THE MILLS LIMITED PARTNERSHIP, a
Delaware limited partnership

 

1

--------------------------------------------------------------------------------


 

 

 

 

By:

THE MILLS CORPORATION,
its General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

NEGOTIATED RATE LOANS AND PAYMENTS OF PRINCIPAL

 

 

Date

 

Amount of
Negotiated
Rate Loan

 

Type of
Negotiated
Rate Loan

 

Amount of
Principal
Repaid

 

Maturity Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF

 

DESIGNATION AGREEMENT

 

Dated                          , 200   

 

Reference is hereby made to the Second Amended and Restated Revolving Credit and
Term Loan Agreement dated as of December    , 2004 (as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among The Mills Limited Partnership (the “Borrower”), the
Lenders named therein and JPMorgan Chase Bank, N.A. (formerly known as JPMorgan
Chase Bank), as Administrative Agent for the Lenders.  Terms used but not
otherwise defined herein shall have the meanings given to them in the Credit
Agreement.

 

[NAME OF DESIGNOR] (the “Designor”) and [NAME OF DESIGNEE] (the “Designee”)
agree as follows:

 

1.                                       The Designor hereby designates the
Designee, and the Designee hereby accepts such designation, to have a right to
make Negotiated Rate Loans pursuant to Section 2.7 of the Credit Agreement.  Any
assignment by Designor to Designee of its rights to make a Negotiated Rate Loan
pursuant to such Article II shall be effective at the time of the funding of
such Negotiated Rate Loan and not before such time.

 

2.                                       Except as set forth in Section 7 below
(solely with respect to the Designor), none of the Designor, any other Lender or
the Administrative Agent makes any representation or warranty or assumes any
responsibility pursuant to this Designation Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or any other instrument or document furnished pursuant thereto or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument and document furnished pursuant
thereto or (b) the financial condition of the Borrower or the performance or
observance by the Borrower of any of their obligations under any Loan Document
or any other instrument or document furnished pursuant thereto.

 

3.                                       The Designee (a) confirms that it has
received a copy of each Loan Document, together with copies of the financial
statements referred to in the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Designation Agreement; (b) agrees that it will
independently and without reliance upon the Administrative Agent, J.P. Morgan
Securities Inc., the Issuing Lender, the Swing Lender, any other agent named in
the Credit Agreement, the Designor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under any Loan
Document; (c) confirms that it is a Designated Bank; (d) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under any Loan Document as are delegated to
the Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and

 

1

--------------------------------------------------------------------------------


 

(e) agrees to be bound by each and every provision of each Loan Document and
further agrees that it will perform in accordance with their terms all of the
obligations which by the terms of any Loan Document are required to be performed
by it as a Designated Bank, including any and all obligations set forth in
Section 13.1(h) of the Credit Agreement.

 

4.                                      The Designee hereby appoints Designor as
Designee’s agent and attorney in fact, and grants to Designor an irrevocable
power of attorney, to receive payments made for the benefit of Designee under
the Credit Agreement, to deliver and receive all communications and notices
under the Credit Agreement and other Loan Documents and to exercise on
Designee’s behalf all rights to vote and to grant and make approvals, waivers,
consents or amendments to or under the Credit Agreement or other Loan
Documents.  Any document executed by the Designor on the Designee’s behalf in
connection with the Credit Agreement or other Loan Documents shall be binding on
the Designee to the same extent as if actually signed by the Designee.  The
Borrower, the Administrative Agent and each of the other Lenders may rely on and
are third-party beneficiaries of the preceding provisions entitled to directly
enforce the same.

 

5.                                      Following the execution of this
Designation Agreement by the Designor and Designee, it will be delivered to the
Administrative Agent for acceptance and recording by the Administrative Agent. 
The effective date for this Designation Agreement (the “Effective Date”) shall
be the date of acceptance hereof by the Administrative Agent, unless otherwise
specified on the signature page hereto.

 

6.                                      The Designor unconditionally agrees to
pay or reimburse the Designee for, and save the Designee harmless against, all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed or asserted by any of the parties to the Loan Documents against the
Designee, in its capacity as such, in any way relating to or arising out of this
Designation Agreement or any other Loan Documents or any action taken or omitted
by the Designee hereunder or thereunder.

 

7.                                      Upon such acceptance and recording by
the Administrative Agent, as of the Effective Date, the Designee shall be a
party to the Credit Agreement with a right to make Negotiated Rate Loans as a
Lender pursuant to Section 2.7 of the Credit Agreement and the rights and
obligations of a Lender related thereto; provided, however, that the Designee
shall not be required to make payments with respect to such obligations except
to the extent of excess cash flow of the Designee which is not otherwise
required to repay obligations of the Designee which are then due and payable. 
Notwithstanding the foregoing, the Designor, as agent for the Designee, shall be
and remain obligated to the Borrower, the Administrative Agent, and the other
Lenders for each and every of the obligations of the Designee and the Designor
with respect to the Credit Agreement and any sums otherwise payable to the
Borrower by the Designee.

 

8.                                      This Designation Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to its conflict of laws principles.

 

9.                                      This Designation Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Designation Agreement by facsimile transmission shall be effective as delivery
of a manually executed counterpart of this Designation Agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.

 

Effective Date:

                      , 200   

 

 

 

[NAME OF DESIGNOR], as

 

Designor

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

[NAME OF DESIGNEE], as

 

Designee

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Applicable Lending Office (and (address for notices):

 

 

 

 

 

[ADDRESS]

 

 

Accepted this             day

 

of                       , 200     

 

 

 

JPMORGAN CHASE BANK, N.A.
(formerly known as JPMorgan Chase Bank),
as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 